  CNN AMERICA
, INC
. 439 CNN America, Inc. 
and Team Video Services, 
LLC 
and
 National Association 
of Broadcast Emplo
y-ees 
and Technicians, Communications Workers 
of America, Local 
31, AFL
ŒCIO
  CNN America, Inc. 
and Team Video Services, L
LC and
 National Association 
of Broadcast Emplo
y-ees 
and Technicians, Communications Workers 
of America, Local 
11, AFL
ŒCIO. 
Cases 
05ŒCAŒ031828
 and 
05ŒCAŒ033125
 September 
15, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
  AND 
HIROZAWA
 This case concerns CNN
™s unlawful replacement of a 
unionized subcontractor, TVS, with an in
-house nonu
n-ion work
 force at its Washington, DC, and New York 
City bureaus.  The judge found that CNN and TVS were 
joint employers, and tha
t CNN violated the Act by (1) 
terminating the subcontracts with TVS out of antiunion 
animus and thereby causing the discharge of TVS e
m-ployees; (2) failing to bargain with the Union about the 
decision to terminate the subcontracts and the effects of 
that d
ecision; (3) making coercive statements; (4) i
m-plementing a hiring plan designed to limit the number of 
discharged TVS employees
 it hired 
to staff its in
-house 
operations 
in order to avoid a successorship bargaining 
obligation; and (5) as a successor, fail
ing to recognize 
and bargain with the Union and unilaterally changing 
employees
™ terms and conditions of employment.
 We agree with the judge, essentially for the reasons he 
states, that CNN committed each of those violations.
1  Because of the voluminous re
cord and the length of the 
1 On November 19, 2008, Administrative Law Judge Arthur J. A
m-chan issued the attached decision.  CNN filed 
exceptions, a supporting 
brief, an answering brief, and a reply brief.  The General Counsel and 
the Union filed separate cross
-exceptions, supporting briefs, and a
n-
swering briefs.  The General Counsel also filed a reply brief.
 The National Labor Relations 
Board has delegated its authority in 
this proceeding to a three
-member panel.
 The Board has considered the judge™s decision and record in light of 
the exceptions and briefs and has decided to affirm the judge™s rulings, 
findings, and conclusions consistent
 with our explanations below, and 
to adopt the recommended Order and 
notice as modified and set forth in 
full below.
 The Respondent has excepted to some of the judge™s credibility fin
d-
ings.  The Board™s established policy is not to overrule an administr
a-tive law judge™s credibility resolutions unless the clear preponderance 

of all the relevant evidence convinces us that they are incorrect.  
Stan
d-
ard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the rec
ord and find no basis 
for reversing the findings.
 judge
™s decision, we summarize his findings and indicate 
where our analysis differs.
2 I. BACKGROUND
; JOINT
-EMPLOYER STATUS
 A.  Facts
 In 1980, Turner Communications created CNN as a 
24-hour cable television news channel.  
Headquartered in 
Atlanta, Georgia, CNN is in the business of news
 gathe
r-ing, producing, and broadcasting.  At the time of the 
hearing in this case, it maintained a network of bureaus 
and over 900 national and international affiliates.
 CNN opened its Washin
gton, DC news bureau in 
1980.  It opened its New York City (NYC) news bureau 
in 1985.  From the start, CNN made the decision that the 
operation of the electronic equipment at those bureaus 

would be performed by outside contractors.  Between 
1980 and 2002, 
it awarded exclusive technical support 
service contracts, known as Electronic News Gathering 
Service Agreements (ENGAs), to a series of companies.  
 The first company to operate the equipment at the DC 
bureau was Mobile Video Services.  In 1982, following 
an election, the Board certified National Association of 
Broadcast Employees and Technicians
, Communications 
Workers of America, AFL
ŒCIO, Local 31 as the colle
c-tive
-bargaining representative of Mobile Video
™s em-ployees performing CNN work.  In 1985, after 
the NYC 
bureau opened and following an election, the Board cert
i-fied National Association of Broadcast Employees and 
Technicians
, Communications Workers of America, 
AFL
ŒCIO, Local 11 as the collective
-bargaining repr
e-sentative of the NYC employees.
3  Each 
of the four su
b-sequent contractors hired nearly all of its predecessor
™s 
employees and continued to recognize the Union.  At all 
relevant times, DC and NYC were CNN
™s only bureaus 
where the technical staff was represented by a union.
 In 1997, CNN DC Bureau
 Chief Bill Headline and 
Deputy Chief Peggy Soucy visited Asgard Entertainment 
Group, Inc.
 (Asgard)
, a DC
-based television film produ
c-tion enterprise, and invited it to bid for the DC operations 
contract.  Asgard won the bid and created Team Video 
Services
 (TVS) for the sole purpose of servicing the 
ENGA.  In early 2001, again after a visit and at the inv
i-tation of CNN
™s top NYC management personnel, A
s-
gard bid for and won the ENGA contract for the NYC 
operations.  Asgard created Team Video Services of New 
2 We affirm the judge™s evidentiary rulings and deny all of CNN™s 
due process contentions.  In particular, we reject CNN™s argument that 
it was disadvantaged by the judge permitting the General Counsel to 
amend the complaint at the close of his case, and we reject CNN™s 
argument that CNN was harmed by the Regional Director™s letters to 
employees advising them of the proceedings and their rights.  
 3 CNN was not named in the election petition in either the DC
 or 
NYC bureau.  
 361 NLRB No. 47
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 440 York (TVS NYC; TVS and TVS NYC are hereafter 
jointly referred to as TVS) to service that ENGA.  TVS 

hired about 95 percent of the technicians who worked for 
its predecessor in Washington.  It hired about 90 percent 
of the technicians who had worked for its
 predecessor in 
New York.   
 The ENGA between CNN and TVS covering the DC 
bureau was effective from September 18, 1997, through 

October 31, 2001, and the parties renewed it twice ther
e-after, through December 5, 2003.  The ENGA between 

CNN and TVS covering 
the NYC bureau was effective 
from March 2002 to January 16, 2004. 
 In most respects, 
the DC and NYC ENGAs contained similar provisions.
4  In general, they required TVS to provide to CNN video 

and audio technicians, managers for the technicians, and 
other i
ndividuals required for news
 gathering and pr
o-duction, in a manner specified in detail in the ENGAs.  

CNN in turn was required to advance to or reimburse 

TVS its labor costs for technicians, including wages, 
benefits, workers
™ compensation and other insura
nce 
premiums, and payroll taxes, in addition to paying a 
monthly management fee and advancing or reimbursing 
vehicle expenses, all subject to detailed specifications 

and conditions.
5  The provisions of the ENGAs most 
relevant to the issues before us are su
mmarized as fo
l-lows:
   TVS would supply full
-time technicians available for at 
least 40 hours per week, and make part
-time techn
i-cians available for fewer hours, on a 24
-hour per day, 7 
days per week basis, as needed by CNN; the services 

provided would be a
 top priority and would be pe
r-formed by the technicians prior to performing any work 
for any other client or customer or for TVS
™ parent or 
member entities, notwithstanding any other agre
e-ments, contracts or commitments to the contrary.  
  CNN would have th
e right to require changes in TVS 
staffing levels and to negotiate with TVS to adjust the 
number of technicians and associated fees. 
  TVS would, at all times, cooperate fully with CNN 
management in providing such services. 
 4 The severance provisions of the two ENGAs were slightly diffe
r-ent: the DC ENGA did not obligate TVS to pay severance to techn
i-cians who were hired by CNN; the NYC ENGA entitled all technicians 
to severance pay, regardless 
of 
whether the
y were subsequently hired 
by CNN. 
 5 The details concerning the determination of the amounts to be paid 
for labor costs, vehicle costs
, and management fees appear to have been 
set forth in appendices to the ENGAs. Those appendices, which were 
the subject o
f protracted subpoena litigation, were redacted by the 
Respondent either in their entirety or to exclude all details concerning 

payment components or amounts.
  TVS would provide CNN with detai
led, itemized 
monthly statements of all payments and expenditures, 
and CNN had the right to audit TVS
™ books and re
c-ords related to the ENGAs without cause or giving pr
i-or notice. 
  If CNN paid TVS more money than TVS spent to su
p-ply services and CNN believ
ed that the money was not 
used to maintain the quality of work as determined by 

CNN, TVS was required to remit to CNN 75 percent of 
the surplus.  
  In addition to the contractual payroll amounts, CNN 
would deposit into TVS
™ account an additional 2 pe
r-cent o
f payroll wages and taxes per month (the Merit 
Funds), which TVS could distribute as merit pay to the 
ENGA employees.
  Upon CNN
™s approval, CNN would reimburse TVS for 
all travel costs incurred by the technicians while pe
r-forming work for CNN.
  CNN would rei
mburse TVS for overtime, part
-time, 
and meal penalties accrued by the technicians while 

covering assignments, provided that CNN approved in 
advance TVS
™ resort to overtime or part
-time use of 
technicians and approved the rates to be paid to any 

part
-time t
echnicians.
6    In the event that technicians
™ absence, vacation, sick 
leave or other leave caused TVS to be unable to cover 
the assignments requested by CNN with full
-time tec
h-nicians working at straight
-time rates, TVS would c
o-ordinate with CNN to determi
ne whether, and how 
many, additional technicians would be needed to a
c-complish assignment coverage.
  CNN would allow TVS to increase its payroll by 4 pe
r-cent each year, and CNN had the right to review and 
approve all TVS
™ payroll transactions.  
  CNN would 
supply all equipment used by TVS techn
i-cians to perform their work; such equipment would r
e-main the sole and exclusive property of CNN and 
would be stored at CNN
™s facilities; CNN would pr
o-vide insurance coverage of said equipment.  
  TVS would ensure that 
the technicians received proper 
training on any new equipment supplied by CNN, and 
CNN would preapprove and reimburse TVS for the 
cost of all training.
  CNN would have the sole option to renew the agre
e-ments and could terminate the agreements 
ﬁfor any re
a-son or no reason 
. . .
 upon giving four weeks
™ notice.
ﬂ  6 With CNN™s approval, all part
-time technicians that TVS hired as 
substitutes were deemed 
ﬁfreelancersﬂ and treated as independent co
n-
tractors.  CNN paid a $50
-meal penalty to any employee who missed a 
scheduled mealbreak because of required work. 
                                                                                           CNN AMERICA
, INC
. 441 As detailed below, through the extensive requirements 
CNN placed on TVS through the ENGAs, its decisive 
role in TVS
™ collective
-bargaining negotiations and its 
direct role in the assignment, direction
, and supervision 
of the TVS employees, CNN exerted significant control 

over the essential terms and conditions of employment of 
the TVS employees.  
 B. Analysis
 The Board will find that two separate entities are joint 
employers of a single work force if th
e evidence shows 
that they 
ﬁshare or codetermine those matters governing 
the essential terms and conditions of employment.
ﬂ  TLI, 
Inc., 
271 NLRB 798 
(1984), citing 
NLRB v. Browning
-Ferris Industries
 of Pennsylvania
, 691 F.2d 1117, 1123
Œ1124 (3d Cir. 1982).
  In 
Laerco Transportation
, 269 
NLRB 324, 325 (1984), the Board held that joint
-employer status requires a showing that the employer 

meaningfully affects matters relating to the employment 
relationship 
ﬁsuch as hiring, firing, discipline, superv
i-sion and d
irection.
ﬂ  As stated in 
Aldworth Co.
, 338 
NLRB 137, 139 (2002), enf
d. sub nom. 
Dunkin
™ Donuts 
Mid
-Atlantic Distrib
ution
 Center
, Inc. v. NLRB
, 363 F.3d 
437 (D.C. Cir. 2004), the 
ﬁrelevant facts involved in this 
determination [of joint
-employer status] exte
nd to nearly 
every aspect of employees
™ terms and conditions of e
m-ployment and must be given weight commensurate with 
their significance to employees
™ work life.
ﬂ7 We find that three of the 
Laerco 
factors
Šhiring, s
u-pervision
, and direction
Šas well as other
 factors on 
which the Board has relied to find a joint
-employer rel
a-tionship, support the judge
™s finding that CNN and TVS 
were joint employers.  In addition, CNN was properly 
7 Accordingly, in addition to the above factors, the Board and courts 
have considered other facto
rs in determining joint
-employer status.  
See, e.g.
, D&F Industries
, 339 NLRB 618, 640 (2003) (no evidence of 
influence over decisions regarding hiring, discipline
, and supervision, 
but joint
-employer status found based on employer™s involvement in 
decidin
g number of job vacancies to be filled by contractor and the 
wages to pay them, amount of overtime to be worked
, and directing 
contractor to lay off or terminate certain temporary employees
).  
In 
Clinton™s Ditch Co
-Op Co. v. NLRB, 
778 F.2d 132,
 138
Œ139 (2d
 Cir.
 1985)
, the Second Circuit weighed the following factors in considering 
whether a joint
-employer relationship existed: hiring, firing, discipline, 
pay, insurance and records, supervision, and involvement in the colle
c-tive
-bargaining process.  See also
 Aldworth Co
., 
338 NLRB 
at 139
Œ141  
(joint employer finding based on employer™s involvement in decisions 
relating to employment tenure, discipline, assignment of work and 
equipment, recognition for incentive awards, and daily direction of 
leasing companies
™ employees).
 The Board in 
Airborne Express
, 338 NL
RB 597, 597 fn. 1 (2002), 
stated that the test for joint
-employer status requires ﬁdirect and imm
e-diateﬂ control by the putative joint employer over employment matters.  

The Board cited 
TLI for this proposition, but that case makes no me
n-
tion that control over employment matters must be direct and immed
i-ate.
 named as a joint employer here as it 
ﬁplayed a direct and 
key role in [the] even
ts alleged as unfair labor practices,
ﬂ which the judge found and which we adopt.  
Aldworth 
Co., 338 NLRB 
at 
140.   Hiring and work hours
:  
The ENGA provisions gave 
CNN considerable authority over these matters and the 
evidence showed that CNN exercised tha
t authority.  
Although TVS decided who to hire, 
CNN
 barred TVS 
from hiring any technicians who worked for CNN
™s 
competitors.  TVS made that restriction known to the 

Union, when, in its initial discussions with the Union 

after obtaining the ENGAs, it told U
nion 
Counsel St
e-phen Stu
rm that it had no outside employment policy, but 
that it enforced CNN
™s policy
, as set forth in the ENGAs 
or 
in CNN
™s handbook prohibiting TVS employees from 
working with CNN
™s competitors.
8   The ENGAs also gave CNN substantial con
trol over 
the number of technicians hired by granting CNN 
ﬁthe 
right to require changes in TVS staffing levels and to 

negotiate with TVS to adjust the number of technicians
ﬂ retained.  As TVS Chairman Brian Frydenlund e
x-plained, all changes made by TVS to 
the staffing levels 
at CNN during the term of the ENGAs were at the behest 
of CNN officials.  TVS President Larry D
™Anna testified 
that around the end of 2001, CNN conveyed the need for 
a reduction in the number of TVS technicians at the DC 
bureau and TVS 
complied.  The ENGAs also required 
TVS to obtain CNN
™s approval to hire additional techn
i-cians to cover for those who were absent due to sick or 
vacation leave.  On some occasions, CNN directed TVS 
to hire nonunit free
-lancers for temporary assignments, 
resulting in a reduction of overtime opportunities for unit 
employees.  When this issue led to a breakdown in neg
o-tiations for the 1997
Œ2003 DC contract, CNN Bureau 
Chief Frank Sesno stepped in and authorized TVS to 
agree to the Union
™s proposal limiting s
uch hiring.  
 CNN also controlled the number of regular, part
-time, 
and overtime hours of unit employees.  This control was 
rooted in the ENGAs
™ requirement that the full
-time e
m-ployees must work at least 40 hours a week; that part
-time employees must be a
vailable 
ﬁfor fewer hours, on a 
24-hour a day, 
7 days a week basis, as needed by CNN;
ﬂ and that CNN had to approve any overtime.  TVS New 
York 
General 
Manager Rick Cohen testified that TVS 
adhered closely to those approval requirements.  For e
x-ample, CNN d
irected TVS to substantially reduce the 
overtime work performed by technician Luis Munoz; 
when he complained, his TVS supervisor replied that 
8 TVS distributed that CNN handbook to the technicians.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 442 ﬁCNN was the client and could do whatever it wanted.
ﬂ9 The Board has found joint
-employer status in these ci
r-cumst
ances where the employer controls the staffing 
levels of the subcontractor and the regular and overtime 
hours of the subcontractor
™s employees.  See 
D&F
 In-dustries,
 supra, 339 NLRB at 640; 
Quantum Resources 
Corp
., 305 NLRB 759, 760
Œ761 (1991).
 Assignment o
f work:
10  CNN wielded substantial co
n-trol over TVS
™ assignments of work to employees.
11  At 
both bureaus, CNN maintained an assignment desk that 
CNN and TVS assignment personnel shared.  In daily 

discussions attended by both CNN and TVS management 
personn
el, CNN decided the news stories to be covered 
and the TVS work
 force required for those stories.  CNN 
assignment managers generated 
ﬁdaily rundowns
ﬂ of 
news stories to be covered, and listing the location, date, 

time, duration, and number of TVS technicians and 
equipment needed for each assignment.  CNN provided 

copies of the rundowns to the TVS assignment managers 
who filled in blank lines with the n
ame of the TVS tec
h-nician to perform the assignment. 
 TVS required technicians who worked in the field to 
telephone the TVS assignment desk to report the compl
e-tion of one assignment and to obtain their next one.  On 
occasion, TVS assignment managers reass
igned techn
i-cians after CNN assignment managers complained that 
those technicians had been misassigned to an event.  O
f-ten, when technicians called the TVS assignment desk, 
their calls rolled over to the CNN assignment desk; CNN 
personnel answered and gave
 them their new assig
n-ments.  
 At CNN
™s various satellite studios or field locations, 
where no TVS supervisors were present, CNN producers 
gave the TVS technicians their daily assignments, start 

times, directions, breaktimes, and authorized overtime 
9 In a May 21, 2002 memo to CNN, TVS noted the parties™ agre
e-ment at a recent m
eeting to ﬁalleviate the questionﬂ of the policy requi
r-ing CNN managers™ daily approval of the technicians™ overtime usage.  
Later, when TVS engineer Jeffrey Carlough, at the direction of CNN 
Engineering 
Manager Jesse Spilka, performed overtime work on a 
weekend project, TVS told Carlough it would not pay him for the ove
r-time because it had not authorized him to do that work.  But Spilka 
interceded and TVS paid Carlough.
 10 The Board finds joint employer status where the contractor plays 
a significant role 
in assigning work to the subcontractor™s employees. 
Aldworth Co
., 338 NLRB at 140, 174.  
 11 The dissent makes much of a provision of the ENGAs purporting 
to give TVS ﬁsole and absolute discretion and responsibility for 
. . . direction of the work force an
d other matters of personnel and labor 
relations.ﬂ  The record amply demonstrates as to this and the other 

relevant factors, however, that CNN actually exercised a great deal of 

control.
 withou
t checking with TVS.
12
  When CNN producers
™ directives differed from assignment information that the 
technicians received from calling the TVS Audex, the 
CNN producers
™ directives prevailed.
13    CNN
™s control of assignments and re
-assignments 
came to the 
fore in emergencies and for breaking news, 
when its managers often reassigned TVS technicians 
without checking with TVS.  For example, in July 1998, 

when two Capitol Hill police officers were shot, a CNN 
producer directed TVS cameraman Gregory Robertson 
ﬁto grab your camera and go photograph the event.
ﬂ  In 
the initial moments of the 9/11 emergency, the CNN DC 
assignment desk manager instructed two TVS field tec
h-nicians to go to New York but then quickly reassigned 
them to cover the Pentagon incident instea
dŠall without 
consulting TVS.  For the February 2003 Space Shuttle 

Columbia reentry disaster, CNN producers directly 

called TVS cameraman Munoz on his day off and o
r-dered him to report to work to cover the story.  Breaking
 
news situations might arguably be
 viewed as exceptional, 
with the immediacy of getting the news on the air supe
r-seding adherence to the rundown or to obtaining TVS
™ approval before dispatching the technicians.  But the 

TVS technicians sometimes remained on a job for days 

after the emergen
cy news event without even contacting 
their TVS supervisors.  
 CNN
™s role in the assignment of the studio and control 
room technicians was less involved than with the field 

technicians, as TVS on
-site managers performed most of 
this function.  Yet, occasio
nally, the CNN directors of 
such shows as 
ﬁWolf Blitzer Reports
ﬂ and 
ﬁLate Edition
ﬂ called sick TVS studio and control room employees at 
home and ordered them to report for work.
 Against this abundant evidence of CNN
™s involvement 
in the assignment of work to TVS technicians, the dissent 
claims, 
ﬁthe important fact is that CNN managers did not 
12 In addition to its DC and NYC bureaus, CNN produced specia
l-ized 
news, plus business, sports, and entertainment programs through 
other Washington
- or New York
-based operations, including CNN en 
Espanol, CNN Financial Network (CNN
fn), CNN Airport Network, 
CNN Headlines, and CNN Sports.  CNN DC also operated satellite 
stu
dios at the White House, the Pentagon, the State Department, Cap
i-tol Hill, and at The George Washington University (for the filming and 
broadcast of ﬁCrossfireﬂ).  CNN NYC operated satellite studios or 
control rooms at the 6th Avenue Time
-Life Building at 
Rockefeller 
Center; at 440 9th Avenue, where it housed Avid
-editing suites for 
CNN
fn
; at the United Nations, NASDAQ, and the NYSE.  TVS techn
i-cians were routinely assigned to those additional operations and sate
l-lite locations.
 13 CNN determined which four
 TVS technicians would cover former 
Pre
sident Clinton™s 1998 trip to Africa for almost 2 weeks without 
seeking the approval of TVS, and CNN 
Producer Willie Lora, who 
supervised TVS technician Munoz during his long
-term assignment to 
CNN en Espanol, repeate
dly rejected requests from TVS to release 
Munoz during downtimes so that he could perform TVS assignments.
                                                                                           CNN AMERICA
, INC
. 443 assign TVS technicians to particular stories.  That was 
left to TVS.
ﬂ  We disagree.  Given CNN
™s pervasive i
n-volvement in the a
ssignment of work, the claim that 
CNN did not also assign particular stories to individual 

technicians does not defeat a joint
-employer finding.  
And, in any event, the claim is belied by the facts.  CNN 
routinely demanded that specific technicians or crew
s 
handle most story assignments.  According to CNN NYC 
Deputy Bureau Chief Edith Chapin, several times a 
week, producers and reporters requested the assignment 
of specific TVS crews based on prior experience, partic
u-
lar knowledge, professional skills and t
echniques, or the 
nature of the assignment.  Many of those requests were 

also based on managers
™ ﬁcomfort
ﬂ levels working with 
specific technicians.  For example, CNN Producer Craig 
Brothman 
ﬁselected
ﬂ DC cameraman and master contro
l-ler Jimmy Suissa to cov
er President Clinton
™s 1997 and 
1998 State of the Union addresses.  CNN Producer Cha
r-lie Keyes 
ﬁhandpicked
ﬂ Suissa to work on 
ﬁSaturday 
Edition.
ﬂ  TVS 
ﬁaccommodated those requests,
ﬂ except 
when the requested technicians were absent.  NYC 
Shop 
Steward Brain
 Kiederling often complained to TVS Ge
n-eral Manager Cohen that changes made to the daily a
s-signment sheet to accommodate CNN managers
™ fre-quent requests for specific technicians were a 
ﬁbone of 
contention
ﬂ with the bargaining unit.  Invariably, Cohen 
repli
ed that CNN was allowed to make the changes b
e-cause CNN was 
ﬁthe client.
ﬂ  CNN
 also became involved 
in the assignment process through its directives to TVS 
to hire 
ﬁoutside
-the
-contract
ﬂ part
-time freelancers to 
cover overflow work.
 Direction and supervisi
on:  As found by the judge, the 
level of CNN
™s direction and supervision varied depen
d-ing on where the technicians worked.  The largest cat
e-gory of TVS employees at both bureaus was the field 

technicians, who received all their direction and superv
i-sion fr
om CNN personnel; TVS supervisors and mana
g-ers did not accompany the TVS field crews.
14  TVS tec
h-nicians on long
-term assignment to CNN
fn, CNN en E
s-
panol, the White House, and the United Nations also had 
14 An illustrative example was TVS DC cameraman Sarah Pacheco™s 
coverage of the October 2003 DC sniper trial in the Virginia Beach 
area.  CNN Produce
r Laura Bernardi supervised every aspect of 
Pacheco™s assignment: she made Pacheco™s travel and accommodation 
arrangements and accompanied Pacheco on that trip; she told Pacheco 
when to report to the courtroom, where to station herself during cove
r-age of t
he trial, what subjects to focus on, and when to take breaks; she 
even instructed Pacheco where to eat and reminded her about CNN™s 
policy against its employees accepting free food from restaurants while 
on assignment. 
 That policy was set out in a CNN ﬁTu
rner Broadcast 
travel profile,ﬂ a copy of which TVS provided to each technician.  
During that assignment, Pacheco™s only interaction with TVS was 
calling the assignment desk to report her time.  
 no contact with TVS management for the duration of 
those assignments, and they worked completely under 
the direction and supervision of CNN personnel.   
 As described by the judge, the TVS studio and control 
room technicians were also under the constant direction 

and supervision of CNN producers and directo
rs, and 
were required to act in accordance with the instructions 
received from those individuals.  During live news pr
o-gram broadcasts, CNN producers gave directions on 
where to point a camera or when to show a video foo
t-age.  TVS managers had no input in 
those live shows; 

they were not generally in the studio or control rooms, 
and when they were they did not direct the technicians
™ work.  The testimony of TVS NYC Operations Manager 
Jon Silva illuminates this point.  He was responsible for 
10 to
 15 studio e
mployees who worked on the 
ﬁAmer
i-can Morning
ﬂ show, and testified that he 
ﬁhad no respo
n-sibility during the live broadcast of that show,
ﬂ that he 
ﬁsat at his desk or in the control room,
ﬂ and that 
ﬁif pro
b-lems arose during the show .
 . . CNN
™s directors, p
rodu
c-ers yelled about problems on the show and would report 
any poorly or excellent performing employee to [him].
ﬂ15   Similarly, as the judge found, CNN
™s direction of the 
engineering technicians was also common.  In both DC 
and NYC, CNN
™s director of 
engineering and project 
managers regularly gave job instructions to TVS eng
i-neers.
  For example, in late 1999
Œ2000, CNN DC 
Engi-neering 
Director Tu Vu instructed TVS engineers to a
s-
sist an outside contractor with the installation of a new 
digital system at 
the DC bureau, and he supervised the 
engineers
™ work to upgrade the new system
™s wiring, 
microphones, and earpieces.  Vu also directed TVS eng
i-neer Dennis Norman to install a new microwave receiver 
and camera tracks at the DC bureau, instructed him on 
how 
to do the work, inspected the work, expressed di
s-
approval with some parts of the work, and ordered No
r-man to redo those parts.  For live coverage of major news 

events around the Washington, DC area, such as State of 
the Union addresses, press conferences a
t the Pentagon 
or State Department, rallies on the National Mall, and 

memorial services at the National Cathedral, Vu routin
e-ly visited those locations and directed the TVS engineers 

in 
ﬁpulling cables, wiring, and installing equipment,
ﬂ or 
regarding 
ﬁengi
neering hook
-up for Big Red,
ﬂ CNN
™s 
satellite truck in DC.  
 Notwithstanding this evidence, the dissent states that 
the TVS technicians were highly skilled and did not r
e-quire detailed instructions as to how to perform their job.  
15 CNN sometimes intervened in the discipline of TVS employe
es 
and even dictated to TVS the punishment an employee should receive 
for a rules infraction. 
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 444 However, as the Board exp
lained in
 Holyoke Visiting 
Nurses Assn.
, 310 NLRB 684, 685 (1993), enfd. 11 F.3d 
302 (1st Cir. 1993), the fact that
 a subcontractor
™s em-ployees were professionals and may not have required 
much instruction as to how to perform their work did not 

negate the
 fact that the supervisory instructions and d
i-rection that they received came from the putative joint 

employer.
 We find no merit in CNN
™s argument, echoed in the 
dissent, that CNN
™s supervision and direction of TVS
™ employees was limited and routine, and w
as simply di
c-tated by the demands of news coverage and the need to 
control the content of its broadcasts.  As discussed above 
and more fully by the judge, the evidence shows that 

CNN
™s control over these matters was extensive and e
x-ercised with independent
 business and operational jud
g-ment.  As for the latter argument, it is no defense to a 
joint
-employer allegation to claim that the nature of its 
business is such that it requires the constant presence of 
its managerial officials to oversee operations.  As the 
judge stated, the 
ﬁ[il]logic[ ] . . . of [that] argument  is 
that anytime an employer sub
contracts the essential tasks 
of its business and then actively supervises and directs 
the employees of its subcontractor, it cannot be deemed 
to be a joint employer.
ﬂ  To the contrary, logic would 
dictate
 a finding of joint
-employer status in circumstan
c-es where a contractor deems its operations so essential 
that they cannot be entrusted to the supervisory oversight 
of its subcontractor
™s officials.  The Board so held in 
finding a joint employer relationship in 
G. Heileman 
Brewing Co
., 290 NLRB 991, 999 (1
988), stating that the 
ﬁnature of the work involved, . . . which was closely r
e-lated and essential to the [c]ompany
™s normal production 
operations, effectively precluded [the subcontractor] 
from playing any meaningful role in the day
-to-day s
u-pervision and
 direction of work.
ﬂ Compensation:
 According to TVS Chairman Fryde
n-lund, TVS 
ﬁidentified and established the salary ranges
ﬂ of TVS technicians, but CNN 
ﬁinformed
ﬂ and 
ﬁadvised
ﬂ TVS on 
ﬁthe market rate salaries
ﬂ to pay the emplo
y-ees.
16  
Moreover, as the sol
e source of funding for e
m-ployee compensation, and through the ENGA labor cost 
provisions and its involvement in the collective
-bargaining negotiations between TVS and the Union, 
CNN both possessed and exercised meaningful control 

over the wage rates of th
e TVS employees.  The ENGAs 
16 Frydenlund also testified that CNN advised TVS to offer wage 
rates competitive with FOX News, which had recruited some of TVS™ 
predecessor™s ﬁgood engineers.ﬂ
  
The record also shows that CNN 
managers discussed with TVS its concerns about maintaining or i
n-
creasing technicians™ salaries to prevent them from leaving for compet
i-tor MSNBC.
 provided for TVS to award employees merit pay and 
specified that CNN would 
ﬁallow
ﬂ TVS to increase by up 
to 4 percent annually the regular pay of the TVS emplo
y-ees.  CNN reserved the right under the ENGAs to audit 

TVS
™ payroll e
xpenditures without cause or giving prior 
notice.  During contract negotiations, TVS
™ two top e
x-ecutives and lead negotiators, Chairman Frydenlund and 

President D
™Anna, repeatedly informed the Union of the 
ENGAs
™ constraints on employee compensation.  TVS 
fashioned its wage proposals within the ENGAs
™ pa-ram
eters, but on several occasions contract negotiations 
broke down over the Union
™s attempts to exceed them.  
On each occasion, TVS sought 
ﬁpermission
ﬂ from CNN 
to agree to the Union
™s proposals or for 
ﬁguidance
ﬂ in 
formulating its negotiating strategies.  After each consu
l-tation, TVS changed its bargaining position on the stal
e-mated proposals and agreement on a contract was quic
k-ly reached.  
 For example, during negotiations for the 1997
Œ1998 
DC contract 
TVS President D
™Anna informed the Union 
that TVS 
ﬁhad to speak to our people in Atlanta on the 
financial impact proposals.
ﬂ  The negotiations stalled 
primarily because the parties were unable to bridge the 

gap between their respective wage increase proposa
lsŠTVS had offered the CNN
-allowed 4
-percent increase, 
and the Union had counterproposed a 4.5
-percent i
n-crease.  TVS Chairman Frydenlund called CNN Chief 
Operating Officer Steve Korn in Atlanta and immediat
e-ly obtained permission to accept the Union
™s 4.5
-percent 
counterproposal, thereby enabling the parties to reach a 

final agreement.  TVS
™ negotiations of successor co
n-tracts followed a similar pattern of (a) stalled negoti
a-tions on wages and cost
-related issues; (b) phone calls, or 
emails to CNN managers
 or lawyers for 
help/guidance/permission to accept or modify proposal; 
and (c) immediate movement by TVS towards agre
e-ment.  The Board has found in similar circumstances that 
the degree of control over employee compensation that 
CNN possessed and exercised
 here supports a finding of 
a joint
-employer relationship. 
Continental Group, Inc.
, 353 NLRB 348, 356 (2008), aff
d. 357 NLRB 
325 (2011) 
(joint
-employer status found where the wages paid by the 
subcontractor were limited and substantially determined 
by the 
[subcontracting] agreement, which were contro
l-ling in negotiations with the union); 
Aldworth
, supra, 338 
NLRB at 173 (contractor
™s control of wages and benefits 
established in 
ﬁcost
-plus
ﬂ agreement with subcontractor); 
D&F Industries
, supra, 339 NLRB at 64
0 (contractor 
was source of funding for wages paid to subcontractor
™s employees, and overtime required the approval of co
n-tractor).
                                               CNN AMERICA
, INC
. 445 While admitting that the ENGAs 
ﬁundoubtedly had 
some indirect influence on the compensation that TVS 
was willing to give to 
its technicians,
ﬂ the dissent non
e-theless downplays CNN
™s involvement in TVS
™ wage 
decisions by asserting that 
ﬁPresumably
, a company in 
TVS
™ shoes would want to avoid paying out to its e
m-ployees more than it could recoup from CNN.
ﬂ  (Emph
a-sis added.)  Thi
s line of argument completely ignores the 
admissions of TVS top officials, Chairman Frydenlund 
and President D
™Anna, discussed above, that they could 
not and, indeed did not, make any wage decision without 
CNN
™s consultation and approval.   None of the cas
es 
cited by the dissent include such admissions.
17  Additional factors:
  First, CNN not only solicited TVS 
to bid on the ENGAs, but it provided TVS managers 
with an entire floor of office space at each bureau, one 
floor below the offices of CNN managers.  At the DC 

bureau, TVS
™ letterhead displayed the TVS logo above 
the CNN a
ddress: 
ﬁThe CNN Building 
- 820 1st Street 
NE, Washington, DC 20002.
ﬂ  See 
Harvey Aluminum, 
Inc
., 147 NLRB 1287, 1289 (1964) (putative joint e
m-ployer owned buildings, tools, and materials used by 

subcontractor).  Accord
:NLRB v. Browning
-Ferris Indu
s-tries
, supra
, 691 F.2d 1117
 (use of putative joint
-employer
™s stationery for recordkeeping purposes); 
Tex-as World Service Co. v. NLRB
, 928 F.2d 1426, 1433 (5th 
Cir. 1991) (stationery imprinted with putative joint e
m-ployer
™s address for business transactions).  Se
cond, 
CNN provided TVS
™ technicians, particularly the eng
i-neers, with email accounts on the CNN/Turner.com sy
s-
tem.  CNN also permitted TVS to establish and maintain 

TVSDC.TV and TVSNY.TV web
-based email systems 
on the CNN/Turner network.  In turn, TVS prov
ided 
CNN
™s managers at both bureaus with TVS email a
d-dresses, and the CNN managers could review and upload 
items to the TVS intranet system.  Third, CNN supplied 
virtually all the equipment that the TVS employees used 
to perform their jobs; pursuant to the
 ENGAs, it a
p-17 In 
Hychem Construct
ors
, Inc.
, 169 NLRB 274 (1968), cited in the 
dissent, 
the Board found that the putative joint employer™s authority to 
approve the nominal employer™s wage rates and overtime was insuff
i-cient to establish a joint
-employer relationship.  It can fairly be said that 
the decision, although not overruled, is out of 
step with the last 30 years 
of the Board™s joint
-employer decisions.  In any event, the case is di
s-tinguishable.  The argument for joint
-employer status in 
Hychem
 was 
based on those two indicia alone, and the putative joint employer had 

no ﬁcontrol[] over 
hiring, job classification, hours, fringe benefits, 
supervisor, [or any] other matters directing affecting
ﬂ the nominal 
employer™s employees.  Nor did the putative joint employer have ﬁ
day
-to-day control over the regular hours worked by the . . . employees
 except indirectly through its accounting procedures,ﬂ and it had no 
ﬁauthority to determine the labor policiesﬂ of the nominal employer.  
As shown above, 
CNN™s involvement in TVS™ relationship with its 
employees was far more robust.
 proved and paid for the employees
™ training to use the 
equipment.  See 
Aldworth,
  338 NLRB at 164 (contra
c-tor
™s supplying employees of subcontractor their equi
p-ment is evidence of joint
-employer relationship); 
Pain
t-ing Co.,
 330 NLRB 1000, 1007
 (2000), enfd. 298 F.3d 
492 (6th Cir. 2002) (same).  Fourth, TVS employees pe
r-formed work that was at the core of CNN
™s business and 
worked exclusively for CNN; the ENGAs specified that 
the TVS employees
™ work for CNN was their 
ﬁtop prior
i-ty and would be p
erformed . . . prior to performing any 

work for any other client . . ., [and] notwithstanding any 

other agreements, contracts or commitments to the co
n-trary.
ﬂ  See 
Painting
, supra 
at 1007, and 
G. Heileman 
Brewing Co. v. NLRB
, 879 F.2d at 1531  (subcontract
or™s 
maintenance electricians 
ﬁworked exclusively at the 
[contractor
™s site] and did not work for [subcontractor] at 
other job sites, .
 . . facts [which] are indicative of [co
n-tractor
™s] control over the maintenance electricians
ﬂ).  
Fifth, CNN held out the
 TVS technicians as its own e
m-ployees: it obtained security clearances and press passes 
for the field technicians, and required them to wear CNN 
ID badges and carry credentials that were identical to 
those of CNN reporters and producers.  The technicians 

displayed the badges and credentials to gain access to 
secure locations like the White House, the Capitol, and 
the United Nations, and to major sporting events, fest
i-vals, music concerts, and press conferences to perform 
their jobs.  CNN also on occasion id
entified TVS techn
i-cians as CNN employees.
18  The Board has found that 
holding
 out evidence like this supports a finding of joint
-employer status.  
Whitewood Oriental Maintenance Co
., 
292 NLRB 1159, 1162 (1989), citing 
Browning Ferris 
Industries
, 259 NLRB 
at 150, enfd. 691 F.2d 1117.
19 In sum, we find from the foregoing facts that CNN e
x-ercised significant control over the essential terms and 
conditions of TVS technicians and we agree with the 
judge that CNN is a joint employer with TVS of the 

technicians. 
 CNN
™s liability as a joint employer is fu
r-ther supported by the direct role it played in committing 
the unfair labor practices against the TVS technicians. 
 18 CNN identified TVS 
White House crewmembers as CNN e
m-ployees, and reporters and 
producers introduced TVS field camera and 
audio operators to others as CNN staffers
.  An hour
-long documentary 
entitled ﬁCNN Tribute/America Remembers: The Events of September 
11 and America™s Res
ponse,ﬂ which CNN produced and broadcast on 
the first and second anniversaries of 9/11, featured TVS field technician 

Brian Kiederling, whom CNN identified as ﬁBrian Kiederling/CNN 
Videographer.ﬂ  The documentary was shown on the CNN/Turner 
network.
 19 The
 dissent ﬁ[p]resum[es]ﬂ that these additional factors ﬁhave li
t-tle, if anything, to do with the TVS technicians™ terms and conditions of 
employment.ﬂ  Again, this is incorrect.  We have lumped these factors 
together in the interest of brevity, not because 
they lack relevance or 
importance.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 446 The dissent asserts that CNN cannot be a joint e
m-ployer with TVS because the Board
™s certification
s of the 
Union, at the DC bureau in 1982 and at the NYC bureau 
in 1985, when employees were employed by predece
s-
sors of TVS, as well 
as 
the collective
-bargaining agre
e-ments between the Union and the successive contractors, 
designated 
ﬁthe contractors as th
e ‚employer,
™ not CNN.
ﬂ  That assertion is incorrect.  The Union
™s certification and 
the history of collective bargaining at the bureaus is i
m-portant background information, but of little relevance to 
the joint
-employer issue.  Our task is to determine 
whe
ther the evidence establishes that CNN shared or 
codetermined matters governing the essential terms and 

conditions of employment of TVS technicians,
 and ther
e-fore was a 
joint employer with TVS, not with any of the 
former contractors.  And as the Board expl
ained in 
Goodyear Tire & Rubber Co.
, 312 NLRB 674, 676 
(1993), the appropriate timeframe for determining 
ﬁwhether employers are to be considered joint . . . is that 
period surrounding the unfair labor practices.
ﬂ  Ther
e-fore, whatever the relationship betwe
en CNN and prior 
contractors might have been, it cannot be considered 

relevant to the relationship between CNN and TVS as it 

existed during the period leading up to the violations at 
issue here.
20  We categorically reject the dissent
™s related sugge
s-
tion, 
that
 our decision in
 Mobile Video Services
, 266 
NLRB 114
3 (1983),
 which involved discriminatory di
s-
charge findings against the initial technical services co
n-tractor (Mobile) at CNN
™s DC bureau, settled the que
s-
tion of 
ﬁthe contractor
-CNN relationship.
ﬂ  Neither the 
unfair labor practice charge nor the complaint in 
Mobile
 named CNN as party.  Nor was it ever alleged during the 

course of the proceedings that CNN was a joint employer 
of the contractor
™s employees.  Put simply, CNN
™s joint
-employer status w
as not alleged, litigated, or decided in 
Mobile
, and, therefore, that decision has no bearing on 
this case
.  The dissent accurately describes the
 record in this case 
as voluminous, and the trial as lengthy.  But we disagree 

with its contention 
 that 
 the f
indings 
 made by the judge 
 and adopted herein 
ﬁnecessarily over
-simplif[y] an e
x-tremely complicated
ﬂ case by relying on 
ﬁhighly sele
c-tive
ﬂ evidence to find joint
-employer status and 
ﬁdisr
e-gard[ing] overwhelming evidence establishing that TVS 

acted indepen
dently as the employer.
ﬂ  The judge addu
c-es a multitude of evidence in support of his joint
-employer finding, some of which we repeat here.  Equa
l-20 Thus, it is irrelevant that the Board never found CNN to be a joint 
employer of any of TVS™ other predecessor contractors.  So far as we 
are aware, no party ever invoked the Board™s processes on behalf of 
any such clai
m.  
 ly, if not more important, the dissent fails to offer even 
one example of a significant evidentiary omission. 
  Finally, we are cognizant of decisions such as 
Goo
d-year Tire & Rubber Co.
, 312 NLRB at 678, cited in the 
dissent, that caution against relying on operational co
n-trol provisions in cost
-plus subcontracting agreements to 
support joint
-employer status.  But
, as shown, CNN e
x-ercised its contractual authority to meaningfully affect 
the TVS employees
™ terms and conditions of emplo
y-ment.  Consistent with its authority reserved in the 

ENGAs, CNN was involved in TVS
™ decisions relating 
to staffing levels
, wages, h
ours, overtime, and training, 
among other things.  Indeed, CNN was intimately i
n-volved in practically every important aspect of the e
m-ployment relationship between TVS and its employees, 
and our finding that CNN was a joint employer of those 
employees is a
mply supported by precedent.
21  There is 
nothing close about that finding.    
 II. TERMINATION OF THE E
NGAS AND 
 REPLACEMENT OF TVS
™ EMPLOYEES WITH 
  A NEWLY HIRED 
CNN WORK
 FORCE
 A.  Facts
 1. 
CNN 
decides 
to terminate 
its 
contractual 
 arrangements 
with TVS
 In early 2003, unbeknownst to either TVS or the U
n-ion, top CNN executives met in Atlanta to discuss term
i-21 See 
NLRB v. Browning
-Ferris Industries
, supra (joint
-employer 
status found where contractor applied cost
-plus contract language to 
ﬁco
-determineﬂ with subcontractor matters including the hiring and 
firing of drivers, establishment of working hours,
 pay, approval of 
assignments, day
-to-day supervision and direction of workers at certain 
sites, subcontractor™s use of contractor™s forms for recordkeeping pu
r-poses, provision of uniforms with contractor™s logos for subcontractor™s 
drivers to wear, and es
tablishment of rules governing how those drivers 
worked); 
Dunkin™ Donuts Mid
-Atlantic Distribution Center, Inc. v. 
NLRB,
 363 F.3d at 441 (joint
-employer status found where cost
-plus 
contract language on wage rates, benefits, overtime
, and per diem pa
y-ments
 for overnight work was actually applied in a manner giving 
general contractor a ﬁsignificant
ﬂ role in determining the subcontra
c-tor™s employees™ wages, incentive awards, benefits, and other matters 
such as hiring, assignment of work and equipment, day
-to-day dire
c-tion, and consulting with subcontractor about employees™ discipline or 
speaking directly to employees about disciplinary matters); 
Whitewood 
Oriental Maintenance Co
., 292 NLRB at 1161
Œ11
62  (joint
-employer 
status supported by cost
-plus language th
at general contractor enforced 
to ﬁmeaningfully affect matters related toﬂ the subcontractor™s decisions 
on hiring, firing, and the amount of workers™ compensation for fired 
employees).  Accord
: Ref
-Chem Co. v. NLRB
, 418 F.2d 127, 129 (5th 
Cir. 1969) (ﬁin 
practice, [joint employer] exercised its controlﬂ by 
retaining right to approve and control the number of employees hired; 

causing an employee to be fired; inspecting and approving work; and 
approving subcontractor™s changes in employees™ pay and overtime)
; D&F Industries
, 339 NLRB at 640 (joint employer determined the 
number of available temporary employee job vacancies to be filed by 

contractor, and decided when overtime was required and the number of 
employees necessary for such work).  
                                                                                           CNN AMERICA
, INC
. 447 nating the ENGAs and bringing the DC and NYC tec
h-nical work in
-house.
22  Led by Executive Vice President 
of News Operations Cindy Patrick, they discuss
ed the 
implementation of a new hiring system, called the 
Bu-reau 
Staffing 
Program, as an opportunity to 
ﬁright
-size
ﬂ the DC and NYC operations.  Among other things, they 
discussed assigning field technicians as 
ﬁ1-man bands
ﬂ with greater frequency than perm
itted under the Union
™s 
collective
-bargaining agreements, and hiring sufficient 
numbers of full
-time employees to avoid overtime and 
the use of freelancers.  
 A group of CNN managers, led by CNN Director of 
Newsgathering Matt Speiser, was charged with rena
ming 
every bargaining unit job category, merging some fun
c-tions, and drafting position questionnaires (PQs) for the 
reclassified bargaining unit jobs based on the PQs used at 
CNN
™s Atlanta headquarters.  At an April 3, 2003 mee
t-ing, the group circulated th
e proposed name changes.  
TVS camera and audio field technicians were reclassified 
as senior photojournalists, photojournalists, and phot
o-journalist/lighting specialists (referred to here collectiv
e-ly as photojournalists).  TVS engineers
Šwhose depar
t-ment C
NN combined with its nonunit information tec
h-nology (IT) department to form the new BIT/
Engineering 
division
Šbecame associate support engineers, support 
engineers, senior support engineers, and field engineers.  
And TVS studio, control room, and quality co
ntrol tec
h-nicians became studio operators, audio designers, floor 
directors, TD/directors, production assistants, lighting 
specialists, and production support specialists.
 On May 20, 2003, the group circulated among its 
members a draft of the photojournali
st PQs, which listed 
the same functions that the TVS field technicians pe
r-formed, but also stated that 20 percent of the job would 

be editing/producing, i.e., cutting video in the field or in 
the bureau, and that candidates would be required to pe
r-form non
linear editing in the field for most events and 
assignments.  In a cover email to other managers, Speiser 
wrote, 
ﬁIn the Photojournalist PQs we should emphasize 
the use of DV cameras (since this isn
™t within NABET 
jurisdiction now).
ﬂ  In a followup email, Speiser 
acknowledged, 
ﬁOne very disturbing discovery: as we 
22 The CNN execu
tives included Phil Kent, 
president of Turner 
Broadcasting Systems, Inc., CNN President and CEO Jim Walton, 
Executive Vice President of News Operations Cindy Patrick, Senior 
Vice
 President Marty Garrison, Vice President of Newsgathering Keith 
McAlister, an
d Executive Vice President of Finance and Administr
a-tion Brad Ferrer, as well as bureau chiefs and chief financial admini
s-trators from DC and NYC.  Lisa Reeves and Lynne Wurzberg, in
-house 
counsel for CNN and Turner, respectively, also attended these mee
t-ings.  This core group held numerous other planning meetings, and a 
subset of the group of managers drafted new position questionnaires for 
each of the new Bureau Staffing Program jobs. 
 use new narrowly defined jobs, we
™re finding that we 
have less flexibility in the use of manpower .
 . . .  Where 
[TVS] now uses people for a variety of jobs within one 
shift
, we think we
™ll be more tightly constrained by these 
narrow PQs.
ﬂ23 2. 
CNN 
announces 
the 
termination 
of the ENGAs
 and 
refuses 
to bargain 
with 
the Union
 In mid
-September 2003, CNN informed TVS that it 
was terminating the ENGAs at both bureaus.  It e
x-pressed appreciation for TVS
™ performance and services, 
but it explained that it wanted a new work
 force to allow 
it to take advantage of technological developments in the 
industry, particularly computer
-related technology.
 On September 29, 2003, CNN publi
cly announced its 
termination of the ENGAs.  In the press release, CNN 
23 The dissent acknowledges that CNN kept its planning and dec
i-sionmak
ing a secret.  Nevertheless, it describes our account of CNN™s 
replacement of TVS™ union work
 force with an in
-house, nonunion 
work
 force as ﬁlanguage one would expect to see in a Robert Ludlum 
novel.ﬂ The obvious difference, which the dissent seeks to eli
de by 
citing a work of fiction, is that the events described herein actually 
occurred.  The record establishes CNN™s conduct and its motivation 
clearly.  Moreover, for a student of labor law, there should be nothing 
surprising about the secrecy in which CN
N cloaked its planning.  This 
is far from the first case in which an employer has engaged in discrim
i-natory hiring in an effort to avoid a successor™s obligation to bargain 
with a union.  To our knowledge, however, no such employer openly 
admitted its unla
wful scheme as it was hatching the plot. 
 The dissent also states, ﬁ
Concerns about secrecy would be especially 
appropriate where, as in CNN™s case, a company
 depended on contra
c-tor personnel for operations that were continuing around the clock 
while CNN wa
s deciding whether to change or discontinue this a
r-rangement.ﬂ  Whether true or not as a generalization, it is not an arg
u-
ment that CNN advanced in this case.
 The dissent similarly takes issue with one of our 8(a)(1) findings, r
e-garding CNN NYC Bureau Chie
f Karen 
Curry™s statement to TVS 
employees that CNN had terminated the TVS contracts because, inter 

alia, TVS ﬁcame along with rules and regulations.ﬂ  The dissent™s initial 
response is worth highlighting:     
  First, in most if not all cases when an 
employer discontinues a subco
n-tract and brings the work in
-house, this type of change is motivated in 
part by a desire to have ﬁmore controlﬂ over the work, and I believe 

this precludes finding unlawful antiunion motivation based on such an 
expression. 
  Apparently, we are to reverse the judge because in ﬁmost cases,ﬂ employers 
have good reasons to make such changes.  The dissent also asserts that 

Curry made no reference to unions or union rules.  That assertion is inco
r-
rect.  Curry told employees that ﬁthe
 Union had rules that CNN would find 
hard to follow when managing technical crews.ﬂ 
 Finally, the dissent cites 
Plumbers Local 447 (Malbaff Landscape 
Construction)
, 172 NLRB 128, 129 (1968), and 
Computer Associates 
Int
ernational
, 324 NLRB 285 (1997), for t
he proposition that ﬁas a 
contracting employer, CNN could lawfully cease doing business with 
TVS even if motivated by a desire to avoid TVS™ union obligations.ﬂ  
In both decisions, that right was contingent on the absence of any inte
r-relationship between t
he entities beyond that of contractor and subco
n-

tractor.  
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 448 praised TVS as 
ﬁa fine company that had done an exce
l-lent job running its business and meeting the needs of 
CNN.
ﬂ  That same day, CNN Atlanta
-based Executive 
Vice President of News Oper
ations Patrick sent an email 
to its own CNN employees at the DC and NYC bureaus 

stating, 
ﬁI want to be very clear when I say that we have 
the highest regard for TVS and its staff and thank them 

for their years of service to CNN.
ﬂ  
She added that the 
Bureau
 Staffing 
Program hiring process 
ﬁto fill nearly as 
many new positions at CNN as currently held by [TVS]
ﬂ would begin immediately.  She noted that there would be 

a significant number of job openings at both bureaus, and 
she encouraged CNN staff to apply. 
 The same day, CNN DC Bureau Chief Kathryn Kross 
and her NYC counterpart, Bureau Chief Karen Curry, 
emailed their respective CNN employees reiterating 
praise for TVS as 
ﬁa fine company that has done an e
x-cellent job meeting the needs of CNN,
ﬂ and adding tha
t TVS
™ management and employees 
ﬁare professionals 
through and through.
ﬂ  Curry
™s email stated that CNN 
was 
ﬁabout to make structural changes
ﬂ to its work
 force 
and intended to fill a total of about 240 positions in both 

bureaus 
ﬁwith nonunion
ﬂ workers 
ﬁthat reported directly 
to CNN.
ﬂ   Later that day, Curry conducted a series of staff mee
t-ings to discuss the change.  At one of the meetings, Cu
r-ry explained that CNN was terminating the ENGAs and 
bringing the technical services jobs in
-house so that it 
ﬁcan 
work much easier with both the crews and the tec
h-nical people; that in order to make it smoother, [CNN] 

needed to get rid of [TVS, because TVS] came with rules 
and regulations; [a]nd that by getting rid of [TVS], then 
they can have more control of the tech
nical people.
ﬂ  Curry explained that the Union had rules that CNN 
would find hard to follow when managing the technical 

crews. 
 NYC CNN Engineering Supervisor Jesse Spilka told 
TVS Engineering Manager Edward DeLauter that CNN 
would not be taking the Union 
to the Time Warner Ce
n-ter, where CNN planned to relocate its NYC bureau.  
Spilka added that CNN would only hire 50 percent of 
bargaining unit employees, in order to get rid of the U
n-ion.
 Also on September 29, CNN DC White House Exec
u-tive Producer Danielle 
Whelton called bargaining unit 
cameraman Tim Garraty into her office to discuss the 
termination of the ENGA.  Garraty asked Whelton where 
the Union fit into CNN future plans.  Whelton replied 

that there would be no union when CNN took over the 
DC technical
 work
 force.  
 Still that same day, TVS President D
™Anna informed 
Local 31 President Mark Peach that, after the first week 
of December, TVS would no longer have employees 
working at the DC bureau, and that the bargaining unit 
employees could apply for CNN 
jobs.  Peach telephoned 
DC Bureau Chief Kross requesting a meeting to discuss 
the status of the unit employees following the termin
a-tion of the ENGA.  Then, on October 3, Peach met with 
Kross, who insisted that developing technology required 

CNN to have a 
new work
 force.  Peach asked Kross 
about the number of 
Bureau 
Staffing 
Program positions 
that would be available, and what weight CNN would 

give to unit employees
™ tenure and commendations r
e-ceived while working at CNN when it made its hiring 
decisions.  K
ross replied that CNN would not count the 
unit employees
™ time at CNN toward their employment 
prospects in carrying out the 
Bureau 
Staffing 
Program or, 
if hired, toward future benefits or programs, and that 

CNN would not consider their commendations.  Peac
h asked about the Union
™s role at the DC bureau after D
e-cember 5, 2003.  Kross replied that 
ﬁthe Union would not 
be a part of CNN after December 5, that there would be 
no need for [the Union] because employees would be so 
happy they would not need a union.
ﬂ  After the meeting, 
Peach informed the unit employees of Kross
™ answers.  
By letter dated a week later, CNN invited bargaining unit 
employees to apply for 
Bureau 
Staffing 
program jobs.  
 In late October, NYC Bureau Chief Curry refused L
o-cal 11
™s request 
to discuss future employment prospects 
for the NYC bargaining unit employees.  Curry instruc
t-ed the Union to direct all inquiries to CNN
™s attorneys in 
Atlanta.  By letter dated November 19, the 
presidents of 
NABET and Communications Workers of America r
e-quested a meeting with CNN President Jim Walton to 
discuss such issues as the continued employment of all 

NABET members, the continuation of the collective
-bargaining agreements, and recognition of the Union.  
On December 3, Walton rejected the Union
™s requ
est, 
stating that there would be no benefit in meeting.  On 
December 8, and January 23, 2004, Local 31 and Local 
11, respectively, repeated their requests for recognition 
and bargaining.  CNN denied both requests.
24   Meanwhile, shortly before the end of t
he ENGA in 
DC, TVS engineer Dennis Norman, who was the Union
™s 
shop steward, told CNN Director of Engineering Tu Vu 
that he (Norman) had not yet heard from CNN about 
whether he had been hired and asked if Vu thought he 
(Norman) would still have a job under
 the 
Bureau 
Staf
f-ing 
Program.  Vu said he did not have an answer, but 
added that Norman 
ﬁprobably made too much money.
ﬂ  24 The Union™s repeated requests for bargaining after learning of the 
ENGAs™ termination undermines the dissent™s claim that ﬁit is far from 
clear that the Union would have entertained a bargaining
 demand from 
CNN.ﬂ
                                               CNN AMERICA
, INC
. 449 Norman testified that Vu
™s surmise confirmed the pe
r-meating 
ﬁrumors in the shop, that CNN was not going to 
hire the highest paid unit e
mployees
ﬂ like Norman, 
whose annual salary was 
ﬁ$83,000, and with overtime 
$110,000,
ﬂ and that CNN was 
ﬁscared that the shop 
stewards would help the Union organize the employees.
ﬂ   About that same time, in New York, Operations Ma
n-ager Lou Strauss told uni
t employee Jon Ford, whom he 
was interviewing for a 
Bureau 
Staffing 
Program job, that 
CNN intended to operate a union
-free technical work
 force at the end of the ENGA.  Ford mentioned the 
stresses that 
ﬁa lot of my friends who had families and 
mortgages to
 pay
ﬂ were experiencing because of unce
r-tainty related to their job prospects with CNN.  Strauss 

replied that 
ﬁeverything would be okay, there is nothing 
to worry about.
ﬂ  Ford asked if it was 
ﬁa safe assumption 
to say the [U]nion won
™t be back at CNN.
ﬂ  Strauss r
e-plied, 
ﬁYes, that
™s a safe assumption to make.
ﬂ 3.  CNN
™s hiring 
to staff 
the DC 
and 
 NYC 
bureaus
 In late August or early September 2003, Turner R
e-cruitment Manager Loren Kile advised CNN to use a 

multistep 
ﬁbehavioral interviewing
ﬂ process to hire over 
200 skilled technicians for the 
Bureau 
Staffing 
Pro-gram.
25
  Turner had experimented with behavioral inte
r-viewing before; CNN had not.  Kile conducted several 
training sessions for about 30 CNN recruiters and hiring 
managers.  The hiri
ng process included a nationwide job 
advertising drive and submission of resumes online at the 
www.Turnerjobs.com
 website.  Recruiters designated for 
each job category were to screen those applications for 
completeness and requisite qualifications, and sch
edule 
applicants who passed the screenings for face
-to-face 
interviews with hiring managers.  In turn, hiring mana
g-ers for each job category, working in groups of at least 
two, were to interview the referred applicants using a 
comprehensive 10
-page guide t
o rate their performance 
on a variety of criteria, including client service, initiative, 
interpersonal skills, teamwork, organizational skills, 
communicational skills, and motivational fit.  Human 
resources
™ coordinators were to compile tabulated 
ﬁsummarie
sﬂ of the hiring managers
™ scores for each 
25 Development Dimensions International, a human resources co
m-pany, developed the behavioral interviewing method.  According to its 
ﬁInterviewing for Hiring Successﬂ handbook, which Kile distributed to 
the hiring managers, behavioral int
erviewing maintains the accuracy 
and fairness of the hiring process by ﬁfocusing interviews and selection 

procedure on job
-related information, organizing accurate behavioral 
information that can be used to predict future behavior, assessing the 
motivation
al fit of candidates, systematically sharing the information 
about candidates in debriefs, and making legally credible hiring dec
i-sions.ﬂ
 applicant.  The final steps included a debriefing/selection 
session for each job category, during which hiring ma
n-agers, relying on their interview notes and the summaries 
prepared by HR, were to discuss the stren
gths and wea
k-nesses of each applicant, chart their discussions on large 
sheets of 
ﬁbutcher block
ﬂ paper posted on the walls, and 
select the most qualified candidates.  Recruiters were 

then to run background checks of the selected candidates 

before making j
ob offers. 
 Simultaneously with its September 29, 2003 a
n-nouncement of the cancellation of the TVS ENGAs, 

CNN announced the 
ﬁkickoff
ﬂ of recruitment as an o
p-portunity 
ﬁto hire a dream team that included people to 
push [CNN] into the future [by] conducting 
a broad and 

diverse search for candidates [with] experience in some 
of the skills that CNN hoped to do in the future.
ﬂ  CNN 
advised its own employees and TVS technicians that 
anyone seeking a 
Bureau 
Staffing 
Program job would 
have to go through the entire 
behavioral intervie
w-ing/hiring process. 
 CNN used an elaborate Excel spreadsheet system to 
continuously track every applicant for every job categ
o-ry.  It listed the applicants
™ names, years of experience, 
employment history, recruiters
™ screens and recomme
n-dations; date(s) and number(s) of interview(s); hiring 
manager(s) conducting interview(s); summaries of scores 
and comments; debriefing managers
™ ranking of each 
applicant; selected candidates
™ lists; recruiter
™s bac
k-ground check report; and job offers 
made/accept
-ed/rejected.  It separately identified the bargaining unit 
applicants by their TVS job status and union membe
r-ship.  We summarize how the process worked in several 
of the job categories.  
 Photojournalists:
  The advertised photojournalist jobs 
listed the following PQs: 
3 to 
5 years
™ experience; exce
l-lent technical ability as a photographer; the ability to 
operate audio in the field; and nonlinear editing (NLE) 
skills.
26  In addition to their resumes, photojournalist 
26 NLE allows users to electronically transfer videos to a computer™s 
hard drive, where they can be edited and process
ed into a wide variety 
of formats.  Different managers gave different weight to the importance 
of NLE as a component of the photojournalist jobs.  Executive Vice 
President of Operations and 
architect of the Bureau Staffing Program 
Cindy Patrick stated that
 the NLE function was essential and meant the 
ability to ﬁpitch a story, make suggestions for a stronger story, and 
decide what to use immediately and what to keep for historical use.ﬂ  
By that definition, TVS cameramen were already performing editorial 
tasks.  If, however, it meant the ability to edit using NLE technology to 
clean up footage before transmitting it from the field, the record shows 
that the photojournalists actually hired through the 
Bureau 
Staffing 
Program performed relatively little editin
g because the digital equi
p-
ment that they used had software programs like File Transfer Protocol 
(FTP) and Final Cut Pro (FCP), with shoot
-to-air capacity. 
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 450 applicants were required to s
ubmit a video or demo reel 
sample of their work. 
 Of the 64 applicants for photojournalist jobs in DC, 48 
were TVS technicians, and of the 59 applicants for ph
o-tojournalist jobs in NYC, 41 were TVS technicians.  
Every TVS technician passed the recruiter
™s screening 
and had two sets of 
ﬁface
-to-face
ﬂ interviews by teams of 
two or more hiring managers.  In DC, the photojournalist 

hiring managers included DC Bureau Director of New
s-
gathering Matthew Speiser and Deputy Bureau Chief 

Steve Redisch and three Atlant
a-based managers.  In 
NYC, the photojournalist hiring managers were Bureau 
Chief Karen Curry and Deputy Bureau Chief Edith Ch
a-pin and two Atlanta
-based photojournalist managers.  In 
both DC and NYC, neither of the local hiring managers 
had a camera/lightin
g/audio background or familiarity 
with the TVS technicians
™ work; although two of the 
Atlanta
-based hiring managers had a photojournalist 
background, they had not previously worked in either 
bureau or with the TVS technicians. 
 Many non
-TVS applicants for 
photojournalist pos
i-tions failed the recruiters
™ screening and were not re
c-ommended for interviews, primarily because they did not 

submit a complete application or they lacked the requ
i-site qualifications.  Some of those failed applicants 
worked with hirin
g managers who disregarded the r
e-cruiters
™ recommendations and interviewed them an
y-way.  For example, after recruiter Rick Denius reco
m-mended that non
-TVS applicant Tony Butler should not 
be interviewed because he lacked field experience, Ne
w-source Operati
ons Manager R. J. Fletcher, with whom 
Butler had previously worked as a DC freelancer, 
ﬁpassed along
ﬂ Butler
™s name to hiring managers and 
Patrick™s Atlanta
-based counterpart, Vice President of Media Oper
a-tions and 
Hiring 
Manager John Cou
rtney, assigned reduced importance 
to NLE.  He explained that although he saw the ability to 
edit as ﬁan 
important hiring criterion for the 
photojournalist
™s job,ﬂ ﬁtechnically, 
first priority was given to FCP experience, second priority to NLE, 
third prio
rity to general editing skills.ﬂ 
 DC Bureau Chief and 
Photojournalist 
Hiring 
Manager 
Steve 
Redisch 
also contradicted Patrick™s statement about the central importance of 
prior NLE experience in the hiring process, stating that it was not any 
more or less 
important than other kinds of experience.  Redisch e
x-
plained that NLE was ﬁnice to have, nice to know, but in most circu
m-stances, in the work that we did, in the work that we needed, it was not 
a priority.ﬂ  He further explained that NLE™s ﬁsignificance in
 DC was 
marginal,ﬂ because much of the videos are transmitted over fiber lines 
ﬁso the need for editing materials in the field is low,ﬂ and that while 
NLE can help at times, ﬁfor the most part, since the bureau is wired, the 
need for field NLE is marginal.
ﬂ  Redisch recognized that DC phot
o-
journalists working on assignments throughout the CNN network and 

even internationally might find knowledge of NLE helpful in those 
situations where raw materials could not be fed back to the bureau, and 
that NLE training
 offered at the beginning of CNN™s takeover of the 
bureau helped in that respect. 
 ﬁvouched
ﬂ for Butler
™s reliability.  Some CNN emplo
y-ees who did not even apply for 
Bureau 
Staffing 
Program 
jobs were 
interviewed after their managers or supervisors 
recommended them.  In most of those instances, the 
same recommending manager officiated as the inte
r-
viewer.  In other instances, a single hiring manager inte
r-viewed those candidates over the phone.  In other 
in-stances, hiring managers floated the names of non
-TVS 
applicants after the photojournalist debriefing selection, 
which was well past the cutoff date for applicant consi
d-eration.  Cindy Patrick recommended that those appl
i-cants be offered jobs without scr
eening or interviewing, 
to the chagrin of some of the hiring managers.   
 Atlanta
-based hiring manager Daniel Young was by 
far the most active advocate for hiring non
-TVS phot
o-journalist applicants.  He sent a favorable assessment of 
Atlanta
-based applican
t Doug Schantz to the other hiring 
managers in D
.C.  Young had been working closely with 
Schantz, who taught Young to use Final Cut Pro; 
Hiring 
Manager Courtney was Schantz
™ immediate supervisor.  
Courtney and Young rated Schantz 12th and 7th, respe
c-tively
, among the photojournalist candidates.  The other 
three hiring managers rated him 20th, 29
th, and 19th, 
respectively.  At the debriefing session, Schantz received 
a cumulative ranking as the 15th highest DC photojou
r-nalist applicant, and CNN hired him.  S
imilarly, Young 
went to bat for Floyd Yarmuth, one of his subordinates.  

After recruiter Rick Denius rejected Yarmuth for an i
n-terview, and after 
Hiring 
Manager Speiser emailed 
Young and others expressing concerns about Yarmuth
™s 
lack of practical camera 
experience, Young sent the hi
r-ing managers an email in which he heaped praise on 
Yarmuth as a self
-taught 
ﬁgo getter,
ﬂ whose 
ﬁresume tape 
showed he
™s got talent, and no doubt, could be a good 
candidate, worthy of second interview given his shooting 
and FCP
 experience, he could grow immensely into this 
job.
ﬂ  CNN hired Yarmuth.  For his first year as a phot
o-journalist in DC, Yarmuth had problems performing his 
field camera assignments.
27   27 CNN hired former TVS cameraman Richard Morse as a senior 
photojournalist and assigned him to a White House crew.  Morse left 
CNN in December 2005, because of pay.  But du
ring Morse™s 1
-year 
BSP stint, several new photojournalists who had previously worked for 
TVS asked him how to operate the equipment. Morse observed that 
Yarmuth and Ron Helm ﬁhad major problems with camera and lighting 
work,ﬂ and he had to train and coach
 them. 
 Jerry Santos was another new photojournalist whose shooting ine
x-
perience caused problems.  On November 15, 2004, Santos was a
s-signed to the U.S. State Department to cover the live broadcast of Colin 

Powell™s last briefing as Secretary of State.  In
stead of focusing the 
camera on Powell, Santos did a ﬁcut
-awayﬂ during the live news co
n-
ference.  This led CNN™s assignment desk manager to ask Morse to 
intervene.  By the time Morse got to Santos, the news event was over.  
CNN 
reporter Andrea Koppel compl
ained that she had never seen 
                                                                                                                    CNN AMERICA
, INC
. 451 Young also lobbied for Doug Chance, another of his 
Atlanta
-based supe
rvisees, after recruiter Denius found 
Chance lacked the requisite camera experience.  Young 
and another hiring manager interviewed Chance and 
hired him.  Young also ignored recruiter Denius
™ dec
i-sion that photojournalist applicant Jeremy Moorhead 
should no
t be interviewed because he lacked the requisite 
3 years of experience.  Young pushed for Moorhead
™s 
reconsideration.  Speiser interviewed Moorhead in pe
r-son; Young joined by telephone.  Speiser gave Moorhead 
average scores of one 4 and three 3s under the 
phot
o-journalist rating criteria; Young gave him top scores of 
two 5s and three 4s.  At the debriefing session, Young 
ranked Moorhead the 15th most desirable candidate; ot
h-er hiring managers ranked him 27th.  Notes from the 
debriefing session listed 
ﬁNLE
ﬂ as one of Moorhead
™s 
strengths, but Moorhead
™s resume did not show that he 
had NLE experience.  The spreadsheets tracking the ca
n-didates during the interviewing process inexplicably gave 

Moorhead credit for 
5 years of camera experience.  CNN 
hired Moorhead 
as a photojournalist. 
 The hiring managers
™ handling of Carlos Christen, a 
CNN Atlanta
-based editor who applied for a photojou
r-nalist job in both NYC and DC, is illustrative of some of 
the anomalies in the hiring process.  CNN
™s tracking 
spreadsheet reflec
ts that 
Hiring 
Managers John Courtney 
and Young, and possibly Karen Curry and Edith Chapin, 

were scheduled to interview Christen in early November.  
But there is no evidence that those interviews ever o
c-curred.  Christen submitted a single video for both a
ppli-cations.  Young
™s assessments of those videos that he 
reviewed for the DC photojournalist applicants contained 
the following note of Christen
™s video: 
ﬁOn the bubble, 
no hard news, live stuff, needs work.
ﬂ  For the NYC vi
d-eo reviews, Young rated Christ
en as a 
ﬁfairly good 
shooter, wanted to see more news, live shots.
ﬂ  At the 
end of the debriefing selection process, hiring managers 
ranked Christen 
57th of the 60
 most desirable candidates 
for a photojournalist job in DC, and 28th among the most 

desirable
 candidate for NYC.  Email exchanges show 
that hiring managers considered hiring Christen as a 

NYC 
ﬁgrowth candidate
ﬂ if Ray Britch
Ša selected ph
o-tojournalist candidate from CNN
™s London bureau, 
whose discussions with CNN to cover his $11,000
-plus 
relocati
on costs from London to NYC delayed his 
ﬁan-swer on accepting or not
ﬂŠdid not accept an offer.  In 
one of those emails, sent on January 7, 2004, just 10 days 

before CNN
™s installation of its own NYC technical 
anything like that before, and Emily Rust, CNN™s pool coordinator at 
the assignment desk, informed Morse that she received ﬁquite a fewﬂ 
phone complaints from all the television news networks in the pool 
about Santos™ shooting
 mistake.
 work
 force, Young wrote, 
ﬁ[W]
e can free up Carlo
s 
[Christen] on occasion to help us out on assignments to 
strengthen his photography skills.
ﬂ  The same group of NYC hiring managers interviewed 
17 TVS bargaining unit audio technicians who applied 

for photojournalist jobs.  CNN hired only two of them, 
Des
mond Garrison and Jamie Wiener (but after three 
non
-TVS candidates declined job offer). Garrison was 
TVS
™ least senior bargaining unit audio technician at the 
NYC bureau.  
 BIT Engineers:
  This job category was located in 
Broadcast Information Technology (BIT), a department 

that CNN created for the 
Bureau 
Staffing 
Program by 
merging the work performed by the TVS engineers with 
the responsibilities of CNN
™s own information technol
o-gy (IT) w
orkers.
28  The BIT job openings were primarily 
engineer positions.  The PQs for those jobs stressed that 
all successful applicants must be able to cross over and 
handle some IT troubleshooting, as well as the traditional 

engineering tasks of maintaining br
oadcast equipment.  
According to the testimony of CNN DC Director of E
n-gineering Tu Vu, who assisted Atlanta
-based HR Ma
n-ager Jim Hebb in drafting those PQs, BIT engineers 
ﬁhad 
the same job responsibilities [as TVS engineers], and the 

only thing that had c
hanged was adding BIT to the title.
ﬂ  ﬁAll the positions simply got a title change.
ﬂ  In DC, all seven of TVS
™ engineers applied for BIT 
openings.  Two different teams of hiring managers inte
r-viewed each of them.  Only one of those four hiring 
managers, DC
 Director of Engineering Tu Vu, had 
worked closely with the TVS engineers and knew their 
skills.  Two of the other three, Atlanta
-based IT Director 
Rick Cole and CNN International Engineering Manager 
Matthew Holcombe, were also on the BIT hiring co
m-mittee 
for NYC, and neither had any prior contact with 
the TVS engineers or any familiarity with the nature of 

the services they provided.  Although Holcombe 
acknowledged that established 
ﬁteamwork is important,
ﬂ he also testified that 
ﬁit was of no concern to th
e inte
r-viewers that some bargaining unit engineers, who were 
applying for work in the Bureau Staffing Program, had 
[an] established group working relationship for 10
Œ15 
years.
ﬂ  CNN hired three of the TVS DC engineers.  It did not 
hire Dennis Norman, Jeffr
ey Adkinson, Nicholas Kiraly, 
or William Evans, each of whom had exemplary e
m-ployment histories under the ENGAs.  Norman had 

worked for CNN ENGA subcontractors for over 19 
28 The BIT department was later renamed the 
Broadcast 
Engineering 
and 
Systems 
Technology (BEST).
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 452 years.
29  According to Vu, despite Norman
™s engineering 
experience and versatility, 
the hiring managers at the 
debriefing sessions considered Norman only for the si
n-gle job, 
ﬁsupport engineer,
ﬂ for which he applied.  Vu 
added that Norman could have increased his chances of 

being hired by applying for multiple engineer jobs.  But 
Vu later 
admitted that when the hiring managers made 
their selections they considered 
ﬁsome
ﬂ applicants for 
jobs for which they had not applied.  For instance, non
-TVS candidate Andre Parker applied only for a project 

management job, but CNN hired him as a BIT supp
ort 
engineer.
30 Adkinson, a bargaining unit employee for 7 years, was 
also an adept engineer who substituted as an EIC in 

Norman
™s absence.  Vu testified that Adkinson also ha
n-dled major news events when CNN had 
ﬁpoolﬂ coverage 
responsibility, and that CNN
 selected Adkinson to drive 
Big Red to Atlanta to help with covering 
ﬁThe World 
Report
ﬂ international conference.  CNN did not hire A
d-kinson. 
 Kiraly had been a TVS engineer since 1998, and had 
9 years of previous broadcast engineer experience.  Vu 

concede
d that Kiraly was 
ﬁversatile, able to tackle most 
field or studio maintenance or production projects.
ﬂ31  29 Norman™s engineer colleagues referred to him as ﬁan encyclopedia 
of knowledge when it came to the work at CNN,ﬂ and the ﬁgo
-to guy 
for help with f
ixing problems with equipment.ﬂ  CNN DC Engineering 
Manager Vu, who supervised Norman, stated that Norman was the 
ﬁversatileﬂ ﬁengineer
-in-chargeﬂ (EIC)
Šthe engineering department™s 
equivalent of a shift supervisor
Šfor many of the bureau™s major news 
event
s, including the coverage of the post
-9/11 memorial service 
broadcast from the National Cathedral, State of the Union addresses, 
U.S. Presidential inaugurations, and White House press conferences.  
Vu relied on Norman to upgrade the bureau™s Chryon Infinit
y switc
h-
ers, a computerized video writer that superimposed graphics/words on 

the lower third of the screen with the latest software, and to rewire ﬁBig 
Red
,ﬂ the microwave truck used as ﬁa remote studio on wheelsﬂ for 
breaking news and as a feeder truck fo
r pool coverage.  From February 
2002 to December 2003, when CNN broadcast ﬁCrossfireﬂ live from 
the George Washington University campus, Norman operated Big Red 
as the on
-site production studio and he had to ﬁfix or swap out broken 
components on the truck 
a couple of dozen times.ﬂ  
 30 The case of TVS studio technician Barbara Morrisey also casts 
doubt on Vu™s testimonial assertion that applying for more than one 
BSP job increased a TVS applicant™s probability of being hired.  Mo
r-risey applied for 13 BSP jo
bs.  Hiring managers interviewed her for 
one, a media coordinator position, and ﬁthe interviewers were not even 
interested in her qualifications for that position.ﬂ  CNN did not hire her.
 31 The record shows, and the judge found, numerous instances in 
whic
h Vu gave contradictory accounts of Kiraly™s engineering capabil
i-ties.  In particular, Vu™s interview rating sheet for Kiraly reflected 

several inconsistencies that support a finding of an intentional attempt 
to deny him employment.  For example, Vu™s hand
written notes gave 
Kiraly a ﬁ4ﬂ for ﬁtaking Initiative,ﬂ but a ﬁ3ﬂ under the ﬁinitiativeﬂ 
criterion; Vu wrote that Kiraly was ﬁnot always a self
-starter,ﬂ then 
gave him credit ﬁfor taking initiative of studying for the MCSE network 

certification.ﬂ  For the
 ﬁinterpersonal skillsﬂ criterion, Vu™s handwritten 
interview notes gave Kiraly a score of ﬁ5,ﬂ while the HR summaries 
After CNN
™s September 29, 2003 announcement of the 
ENGA
™s termination, Vu prepared and forwarded to r
e-cruiter Susanne Mackiewicz a list of TVS engineers for 
Bureau 
Staffing 
Program jobs.  The list included Kiraly 
and Norman.  CNN hired neither. 
 Evans had been a TVS engineer since 1998, and had 
prior broadcast engineering experience similar to Kiraly.  
Vu 
testified that he 
ﬁnever heard any complaints of pro
b-lems
ﬂ about Evans
™ work.  Vu also acknowledged that, 
during the ENGA, 
ﬁin instances when the complexity of 
production in the field required competent technical e
n-gineering skills,
ﬂ Evans was one of the f
requently r
e-ferred engineers.  CNN did not hire Evans. 
 CNN changed the TVS microwave truck operators title 
to BIT field engineers.  In DC, TVS cameraman Benny 
Farkas applied for the BIT field engineer job.  CNN DC 
Hiring 
Manager Speiser rated Farkas very 
highly in his 
face
-to-face interview.  Atlanta
™s Operations Manager for 
Newsource R.
 J. Fletcher rated Farkas very low.  Notes 
from the debriefing meeting showed that at some point 
during the discussion, the hiring managers considered 
Farkas to be a 
ﬁstron
g possible
ﬂ candidate, but he was 
then downgraded to 
ﬁpossible
ﬂ for unexplained reasons.  
CNN did not hire Farkas.
 In New York, all of TVS
™ engineers applied for BIT 
jobs.  As in DC, teams of two hiring managers, including 

DC™s Engineering Director Jeff 
Gershgorn and IT Dire
c-tor Michelle Lackey and Atlanta
™s Holcombe and Cole, 
interviewed the applicants.  Gershgorn, like his DC hi
r-ing manager counterpart Vu, worked with TVS engineers 
daily and knew their skills.  Lackey had had minimal 
interaction with th
e TVS engineers.  On December 3 and 
5, 2003, hiring managers met for the debriefing and s
e-lections.  CNN did not offer positions to some of TVS
™ most qualified and senior engineers, but it offered pos
i-tions to measurably less qualified nonbargaining unit 
applicants.  
 CNN did not produce the butcher
-block sheets for the 
NYC BIT/engineers debriefing sessions, insisting that 
they were 
ﬁlost.
ﬂ  Those sheets documented the hiring 
managers
™ contemporaneous discussions concerning their 
selection of candidates.  W
ithout that information, the 
testimony of the participating hiring managers became 
very important.  But those hiring managers offered co
n-flicting accounts of what transpired at the debriefing se
s-sions and the judge reasonably discredited them.
 Growth Candi
dates:
  In most, if not all, job categories, 
CNN set aside an undetermined number of slots for 
ﬁgrowth candidates.
ﬂ  These applicants lacked either the 
showed that Vu gave him a ﬁ4.ﬂ  Vu™s handwritten score for the ﬁclient 
serviceﬂ criterion was altered from a ﬁ5 or 4ﬂ to a ﬁ3.ﬂ 
                                                                                                                     CNN AMERICA
, INC
. 453 minimum number of years, qualifications
, or skills, but 
CNN designated them as having the potential to 
ﬁgrow.
ﬂ  Cindy Patrick, accompanied by Atlanta
-based CNN and 
Turner attorneys, inexplicably attended the debriefing 
session for every job category in both the DC and NYC 

bureaus, where the hiring managers altered some of the 
scores on the HR summaries in a 
manner that raised the 
rankings of non
-TVS applicant growth candidates and 
lowered the rankings of TVS applicants.
 Following the debriefing selection sessions, Patrick 
consistently reminded the photojournalist hiring mana
g-ers of 
ﬁthe need to correct the la
ck of growth candidates 
on the lists, to achieve a reasonable balance, and once 
that was achieved we would start looking at 
‚equitable 
losses.
™ﬂ  
On December 1, 2003, just 
5 days before the 
implementation date of the DC 
Bureau 
Staffing 
Program, 
Patrick 
wrote
, ﬁWe have not even begun to correct our 
growth candidate issue so the next photojournalist offer 

should go to Khalil Abdallah,
ﬂ a CNN Newsource editor 
with no camera experience.  That same day, CNN Vice 
President of Media Operations and Hiring Manage
r John 
Courtney wrote to Patrick questioning her 
ﬁgrowth ca
n-didate concerns.
ﬂ  Courtney stated that DC photojourna
l-ist Manager and Lighting Specialist Ben Coyte 
ﬁdidn
™t feel it was appropriate to jump [Abdallah] over more 
qualified current unit
 [TVS] shoot
ers.
ﬂ  Patrick respon
d-ed that Courtney should get Abdallah 
ﬁscreened and i
n-terviewed,
ﬂ adding, 
ﬁget this done.
ﬂ  (GC
 Exh.
 555.)  
 The photojournalist hiring managers selected, ranked
, and approved 39 candidates to be hired in DC.  A few 
growth candidates w
ere included.  Although there were 
many 
ﬁstrong shooters with good journalistic initiative 
and potential in the top 39,
ﬂ it became clear that the list 
was 
ﬁextremely short of growth candidates who would 
bring editing in particular to the table.
ﬂ  In an ema
il sent 
to 
Hiring 
Manager Speiser, Cindy Patrick emphasized 
the urgency of completing the hiring to meet the Dece
m-ber 6, 2003 deadline for the DC bureau and about 
ﬁget-ting a mix of growth candidates and not limiting hires 
only to candidates with network
-level background.
ﬂ   The hiring managers agreed that should any growth 
candidates 
ﬁfall off the list,
ﬂ the opening so created 
would have to be offered to another growth candidate 
regardless of how low that growth candidate was ranked, 
or whether the candidat
e was ranked at all (several were 
not ranked because they were interviewed or referred 
after the debriefing/selection ranking meetings).  Accor
d-ingly, CNN reshuffled the list and eventually made offers 
to 10 candidates below the original 39
-person cutoff: 
 every one of them was a growth candidate, and none was 
a TVS employee.
32  On average, CNN offered the growth 
candidates annual salaries of $15,000 less than the 

nongrowth candidate senior photojournalist, and d
e-creased and or eliminated their cost
-related
 benefits such 
as overtime. 
 Many CNN nonbargaining unit employees in DC and 
NYC applied for jobs pursuant to the 
Bureau 
Staffing 
Program.  CNN hired them all.  Conversely, about 55 of 
120 TVS bargaining unit employees in NYC, and about 

38 of 86 TVS bargai
ning unit employees in DC were not 
hired and lost their jobs.  Although CNN managers who 
supervised TVS
™ most active union members at the DC 
bureau praised them as some of TVS
™ most skilled tec
h-nicians, CNN did not hire any of them.  The rejected 

employees
 included Union Executive Board Represent
a-tive Sarah Pacheco and 
Shop 
Stewards Keith Crennan, 
Dennis Norman, Dave Jenkins, and Ralph Marcus.  
 4.  Operations of the DC and NYC 
 bureaus 
under CNN
 At the end of work on Friday, December 5, 2003, TVS 
bargainin
g unit employees at the DC bureau turned in 
their CNN
-supplied gear, equipment
, and credentials to 
TVS.  The next day, Saturday, December 6, when those 
who were hired for the 
Bureau 
Staffing 
Program reported 
to work, CNN returned to them the same credentia
ls, 

gear, and equipment. 
 CNN continued its newsgathering, production
, and 
broadcasting operations at the two bureaus uninterrupted.  

Most of the 
Bureau 
Staffing 
Program hires attended a 2
-day weekend orientation.  For about the first month, 
CNN Photojourn
alists Manager Dan Young conducted 
FCP and NLE training on Mac laptop computers, and the 
employees attended for a day or so as their assignment 
schedules permitted.  CNN did not provide the phot
o-journalists with Mac laptop computers for use in the field 
until 8 to10 months later. 
 According to former TVS DC cameraman Elizabeth 
Zasso, whom CNN hired as a photojournalist and a
s-
signed to operate the microwave truck, during the wee
k-end orientation she and another former TVS technician, 
Richard Morse, were charg
ed with taking 
ﬁa bunch of 
new hires to show them the different locations from 
which CNN broadcasts.
ﬂ  They also showed them the 
32 The n
on
-TVS growth candidates hired as photojournalists by CNN 
lacked the experience and qualifications of many TVS bargaining unit 
members who were not hired.  For example, Ron Helm, Doug Schantz, 
Floyd Yarmuth, and Jeremy Moorhead were CNN Atlanta
-based ed
i-tors, not photographers, and they lacked both the minimum number of 
years experience and the skills required for the photojournalist jobs and 

ﬁhad major problems with camera and lighting workﬂ once hired; CNN 
also selected Bethany Chamberland Swain and Khali
 Abdallah, CNN 
Newsource editors who had little shooting experience. 
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 454 ﬁlive drops
ﬂ used to send live coverage back to the st
u-dio, and how to hook up the microwave truck for tran
s-
mitting pictures.  
After that weekend, Zasso testified, 
everything in her new job was the same as her TVS job.  

Zasso called the same automated system nightly to get 

her assignments, although she did receive some assig
n-ments through her cellphone.  She reported to the same 

11th floor assignment desk
Šwhich was staffed by the 
same former TVS slot schedulers
Šwhere she picked up 
rundowns, which were kept in the same place as before 

and contained the same types of information.  She r
e-trieved the same keys for the same truck and us
ed the 
same equipment, stored in the same locker in the same 

room.  She loaded the equipment as she always had and 

set out with the same crewmember, Reggie Selma, using 
the same designation, 
ﬁCrew #6,
ﬂ and the same CNN 
press credentials.  Zasso and Selma o
perated the same 
microwave truck in the same manner as when they were 
TVS bargaining unit employees.  Zasso also testified that 

when they were in the field with reporters or producers, 
they received the same type of instructions and guidance 
as they had wh
en they were TVS technicians.  She noted 
that the only change in her job as a CNN photojournalist 

was that she 
ﬁno longer had to sign in on a sheet
ﬂ for the 
microwave truck, and that she 
ﬁworked in that truck less 
frequently than before.
ﬂ   CNN
™s January 1
7, 2004 takeover of the technical se
r-vices at the NYC bureau mirrored what happened in the 

DC bureau.  Richard Shrine, a former TVS field camera 

technician hired by CNN as a photojournalist, echoed 
Zasso
™s account of the 
ﬁsameness
ﬂ of his photojournalist 
responsibilities and his work as a TVS field cameraman.  
Shrine recounted that on the last day of TVS
™ NYC co
n-tract, he surrendered his equipment and credentials to 
TVS; on the first day of the 
Bureau 
Staffing 
Program, he 
ﬁseamlessly collected
ﬂ the same gear and credentials that 
they had turned in the day before.  Shrine noted that he, 

too, attended 
1 day of NLE training around the time of 
orientation, which 
ﬁdid not make [him] proficient in 
FCP
Šrather, it took [him] over a year of self
-training
, practicing and tutoring
ﬂ to use NLE for editing.  Shrine 
stated that he retained the same crew partner as under 

TVS; they used the same gear as under TVS, and they 
did the 
ﬁsame job, go out and shoot stories.
ﬂ  Shrine and 
his crew partner also had the sa
me crew number and did 
the same assignments with the same producers and r
e-porters, and used the same style of capturing pictures and 
sounds.  He continued to receive the same assignment 

information as under TVS.  As they had done before, 
Shrine and his cre
w partners contacted producers to fill 
in open space in their schedules.  And they retained the 
same password to access CNN
™s computer system that 
they had during the ENGAs. 
 On Memorial Day, May 31, 2004, CNN officially r
e-located its NYC operations from 5
 Penn Plaza to the 
Time Warner Center.  Stacy Leitner, a former TVS st
u-dio technician whom CNN hired as a media coordinator, 
testified that at both of those locations, she had pe
r-formed the same tape feed operation and quality control 
(QC) tasks that she p
erformed as a TVS employee.  At 
Penn Plaza, between the implementation of the 
Bureau 
Staffing 
Program and the move to the Time Warner Ce
n-ter, CNN assigned her to train five or six new employees 

ﬁto do QC, use a router and wave 4 monitor, and use VTs 
and RT
S data server panels, the same new QC equipment 
[Leitner] used
ﬂ during the last months of TVS
™ contract.  
According to Leitner, CNN transferred the 
ﬁnew
ﬂ equipment from 5 Penn Plaza to the Time Warner Ce
n-ter.  Leitner explained that apart from the 
ﬁtrainin
g as-
pect, [her] new job responsibilities at 5 Penn Plaza were 
unchanged from [her] previous job with TVS, and once 
the move to the Time Warner Center was done, there was 
more new equipment, [including] computers, monitors, 
routers, wave 4 monitors, and vec
tors.
ﬂ  CNN paid the former TVS employees it hired $3000 to 
$30,000 per year less than they earned under TVS.  E
x-cept for the White House crews, CNN did not assign 
employees overtime work.  For example, CNN paid fo
r-mer TVS engineer Ron Kuczynski, whom it h
ired as a 
BIT engineer, a salary comparable to his TVS
-base sal
a-ry, but he did not earn overtime under CNN.  It hired 

former TVS studio technician Stacy Leitner as a media 

coordinator and paid her a salary that was $5000 less 
than she earned under TVS.  It
 hired former TVS White 
House field technician David Bacheler as a senior phot
o-journalist studio operator at a salary that, even with ove
r-time and penalties, was $10,000 to $30,000 less than 
Bacheler earned under TVS.  Gregory Robertson, a TVS 

field techni
cian in DC
Šwhom CNN hired as a phot
o-journalist lighting specialist
Šexplained that his 
ﬁjob as a 
TVS employee in 2003 and as a CNN employee in 2004, 

did not change, except for the different name on [his] 

paycheck and the reduced amount of [his] pay.
ﬂ  Other
 former TVS employees refused CNN
™s job o
f-fers because those jobs paid less than they had been ear
n-ing under TVS.  In addition to the changes in overtime 
and wages, CNN eliminated bargaining unit employees
™ contractual premiums, including meal penalties, p
aid 
lunch hours, holiday pay and double time pay after wor
k-ing 
7 consecutive days.  CNN also changed the unit e
m-ployees
™ leave benefits by replacing TVS
™ policy of ca
r-ried
-over annual and sick leave with a use
-it-or-lose
-it-within
-28-days sick and personal
 leave policy.
    CNN AMERICA
, INC
. 455 B.  Analysis
 1.  The violations committed by CNN as 
 a joint employer
 Having found that CNN and TVS are joint employers 
of the union
-represented TVS technicians, we find that 
CNN violated Section 8(a)(5) and (1) by canceling the 
ENGA with 
TVS to avoid its obligation under the colle
c-tive
-bargaining agreements, failing to bargain with the 
Unions over the termination of the ENGAs and the e
f-fects thereof, and by making unilateral changes in the 
terms and conditions of employment when it operate
d with a new work
 force. 
 In 
D & S Leasing
, 299 NLRB 658 (1990), enfd. sub 
nom
. NLRB v. Central, Inc.,
 954 F.2d 3
66 (6th Cir.
 1992), cert
. denied 
513 U.S. 983 (1994), a joint
-employer contractor canceled its contract with its joint
-employer subcontractor, 
whose employees were covered 
by a collective
-bargaining agreement.  The Board held 
that by discharging the unit employees and failing to 

rehire many of them when it took over the subcontracted 

work, the contractor violated Section 8(a)(3) and (1) b
e-cause i
ts actions were motivated by antiunion animus 
under 
Wright Line
33 as part of a plan to avoid its oblig
a-tions under the subcontractor
™s collective
-bargaining 
agreement that it incurred as the joint employer of the 
union
-represented employees.  Id. at 660.  
The Board 
further held that the contractor was obligated to reco
g-nize and bargain with the union and maintain the terms 
and conditions of employment contained in the colle
c-tive
-bargaining agreement until it either reached agre
e-ment with the union or bargai
ned to impasse.  The Board 
also held that the contractor violated Section 8(a)(5) and 
(1) by failing to bargain with the union over both its d
e-cision to terminate its subcontract and the effects of that 
decision.  Id.
34    As in 
D & S Leasing, 
supra, 
we fi
nd that CNN violated 
Section 8(a)(5) and (1) by refusing to bargain with the 

Union about the termination of the ENGAs and the e
f-fects thereof, by failing to recognize and bargain with the 

Union to agreement on a new collective
-bargaining 
agreement or to im
passe, and by making unilateral 
changes in the employees
™ wages and other terms of e
m-ployment when it conducted its operations with a new 
33 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982). 
 34 There is no legal or logical support for the dissent™s argument that 
by honoring the 
joint
-employer obligation to give notice and an oppo
r-tunity to engage in effects bargaining, CNN would have violated the 
principle of promoting stable bargaining relationships, ﬁwould have 
contradicted the then
-existing TVS
-NABET collective
-bargaining 
agre
ement,ﬂ and would have ﬁexhibited a total disregard for the elab
o-
rate body of law regarding successorship.ﬂ  
 work
 force.  See also 
Executive Cleaning Services
, 315 
NLRB 227, 227 (1994), enfd. in relevant part sub nom.
 AT&
T v. NLRB
, 67 F.3d 446 (2d Cir.1995)
 (decision and 
effects violation); 
Whitewood Maintenance
, supra, 292 
NLRB at 1168 (unilateral change violations).
35  CNN argues that it did not violate 
Section 
8(a)(5) and 
(1) by failing to engage in decisional and effec
ts bargai
n-ing regarding the ENGAs
™ cancellations because (1) the 
Union waived its bargaining rights by failing to request 
such bargaining, and (2) the decision to cancel the 
ENGAs and hire its own work
 force to perform the work 
previously performed by the 
TVS technicians did not 
turn on labor costs, but instead constituted an entrepr
e-neurial change relating to the 
ﬁscope and direction of the 
enterprise
ﬂ within the meaning of 
First National Maint
e-nance Corp. v. NLRB
, 452 U.S. 666, 677 (1981).  We 
reject the 
first argument because CNN
™s decision to ca
n-cel the ENGAs was presented to the Union as a fait a
c-
compli.  See 
D & S Leasing
, 299 NLRB at 660 fn.10.  
We reject the second argument based on the judge
™s fin
d-ing that the decision to terminate the ENGAs was to 
es-cape the obligations under TVS
™ collective
-bargaining 
agreement, particularly its labor costs.  Even assuming, 

as CNN and the dissent claim, that CNN
™s decision to 
terminate the ENGAs was to take advantage of new 
technological advances in the industry, t
he decision did 
not involve a change in the scope and direction of its 
business.  Rather, it involved a change only in the job 
description of the employees who performed the same 
work for CNN, with the same equipment to produce the 

same product.  As such, 
the decision was a mandatory 
subject of bargaining under 
Fibreboard Paper Products 
Corp
. v. NLRB, 379 U.S. 203,
 215 (1964).  See also 
Winchell Co.,
 315 NLRB 526, 526 fn.
 2, and 530
Œ535 
(1994)
 (ﬁtechnological advance of the desktop computers 
changed the Res
pondent
™s operation by degree not kind
ﬂ and layoff of prepress employees who performed the 
same printing work was subject to bargaining), enfd. 74 
F.3d 1227 (3d Cir. 1995); 
O.G.S. Technologies, Inc
., 356 
NLRB 
642, 645
Œ647
 (2011)
 (same).
 Finally, the 
complaint alleged, and we find, that 
CNN
™s termination of the ENGAs and the termination of 
TVS technicians
™ employment also violated Section 
8(a)(3) and (1).  The General Counsel correctly argues 
that the judge made all the necessary factual findings, 
and 
conducted the proper 8(a)(3) legal analysis to esta
b-lish that the decision to terminate the ENGAs and di
s-charge the TVS technicians was part of an unlawfully 
35 Contrary to the judge, CNN was not ﬁbound by TVS™ contractsﬂ 
with the Union.  Rather, it was obligated to maintain the status quo as 
set forth in the contracts, until bargaining to agreement or impasse.  See 
D & S Leasing
, 299 
NLRB 
at 660 fn.12.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 456 motivated plan to avoid the Union and the obligations 
under the collective
-bargaining agreement, b
ut inexpl
i-cably, or perhaps inadvertently, failed to find the 8(a)(3) 
violation.  The evidence demonstrating CNN
™s union 
animus includes the pretextual reasons given for the 
ENGAs
™ terminations, the discriminatory application of 
the 
Bureau 
Staffing 
Program
 in hiring the new work
 force, discussed below, the repeated complaints by CNN 

officials about the costs of the rules and regulations i
m-posed by the collective
-bargaining agreement and stat
e-ments that operations after the termination of the ENGAs 

would be 
ﬁnonunion.
ﬂ  2.  The violations committed by CNN 
 as a successor
 The test for determining successorship is: (1) whether 
a majority of the new employer
™s work
 force in an a
p-propriate unit are former employees of the predecessor 
employer; and (2) whether the
 new employer conducts 
essentially the same business as the predecessor emplo
y-er.  
NLRB v. Burns 
Security Services,
 406 U.S. 272 
(1972)
, and 
Fall River Dyeing Corp. v. NLRB
, 482 U.S. 
27 (1987).  Continuity in the work
 force is established if 
the predecesso
r employed a majority of the successor
™s 
employees.  Id. at 41.  The Board gauges the union
™s 
majority status at the time when a 
ﬁsubstantial and repr
e-sentative complement
ﬂ of employees has been hired.  
Grane Healthcare Co.
, 357 NLRB 
1412 (2011), enfd.
 712 F.3d 145 (3d Cir. 2013), (citing 
Fall River
, 482 U.S. 
at 40).  With respect to continuity of the business ente
r-prise, the Board considers 
ﬁwhether the business of both 
employers is essentially the same; whether the emplo
y-ees of the new company are doi
ng the same jobs in the 
same working conditions under the same supervisors; 

and whether the new entity has the same production pr
o-cess, produces the same products, and basically has the 
same body of customers.
ﬂ  Fall River Dyeing Corp. v. 
NLRB
, 482 U.S. at
 43. 
 In assembling its work
 force, a successor 
ﬁmay not r
e-fuse to hire the predecessor
™s employees solely because 
they were represented by a union or to avoid having to 
recognize the union.
ﬂ  U. S. Marine Corp.
, 293 NLRB 
669, 670 (1989), enfd. 944 F.2d 13
05 (7th Cir. 1991), 
cert. denied 503 U.S. 936 (1992).  To establish that a 
successor has engaged in discriminatory hiring in viol
a-tion of 
Section 
8(a)(3), the General Counsel must show 
that the employer failed to hire employees of its pred
e-cessor and was m
otivated by union animus.  
Planned 
Building Services
, Inc., 
347 NLRB 670, 673 (2006).  The 
burden then shifts to the employer to show that it would 
not have hired the predecessor
™s employees even in the 
absence of an unlawful motive.
36     If an employer i
s found to have discriminated in hi
r-ing, the Board assumes that, but for the unlawful di
s-
cri
mination, the successor would have hired the pred
e-cessor employees in their unit positions.  Id. at 672 (ci
t-ing 
Love
™s Barbeque Rest
aurant
 No. 62
, 245 NLRB 78, 
82 (
1979), enfd. in relevant part sub nom. 
Kallman
n v. 
NLRB, 
640 F.2d 1094 (9th Cir. 1981)).  The Board also 
assumes that the union would have retained its majority 
status.  
State Distrib
uting
 Co.
, 282 NLRB 1048 (1987).
  Consequently, if the successor employer has refused to 
recognize and bargain with the union, it will be held to 
have violated Section 8(a)(5) and (1) of the Act and will 
be disqualified from setting initial terms and conditions 
of employment for the new 
work
 force.  
Planned 
Bldg
., 
347 NLRB at 674 (citing 
Love
™s Barbeque
, 245 NLRB at 
82).
 36 An unla
wful refusal to hire may be shown by a lack of a convin
c-ing rationale for the refusal to hire, inconsistent hiring practices
, or 
overt acts
, or conduct evidencing a discriminatory motive; and evidence 
supporting a reasonable inference that the new owner co
nducted its 
staffing in a manner precluding the predecessor™s employees from 
being hired as a majority of the new owner™s overall work force.  
Planned Bldg.
, 347 NLRB at 673 (quoting 
U.S. Marine
, 293 NLRB at 
670).
 The 
U.S. Marine
 case is particularly instr
uctive here 
and rebuts our 
dissenting colleague™s suggestion that an unlawful motive to avoid a 
successor bargaining obligation cannot be shown where a successor 
ultimately hires a majority of the predecessor™s employees
.  The r
e-spondent successor in that 
case falsely projected that the number of 
employees that would comprise its full work force would be twice the 
size of the predecessor™s bargaining unit.  Based on this ﬁfalse full
-complement projection,ﬂ the respondent rehired a majority of the pr
e-decesso
r™s employees but stopped at the point that they
 would
 bec
ome 
a majority of its enlarged ﬁfabricat[ed]ﬂ bargaining unit.  The Board 

found (293 NLRB at 671) that the respondent™s failure to rehire remai
n-
ing employees of the predecessor ﬁwas a necessary and 
integral part of 
the Respondents™ attempt to avoid an obligation to recognize and ba
r-gain with the Unionﬂ and violated Sec. 8(a)(3) and (1).
 Here, 
as in 
U.S. Marine, 
CNN™s hiring process was motivated by the 
intention to avoid its successor bargaining obli
gation.  
Although
 CNN 
did not falsely project a bargaining unit larger than the historical TVS 
bargaining unit, it erroneously contended, contrary to the judge™s fin
d-
ing and substantial precedent, 
Trident Seafoods, Inc.
 v. NLRB
, 101 F.3d 
111, 118 (D.C. Cir
. 1996)
, and 
Banknote Corp.
 of America
, 315 NLRB 
1041, 1043 (1994), enfd. 84 F.3d 637, 647 (2d Cir. 1996), that the only 
appropriate unit was a much larger one that consisted of the TVS e
m-ployees and its own production employees.  Based on this erroneous 
projection, CNN conducted its hiring process in the same discriminat
o-
ry manner as in 
U.S. Marine
 to ensure that the number of TVS emplo
y-
ees that it hired would not constitute a majority of the larger unit that it 

believed appropriate.  In doing so, the numb
er of TVS employees that it 
hired constituted a majority of the historical TVS bargaining unit that 
remained appropriate after CNN took over operations from TVS.  
However, by refusing to hire additional TVS employe
es to avoid a 
successor bargaining obligat
ion, based on its erroneous position regar
d-
ing the size of the appropriate unit, CNN violated Sec. 8(a)(3) and (1).
                                               CNN AMERICA
, INC
. 457 a.  The 8(a)(3) discriminatory hiring
 The evidence of animus in this case is overwhelming, 
as is the evidence that CNN
™s explanations for its co
n-duct were pretextual.  Su
bstantial evidence of CNN
™s 
union animus is its termination of the ENGAs.  The e
m-ployees at the DC and NYC bureaus had lived through 
substantial technological changes, most notably going 

from videotape to digital media, and then from digital to 
HD, with ev
er increasing reliance throughout on sophi
s-
ticated computer programs.  As stated above, CNN never 
terminated or directed the termination of any TVS unit 

employee for failing to keep up with those changes or 
inability to perform the work.  And when it termi
nated 
the TVS contracts, after secretly deciding to do so, CNN 

personnel went out of their way to praise the abilities of 
the two bargaining unit work
 forces.  In the face of that 
evidence, CNN
™s claim that it brought the work in
-house 
in order to keep up 
with technological change was, as the 
judge found, pretextually false.  
Lucky Cab Co
., 360 
NLRB 
271, 274
Œ275
 (2014)
 (evidence of pretext may be 
used to show discriminatory motivation).
 The numerous 8(a) (1) statements made by CNN off
i-cials also establish 
union animus.  They complained r
e-peatedly about the labor costs and 
ﬁrules and regulations
ﬂ imposed on CNN by virtue of the collective
-bargaining 
agreements with the Union.  And, as illustrated above, 

when the termination of the ENGAs was announced, 
they r
epeatedly told TVS employees that operations u
n-der CNN would be 
ﬁnonunion.
ﬂ37  37 The 8(a)(1)
 statements, discussed more fully below, consisted of:
  NYC Bureau Chief Karen Curry™s statement to employees that 
CNN was term
inating the ENGAs and bringing the technical 
services jobs in
-house so that it ﬁcan work much easier with 
both the crews and the technical people; that in order to make it 
smoother, [CNN] needed to get rid of [TVS, because TVS] 
came with rules and regulati
ons; that by getting rid of [TVS], 
then they can have more control of the technical people; and 
that CNN would not tolerate a union in its work
 force.ﬂ
  NYC photojournalist Manager Jeff Kinney™s statement to e
m-ployees that their employment with TVS disquali
fied them 
from employment with CNN; telling TVS field cameraman 
James Peithman that CNN ﬁcould not hire [him] to do fre
e-lance work because of his affiliation with the Union.ﬂ 
  NYC Operations Manager Lou Strauss™ statement to emplo
y-ees that CNN intended to 
operate its NYC technical work force 
without a union at the end of the ENGA, and his additional 
confirmation that it was safe for employees to assume that the 
Union ﬁwon™t be back at CNN.ﬂ
  CNN DC White House Executive Producer Danielle Whelton™s 
statement 
to TVS cameraman Tim Garraty that there would be 
no union at the DC bureau after CNN hired its own technical 
work force; when Garraty asked where the Union fit into 
CNN™s future plans, Whelton replied that there would be ﬁno 
Unionﬂ when CNN took over becau
se there would ﬁbe no role 
for the Union.
  The evidence concerning CNN
™s staffing of the DC 
and NYC bureaus, however, provides the principal ev
i-dence of its unlawful discrimination against TVS e
m-ployees in order to avoid
 a successorship bargaining o
b-ligation.  As shown above, CNN, which plotted the te
r-mination of the ENGAs in secret, deliberately changed 
every bargaining unit job and position qualification with 
the expressed purpose of getting out from under the U
n-ion
™s jurisdiction.  The change also had the effect, no 
doubt intended, of minimizing the significance of the 

bargaining unit employees
™ prior experience when they 
applied for the 
ﬁnew
ﬂ jobs. 
 As the record also shows, once the actual hiring began, 
there were num
erous instances of intervie
w-ing/debriefing/hiring disparities that adversely affected 
TVS applicants.  In every job category, as detailed in the 
judge
™s decision, hiring managers ignored ostensibly 
governing protocols intended to ensure the objectivity of 

the behavioral interviewing process.  At the beginning, 

they interviewed non
-TVS applicants who were either 
rejected by their recruiters as unqualified after screening 
or who were never screened at all.
38  As discussed above, 
one such example was non
-TVS p
hotojournalist appl
i-cant Jeremy Moorhead who did not pass recruiter Rick 
Denius
™ screening because he lacked the requisite 3 years 
of experience.  Atlanta
-based photojournalist Manager 
Dan Young ignored Denius
™ report and set up an inte
r-view with Moorhead.
  Director of Newsgathering Matt 
Speiser interviewed Moorhead in person; Young, who 
had already pushed for Moorhead
™s reconsideration, pa
r-ticipated by telephone.  Young gave Moorhead two 5s 

and three 4s in the photojournalist rating criteria.  Speiser 
gave
 Moorhead one 4 and three 3s. In the debriefing se
s-sion, Young ranked Moorhead the 15th most desirable 
candidate; other hiring managers ranked him 27th.  Notes 

from the debriefing session listed NLE as one of Moo
r-head
™s strengths, but nothing about NLE app
eared on 
Moorhead
™s resume.  The spread
 sheets tracking the ca
n-didates during the interviewing process inexplicably gave 

Moorhead credit for 5 years of experience.  CNN hired 
Moorhead as a photojournalist.  As also noted above, 
CNN interviewed and ultimate
ly hired CNN employees 
who did not even apply for the positions in the DC and 
NYC bureaus.
 There is little evidence that any of CNN
™s hiring ma
n-agers consulted with CNN producers, editors
, and repor
t-ers who were familiar with the work of the TVS came
r-38 CNN hired an entire category of BIT senior engineers without 
subjecting them to the behavioral interviewing process.  Those emplo
y-
ees had formerly worked as CNN satellite truck operators.  
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 458 amen.
39  But when they did so, they ignored favorable 
assessments they received.  Hiring managers, however, 
had no hesitation in soliciting favorable assessments of 
non
-TVS applicants.  For example, Atlanta
-based 
Hiring 
Manager Anne Woodward, who was the only p
erson 
interviewing candidates for audio designer in DC, asked 
CNN Atlanta managers about the job performance of 
some applicants from Atlanta.  Woodward made no such 

inquires about any of the TVS applicants that she inte
r-viewed.  TVS DC unit engineers, who 
applied for 

BIT/engineer positions, fared no better at the hands of 

CNN DC Director of Engineering Tu Vu, who knew 
their work intimately and was the only DC manager on 
the BIT/engineering hiring committee.  Vu acknow
l-edged that he did not, at any time duri
ng the BSP, 
ﬁtry to 
steer the discussion by touting the strengths of TVS e
m-ployees whose working history [he] knew.
ﬂ   Kellie Clarke, an independent human resources expert 
hired by CNN to coordinate the DC hiring, and who was 

later called by CNN as a witne
ss, testified about other 
disparities and anomalies in the hiring.  According to 
Clarke, after the interviews, she received and used the 
hiring managers
™ raw interview notes and scores for each 
candidate to generate spread
 sheet summaries of indivi
d-ual app
licants
™ ratings, and the cumulative averages for 
all applicants in the specific job categories.  Before the 
debriefing sessions for each job category, Clarke sent 
those summaries to CNN DC
™s top executives; to the 
hiring managers for the respective job ca
tegory; to CNN 
Atlanta
-based Cindy Patrick and Attorney Lisa Reeves; 
and to Turner Recruitment Manager Lauren Kile.  After 
the debriefing sessions, the managers returned those 
summaries to Clarke with notes reflecting their discu
s-
sions and selections.  Cla
rke used the information on 
those returned spread
 sheets to update the master spread
 sheets.  But she noticed that 
ﬁsome of those returned 
spread
 sheets were altered; the averages were different 
and the ratings had been changed.
ﬂ  Clarke said the 
changes b
affled her, and she 
ﬁre-calculated the numbers 
to check for accuracy, and there was not a single error in 
[her] calculations.
ﬂ  She reported the discrepancies to 
CNN HR Director Tim Taylor.  There is no evidence that 
he did anything about them. 
 Once the 
hiring managers selected the candidates for 
job offers, Clarke was responsible for checking their re
f-
erences.  Turner Recruitment Manager Kile instructed 
Clarke to check the references for non
-TVS candidates 
first.  Clarke 
ﬁran into a lot of problem with t
he profe
s-
39 As DC and NYC emp
loyees of CNN who worked closely with the 
technical employees, in some cases for years, their assessments would 
have been worthy of consideration.  
 sional references
ﬂ listed on resumes of the non
-TVS ca
n-didates: some of the businesses had closed; many of 
those candidates had given incorrect phone numbers for 
their references; and for those that gave correct phone 
numbers, 
ﬁfrequently the prof
essional references were 
very negative.
ﬂ  Clarke sought advice about how to ha
n-dle the negative professional references, and Kile i
n-structed her to ask the affected non
-TVS candidates for 
ﬁpersonal references.
ﬂ  Clarke testified that 
ﬁthis was the 
first ti
me in [her] 17
-year HR experience that [she] had 
been instructed to revert to personal references when 

there [were] negative professional references.
ﬂ  She ad
d-ed that 
ﬁsome personal references called out of the blue 
to vouch for non
-TVS applicants.
ﬂ  As in
structed, Clarke 
checked the TVS candidates
™ references last, and none 
received a negative reference.  Clarke stated that follo
w-ing the completion of the DC recruiting, CNN asked her 
to help repeat the recruiting success in NYC, but she 
declined.
40  Many C
NN employees applied for the jobs in DC and 
NYC, and CNN hired every one of them.  It allotted and 
paid relocation expenses for senior photojournalist ca
n-didates, ranging from $8000 for those from domestic 
bureaus, to $11,000 plus for those from its London
 bu-reau.  It had difficulty getting U.S. work authorizations 
for some of its international candidates and ultimately 
hired an expert to handle the immigration and visa issues.  
Meanwhile, it did not hire about 55 of 120 TVS bargai
n-ing unit employees in NYC
, and about 38 of 86 TVS 
bargaining unit employees in DC, all of whom were pe
r-forming the very work that CNN was going to continue, 

some of them with many years of experience handling 
the bureaus
™ most important assignments.
41  Although 
CNN managers who su
pervised TVS
™ most active union 
members at the DC bureau praised them as some of TVS 
most skilled technicians, CNN did not hire any of them.  
 As also illustrated above, CNN
™s focus on 
ﬁgrowth
ﬂ candidates led to unusual hiring decisions.  Growth ca
n-didates
, many lacking in the skills necessary for their 
positions, were often hired over much higher
-rated TVS 
employees.  Like the judge, we regard CNN
™s emphasis 
on growth candidates as a poorly concealed effort to r
e-fuse to hire TVS employees. 
 In sum, the jud
ge correctly reasoned that CNN
™s hiring 
managers
™ inconsistent application of their ostensibly 
40 As noted above, CNN claims to have lost documents created du
r-ing the debriefing sessions.
 41 It is uncle
ar if the number of TVS candidates who were not hired 
included those who refused job offers (a few did).  In addition, as noted 
above, whether every single TVS technician applied for a BSP job is 
also unclear.  For example, of the four DC couriers, the rec
ord includes 
job application information for only two. 
                                                                                           CNN AMERICA
, INC
. 459 objective guidelines of 
ﬁbehavioral interviewing
ﬂ evinced discriminatory motivation.  Based on this and 
the other evidence of CNN
™s discriminatory motive di
s-cuss
ed above, we agree with the judge
™s finding that 
CNN
™s decision to terminate its arrangements with TVS 
and the Bureau Staffing Program were all part of a plan 
to replace a functioning union work
 force with a nonu
n-ion work
 force.  We further agree with the 
judge that 
CNN
™s reasons for failing to hire the TVS technicians 
were all pretextual, and that it has therefore failed to e
s-tablish that it would not have hired the technicians absent 

its union animus.  We therefore affirm his finding  that 
CNN
™s refusal t
o retain TVS employees violated Section 
8(a)(3).  
 b. 
The 8(a)(5) and (1) violations
 We agree with the judge that CNN was a successor 
employer.  As recounted above, on the day following the 

termination of the ENGAs, CNN continued the same 
business operatio
ns with employees who performed the 
same work, at the same locations, and using the same 
equipment, as the TVS technicians.  Accordingly, as co
n-tinuity of the business enterprise and the work
 force was 
established, CNN was a successor and was obligated to 
recognize and bargain with the Union.  Thus, by failing 
to do so and implementing unilateral changes in terms 
and conditions of employment, CNN violated 
Section 
8(a)(5) and (1).   
 III.  SHIFT
 SUPERVISORS
 CNN argues that, even assuming it had a successorship 
bargaining obligation, it had no obligation to bargain 
over those individuals denominated shift supervisors by 

TVS.  The judge rejected that argument, finding the shift 
supervisors to be em
ployees under the Act.  We agree.
 A.  Facts
 The collective
-bargaining agreements provided for 
TVS to designate skilled, experienced, and versatile 
hands
-on bargaining unit studio and control room e
m-ployees as 
ﬁshift supervisors
ﬂ in NYC, as 
ﬁmaster co
n-troll
ers
ﬂ in DC, and as engineer
-in-charge (EIC) in both 
bureaus (collectively referred to here as 
ﬁshift superv
i-sors
ﬂ).  The collective
-bargaining agreements also pr
o-vided that shift supervisors and other unit employees 

assigned to 
ﬁwork in a high job category
 on a temporary 
basis
ﬂ would receive contractually mandated hourly or 
weekly wage increases for the time spent on those a
s-
signments.  In fact, all such designations were temporary; 
TVS routinely 
ﬁrotated
ﬂ those individuals back to their 
employee positions 
when their shift supervisory assig
n-ments ended.
42   Shift supervisors at both bureaus handled identical r
e-sponsibilities.  They assisted the TVS managers with 

assignments and technical troubleshooting duties in the 

control rooms and studios.  Shift supervi
sors begin their 
assignments by using the daily rundowns, prepared by 

CNN and TVS managers.  By the time the shift superv
i-
sors received those rundowns, TVS managers had a
l-ready assigned the technicians to cover all the permanent 
or semipermanent tasks, suc
h as those at CNN
fn, CNN 
en Espanol, 
ﬁCrossfire
,ﬂ and the White House.  For the 
unassigned tasks, the shift supervisor followed an esta
b-lished pattern of assignments, based on employees
™ availability and the shift supervisors
™ knowledge of their 
coworkers
™ skills, to decide which employees would 
work on 
ﬁday
-to-day, short
-term, trouble calls,
ﬂ e.g., who 
would operate the pedestal camera or who would operate 
the robotic camera.
 One of the shift supervisors
™ main responsibilities was 
to notify a TVS manager w
hen a technician called in 
sick.  The TVS manager then arranged for a substitute to 

cover the absent worker.  Occasionally, when the TVS 

manager had difficulty finding a substitute, the TVS 

manager would suggest that the shift supervisor handle 
the assignm
ents on his own.  Also occasionally, a shift 
supervisor told employees to stay late to finish a task, but 
only after the shift supervisor informed a TVS manager 
of the proposed overtime and after the TVS manager, in 
turn, obtained CNN
™s approval for the ov
ertime. 
 Shift supervisors were also responsible for setting up 
the control room, handling technical troubleshooting 
such as 
ﬁpatching certain audio and video,
ﬂ and ensuring 
that all employees were in their appropriate positions.  
But the collective
-bargai
ning agreement provided: 
ﬁWhile shift supervisors are expected to report to TVS 
management regarding problems affecting the job pe
r-formance of employees assigned to them, shift superv
i-sors are not authorized to discipline or effectively re
c-ommend disciplin
e of those persons.  It is the job of TVS 
management to investigate and discipline.
ﬂ  Unit e
m-ployees assigned as weekend shift supervisors called 

TVS managers at home for guidance on handling no
n-routine situations. 
 Engineer
-in-charge (EIC), a designation 
used only in 
the DC bargaining unit, was the engineering depar
t-ment
™s equivalent of a shift supervisor.  EICs were r
e-sponsible for the technical aspects of live shoots or 
42 For example, the record shows that shift supervisors Jimmy Sui
s-sa, Ralph Marcus, and Dennis Norman resumed their regular duties 
once the shows on which they were assigned as shift supervisors were 
over.  
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 460 shows.  For example, from February 2002 to December 
2003, TVS engineer Dennis Norman 
was the EIC during 
the filming of 
ﬁCrossfire
ﬂ at the George Washington 
University campus.  Norman ensured that 
ﬁBig Red,
ﬂ the 
onsite microwave production truck, worked properly.  

The EIC designation was not used in NYC, but senior 
engineers in that bureau worked on high
-profile shows in 
the control room and some were stationed at the 6th A
v-enue studio to handle onsite engine
ering problems.
 B.  Analysis
 Section 2(11) of the Act defines a 
ﬁsupervisor
ﬂ as 
ﬁan 
individual having authority, in the interest of the e
m-ployer, to hire, transfer, suspend, layoff, recall, promote, 
discharge, assign, reward, or discipline other employees,
 or responsibly to direct them, or to adjust their grievan
c-es, or effectively to recommend such action, if in conne
c-
tion with the foregoing the exercise of such authority is 
not a merely routine or clerical nature, but requires the 
use of independent judgm
ent.
ﬂ  The party asserting s
u-pervisory status bears the burden of proof.  
Oakwood 
Healthcare
, 348 NLRB 686, 694 (2006).  
 We affirm the judge
™s finding that CNN failed to prove 
TVS shift supervisors possessed any of the statutory s
u-pervisory indicia.  As a
n initial matter, the 
ﬁshift superv
i-sor
ﬂ designation in and of itself is neither a legal co
n-struct nor indicative of statutory supervisory status.  R
a-ther, as shown above, it derived from the collective
-bargaining agreements between TVS and the Union, and 
it referred only to the designation of certain employees as 

shift supervisors on an as
-needed basis.  And, as in an 
April 2, 2002 memo, TVS often reminded the employees 

that the shift supervisors were bargaining unit employees 
and lacked any 
ﬁgenuine manag
ement prerogatives.
ﬂ  See 
Oakwood Healthcare, Inc.
, 348 NLRB 
at 
690 (
ﬁ[T]he 
Board has long held that job titles and descriptions pr
e-pared by employers are not controlling;
 rather the Board
 looks to the authority actually possessed and the work 
actually per
formed by the alleged supervisor.
ﬂ); 
Heritage 
Hall, E.P.I. Corp.
, 333 NLRB 458, 458
Œ459 (2001)
 (same); see also 
Health Resources of Lakeview
, 332 
NLRB 878, 878 (2002) (citing 
St. Francis Medical Ce
n-ter
-West
, 323 NLRB 1046 (1997)
 (temporary assumption 
of su
pervisory duties insufficient to establish supervisory 
status).
  It is true that bargaining unit shift supervisors assisted 
TVS managers with 
ﬁstaffing,
ﬂ to the extent that they 
helped to fill in unassigned day
-to-day or short
-term 
tasks on the rundowns.  But to do so, shift supervisors 

essentially followed an established pattern of assig
n-ments
Šwho had done the specific assignment before
Šand relied on thei
r knowledge of their coworkers
™ skills.  
We agree with the judge that in performing that task 
within those limits, the shift supervisors did not exercise 
independent judgment.  See, e.g., 
KGW
-TV, 329 NLRB 
378, 381
Œ382 (1999) (assignment editors
™ responsibi
lity 
of matching particular stories with the right reporters and 
photographers not supervisory; no independent judgment 

required where assignments based on well
-known e
m-ployees
™ skills and the assignment process was a collab
o-rative effort).  The record als
o conclusively establishes 
that shift supervisors had no authority to discipline or 
effectively recommend the discipline of other employees.
 In sum, CNN failed to establish that the shift superv
i-sors exercised any of the supervisory criteria of superv
i-sory
 status.  The judge therefore reasonably determined 
that the shift supervisors were bargaining unit emplo
y-ees.  
 IV.  CNN
™S ﬁNO UNION
ﬂ STATEMENTS 
 The judge found that certain statements by CNN ma
n-agers violated Section 8(a)(1) of the Act.  We affirm each 
of those findings.   
 A.  Legal Principles
 In 
Advanced Stretchforming Int
ernational,
43 the Board 
held that
  A statement to employees that there will be no 
union at the successor employer
™s facility blatantly 
coerces employees in the exercise of their 
Section 7 
right to bargain collectively through a representative 

of their own choosing and constitutes a facially u
n-lawful condition of employment. Nothing in 
Burns
 suggests that an employer may impose such an u
n-lawful condition and still retain the 
unilateral right to 
determine other legitimate initial terms and cond
i-tions of employment. A statement that there will be 

no union serves the same end as a refusal to hire 
employees from the predecessor
™s unionized work 
force. It 
ﬁblock[s] the process by w
hich the oblig
a-tion and rights of such a successor are incurred.
ﬂ  [Citations omitted
.] 1.  Karen Curry
™s statement
 We affirm the judge
™s finding that CNN violated the 
Act when NYC Bureau Chief Karen Curry stated to e
m-ployees that CNN had to 
ﬁget rid of
ﬂ TVS because it 
came with union 
ﬁrules and regulations . . . .
ﬂ  That r
e-mark, made during a September 29, 2003 meeting to 

discuss CNN
™s announcement that same day of its term
i-nation of the ENGAs and implementation of the Bureau 
43 323 NLRB 
529, 
530
Œ531 (1997), enfd. in part on other grounds, 
remanded in part 
208 F.3d 801 (9th Cir. 2000)
, amended and superse
d-
ed on rehearing and e
nfd. in relevant part 233 F.3d 1176 (9th Cir. 
2000), cert. denied 534 U.S. 948 (2001), remanded by the Board 336 
NLRB 1153 (2001).
                                               CNN AMERICA
, INC
. 461 Staffing Plan, imparted the co
ercive message that CNN 
would not do business with the Union. 
 We reject CNN
™s claim that because TVS employee 
Barbara Morrisey
-Marquez could not identify Curry as 
the speaker, the finding was based on speculation.  The 
claim is meritless, as the judge
™s finding is supported by 
Curry
™s own admissions and the testimony of CNN Vice 
President of Technical Operations Jeffrey Polikoff.  Cu
r-ry testified that she conducted and spoke at four mee
t-ings, one of which was the 4 p.m. meeting at issue.  Pol
i-koff testifie
d that he attended the 4 p.m. meeting and that 
Curry was the only female who spoke.  Morrisey
-Marquez attended the 4 p.m. meeting at which, she test
i-fied, 
ﬁa female
ﬂ spoke about the changes, including ge
t-ting rid of TVS and union rules.  Based on those sta
te-ments, in addition to Morrisey
-Marquez
™ contemporan
e-ous notes of what was said at the meeting, the judge had 

ample reason to credit Morrisey
-Marquez
™ account and 
discredit Curry
™s denial. 
 2.  Jeff Kinney™s statement
 We affirm the judge
™s finding that CN
N violated the 
Act when NYC photojournalist Manager Jeff Kinney 
stated to TVS cameraman Jonathan Smith that his e
m-ployment with TVS disqualified him from employment 
with CNN.  As detailed in the judge
™s decision, Kinney 
and Smith had a series of conversati
ons about Smith
™s 
continued employment before and after the termination 

of the TVS contracts.  Smith asked Kinney several times 
about obtaining freelance work after CNN took over.  At 

one point, Kinney told Smith that CNN was hiring ca
m-eramen who owned the
ir own gear, which Smith said he 
had.  Smith then asked if his union membership was a 
problem.  Kinney replied, 
ﬁThat
™s good to know,
ﬂ and 
promised to check with the 
ﬁhigher ups.
ﬂ  Approximately 
3 weeks later, Smith called Kinney, who stated that b
e-cause 
of Smith
™s ﬁprior relationship with TVS and the 
Union, CNN would not be able to offer him freelance 
work.
ﬂ  CNN does not dispute that Kinney made the statement 
attributed to him.  Instead, it challenges the judge
™s fin
d-ing on the grounds that the statement
s could not be 
deemed unlawful coercion because Kinney had no role in 

planning the BSP, was a newly hired photojournalist 
manager, and therefore had no reason to know CNN
™s 
motivation.  However, as CNN
™s own account establis
h-es, Kinney made the statement m
onths after his emplo
y-ment as the Bureau Staffing Plan
™s photojournalist ma
n-ager began.  Kinney was unquestionably an agent of 
CNN at the time of the statement, and, given Kinney
™s 
managerial status, the judge reasonably found that his 
statement was both u
nlawful and an admission of unla
w-ful motivation.  See 
Reliant Energy
, 357 NLRB 
2098, 
2098, 
2102
 fn. 6, 26 (2011) (agent
™s admissions admiss
i-ble).  CNN also argues that Kinney
™s statement was 
ﬁir-relevant
ﬂ because it was made in March or April 2004, 
ﬁlong af
ter
ﬂ the TVS contracts ended and CNN
™s work
 force was hired.  That fact hardly diminishes the coercive 

nature of the statement.  
 3.  Danielle Whelton™s statement
 We affirm the judge
™s finding that CNN violated the 
Act when White House Executive Producer D
anielle 
Whelton told TVS cameraman Tim Garraty that there 
would be no union at the DC bureau after CNN hired its 
own technical work
 force.  On September 29, 2003, i
m-mediately after CNN announced the termination of the 
ENGAs, Whelton called Garraty to her o
ffice to discuss 
the termination.  In response to Garraty
™s question about 
where the Union fit into CNN
™s future plans, Whelton 
replied that there would be 
ﬁno union
ﬂ when CNN took 
over because there would 
ﬁbe no role for the Union.
ﬂ  CNN argues that 
because Whelton also told Garraty 
that CNN intended to hire all of TVS
™ staff, and Garraty 
knew of the principle of union recognition based on the 
ﬁ50% rule,
ﬂ he must have known that Whelton
™s no
-union statement was a contradiction in terms.  We regard 
tha
t argument, too, as specious.  
ﬁNo union
ﬂ means no 
union, regardless of what else Whelton said in the course 

of the conversation.  
 4.  Lou Strauss™ statement
 We affirm the judge
™s finding that CNN violated the 
Act when NYC Operations Manager Lou Strauss t
old 
employees that CNN intended to operate its NYC tec
h-nical work
 force without a union at the end of the TVS 
contract.  During Strauss
™ interview of unit employee Jon 
Ford for a job with CNN, Ford mentioned the stresses 
that 
ﬁa lot of my friends who had f
amilies and mortgages 
to pay
ﬂ were experiencing because of uncertainty about 
obtaining employment with CNN.  Strauss replied that 

ﬁeverything would be okay, there is nothing to worry 
about.
ﬂ  
Ford asked if it was 
ﬁa safe assumption to say 
the [U]nion won
™t be back at CNN.
ﬂ  Strauss replied, 
ﬁYes, that
™s a safe assumption to make.
ﬂ  CNN challenges the judge
™s finding by pointing out 
that Ford, not Strauss, raised the union issue, and Ford 

did so even after Strauss assured him that everything 
would be okay.  
These challenges are meritless.  Strauss
™ statement was unlawful regardless of who first raised the 
issue and whatever Strauss may have said to put Ford
™s mind at rest. 
 CNN also contests the judge
™s decision to credit Ford 
over Strauss
™ denial.  Among oth
er reasons for crediting 
Ford, the judge observed that Strauss denied interviewing 
Ford despite having before him at the hearing a company 
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 462 exhibit that showed that he had.  The judge noted that 
Strauss similarly denied interviewing another TVS e
m-ployee, Ne
al Rivera, when documentation showed that 
he had.  
 V.  THE 
GENERAL COUNSEL
™S EXCEPTIONS 
 The General Counsel urges the Board to find additio
n-al 8(a)(
1) violations that the judge discussed but, the 
General Counsel asserts, inadvertently failed to include 
in his 
conclusions of 
law.  The General Counsel supports 
that request by citing 
South State Builders
, 339 NLRB 
465, 465 
fn. 1 (2003), and
 Wake Electric
 Membership 
Corp
., 338 NLRB 298, 299 (200
3).  Both cases provide 
that where the Board finds such omissions are inadver
t-ent, it shall 
ﬁmodify the Conclusions of Law, Order, and 
notice to substitute [the omitted] descriptions.
ﬂ  The 
General Counsel also urge
s the Board to modify the la
n-guage the judge used in setting forth some of the 8(a)(1) 
findings.
 We find it unnecessary to pass on all but one of these 
specific exceptions.  It is understandable in this case that 

the General Counsel wants to 
ﬁthrow the boo
kﬂ at CNN.  
But the findings sought by the General Counsel would be 
cumulative and would not materially affect the remedy. 
 The one exception is the General Counsel
™s request 
that the Board find that CNN violated the Act when it 

informed its NYC employees 
that CNN 
ﬁwould not to
l-erate a union in its workforce.
ﬂ  Although the judge
™s 
finding regarding CNN NYC Bureau Chief Curry
™s co
n-duct on September 29, 2003
, arguably subsumes that 
finding, we will add the quoted language to the 
concl
u-sions of 
law and amend 
the Order and 
notice accordin
g-ly.  
 The General Counsel also contends that the judge i
n-correctly failed to include cease
-and
-desist language in 
the Order for all the specific 8(a)(1) violations.  Again, 

we deem this unnecessary.  We are satisfied that the 
or-der, which includes a provision enjoining CNN from 

ﬁ[i]n any other manner interfering with, restraining and 
coercing employees in the exercise of the rights guara
n-
teed them by Section 7 of the Act,
ﬂ adequately addresses 
the violations at issue.   
 Last, 
the General Counsel contends that the judge i
n-correctly failed to include language in the 
notice co
n-cerning the remedies for the 8(a)(1) violations.  We grant 
that exception and, in our Order, correct this omission.
 AMENDED 
CONCLUSIONS 
OF LAW 1. 
Substitute
 the following for the judge
™s Conclusions 
of Law 2. 
 ﬁ2.  As a joint employer, the Respondent violated Se
c-tion 8(a)(5) and (1) by refusing and failing to comply 
with the collective
-bargaining agreements between TVS 
and Local 31 and between TVS and Local 1
1 after the 
Respondent terminated the contracts with TVS at both its 
DC and NYC bureaus.
ﬂ 2. 
Insert the following as Conclusions of Law 3 and 
renumber subsequent paragraphs accordingly
. ﬁ3. 
The
 Respondent violated Section 8(a)(5), (3)
, and 
(1) by failing t
o give the Union notice and an opportunity 
to bargain over the decision to terminate its contracts 
with TVS at both its DC and NYC bureaus, by refusing 
the Union
™s requests for bargaining over the effects of 
that decision, and by discharging the TVS techni
cians 
because of their union affiliation and to avoid its oblig
a-tion to bargain with the Union.
ﬂ AMENDED 
REMEDY
 In addition to the remedies provided in the judge
™s d
e-cision, we shall order the Respondent to make unit e
m-ployees whole for any loss of 
earnings and other benefits 
suffered as a result of its unilateral changes.  This make
-whole remedy applies to all unit employees who were 
employed by the Respondent at its DC and NYC bureaus 
and whose wages and benefits were affected by the R
e-spondent
™s r
efusal to apply the 
terms of the collective
-bargaining agreements between TVS and the Union after 

the Respondent terminated its contracts with TVS
.  The 
make
-whole remedy shall be computed in accordance
 with 
Ogle Protection Service
, 183 NLRB 682 (1970), 
enfd. 444 F.2d 502 (6th
 Cir. 1971), with interest as pr
e-scribed in 
New Horizons
 for the Retarded
, 283 NLRB 
1173 (1987), compounded daily as prescribed in 
Ken-tucky River Medical Center
, 356 NLRB 
6 (2010). 
 In addition, we shall order the Respondent
 to compe
n-sate the bargaining unit employees for the adverse tax 
consequences, if any, of receiving lump
-sum backpay 
awards and to file a report with the Social Security A
d-ministration allocating the backpay awards to the appr
o-priate calendar quarters for each barga
ining unit emplo
y-ee. ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, CNN America, Inc., its officers, agents, 
including Turner Bro
adcasting Systems, its officers, 
agents, 
and their successors
 and assigns, shall
 1. 
Cease and desist from
 (a) 
Discharging bargaining unit employees of Team 
Video Services (TVS) its joint employer and predecessor 

employer at the Washington, DC (DC) and New 
York, 
New 
York
 (NYC) bureaus because of their union
-represented status in TVS
™ operation; or because of their 
union activities and membership; or otherwise discrim
i-  CNN AMERICA
, INC
. 463 nating against these employees to avoid having to reco
g-nize and bargain with NABET Local 11 
and NABET 
Local 31 (the Union)
. (b) 
Refusing to comply with the collective
-bargaining 
agreements between TVS and the Union at both the DC 

and the NYC bureaus.
 (c) 
Refusing to recognize and bargain in good faith 
with the Union as the exclusive collective
-bargaining 
representatives of its employees in the bargaining units 
recognized by TVS at both the DC and the NYC bureaus
. (d) 
Refusing the Union
™s requests for bargaining over 
the decision to terminate the contracts with TVS and 
implement the Bureau Staffing
 Project and the effects of 
that decision on the bargaining unit employees at both 
the DC and the NYC bureaus
. (e) 
Unilaterally limiting the number of TVS bargaining 
unit employees it hired, and changing the wages, hours
, and other terms and conditions of 
employment of those it 

hired and the work that they previously performed or 

functionally equivalent work, without giving the Union 
notice and an opportunity to bargain.
 (f) 
Contracting out bargaining unit work without 
providing the Union with notice and an
 opportunity to 
bargain over such work.
 (g) 
Informing bargaining unit employees at both the 
DC and NYC bureaus that the Respondent intended to 
operate a nonunion workplace, and that the employees
™ employment in the TVS bargaining units or their union 
activ
ity, affiliation
, or membership disqualified them 
from employment with the Respondent.
 (h) 
In any like or related manner interfering with, r
e-straining
, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. 
Take the
 following affirmative action necessary to 
effectuate the policies of the Act
.  (a) 
Notify the Union in writing that it recognizes the 
Union as the exclusive representative of the employees in 

the bargaining units recognized by TVS and that it will 
bargain
 with the Union concerning the terms and cond
i-tions of employment for the bargaining unit employees 
and other employees performing work that was previou
s-
ly performed by the unit employees, or functionally 
equivalent work.
 (b) 
Recognize, and on request, bar
gain with the Union 
as the exclusive representative of the unit employees 

concerning the terms and conditions of employment and, 
if an understanding is reached, embody the understan
d-ing in a signed agreement.
  (c) 
At the request of the Union, rescind any c
hange(s) 
in the terms and conditions of employment of its bargai
n-ing unit employees that were unilaterally implemented 

after December 6, 2003
, at the DC bureau, and January 
17, 2004
, at the NYC bureau, and retroactively restore 
the preexisting terms and co
nditions of employment, 
including hours, wage rates
, and benefit plans, until the 
Respondent negotiates in good faith with the Union to 
agreement or to impasse
. (d) 
Nothing in this order shall authorize or require the 
withdrawal or elimination of any wage 
increase or other 

improved benefits or terms and conditions of employ
-ment that the Respondent may have established at its DC 
or NYC bureau since the termination of its contracts with 
TVS.
   (e) 
Within 14 days from the date of the Board
™s Order, 
offer 
employment to the former TVS employees listed 
below to their former positions or, if those jobs no longer 
exist, to substantially equivalent positions, without pre
j-udice to their seniority or any other rights or privileges 

previously enjoyed.
    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 464 DC Bureau
 (TVS unit employees not hired by CNN)
    Jeffrey Adkinson
 Mark Marchione
 Emmanuel Agomuoh 
 Ralph Marcus
 Charles Anderson
 Joseph Mosley
 Rodney Atkinson
 Luis Munoz
 Tim Bintrim
 Jeffrey Noble
 James Cook
 Dennis Norman
 Keith Crennan
 James Norris
 Timothy Durham
 Sarah Pacheco
 Bill Evans
 John Quinnette
 Danny Farkas
 Tyrone Riggs
 Dennis Faulkner
 Oscar Romay
 Christopher Hamilton
 Fred Schall
 Vernon Herald
 Paul Skaife
 David Jenkins
 James Stubbs
 Martin Jimenez
 James Suddeth
 Michael Kauffman
 James Suissa
 Nicholas Kiraly
 John Urman
 Adilson Kiyasu
 Joseph Wade
 Donna Lacey
 Aaron Webster
 Larry Langley
 Darrin White
 Myron Leake
  NYC Bureau
 (TVS
-unit employees not hired by CNN)
  Marc Abramson
 Brian Kiederling
 Melanie Baker
 Robert Knolle
 Marcus Bassett
 Glen Kreigsman
 Paul Bernius
 Beth Lasch
 Doriann Bertino
 Steven Lima
 Richard Birch
 Connie Long
 Steve Burnett
 Perry MacLean
 Joseph Cantali
 Tommy Maney
 Jeffrey Carlough
 Sarael Martinez
 Timothy Cassese
 Robert Matteo
 Christopher Collins
 Roy McClain
 Duff Conner
 Kathleen McLaughlin
 Robert Cu
mmings
 Edward McShea
 Christopher Cunningham
 Barbara Morrisey
 Viktor David
 Rod Nino
 Jennifer DeStefano
 Ramon Olivo
 John Diaconu
 Tracy Organ
 Michael Diana
 James Peithman
 Jeffrey Edelman
 Mark Peters
 Jay Eric
 Todd Pivawer
 Vince Everett
 Charles Rainone Jr.
 Donald Fenster
 John Rappa
 Felix Formaintt
 Daniel Rodriguez
 Todd Ferrand
 Christian Roebling
 Jon C. Ford
 Hamid ﬁDavidﬂ Rokshar
 John Gallagher
 Daniel Scalley
 Mitchell Gomila
 Shari Schlager
 Fernando Garcia 
 William Seiden
 Daniel Hacker
 Michael Sollenberger
 Phil Hadrovic
 Mickael Squier
 Kristi Harper
 Danielle St. John
 Peter Hedeman
 Robert Sullivan
 Juan Hortua
 Mary Theodore
 Patrick Howley
44 Richard Uhoda
 Jeffrey Jaramillo
 Pedro Valentin
 Asprey Jones
 Brian Wood
 Kenneth S. Kaplan
   (f) 
Compensate the affected 
employees for the adverse 
tax consequences, if any, of receiving a lump
-sum bac
k-pay awards, and file a report with the Social Security 
Administration allocating the backpay awards to the a
p-propriate calendar quarters for each employee.
 (g) 
Provide to the e
mployees named in the preceding 
paragraph 2(e) whatever training the Respondent has 
provided since its termination of the contracts with TVS, 
if such training is necessary to allow these employees to 
perform their former jobs or substantially equivalent p
o-sitions.
  (h) 
Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful refusal to hire 
the employees named in the preceding paragraph 2(e), 
and within 3 days thereafter, notify them in writing that 
this has been done 
and that the refusal to hire them will 

not be used against them in any way.
  (i) 
Make whole, in the manner set forth in the remedy 
section of the judge
™s decision, as modified in this dec
i-sion, the employees named below, in addition to those 
named in parag
raph 2(e) above, for any loss of earnings 
and other benefits suffered as a result of the Respon
d-ent
™s unlawful discharge of them and its failure to hire 
them
, or unilateral changes in the terms and conditions of 
their employment that existed prior to the R
espondent
™s termination of its contracts with TVS.
 (j) 
Make whole, in the manner set forth in the 
remedy 
section of the judge
™s decision, as modified in this dec
i-sion, those
 employees 
that it hired in the Bureau Staffing 
Program 
and paid a lower
 wage rate 
that they previously 
earned under the collective
-bargaining agreement
. 44 The judge found that Patrick Howley worked 282 hours in the 
NYC studio between pay periods 3 and 7 in 2003, but excluded h
im 
from the TVS
-NYC bargaining unit because he did not perform any 
bargaining unit work after April 1, 2003. The 
General Counsel,
 citing 
DIC Entertainment
, L.P.
, 328 NLRB 660 (1999), which established that 
any 
freelance or daily hire employee who worked at
 least 15 days wit
h-
in the prior year should be included in the bargaining unit,
 contends 
that Howley should be included on the list of discriminatees because he 
worked during the relevant 12
-month period, irrespective of when 
during that period he performe
d the work.  We agree. 
                                               CNN AMERICA
, INC
. 465  DC Bureau
  Bill Alberter
 Kevin McCall
 David Bacheler
 Kevin McClam
 Reza Baktar
 Barbara Stieritz Mccloskey
 Mike Bannigan
 Douglas Mckinley
 Cameron Bartlett
 Samuel Jay McMichael
 Stephen 
Bartlett
 Paul Miller
 Jay Berk
 Peter Mohen
 Dave Berman
 William Moore
 John Bodnar
 James Moran
 Burke Buckhorn
 Peter Morris
 David Catrett
 Rick Morse
 Bobby Clemons
 John (Nick) Mueller
 Everett Cottom
 Thomas Murphy
 Michael David
 Ernest Nocciolo
 John Davis
 John Ot
th Ronald Davis
 Robert Parker
 Ken Distance
 Ines Perez
-Thompson
 Martin Dougherty
 William Pettus
 Brenda Elkins
 James Riggs
 Thomas Everly
 Greg Robertson
 Cesar Flores
 David Scherer
 Michael Galindo
 Barry Schlegel
 Tim Garraty
 Reggie Selma
 Maurice George
 Raeshawn
 Smith
 Augusto Gomez
 Tawana Smith
-Brown
 Thomas Michael Greene
 Carolyn Stone
 Eddie Gross
 Daniel Taylor
 Conrad Hirzel
 Arthur Thomas
 Paul Hollenback
 Jerry Thompson
45
 David Hugel
 Lisa Timchalk
 Lesa Jansen
 William Tipper
 Lori Jennings
 John Tripp
 Warren Kinlaw
 Ken Touhey
 Dave Kopecky
 Kim Uhl
 Martin Kos
 Anthony Umrani
 Douglas Koztoski
 Joe Walker
 Ronald Kuczynski
 Mark Walz
 Marianna Lafollette
 Kenneth White
 Christopher Leonard
 Alvester Williams
 Tau Liu
 John Williams
 Howard Lutt
 Brian Yaklyvich
 Michael Maciejewski
 Elizabeth Zosso
  45 The G
eneral 
Counsel
 excepted to the judge™s omission of TVS
-DC 
unit employee Jerry Thompson from App
. A, the list of employees 
whose were affected by CNN™s unilateral changes to the terms and 
conditions of employment.  The origin
al complaint listed Thompson as 
an affected employee, and the judge™s omission appears to be inadver
t-ent.
 NYC Bureau
  John Allen
 P. Jeffrey Latonero
 Andrew Gideon Arnold
 Brenda Laux
 Shimon Baum
 Jason Lazar
 Gordon D. Benedict
 Brahms Lee
 Shep Berkon
 Laurent LeGal
 Frank Bivona
 Stacy Leitner
 Robert Borland
 Allan Leibman
 Karl Braunwarth
 Todd 
Lindenfeld
 Robert Brennan
 Kevin M. Lishawa
 Chris Brown
 Felice Loccisano
 Gregory Bryne
 Steven Machalek
 Jeffrey Bums
 Christophe
r Madden
 Joe Capolarello
 Douglas Maines
 Douglas Carroll
 Michael Manzo
 Mark Casey
 Alexander Marshall
 Timothy Cassese
 Gilbert 
Martinez
 Sergio Centa
 David McCarrie
 James Clarke
 Sean P. McGinn
 Christopher Collins
 Dan Meara
 John R. Conroy
 Jennifer T. Messina
  Stephen Coombs
 Thomas Miuccio
 Paul Cutting
 John Montalbano
 Louis Delli
-Paoli
 Donald Mulvaney
 Gary D
™Orio
 Joathan C. O™Beirne
 Michael Dottin
 Juan Ortiz
 Stefan P. Dreyfuss
 Dina V. Pace
 Ori M. Dubow
 Diane Parker
 Bruce Dunkins
 Phillip Pernice
 Larry Edgeworth
 Glenn W. Perreira
 Nicholas J. Fayo
 Timothy A. Persinko
 Bradley Fehl
 James Pertz
 John Ferry
 Saylor Phair
 Dennis Finnegan
 Lauren
 Price
 Stewart Forman
 Andrew Rabel
 John M. French
 John Reilly
 Arielle Garnza
 Jonathan D. Reiss
 Nicolae Ganea
 Scott Riley
 Desmond Garrison
 Frank Romano
 Christopher Geiger
 Pietro A. Rotundo
 Michael Gittelman
 Joseph Santos
 Michael J. Glazier
 Samuel Sawyer III
 Ricardo Gomez
 Frederick Schang
 Glen R. Gorham
 Edward Scholl
 Larry Greenberg
 David B. Schumacher
 William Greene
 Charles Serra
 Jason Greenspan
 Richard Shine
 Jeffrey D. Greenstein
 Jonathan Smith
 Eric Grima
 Michael Sollenberger
 John J. Heneghan
 William M. Spa
rks
 Mark A. Herman
 Michael Stein
 Thomas P. Hollyday
 Robert Strano
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 466 Larry Holmes
 Roger Thomas
 Mark Hubbard
 Ronald L. Thompson
 Walter Imparato
 Shane Touhey
 Anthony K. Ioannou
 Mike Trier
 Thomas Jurek
 Ioannis Tsesmelis
 William Kane
 Lawrence Van Pattern
 Nicholas
 P. Karas
 Donald Walden
 Gerard Kaufold
 Christopher Ward
 Sergei Khramtsov
 David Weber
 Paul T. Kim
 Robert Wenk
 Keith H. Koslov
 Jamie Wiener
 Edward Langan
 Glenn W. Zachar
  (k) Compensate bargaining unit employees listed in 
2(e) and (h) above for the adverse 
tax consequences, if 
any, of receiving a lump
-sum backpay award, and file a 
report with the Social Security Administration allocating 
the backpay award to the appropriate calendar quarters.
 (l) Restore any bargaining unit work, which has been 
contracted ou
t since the termination of the contracts with 
TVS.
  (m) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
 good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents for 
examination and 
copying, all payroll records, social security payment re
c-
ords, timecards, personnel records and reports, and all 
other records, including an electronic copy of such re
c-ords if stored in electronic form, necessary to analyze the 
amount of ba
ckpay due under the terms of this Order.
  (n) Remit to the Union with interest, any dues that the 
Respondent was required to withhold and transmit under 
the DC bureau
™s collective
-bargaining agreement since 
December 6, 2003, and the NYC bureau
™s collective
-bargaining agreement since January 17, 2004.
  (o) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause show, provide at a reasonable place designa
t-ed by the Board or its agents, all payroll r
ecords.
 (p) Within 14 days after service by the Region, post at 
its DC and NYC bureaus copies of the attached notice 
marked 
ﬁAppendix.
ﬂ46  Copies of the notice, on forms 
provided by the Regional Director
s for Regions 2 and 5, 
after being signed by the Resp
ondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 

including all places where notices to employees are cu
s-
46 We shall substitute a new notice to conform 
with 
Durham School 
Services
, 360 NLRB 
694
 (2014).
 If this Order is enforced by 
a jud
g-
ment of a United 
States court of appeals, the words in the notice rea
d-
ing ﬁPosted by Order of the National Labor Relations Boardﬂ shall read 
ﬁPosted Pursuant to a Judgment of the United States Court of Appeals 

Enforcing an Order of the National Labor Relations Board.ﬂ
 tomarily posted.  In addition to physically posting of 
paper notices, 
notices shall be distributed electronically, 

such as by email, posting on an internet or intranet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Resp
ondent to 
ensure that the notices are not altered, defaced, or co
v-ered by any other material. In the event that, during the 

pendency of these proceedings, the Respondent has gone 
out of business or closed the bureaus involved in these 
proceedings, the Resp
ondent shall duplicate and mail, at 
its own expense, a copy of the notice that has been 
signed by the Respondent
™s authorized representative to 
all current employees and former employees employed 
by the Respondent at its DC and NYC bureaus at any 
time afte
r September 29, 2003.
  (q) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region 
 attesting to the steps that the Respondent has taken to 
comply.
  MEMBER
 MISCIMARRA
, concurring in part and dissenting 
in part.
 The National Labor Relations Act charges the Board 
with the ﬁspecial function of applying the general prov
i-sions of the Act to the complexities of industrial life.ﬂ  

NLRB v. Erie Resistor Corp
., 373 U
.S. 221, 236 (1963) 
(citation omitted).  In my view, the majority inadequately 
considers the ﬁcomplexitiesﬂ associated with the work 
setting here, which presents a triple threat of challenges 
for the Board.  We are dealing with cable television news 
journa
lism, an industry that involves near
-continuous 
technological change.  Cable News Network (CNN) has 
a business model
Šunprecedented when it was created
Šrequiring around
-the
-clock instant coverage of unpredic
t-able global events.  Finally, like the economy in
 general, 
CNN™s operations involve complex relationships with 
other entities, including the need to change those rel
a-tionships with some frequency.
   These considerations do not detract from the i
m-portance of ensuring that employers like CNN comply 

with 
Federal labor laws, and I agree with some concl
u-sions reached by my colleagues.
1 However, our areas of 
1  I agree with several parts of my colleagues™ decision in this case, 
although there is a vast record with conflicting evidence as to almost 
every issue.  First, I agree that the record supports (though not unifor
m-ly) my colleagues™ finding that some CNN repr
esentatives engaged in 
individual discriminatory hiring decisions in violation of Sec. 8(a)(3), 
although I believe CNN lawfully decided to discontinue the use of 
personnel employed by Team Video Services (TVS), and I disagree 
with my colleagues™ finding th
at the General Counsel proved that 
CNN™s entire Bureau Staffing Project was an unlawful plan designed, 
                                                                                          CNN AMERICA
, INC
. 467 agreement are obscured by my colleagues™ more swee
p-ing pronouncements of illegality that, in my view, cannot 

be squared with our precedents and the record.
  In parti
c-ular, I believe my colleagues™ broader findings misapply 

labor law principles governing four areas:  joint
-employer status, contractor relationships, changes driven 
by technological advances, and successorship (the law 
governing a purchaser™s tr
eatment of predecessor labor 
law obligations).  I respectfully dissent from my co
l-leagues™ findings regarding joint
-employer status; I di
s-
sent from their finding that CNN had a statutory duty to 

notify the Unions and bargain with them over CNN™s 
decision t
o terminate the Team Video Services (TVS) 
contracting relationship and to insource its technical 

work; I disagree with the finding of unlawful motivation 
regarding CNN™s decision to terminate the TVS relatio
n-ship, the decision to insource technical work, a
nd the 
overall design of CNN™s staffing plan; and I dissent from 
my colleagues™ order that CNN rescind the initial e
m-from its inception, to result in unlawful discrimination.  Second, I agree 
that the record supports a finding that CNN, as a successor to TVS, was 
requir
ed to recognize and bargain with the former TVS unions 
(NABET Locals 11 and 31).  Third, I agree that several CNN repr
e-sentatives violated Sec. 8(a)(1) by making unlawful statements
Šwhen 
discussing how CNN would address union issues as a prospective pos
t-transition employer
Šabout the posttransition status of the Union.  Even 
as to these issues, however, the instant case presents very close que
s-
tions that, in my view, are not amenable to such straightforward resol
u-
tion as one might infer from the majority opi
nion. 
 Contrary to the majority, in addition to the issues addressed in the 
text, I would find that CNN™s New York Bureau Chief, Karen Curry, 

did not violate Sec. 8(a)(1) when she told certain CNN employees on 
September 29, 2003, that CNN had terminated th
e subcontracts with 
TVS so that it would have more control over its technical work force.  
Curry reportedly stated that CNN terminated the TVS agreements b
e-cause CNN wanted ﬁmore control of [its] technical people,ﬂ and that 

TVS ﬁcame along [with] rules and
 regulations.ﬂ  As the judge found, 
the record is insufficient to establish that Curry explicitly mentioned 
ﬁunion rulesﬂ (as opposed to ﬁrulesﬂ), restrictions in collective
-bargaining agreements, or even the broader subject of unions.  In the 
context of C
NN™s contractor relationship with TVS, I believe the se
n-
timents expressed by Curry were lawful for several reasons.  First, in 
most if not all cases when an employer discontinues a subcontract and 
brings the work in
-house, this type of change is lawfully m
otivated in 
part by a desire to have ﬁmore controlﬂ over the work, and I believe this 

counsels against interpreting Curry™s statement as an expression of 
unlawful antiunion motivation.  Second, the statement that TVS was 
associated with ﬁrules and regulati
onsﬂ was clearly correct, even if one 
only considers the detailed provisions in the Service Agreements b
e-tween CNN and TVS, which gave TVS ﬁsole and absolute discretionﬂ 
to direct the TVS technicians.  The record suggests that this noncoe
r-cive interpretati
on is just as plausible as my colleagues™ assumption that 
Curry was referring to ﬁunionﬂ rules and regulations.  Third, as a co
n-
tracting employer, CNN could lawfully cease doing business with TVS 

even if motivated by a desire to avoid TVS™ union obligation
s.  
Plum
b-
ers Local 447 (Malbaff Landscape Construction)
, 172 NLRB 128, 129 
(1968); 
Computer Associates International, Inc.
, 324 NLRB 285, 286 
(1997).  Thus, Curry™s statement was lawful even accepting the major
i-ty™s interpretation of it.  
 ployment terms established by CNN at the time of the 
TVS
-CNN transition. 
 Factual Background
 The relevant facts
Šsummarized more fully in my
 col-leagues™ opinion
Šcenter on CNN™s arrangements in 
New York and Washington, D.C., with a succession of 
outside contractors that, in turn, employed technical pe
r-sonnel.  These contracting relationships began more than 

20 years ago when CNN, in 1980, basic
ally created the 
industry of around
-the
-clock cable television news jou
r-nalism.  Personnel supplied to CNN pursuant to these 

contracting arrangements included field and studio ca
m-era and audio technicians, engineering technicians, and 

other technical emplo
yees (technical employees).  I do 
not need to restate the facts summarized by my co
l-leagues, except their recitation does not adequately a
d-
dress several points.
 First, as the Board itself acknowledged near the begi
n-ning of this 20
-year history, each CNN co
ntractor has 
been a distinct ﬁemployer,ﬂ with its own union, separate 
from and without 
any participation by CNN in the ba
r-gaining relationship.  In 
Mobile Video Services
, 266 
NLRB 1143, 1144 and fn. 2 (1983), the Board dealt with 
unfair labor practice char
ges against the then
-current 
contractor responsible for providing technical employees 
to CNN in Washington, D.C.  In 
Mobile Video
, the co
n-tractor
-CNN relationship
Šputting aside numbers of e
m-ployees
Šwas described in terms nearly identical to the 
instant cas
e: 
  Respondent is engaged at its facility in Washin
g-ton, D.C., in the production of video tape and telev
i-sion programming, primarily news coverage, for its 
clients.  Respondent™s operations in Washington 

commenced in November 1978.  Cable News Ne
t-work com
menced operations in Washington in April 
1980 and went on the air June 1, 1980. 
Since about 

June 1980, 80 to 90 percent of Respondent™s bus
i-ness has been on a contract basis with Cable News 
Network, herein called CNN
.  Prior to April 1980, 
Respondent had s
ix employees in the classification 
of 
cameramen, tape operators, and editors
. Genera
l-ly, one cameraman and one tape operator constitute 
a camera crew; however, a crew may be enlarged 

depending upon the complexity of the assig
n-ment.
 . . .    Respondent™s CN
N operation requires, in addition to 
the camera crews who do the fieldwork, master co
n-trollers
. These master controllers work at the master 
control facility located in the CNN building. They are 
responsible for the direction of the various shows, for 
the t
echnical product, the signal, recording tapes, pla
y-                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 468 ing tapes to air, and taking in signals from the field, 
such as from a microwave truck or a telephone facil
i-ty.
2   As my colleagues indicate, the Board in 1982 certified 

NABET Local 31
3 as the representative of contractor tec
h-nical employees in Washington, D.C.  Similarly, in 1985, 
the Board certified NABET Local 11 as the representative 
of contractor technical employees in New York.  In both 

cases, the ﬁemployerﬂ has always been the con
tractor, not 
CNN.  There is no evidence that CNN has ever had any 

bargaining relationship or entered into any agreement with 
either Union.  
 Second, there is an enormous record in this case.  The 
hearing involved 82 days of trial, more than 1300 exhi
b-its, 
and more than 16,000 transcript pages.  This means 
the description of facts by the ALJ
Šand in the major
i-ty™s opinion
Šnecessarily oversimplifies an extremely 
complicated series of events, decisions, and relatio
n-ships.  In every case, there is a risk of rely
ing on a few 
facts that, viewed in isolation, support one proposition, 
when the weight of the evidence goes elsewhere.  Ho
w-ever, I respectfully suggest that, in the instant case, this is 
more than a risk: my colleagues™ finding of joint
-employer status dis
regards overwhelming evidence e
s-
tablishing that TVS acted independently as the ﬁemplo
y-er,ﬂ even though, like countless other businesses, TVS 
was heavily dependent on its commercial contract with a 

principal client, CNN.  The evidence my colleagues rely 
on 
is highly selective.  For example, to demonstrate that 
CNN purportedly engaged in the type of day
-to-day d
i-rection associated with an employer rather than a client, 
the majority cites two of the most extraordinary, impo
s-
sible
-to-predict events in the past 
30 years when CNN 
gave direct instructions to TVS personnel: immediately 
after the September 11 terrorist attacks on the World 
Trade Center and the Pentagon, and the reentry explosion 
of the Space Shuttle Columbia.  Likewise, my colleagues 
improperly disco
unt the significance of CNN™s decision 
to bring in
-house the technical work previously pe
r-formed by TVS and its predecessors, when the record 
shows this was not only a major change driven in large 
part by technological advances, this was an unpreceden
t-ed d
eparture from CNN™s 20
-year practice
Šspanning the 
entire history of CNN™s New York and Washington, 

D.C. operations
Šof using contractor technical perso
n-nel.
 2 266 NLRB at 11
44 (footnotes omitted; paragraph structure mod
i-fied; emphasis added).
 3 NABET refers to the National Association of Broadcast Employees 
and Technicians, Communications Workers of America, AFL
ŒCIO.
 Third, the record establishes that, when conducting 
arm™s
-length negotiations over its commercial co
ntract 
with TVS, CNN endeavored to secure adequate prote
c-tion in the CNN
-TVS contract and to ensure that its tec
h-nical staffing needs would be met.
4  Considering that 
CNN operates an around
-the
-clock cable television news 
operation devoted almost entirely 
to unplanned and u
n-foreseeable events (i.e., ﬁnewsﬂ), it is no surprise that the 
CNN
-TVS Electronic News Gathering Services Agre
e-ment (ENGA or Agreement) provided that TVS would 
supply technicians ﬁon a twenty
-four (24) hour per day, 
seven (7) day per week
 basis as needed by [CNN].ﬂ  The 
Agreement provided that CNN would furnish all tec
h-nical equipment, consistent with its need to ensure co
m-patibility with other CNN equipment, live coverage and 
real
-time editing.  CNN™s primary liability under the 
Agreement
 consisted of personnel
-related fees and e
x-penses (dealt with only in the aggregate), and the 
Agreement limited CNN™s maximum overall exposure to 
ﬁup to four percent (4%) per year,ﬂ with an additional 2 
percent that TVS could choose, in its sole discretion
, to 
provide as ﬁMerit Fundsﬂ to TVS employees as TVS 

deemed appropriate.  As one would expect, CNN r
e-tained the right to ﬁfreely contract with any other ind
i-vidual or entityﬂ and ﬁto make such work assignments 
. . . as it sees fit, whether to its own empl
oyees, to [TVS], 
or to other entities.ﬂ  Also no surprise, CNN™s needs 
were made ﬁa top priority .
 . . [to] be performed by 
[TVS] technicians .
 . . prior to performing any other 
work for any other client or customer.ﬂ  The Agreement 
further provided that t
he TVS employees ﬁ
are not e
m-ployees of [CNN], and shall not be so treated at any time 
by either [TVS or CNN]
ﬂ (emphasis added).  Finally, the 
Agreement provided that TVS had ﬁsole and absolute 
discretion and responsibility for
 hiring, firing, wages, 
benefits, compensation, direction of the work force and 
other matters of personnel and labor relations
ﬂ regar
d-ing all technical personnel (emphasis added).  The record 
clearly establishes that TVS
Šand not CNN
Šwas solely 
responsible 
for these traditional indicia of ﬁemployerﬂ 
status.
 Fourth, after deciding to insource all technical perso
n-nel work, CNN devised an extensive process to facilitate 
4 There is no allegation that CNN and TVS were commonly own
ed 
or commonly controlled, or that one was a ﬁdisguised continuanceﬂ of 
the other, which has resulted in Board and court findings that two ent
i-ties are a ﬁsingle employerﬂ or alter egos.  
Southport Petroleum Co. v. 
NLRB
, 315 U.S. 100, 106 (1942).
  Indeed, the arm™s
-length nature of 
the commercial relationship between CNN and TVS (and its predece
s-sor contractors) is reflected in the detailed nature of the Agreement 
between CNN and TVS, in addition to the fact that CNN terminated the 
contractor rela
tionship relating to technical personnel at least four times 
over a 20
-year period. 
                                                                                           CNN AMERICA
, INC
. 469 recruiting and hiring technical personnel.  Although my 
colleagues discount the process devi
sed by CNN
Šcalled 
the Bureau Staffing Project
Štheir own description r
e-veals that CNN retained an outside consultant (Deve
l-
opment Dimensions International), and CNN devoted 

significant resources to create, refine, and/or consolidate 
positions and job descri
ptions.  Approximately 30 CNN 
recruiters and hiring managers received training related 
to the Project, CNN engaged in a nationwide job adve
r-tising campaign, and it ultimately filled more than 200 
technical positions using highly structured behavioral 

inter
views (focusing on specific technical qualifications 
in addition to factors such as client service, teamwork, 

and organizational skills, among others). 
 Finally, and most importantly, 
the majority of tec
h-nical employees hired by CNN pursuant to its Bureau 

Staffing Project consisted of former TVS personnel re
p-resented by the TVS Unions
.  Of the 120 bargaining unit 
positions filled by CNN in New York, 65 were hired 

from the predecessor employer (54 percent).  Similarly, 
of the 86 bargaining unit positions fil
led by CNN in 
Washington, D.C., CNN hired 48 from the predecessor 
employer (55 percent).  The Board™s well
-established 
rules require a successor to recognize and bargain with a 
pre
decessor™s union if the successor hires a ﬁworkforce 
majorityﬂ (i.e., if a m
ajority of the posttransition work 
force in an appropriate unit consists of the predecessor™s 

union
-represented employees).  If the Project was created 
to avoid a successorship obligation to bargain, it was an 
abject failure.  CNN™s hiring pursuant to the 
Project pr
o-duced a work force majority 
and a successor bargaining 
obligation.  Thus, even though the record suggests some 
individual hiring decisions reflected a bias against former 
TVS employees, it defies reason to suggest (as my co
l-leagues find) that CN
N™s Bureau Staffing Project was 
motivated by the intention to avoid a posttransition ba
r-gaining obligation, when the Project caused CNN to b
e-come a legal successor obligated to bargain with NABET 
Locals 11 and 31.
5   5 As noted below, CNN acknowledges that its hiring decisions pu
r-suant to the Bureau Staffing Project resulted in a ﬁworkforce majorityﬂ 
both in New York and Washington, 
D.C., which strongly undermines 
any suggestion that the Project reflected an intention to avoid a bargai
n-
ing obligation.  However, CNN also argues that its posttransition work 
force included changes in the bargaining unit™s composition, including 
the addit
ion of new positions 
that
, CNN argued, prevented CNN from 
inheriting a successor bargaining obligation.  Like my colleagues, I find 
this argument to be without merit.  Thus, I agree that when NABET 
Locals 11 and 31 demanded bargaining, CNN had a substantia
l and 
representative complement of employees in New York and Washin
g-
ton, D.C., respectively, a majority of which consisted of employees 
formerly represented by NABET Locals 11 and 31, the preexisting 
bargaining units remained generally unchanged, and CNN w
as ther
e-fore required as a successor to recognize and bargain with those U
n-
Discussion
 A.  Joint
-Employer Status   
 The Board will find that two separate entities are joint 
employers of a single work force if the General Counsel 
proves that they ﬁshare or codetermine those matters 

governing the essential terms and conditions of emplo
y-ment.ﬂ  
TLI, Inc.
, 271 NLRB 798 (19
84) (citing 
NLRB v. 
Browning
-Ferris Industries of Pennsylvania
, 691 F.2d 
1117, 1123
Œ1124 (
3d Cir. 
1982)).  As my colleagues 
explain, joint
-employer status requires a showing that the 
employer ﬁmeaningfully affects matters relating to the 

employment relatio
nship such as hiring, firing, disc
i-pline, supervision and direction.ﬂ  
Laerco Transport
a-tion
, 269 NLRB 324, 325 (1984).  ﬁThe essential element 
in this analysis is whether the putative joint employer™s 
control over employment matters is 
direct and immed
i-ate.ﬂ  
Airborne Express
, 338 NLRB 597, 597 fn. 1 
(2002) (emphasis added) (citing 
TLI, Inc.,
 271 NLRB 
798. 798
Œ799
 (1984)), cited in Wilma B. Liebman, 
De-cline and Disenchantment:  Reflections on the Aging of 

the National Labor Relations Board
, 28 
Berk
eley
 J. 
Emp
. & 
Lab
. L. 569, 581 fn. 86 (2007); see also 
Summit 
Express, Inc.
, 350 NLRB 592, 592 fn. 3 (2007).
6  Of 
course, the burden of proving that two entities are joint 

employers rests with the General Counsel.  
Hobbs & 
Oberg Mining Co.
, 297 NLRB 575, 
586 (1990).
 In applying this doctrine, our cases establish that a 
business that subcontracts labor services will not be 

deemed to be a joint employer merely because it exerts 
sufficient control over subcontractor employees to ensure 

that it receives the co
ntracted services:   
  An employer receiving contracted labor services 
will of necessity exercise sufficient control over the 
operations of the contractor at its facility 
so that it 
will be in a position to take action to prevent disru
p-tion of its own oper
ations or to see that it is obtai
n-ing the services it contracted for
.  It follows that the 
existence of such control, is not in and of itself, su
f-ficient justification for finding that the customer
-employer is a joint employer of its contractor™s e
m-ployees
.    Southern California Gas Co.
, 302 NLRB 456, 461 (1991) 
(emphasis added).
 Our cases also attach importance to whether an agre
e-ment explicitly identifies the ﬁsupplierﬂ employer as an 
ions.  
NLRB v. Burns Security Services, 
406 U.S. 272 (1972); 
Fall 
River Dyeing Corp. v. NLRB
, 482 U.S. 27 (1987).
 6 In fn. 7 of the majority opinion, my colleagues cast some doubt o
n 
the Board™s ﬁdirect and immediateﬂ requirement, but they do not ove
r-
rule 
Airborne Express
, supra, or 
Summit Express
, supra.  These prec
e-dents remain good law.    
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 470 independent contractor with language that expressly 
vests it with excl
usive supervisory authority over its e
m-ployees.  The Board has referred to such language
Šlike 
that contained in the CNN
-TVS Services Agreement
Šas 
an ﬁimportant factor in determining whether a joint
-employer relationship exists.ﬂ  
Cabot Corp.
, 223 NLRB 
1388, 1389 fn. 7 (1976) (citing 
Mobil Oil Corp.
, 219 
NLRB 511 (1975)), enfd. sub nom. 
Chemical Workers 
Local 483, 
561 F.2d 253 (D.C. Cir. 1977); see also 
Ai
r-borne Express
, 338 NLRB at 605.  
 My colleagues concede that CNN had no direct role in 
hiring, firing, 
disciplining, discharging, promoting, or 
evaluating employees and that CNN did not actively c
o-determine the TVS technicians™ other terms and cond
i-tions of employment.  Nevertheless, my colleagues find 
that CNN was a joint employer (together with TVS) 
based
 on areas where CNN ostensibly exercised indirect 
influence on TVS employees.  In all of these areas, I b
e-lieve the record is insufficient to prove that CNN was a 

joint employer of TVS technical employees. 
 1. 
In General
ŠThe Nature of CNN™s Business
.  Co
n-trary to the thrust of the majority opinion, it is not foreign 
in Board case law to have situations where an indepen
d-ent contractor™s employees have a jobsite presence and 
substantial oversight and interaction between the client 
and contracting employer.  T
he Board has long dealt with 
situations where multiple ﬁemployersﬂ
Šwhile retaining 
their separate identities
Šhave employees who interface 
with one another and provide services to third parties.  
This has been most prevalent in the construction indu
s-
try, wh
ere general contractors oversee multiple subco
n-tractors, each responsible for a particular specialty, on a 
single project.  The general contractor exercises substa
n-tial oversight over the subcontractors 
and their emplo
y-ees to ensure that subcontractor empl
oyees do the work 
needed at the correct time and place.  Nonetheless, the 
Supreme Court long ago concluded that this type of 
complex interaction did not convert the general contra
c-tor into an ﬁemployerﬂ of subcontractor employees.  
NLRB v. Denver Building 
Trades Council
, 341 U.S. 675, 
692 (1951) (
Denver Building Trades
).  Nor is this trea
t-ment of contractor employees limited to the construction 

industry.  See 
Broadcast Employees NABET 
Local 250 
(Taft Broadcasting, Inc.)
, 194 NLRB 162 (1971) (profe
s-sional ho
ckey team contracted with radio station to fu
r-nish labor services of a color commentator to work 
alongside, and under the ﬁdirection and control,ﬂ of a 
team
-employed play
-by-play announcer during game 
broadcasts; the Board adopted judge™s finding that colo
r commentator was employed by the radio station, not the 
hockey team, and that the union representing radio st
a-tion employees did not violate Section
 8(b)(4) by picke
t-ing the hockey arena during broadcasts); 
TLI, Inc.
, 271 
NLRB at 799 (Board finds that dri
ver leasing company 
was the sole ﬁemployerﬂ of drivers used by separate 
company engaged in manufacture and distribution of 
corrugated boxes, where the user employer engaged in 
ﬁlimited and routineﬂ day
-to-day supervision and dire
c-tion and ﬁlack[ed] . . . h
iring, firing, and disciplinary a
u-thorityﬂ; Board rejects judge™s conclusion that the user 

employer ﬁcontrolled the economics of the relationship 
and therefore determined the terms and conditions of 
employmentﬂ).  
 In 
Fibreboard
 Paper Products Corp.
 v. NLR
B, 379 
U.S. 203 (1964), an employer had union
-represented 
employees performing maintenance work in one of its 
plants.  At one point, the employer contracted out the 
maintenance work to an independent contractor.  The 
employer ﬁmerely replaced existing empl
oyees with 
those of an independent contractor,ﬂ which prompted the 
Supreme Court to find that the contracting employer had 
the obligation to give its union notice and the opportunity 
for bargaining over the subcontracting decision.  Id.  
Even though the su
bcontractor™s employees continued 
ﬁto do the same work under similar conditions of e
m-ploymentﬂ and the ﬁmaintenance work still had to be 

performed in the plant,ﬂ id. at 213, Fibreboard ceased 

being the ﬁemployer.ﬂ Indeed, the premise of 
Fibreboard
 and comp
arable decisions is that the outsourcing of work 
may ﬁquite clearly imperil job security, or indeed term
i-nate employment entirelyﬂ for employees of the contrac
t-ing employer.  Id. at 223 (Stewart, J., concurring).  Ho
w-ever, this type of economic dependence 
does not confer 
ﬁemployerﬂ status on the client or customer.
 As noted previously, in relation to technical personnel 
working for CNN, the Board and NABET Locals 11 and 

31 have acknowledged that the 
contractor
 was the ﬁe
m-ployerﬂ responsible for bargaining o
ver wages, hours, 

and terms and conditions of employment.  Both Unions 

were certified by the Board as bargaining representatives 
for employees of the contractors who handled CNN™s 
technical personnel needs in New York and Washington, 
D.C., shortly after CN
N commenced its television news 
journalism operations in 1980.  In each case the certific
a-tion was based on an election in which the ﬁemployerﬂ 
was the contractor, not CNN.  There was no question 
then, nor is there now, that the contractors™ near
-exclusive
 responsibility was to employ qualified tec
h-nical personnel who were assigned to CNN™s news ope
r-ations in New York or Washington, D.C.  See, e.g., 
Mo-bile Video Services
, quoted supra.  
 As a general matter, therefore, our cases support the 
proposition that
 ﬁemployerﬂ status does not result from 
the type of relationship that existed between CNN and an 
  CNN AMERICA
, INC
. 471 independent contractor like TVS.  The bona fide nature 
of such relationships has been recognized regarding the 

type of work at issue here and in other industri
es.  See, 
e.g., 
Mobile Video Services
, supra; 
Denver Building 
Trades
, supra.  The most important specific criteria relied 
upon by my colleagues in their joint
-employer finding 
are discussed below.
 2. 
Hiring/Staffing Levels
.  Contrary to the majority, I 
wou
ld find that CNN did not share or codetermine esse
n-tial terms and conditions of employment through its a
l-leged role in TVS™ hiring process.  The record shows that 

TVS made its own hiring decisions, without any input 
whatsoever from CNN.  TVS officials alon
e reviewed 
resumes, selected qualified candidates for interviews, and 
decided whom TVS would hire into the technical class
i-fications.  CNN agents played no role in that process.  
 My colleagues nevertheless conclude that the hiring 
factor supports a joint
-employer finding because CNN 
had some control over the overall number of individuals 

employed by TVS through its right to require changes in 
TVS™ total staffing levels.  However, our precedent ind
i-cates that the critical inquiry is whether a user employer 
actively participates in the supplier employer™s actual 

hiring process, not whether the user merely influences 
overall staffing levels.  See 
Southern California Gas
, 302 
NLRB at 459, 461 (dismissing joint
-employer allegation 
where user employer negotiated 
changes in supplier™s 

staffing levels); 
Hychem Constructors, Inc.
, 169 NLRB 
274, 275 (1968) (dismissing joint
-employer allegation 
where the supplier employer ﬁd[id] its own recruiting, 

interviewing, and hiring without any assistance from [the 
user]ﬂ even t
hough the user had the right to approve the 
number of man hours required to complete construction 
operations); see also 
AM Property Holding Corp.
, 350 
NLRB 998, 1006 (2007) (Member Liebman, concurring 
in part and dissenting in part) (recognizing that, unde
r extant law, control over hiring can support a joint
-employer finding where the user employer ﬁwas directly 
involved in actual hiring decisions with respect to ind
i-vidual employeesﬂ).  
 The majority cites two decisions in support of its co
n-clusion that a 
putative joint employer™s control over its 
subcontractor™s overall staffing levels supports a finding 
of joint
-employer status:  
D&F Industries
, 339 NLRB 
618 (2003), and 
Quantum Resources Corp.
, 305 NLRB 
759 (1991).  Each is distinguishable.  In 
D&F Indust
ries
, the user employer (D&F) did not merely influence or 
control the total number of individuals employed by the 

supplier employer (Olsten).  Rather, D&F demanded a 
reduction in Olsten™s work force, and D&F itself actually 
selected the particular employee
s to be laid off.  The 
judge, whose decision was adopted by the Board, gave 
ﬁutmost significanceﬂ to those particular circumstances.  
Id. at 640.  In contrast to that case, CNN did not here 
involve itself in selecting particular TVS technicians for 
hiring 
or retention.
7 Likewise distinguishable is
 Quantum Resources Corp.
, 305 NLRB at 759.  In that case, a company (FP&L) did 
not merely make general decisions regarding overall 
staffing levels of its subcontractor (Quantum).  Rather, 

FP&L actually ﬁapprove[d] 
the hiring of unit personnel,ﬂ 
and the record there contained specific examples of the 
involvement of an FP&L site superintendent in decisions 

to ﬁhire, promote, and fireﬂ Quantum™s personnel.  Id. at 
760Œ761.  Only in that context did the Board find that 
the 
hiring factor was one, among many others, that tended to 
support a joint
-employer finding.  The record here lacks 
evidence of a similar role played by CNN.
 I disagree with one other consideration relied upon by 
my colleagues.  TVS had no policy against
 technicians 
having outside employment, nor did the ENGAs
Šwhich 
governed the CNN
-TVS relationship
Šimpose such a 
policy on TVS.  Nonetheless, my colleagues argue that 
TVS distributed a CNN handbook that contained such a 
restriction for CNN employees.  Howev
er, there is no 
indication in the record that TVS distributed the CNN 
handbook to TVS employees, much less that CNN d
i-rected TVS to take this action.  Rather, there is some 
testimony (not cited by the parties) that TVS 
sought to 
pattern its own employee ha
ndbook on CNN™s handbook; 
that TVS and the Unions reviewed the CNN handbook; 
that TVS and the Unions eliminated provisions that were 
inapplicable and/or conflicted with the parties™ colle
c-tive
-bargaining agreements; and that TVS then distribu
t-ed 
its own ha
ndbook to its employees.  More importan
t-ly, the General Counsel did not even argue that any a
l-leged restriction on TVS™ hiring authority supports a 

joint
-employer finding.  In any event, I believe the record 
does not support a finding that CNN had meaningf
ul 
control over the TVS hiring process, especially given 
that TVS alone reviewed resumes, selected applicants for 
interviews, and made all of its own hiring determin
a-tions.
 3. 
Compensation
.  Similarly, CNN did not have or e
x-ercise ﬁdirect and immediateﬂ co
ntrol over the wage rates 
of TVS employees.  In fact, CNN played no role in e
s-tablishing the wage rates of full
-time TVS technicians or 
even for whole classifications of such workers.  
TVS 
alone
 set the compensation for those employees, after 
7 D&F Industries
 is also distinguishable from this case on the ground 
that D&F established 
the wage rates for Olsten™s employees and had 
suspended an Olsten employee.  The Board relied in part on those facts 
to support its joint
-employer finding, and no such circumstances are 
present here.  
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 472 bargaining to
 agreement with the Unions.  As stated 
above, it is undisputed that CNN was not a party to those 
negotiations.  
 Nevertheless, in finding that CNN had meaningful 
control over the TVS technicians™ compensation, the 

majority relies on testimony by TVS Chairm
an Brian 
Frydenlund, who according to the majority stated that 

ﬁCNN ‚informed™ and ‚advised™ TVS on ‚the market rate 

salaries™ to pay to the TVS employees.ﬂ  I do not believe 
a fair reading of the record support
s this assertion.  
Frydenlund actually testif
ied that, before TVS submitted 
its bid to become CNN™s technical contractor, CNN 
merely encouraged TVS to prepare its bid with an eye on 
the going wage rates for technical employees in the ma
r-ketplace.
8  CNN did not suggest any particular rates, and 
TVS re
mained free to prepare its bid and pay wages as it 
saw fit.  In my view, CNN™s suggestion that TVS consi
d-er the marketplace when formulating a bid does not co
n-stitute meaningful control over the TVS technicians™ pay 
rates.
 The majority also relies on the 
fact that CNN was the 
ﬁsole source of funding for employee compensationﬂ and 

points to a provision in the ENGAs authorizing TVS ﬁto 

increase the actual Payroll by up to four percent (4%) per 

year over the life of this Agreement in order to account 
for actu
al increased Payroll costs.ﬂ  With that provision, 
CNN sought to cap the total amount of reimbursable l
a-bor expenses under its cost
-plus contracts with TVS.  
Importantly, CNN did not 
prohibit
 TVS from increasing 
compensation rates for TVS employees such th
at TVS™ 
total payroll would increase by greater than 4 percent per 
year.  Nor did CNN 
require
 TVS to increase its total pa
y-roll by any minimum percentage.  Certainly, CNN did 

not dictate specific wage rates or fringe benefits for TVS 
employees.  Rather, 
the ENGAs merely placed an upper 
limit on the total amount that CNN would reimburse 
TVS for the latter™s overall payroll expenses.
9   To be sure, the cited ENGA provision undoubtedly had 
some indirect influence on the compensation that TVS 
was willing to g
ive to its technicians.  Presumably, a 
8 Tr. at 15169
Œ15170.
 9 Similarly, CNN did not have me
aningful control over merit pay 
awarded by TVS to TVS employees.  The ENGAs merely required 
CNN to ﬁdeposit to the Account an additional two percent (2%) of 
payroll wages and taxes per month (‚the Merit Funds™) not to exceed 
[redacted] annually, which [TVS
] may distribute as merit pay to [TVS™] 
employees whose services are engaged pursuant to this Agreement, at 
[TVS™] sole discretion.ﬂ  As the ENGAs state, TVS had sole discretion 
to choose which TVS technicians would receive merit pay and the 
amounts given.
  Moreover, to the extent that TVS did not distribute the 
Merit Funds, CNN™s subsequent deposit to the labor fee account was to 
be reduced in a corresponding amount.  In short, the ENGAs merely 
established a maximum total amount that CNN would reimburse TV
S for merit pay.  
 company in TVS™ shoes would want to avoid paying out 
to its employees more than it could recoup from CNN.  

But such indirect influence by CNN does not constitute 
ﬁdirect and immediateﬂ control over employee compe
n-sati
on required to support a joint
-employer finding.  
Goodyear Tire & Rubber Co.
, 312 NLRB 674, 678 
(1993).  In 
Goodyear Tire & Rubber
, the Board di
s-missed a joint
-employer allegation where a subcontract 
between two companies ﬁset[] forth the wage rei
m-bursemen
t schedules under which Goodyear paid TU 
[Transportation Unlimited, Inc.] for the cost of labor 

which TU provided.ﬂ  Id. at 677.  The judge, whose dec
i-sion was adopted by the Board, explained:
  Although it does appear that the contract sets 
forth the wage 
reimbursement, and one might argue, 
as the General Counsel does, that this constitutes 
ﬁcodeterminationﬂ of a wage, I do not believe that 
that characterization is what the Board or the courts 
had in mind when using the phrase ﬁshare and cod
e-termineﬂ essent
ial terms such as wages.  A contra
c-tual agreement, between two companies, utilizing 

cost
-plus concepts is not the type of arrangement 
which either 
Browning
-Ferris
 or 
TLI, Inc.
 was di
s-cussing.  If they were, all cost
-plus agreements 
would become joint emplo
yer relationships.  Neither 
the courts nor the Board has ever expressed such an 
intention.
  Id. at 678.
 Similarly, in 
Hychem Contractors, Inc.
, 169 NLRB at 
274, the Board dismissed a joint
-employer allegation 
where a contract between a user employer and a 
supplier 
employer gave the user power of prior approval of wage 
rates and overtime assignments, required the employees 
to abide by the user™s plant rules, and gave the user the 

power to remove the supplier™s employees.  The Board 
explained that those contr
ols were ﬁconsistent with [the 
user employer™s] right to police reimbursable expenses 
under its cost
-plus contractﬂ and did not warrant a joint
-employer finding.  Id. at 276.  ﬁThe authority of [the user 
employer] to control its costs in this manner seems 
to us 
no different from the right of any commercial client to 
continue to accept, or to reject, a supplier of goods or 
services based on the consideration of price.ﬂ  Id. at 276 
fn. 4.  Given that 
Goodyear Tire & Rubber
 and 
Hychem 
establish that specificat
ion of wage rates in a cost
-plus 
subcontract does not tend to support a joint
-employer 
finding, the fact that CNN and TVS took the less drastic 
step of setting forth a maximum reimbursable rate for 
total payroll expenses does not warrant a finding that 
CNN
 controlled the unit employees™ compensation.
                                               CNN AMERICA
, INC
. 473 Continental Group, Inc.
, 353 NLRB 348, 356 (2008), 
affd. 357 NLRB 
409 (2011), cited by the majority, is 
distinguishable from this case.  In that case, the service 
agreement between the user employer (Sunset Har
bour) 
and the supplier employer (Continental) specifically pr
o-vided that ﬁ[a]ny terminations, new hires, or salary a
d-justments shall be approved by the Board of Directors [of 
Sunset Harbour].ﬂ  Id.  In light of that contractual la
n-guage, the Board found th
at the two entities were joint 
employers because ﬁSunset Harbour would be involved 
in grievances involving terminations and 
would have the 
final say regarding employee compensation
 since it r
e-imburses Continental for wages 
and must approve all 
salary adjus
tments
.ﬂ  Id. (emphasis added).  Here, in 
contrast, CNN did not have ﬁfinal sayﬂ over the wages of 
TVS™ full
-time technicians, as TVS was not required to, 
and did not, obtain CNN™s approval before establishing 
those wage rates.
10  Nor did TVS need CNN™s ap
proval 
before terminating or hiring individual employees.
 The majority also relies on the fact that, on two occ
a-sions of collective bargaining, the Unions proposed to 
TVS an increase in total compensation of greater than 4
 percent annually, and, after TVS 
consulted with CNN 
and learned that CNN was willing to reimburse the add
i-tional amounts, TVS returned to the bargaining table and 
accepted the Unions™ proposals.  Our precedent indicates 
that those facts do not support a joint
-employer finding.
 In TLI, Inc
., 271 NLRB at 799, a paper company 
(Crown) leased drivers from a supplier company (TLI).  
A Crown representative attended bargaining sessions 
between TLI and the union representing TLI™s drivers.  

At the bargaining table, he outlined Crown™s economic 
posi
tion, the need to substantially cut labor costs, and the 
maximum acceptable package that TLI could negotiate 
with the union while keeping Crown as its customer.  He 
made clear that transportation
-cost savings of $200,000 
10 As noted by the majority, CNN had a contractual right to approve 
the wage rates of 
part
-time
 technicians hired by TVS to cover a deve
l-oping news story.  Specifically, the ENGAs provide that CNN would 
reimburse TVS for the wages of par
t-time employees hired to cover 
assignments for CNN, ﬁprovided that CNN[] . . . approves the rates to 

be paid to any part
-time technicians used.ﬂ  CNN™s contractual right to 
approve wage rates for this limited group of employees, under its cost
-plus arrang
ement, does not support a joint
-employer finding.  See 
Hy-chem Constructors
, 169 NLRB at 274
Œ276 (holding that user employer 
was not a joint employer where the user had a contractual right of prior 
approval of wage rates for supplier™s employees).  Addition
ally, the 
record fails to show that TVS ever actually consulted with CNN before 
setting part
-time wage rates.  In my view, the provision is properly 
viewed as an effort by CNN to contain costs under a commercial co
n-

tract.  Given the distinct possibility th
at developing news events would 
require TVS to quickly hire part
-time technicians to work extended 
hours in various locales, CNN, as a purchaser of labor services, would 
naturally be sensitive to the possibility of opportunistically high wages.
 were necessary or the subcontract w
ould be jeopardized.  
The Board found that such involvement in the negoti
a-tions did not mean that Crown controlled the economics 
of the relationship or codetermined employee compens
a-tion.  The Board noted that the Crown representative had 
not made specific
 proposals and had left the particulars 
of the savings entirely to TLI and the union to work out.  

Id.; see also 
Goodyear Tire & Rubber
, 312 NLRB at 688 
(joint
-employer status not supported by fact that emplo
y-er responded to union™s demand for higher wages
 by 
explaining that he would have to consult with the client 

to determine its ﬁperimeterﬂ).
 Here, as in 
TLI, CNN did not make specific proposals 
regarding employee compensation or otherwise involve 

itself in the negotiations between TVS and the Unions.  
CNN merely informed its subcontractor of the total 
amount it was willing to reimburse TVS for the contrac
t-ed-for services.  TVS and the Unions remained free to 
bargain whatever mix of wages and benefits they d
e-sired.
11 4. 
Hours
.  Contrary to the majority, I 
would find that 
joint
-employer status is not supported by the fact that the 
ENGAs contain the following provision addressing the 
hours of TVS technicians:
  Full
-time technicians shall be available for at least forty 
(40) hours per week; part
-time technicia
ns shall be 
available for such hours less than forty (40) as agreed 

between CNNA and the Independent Contractor from 
time to time.  
  That provision does not establish that CNN controlled the 

working hours of TVS technicians.  It merely indicates that 
CNN 
required TVS to furnish a cadre of skilled technicians 
available to perform services for it on a full
-time basis and 
that, when necessary, TVS would furnish part
-time techn
i-cians to cover developing news stories.  The record shows 
that TVS, not CNN, perfor
med the scheduling function, and 
that TVS supervisors were solely responsible for granting 
time off for vacations and sick leave.
 The majority also cites the fact that the ENGAs r
e-quired TVS to obtain CNN™s approval before making 

overtime assignments.  Our
 precedent indicates that such 
a contractual requirement is a cost
-containment measure 
that does not support a joint
-employer finding.  
Hychem
, 169 NLRB at 274.   In 
Hychem
, a subcontract required 
the supplier employer to obtain the user employer™s prior 
11 Contrary
 to the majority™s assertion, neither Frydenlund nor TVS 
President Larry D™Anna admitted at the hearing ﬁthat they could not 
and, indeed did not, make any wage decision without CNN™s consult
a-tion and approval.ﬂ  To the contrary, Frydenlund testified that ﬁ
we 
[TVS] identified and established our salary rangesﬂ based on TVS™ 
knowledge of the marketplace.  Tr. at 15170.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 474 written consent before performing overtime work.  The 
Board rejected the General Counsel™s argument that such 
provision supported a joint
-employer finding, reasoning 
that the right of prior approval was consistent with the 

user™s right to police reimbursabl
e expenses.  Id. at 276.  
I would adhere to 
Hychem
. As the majority concedes, TVS technicians received 
their assignments through TVS personnel who staffed an 

assignment desk.  It is true that CNN managers daily 
determined the news stories to be covered and
 created 
ﬁrundownﬂ sheets identifying the location, date, time, 
duration, and number of technicians required for each 
assignment.  However, the important fact is that CNN 
managers did not assign TVS technicians to particular 

stories.  That was left to TVS.
  With the rundown sheet 
in hand, TVS officials alone selected which particular 

TVS technicians would work a given assignment.  U
n-like my colleagues, I cannot find that CNN effectively 

assigned TVS employees merely by identifying the work 

to be performed b
y its subcontractor.  Cf. 
G. Wes Ltd. 
Co.
, 309 NLRB 225, 226 (1992) (dismissing joint
-employer allegation where user informed supplier™s e
m-ployees ﬁwhat areas were to be worked and with whom 

the employees were to workﬂ).  
 There is some evidence that ﬁseve
ral times a week,ﬂ 
CNN managers requested the presence of specific TVS 
crews for particular assignments based on their prior e
x-perience, knowledge, or skills, and TVS ordinarily a
c-commodated such requests.  Yet, the record establishes 

that such requests by
 CNN were relatively rare, at most 
consisting of several requests per week in the context of 

a 200
-employee bargaining unit where each employee 
generally had many assignments.  Moreover, CNN had 
no authority to require that TVS furnish the requested 
techni
cians.  Rather, the ENGAs gave TVS ﬁsole and 
absolute discretion and responsibility for . . . direction of 
the work force and other matters of personnel and labor 
relations.ﬂ  I do not believe this record reasonably su
p-ports my colleagues™ finding that CNN
 had meaningful 
control over the TVS technicians™ assignments merely 
because it occasionally requested the services of certain 
TVS personnel.  
 My colleagues identify a few instances in which CNN 
officials directly assigned TVS technicians to particular 

stories under exceptional circumstances.  Specifically, 
they cite the fact that CNN made emergency assignments 
to TVS technicians shortly after the attack on the World 
Trade Center on September 11, 2001, and during the 

catastrophe involving the Space Shuttle
 Columbia™s 
reentry in 2003.  It bears emphasis, here as well, that the 
vast majority of assignments were made by TVS perso
n-nel.  Moreover, as noted previously, the 9/11 attacks on 
the World Trade Center and the Columbia disaster are 

among the most extraor
dinary news events that occurred 
in the past 30 years. I do not believe it is reasonable to 
support a finding of joint
-employer status on a few direct 
assignments made under such extraordinary circu
m-stances, when the record otherwise shows, overwhel
m-ingly,
 that TVS formulated the schedules worked by its 
employees.
 5. 
Supervision and Direction
.  Unlike my colleagues, I 
am not persuaded that the General Counsel proved that 
the supervision and direction provided by CNN produ
c-ers to TVS technicians support a fi
nding that CNN and 
TVS constitute a joint employer.  TVS technicians 

worked out in the field as well as inside CNN studios, 
operating audio and video equipment to capture images 
and sounds that CNN used in producing the news.  In the 
field, TVS technicians
 for the most part worked free of 
any direct TVS supervision.  They performed their fun
c-tions independently, and CNN news personnel worked 
alongside them.  The CNN news personnel informed the 
TVS technicians about the content they should record.  In 
the st
udios, in comparison, TVS supervisors were present 
to guide and direct the TVS technicians.  Nevertheless, in 
the studios, CNN producers routinely gave instructions to 
studio technicians regarding where to point a camera or 

when to show video footage.  At 
the hearing, TVS field 
and studio technicians testified generally that they were 
under the ﬁconstant direction and supervisionﬂ of CNN 

producers.  My colleagues rely on that general testimony, 
coupled with the absence of TVS supervisors in the field, 
to co
nclude that CNN producers actively supervised the 
TVS technicians and thereby ﬁdirectly and immediatelyﬂ 
affected their terms and conditions of employment.  I 
disagree.  
 ﬁThe Board has held that evidence of supervision that 
is ‚limited and routine™ in nat
ure does not support a joint 
employer finding.ﬂ  
AM Property Holding Corp.
, 350 
NLRB 998. 1001 (2007) (citing 
G. Wes Ltd.
, 309 NLRB 
at 226).  Supervision is found ﬁlimited and routineﬂ 
where the supervisor™s instructions consist primarily of 
telling employ
ees what work to perform, or where and 
when to perform the work, but not how to perform it.  Id.  
To be sure, the record shows that CNN producers gave 
detailed instructions to TVS technicians regarding what 
work to perform and where and when to perform it.
  CNN producers and news personnel directed TVS tec
h-
nicians when and where they were going to capture video 

and audio for a news story and the kinds of shots they 
desired.  However, the record lacks the necessary proof 
that CNN personnel instructed them 
how to
 perform their 
jobs, i.e., how to operate and maintain the audio and vi
d-eo equipment.  Because it is undisputed that the TVS 
  CNN AMERICA
, INC
. 475 employees were highly skilled technicians, I am unable 
to infer from general testimony about ﬁconstant superv
i-
sionﬂ that CNN pr
oducers gave anything beyond limited 
and routine guidance insufficient to support a finding of 

joint
-employer status.  
 In 
G. Wes Ltd. Co.
, 309 NLRB at 225, an asbestos r
e-moval company (Environmental Technology) leased 

skilled asbestos abatement workers fr
om a company (G. 
Wes) that furnished labor services pursuant to a subco
n-tract.  The ﬁEnvironmental Technology supervisors s
u-pervised G. Wes employees onsite on a day
-to-day b
a-sis.ﬂ  Id. at 226.  There were no G. Wes supervisors pr
e-sent.  The abatement work
ers were told ﬁwhat areas were 
to be worked and with whom the employees were to 

work and the work was then left to the employees to pe
r-form.ﬂ  Id.  The Board dismissed the complaint™s joint
-employer allegation, emphasizing that the workers were 
ﬁtrained an
d certifiedﬂ in asbestos abatement and that 
there was no specific evidence that Environmental Tec
h-nology™s supervisors told G. Wes employees 
how to pe
r-form their work.  Here, there is a similar absence of 
proof.  Further, the Board explained that ﬁthe 
absence of 
G. Wes supervision onsite and the oversight of the pr
o-ject by Environmental Technology supervisors does not 
warrant a finding that Environmental Technology was a 
joint employer of the workers furnished by G. Wes to 
perform the asbestos removal.ﬂ
  Id.; see also 
Cabot 
Corp.
, 223 NLRB at 1389 (dismissing joint
-employer 
allegation where user required supplier™s employees to 
perform work in accordance with its drawings and spec
i-fications and monitored those employees™ performance to 

ensure that final 
product was satisfactory).  
 Even assuming arguendo that CNN producers instruc
t-ed TVS technicians 
how to perform their duties, I would 
find that fact would not tend to support a joint
-employer 
finding under the particular circumstances of this case.  
CNN i
s in the business of providing news coverage 24 
hours per day, 7 days per week.  At arm™s length, CNN 
contracted with TVS to provide technicians to operate 
audio and video equipment.  CNN producers and on
-air 
talent worked together with TVS technicians in 
real time 

to gather news footage.  CNN was the client, and TVS 

was the service provider.  Any directions that CNN gave 
to TVS technicians were simply client demands given in 
real time to obtain the final product desired by the client.  
 6. 
Additional Facto
rs.  I further disagree with the m
a-jority™s reliance on several ﬁadditional factors,ﬂ or se
c-ondary indicia, to support its joint
-employer finding.  
Specifically, the majority notes that TVS employees o
p-erated equipment owned by CNN, performed CNN™s 
ﬁcoreﬂ 
work of gathering news, worked exclusively for 
CNN, and wore CNN badges and carried CNN press 
credentials.  Presumably, the majority identifies these 

factors as ﬁadditionalﬂ because they have little, if an
y-thing, to do with the TVS technicians™ terms and c
ond
i-tions of employment.  See 
Airborne Express
, 338 NLRB 
597,  597 (2002).  In that case, Airborne, a package d
e-
livery service, leased drivers from a supplier employer to 
deliver its packages.  Airborne owned the terminals that 

the drivers used and all the
 onsite equipment at those 
terminals.  The drivers performed Airborne™s core fun
c-tion of delivering packages to Airborne™s customers.  Id. 

at 604.  They wore uniforms bearing Airborne insignia, 

and their vehicles were marked with Airborne logos.  Id.  
In r
ejecting the General Counsel™s contention that Ai
r-borne and the subcontractor constituted a joint employer, 

the judge, whose decision was adopted by the Board, did 
not find that such additional factors tended to support a 
joint
-employer finding.  Rather, t
he judge limited his 
inquiry to the factors identified in 
Laerco
, supra, inclu
d-ing the user™s authority to hire, fire, discipline, supervise 

and direct the supplier™s work force.
12   In sum, the record fails to show that CNN had any d
i-rect and immediate co
ntrol over the TVS employees™ 
terms and conditions of employment, and therefore I 
would dismiss the complaint™s joint
-employer alleg
a-tion.
13  B.  The Finding that CNN had to Bargain Over 
 CNN™s Decisions to Terminate the CNN
-TVS 
 Arrangements and to Insource Technical 
 Personnel Work   
 My colleagues also find that CNN was required under 
Section 8(a)(5) to give advance notice and engage in 

bargaining with NABET Locals 11 and 31 over CNN™s 
decisions (i)
 to terminate its relationship
 with TVS, and 
(ii) to bring in
-house all technical employee work related 
12 In 
Aldworth Co
., 338 NLRB 137, 139
Œ141 (2002), enfd. sub nom. 
Dunkin Donuts Mid
-Atlantic Distribution Center Inc. v. NLRB
, 363 
F.3d 437, 44
0 (D.C. Cir. 2004), cited by the majority, the Board gave 
weight not to the fact that the user employer owned the trucks driven by 
the employees of the supplier employer, but to the fact that the user 
employer assigned drivers to particular pieces of equip
ment.  In the 
present case, the General Counsel does not point to evidence that CNN 
assigned TVS technicians to work on particular pieces of CNN™s 
equipment.  
 13 I would dismiss the complaint™s joint
-employer allegation even if 
the record supported a find
ing that CNN had meaningful control over 
the assignment and supervision of TVS technicians.  I am unaware of 
any Board precedent that justified a joint
-employer finding based on 
those two 
Laerco
 factors alone, where, as here, the user entity failed to 
exer
cise meaningful control over hiring, discipline, discharge, wages, 
and/or benefits of the supplier employer™s work force.  Thus, even if 

one accepted the majority™s position regarding assignment and superv
i-sion, the balance of 
Laerco
 factors tips decidedly
 against a finding that 
CNN and TVS jointly employed TVS™ technicians. 
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 476 to CNN™s news operations in Washington, D.C., and 
New York (the ﬁtermination/insourcing decisionsﬂ).  
 Three considerations establish, in my view, that CNN 
did not have an obligation
 under Section 8(a)(5) to give 
the Unions advance notice and the opportunity for ba
r-gaining before CNN could lawfully make the termin
a-tion/insourcing decisions.
 1.  
Everyone Recognized TVS (and Its Predecessor 
Contractors) as the ﬁEmployer.ﬂ
  The record es
tablishes 
a 20
-year history during which everyone regarded TVS 
or its predecessor contractor(s)
Šand not CNN
Šas the 
only ﬁemployerﬂ responsible for collective bargaining 
and other employment matters pertaining to technical 
personnel.  Over that 20
-year peri
od, the contractor was 
the ﬁemployerﬂ whose representatives participated in 
collective bargaining.  Every resulting collective
-bar
-gaining agreement was entered into by the Unions and 
the contractor, and not CNN.  Moreover, as my co
l-leagues concede, CNN te
rminated the existing contractor 
relationship, and commenced a new contracting relatio
n-ship, 
on four separate occasions
.  However, the record 
does not reflect 
any instance when CNN itself engaged in 
bargaining with any contractor unions regarding these 

dec
isions.
 My colleagues do not anywhere explain why or how 
CNN suddenly became a ﬁjoint employerﬂ in 2003 or 
2004, nor do they make any effort to reconcile such a 
finding with the preceding 20
-year history when the U
n-ions, the contractors, and CNN regarded T
VS and every 
predecessor contractor as the ﬁemployerﬂ of technical 

personnel under the Act.  Additionally, the status of TVS 
as the ﬁemployerﬂ was recognized by the Board in the 
two union elections and Board certifications pertaining to 
CNN™s technical per
sonnel in Washington, D.C., and 
New York, and in at least one unfair labor practice pr
o-ceeding.  
Mobile Video Services
, 266 NLRB 1143 
(1983).  The record does not indicate any change in 2003 
or 2004
Šnor do my colleagues identify any develo
p-ment at that tim
eŠgiving rise to the onset of joint
-employer status contrary to the preceding 20 years.
14 14 My colleagues refute an argument I am not asserting when stating 
they ﬁcategorically rejectﬂ my ﬁsuggestionﬂ that 
Mobile Video Services
 ﬁsettled the question of ‚the contractor
-CNN 
relationship.™ﬂ  I freely 
concede that the Board has not previously considered allegations that 
CNN was a ﬁjoint employerﬂ of the technical employees referred by 
TVS and its predecessor contractors.  However, given that the Un
ions 
and TVS (and its predeces
sor contractors) had stable bargaining rel
a-tionships spanning 20 years, the fact that nobody even 
alleged
 CNN 
was a ﬁjoint employerﬂ adds to the considerations undermining a fin
d-
ing that CNN, in 2003 and 2004, suddenly became obligated to satisfy 
ﬁemployer
ﬂ obligations vis
-à-vis TVS employees.  
The identity of 
the 
ﬁemployerﬂ responsible for collective bargaining and the ﬁemployerﬂ 

party to collective
-bargaining agreements is usually no secret.  And 
much of our case law emphasizes the importance of recognizi
ng and 
ﬁEmployerﬂ status does not arise as the result of spo
n-taneous combustion. Nothing is more fundamental when 
interpreting and applying the Act than correctly identif
y-ing the parties.  Many cases are devoted to establishing 
what parties and representatives may appropriately pa
r-
ticipate in bargaining.
15  And one of the Board™s primary 
responsibilities under the Act is to foster labor relations 
stability. 
Colgate
-Palmolive
-Peet Co. v. NLRB
, 338 U.S. 
at 362
Œ363 (ﬁTo achieve stability of labor relations was 
the primary objective of Congress in enacting the N
a-tional Labor Relations Act.ﬂ); 
NLRB v. Appleton Elec
tri-cal
 Co.
, 296 F.2d 
at 206 (A ﬁ
basic policy of the Act [is] 
to achi
eve stability of labor relations.
ﬂ).  The Supreme 
Court has stressed the need to provide ﬁcertainty befor
e-handﬂ to employers so they can ﬁreach decisions without 
fear of later evaluations labeling .
 . . conduct an unfair 
labor practice.ﬂ  
First National Ma
intenance Corp. v. 
NLRB
, 452 U.S. 666, 678
Œ679 (1981).  In cases invol
v-ing contract rebidding or termination (i.e., where a pr
e-decessor™s union
-represented employees apply for e
m-ployment with the successor), the successor cannot la
w-fully extend recognition
 unless and until it has hired a 
ﬁsubstantial and representative complementﬂ of emplo
y-ees and has received a demand for recognition from the 

predecessor union(s).  
Fall River Dyeing Corp. v. NLRB
, 482 U.S. 
at 47Œ48.
16 It would do violence to 
all
 of the above
-policy consi
d-erations to suggest that CNN was required to give a
d-vance notice to the Unions and to bargain with them b
e-fore CNN could lawfully make its termination/in
-sourcing decisions.  Any bargaining between CNN and 
preserving stability in bargaining relationships. 
Colgate
-Palmolive
-Peet 
Co. v. NLRB
, 338 U.S. 355, 362
Œ363 (1949);
 NLRB v. Appleton Ele
c-tric Co.
, 296 F.2d 202, 206 (7th Cir. 1961) (quoted in the text infra).
  It 
is reasonable to take into account what the majority disregards here:  a 
lengthy history when nobody
Šnot even the Board
Štreated CNN as an 
ﬁemployerﬂ of TVS employees.  Nor does the record suggest any 
changed circumstances that suddenly warranted such 
a finding in 2003
Œ2004.
 15 See, e.g., 
Recana Solutions
, 349 NLRB 1163 (2007); 
Oakwood 
Care Center
, 343 NLRB 659 (2004).
 16 In 
Dana Corp
., 356 NLRB 
256
 (2010), enfd. sub nom. 
Montague 
v. NLRB
, 698 F.3d 307 (6th Cir. 2012), a divided Board held that in 
some 
circumstances an employer and 
a union that has not yet demo
n-
strated it has the support of a majority of the employer™s employees 
may lawfully enter into a ﬁpre
-recognitionﬂ agreement if the agreement 
does nothing more than outline a ﬁframework for future c
ollective 
bargainingﬂ and where the employer ﬁdisclaimed any recognition of the 
union as exclusive bargaining representativeﬂ unless and until the union 
demonstrates majority support.  Id., slip op. at 6, 8.  The instant case 
does not involve any of these 
issues, and my colleagues find that CNN 
was required to give the Unions notice and the opportunity for full
-fledged bargaining before CNN made the decision to terminate its TVS 

relationship and to hire its own technical personnel.  I do not here e
x-
press an
y view regarding
 Dana Corp
. or its potential application in 
other cases.
                                                                                                                     CNN AMERICA
, INC
. 477 the Unions would have d
eparted from the applicable co
l-lective
-bargaining agreements (which identified TVS as 
the employer) and from a 20
-year bargaining history in 
which the 
only
 employer party in negotiations was TVS 
(or its contractor
-predecessors), not CNN.  It is far from 
clear that the Unions would have entertained a bargai
n-ing demand by CNN, a party with which they had never 
negotiated as to the TVS employees, over CNN™s dec
i-
sion to terminate its relationship with TVS.  It is also 
important to focus on timing: because my co
lleagues find 
CNN was required to notify the Unions and bargain 
over
 CNN™s ﬁdecisionﬂ to terminate the TVS contract and to 
hire its own technical personnel, this means CNN™s stat
u-tory duty, according to my colleagues, was to give the 

Unions notice and the 
opportunity for bargaining (i) b
e-fore CNN formulated its own final decision, and (ii) b
e-fore CNN 
gave notice to TVS
.17  Nothing in such a sc
e-nario would promote stable bargaining relationships.  
Rather, CNN™s actions
Štaken as an ﬁemployerﬂ of the 
TVS techn
ical personnel
Šwould have directly contr
a-dicted the then
-existing TVS
-NABET collective
-bargaining agreements (which identified TVS, not CNN, 

as the employer).  CNN™s actions would have violated 

the CNN
-TVS Agreements, which stated (as noted 
above) that TVS
 employees ﬁare 
not employees of 
[CNN], and 
shall not be so treated at any time
ﬂ (emph
a-sis added).  Finally, CNN™s actions would have exhibited 

a total disregard for the elaborate body of law regarding 
ﬁsuccessorshipﬂ and related business changes that has 
been the subject of nearly a dozen Supreme Court cases 

and innumerable Board decisions.
18  This body of law, as 
17 It is well established that, when bargaining is required over a pa
r-ticular decision, the employer violates Sec. 8(a)(5) if it makes a final 
decision rather than giving the union no
tice and the opportunity for 
bargaining at a time when the employer™s potential plans remain tent
a-tive.  Otherwise, the employer™s final decision
Šformulated without 
bargaining
Šis deemed an unlawful fait accompli.  See 
National Family 
Opinion, Inc
., 246 NLR
B 521 (1979) (employer violated Sec. 8(a)(5) 
even though union was informed of decision to subcontract printing 
operations almost 4 weeks before the subcontract took effect; employer 
was found to have presented the union with a ﬁfait accompliﬂ since ﬁthe 
[u]nion was told of a completed decision rather than a decision to be 
finalizedﬂ); 
Houston Shopping News Co.
, 223 NLRB 1133, 1134 
(1976), (Board finds employer violated Sec. 8(a)(5) by failing to give 
the union notice and the opportunity for bargaining befo
re employer 
offered to lease its hot type printing operation, even though lease offer 
was rejected and, therefore, never implemented)
, enf. denied 554 F.2d 
739 (5th Cir. 1977)
. 18 See, e.g., 
Fall River Dyeing Corp. v. NLRB
, 482 U.S. 27 (1987); 
First Nation
al Maintenance Corp. v. NLRB
, 452 U.S. 666 (1981); 
Howard Johnson Co. v. Detroit Local Joint Executive Board
, 417 U.S. 
249 (1974); 
Golden State Bottling Co. v. NLRB
, 414 U.S. 168 (1973); 
NLRB v. Burns Security Services, 
406 U.S. 272 (1972); 
Fibreboard 
Pape
r Products Corp. v. NLRB
, 379 U.S. 203 (1964); 
Textile Workers 
Union v. Darlington Mfg. Co.
, 380 U.S. 263 (1965); 
John Wiley & 
Sons, Inc. v. Livingston
, 376 U.S. 543 (1964); 
NLRB v. Deena Artware, 
noted above, includes a prohibition against any succe
s-sor™s recognition of a predecessor union before the actual 
hiring of a ﬁsubstantial and re
presentative complement,ﬂ 
and where recognition and bargaining are lawful at that 

time only if  a majority of the successor™s work
 force 
consists of predecessor employees (among other r
e-quirements).
19 2.  
CNN™s History of Terminating and Changing Its 
Contr
actor Relationships Without Bargaining
.  CNN 
made 
four
 separate decisions after commencing oper
a-tions in 1980 to terminate CNN™s relationship with the 

contractor that employed and supplied technical perso
n-nel in Washington, D.C., and New York.  The record 

provides no evidence that CNN, on 
any of these occ
a-sions, gave advance notice to the contractor unions or 
bargained with them regarding these decisions.  In view 
of this history, the Board cannot reasonably find that 
CNN™s similar treatment of the TVS term
ination decision 
in 2003
Œ2004 violated Section 8(a)(5).  Even if CNN 
could be considered an ﬁemployerﬂ having 8(a)(5) obl
i-gations pertaining to TVS employees, CNN™s termin
a-tion of the TVS relationship
Šand the substitution of a 
different employer
Šcould not 
reasonably be considered 
a ﬁchangeﬂ as to which decision bargaining was required.  
These actions were similar ﬁin kind and degreeﬂ to dec
i-sions made multiple times over the preceding 20
-year 
period.  
Westinghouse Electric Corp. (Mansfield Plant)
, 150 NLRB 
1574, 1577 (1965); 
NLRB v. Katz
, 369 U.S. 

736, 748 (1962); 
Equitable Gas Co. v. NLRB
, 637 F.2d 
980, 988 (3d Cir. 1981).
 3.  
The Nature of CNN™s Termination/Insourcing Dec
i-sions Make
s Them Nonmandatory Subjects of Bargai
n-ing.  
In 
First National Maintenance
, 452 U.S. at 676, the 
Supreme Court stated that, in adopting the NLRA, Co
n-gress ﬁhad no expectation that the elected union repr
e-sentative would become an equal partner in the running 
of the business enterprise in which the union™s members 
are employed.ﬂ  A
 long line of Board and court cases 
establish that fundamental management decisions rela
t-ing to the structure and scope of the business are no
n-mandatory subjects of bargaining 
even though
 they may 
directly affect employees and determine whether they 

remain
 employed.
20  CNN™s decision to hire its own 
Inc.
, 361 U.S. 398 (1960); 
Regal Knitwear Co. v. NLRB
, 324 
U.S. 9 
(1945); 
Southport Petroleum Co. v. NLRB
, 315 U.S. 100 (1942).
 19 Fall River Dyeing
, 482 U.S. at 47
Œ48; 
Burns
, 406 U.S. at 281.
 20 See, e.g., 
First National Maintenance
, 452 U.S. at 666
; Fibr
e-board
, 379 U.S. at 203 
; Dubuque Packing Co.
, 287 NLRB 499 (1987), 
remanded sub nom. 
Food & Commercial Workers Local 150
-A v. 
NLRB
, 880 F.2d 1422 (D.C. Cir. 1989); 
AG Communication Systems 
Corp
., 350 NLRB 168 (2007), petition for review denied sub nom. 
Electrical Workers Local 21 v. NLRB
, 563 F.3d 4
18 (9th Cir. 2009); 
Dorsey Trailers, Inc. v. NLRB
, 134 F.3d 125 (3d Cir. 1998); 
Arrow 
                                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 478 technical personnel in Washington, D.C., and New York 
involved a structural change driven in large part by tec
h-nological advances that blurred the lines between news 
journalists and producers (historically emplo
yed by 
CNN) and technical personnel (historically employed by 
TVS or its predecessor contractors).  Although CNN™s 
operations did not immediately change at the time the 
TVS
-CNN transition became effective (on December 5, 
2003, in Washington, D.C., and on J
anuary 17, 2004, in 
New York), the record contains compelling evidence that 

CNN™s in
-sourcing of technical work occurred in co
n-junction with dramatic advances in the use of nonlinear 
digital video and audio files, digital processing, and dig
i-tal equipment 
(instead of videotape and related
-legacy 
technologies that had been prevalent for much of the 
preceding 20 years).  
 Additionally, the advent of nonlinear digital processing 
has caused and will continue to drive immense changes 
in television news journalis
m.  CNN™s hiring process was 
driven by such changes, including the increased use of 
ﬁ1-man bandsﬂ (where news journalists do their own 
digital video and audio recording) and the consolidation 
of technical and nontechnical positions.  Putting aside 

my colle
agues™ finding that CNN was a joint employer 
prior to the TVS
-CNN transition (which I believe is i
n-correct), my colleagues do not afford these consider
a-tions adequate weight.  In my view, CNN™s termin
a-tion/insourcing decisions involved considerations that 

made them nonmandatory subjects of bargaining under 

Section 8(a)(5).  As Justice Stewart stated in his well
-known concurring opinion in 
Fibreboard
:  An enterprise may decide to invest in labor
-saving m
a-chinery. Another may resolve to liquidate its assets a
nd 
go out of business. Nothing the Court holds today 
should be understood as imposing a duty to bargain 
collectively regarding such managerial decisions, 
which lie at the core of entrepreneurial control. 
Dec
i-sions concerning the commitment of investment ca
pital 
and the basic scope of the enterprise are not in the
m-selves primarily about conditions of employment, 
though the effect of the decision may be necessarily to 
terminate employment. If, as I think clear, the purpose 

of §
 8(d) is to describe a limited a
rea subject to the duty 
of collective bargaining, 
those management decisions 

which are fundamental to the basic direction of a co
r-porate enterprise or which impinge only indirectly u
p-Automotive Industries v. NLRB
, 853 F.2d 223 (4th Cir. 1988), denying 
enf. 284 NLRB 487 (1987); 
NLRB v. Wehr Constructors, Inc
., 159 F.3d 
946 (6th Cir. 1998); 
NLRB v. Adam
s Dairy, Inc.
, 350 F.2d 108 (8th Cir. 
1965), cert. denied 382 U.S. 1011 (1966).
 on employment security should be excluded from that 
area
.21 C.  The Unlaw
ful Motivation Findings Regarding the 
TVS Arrangement™s Termination, the Insourcing of 
Technical Work, and CNN™s Bureau Staffing Project
 I also disagree with my colleagues™ finding that CNN™s 
termination/insourcing decisions (the decisions to term
i-nate the
 TVS relationship and to bring the technical work 
in-house) and the design of CNN™s posttransition hiring 
arrangements (the Bureau Staffing Project) were unla
w-fully motivated.  As noted above, there is some ev
i-dence
Šalthough it is not uniform
Šthat particul
ar CNN 
hiring decisions may have reflected a bias against TVS
-represented employees.
22 However, I do not believe the 
record provides reasonable support for my colleagues™ 
broad conclusion that CNN™s termination/insourcing 
decisions and the overall Bureau S
taffing Project were 
motivated by a desire to avoid union obligations in viol
a-tion of Section 8(a)(3). 
 First, my colleagues™ finding of antiunion motivation 
is based in part on circular reasoning.  My colleagues 
find that CNN has liability ﬁas a joint emp
loyerﬂ based in 
part on ﬁthe direct role it played in committing the unfair 
labor practices against the TVS technicians.ﬂ  However, 

most of the unfair labor practices that my colleagues a
t-tribute to CNN
Šfor example, ﬁcanceling the [Agre
e-ment] with TVS to a
void its obligation under the colle
c-tive
-bargaining agreementsﬂ and ﬁfailing to bargain with 
the Unionsﬂ
Šare contingent on finding that CNN was a 
joint employer.
 Second, my colleagues and the judge give inadequate 
weight to the magnitude of the technologic
al advances 
described above
Šespecially the impact of nonlinear di
g-21 379 U.S. at 223 (Stewart, J., concurring).  
 22 For example, an email authored by CNN Director of Newsgathe
r-ing Matt Speiser described photojournalist position qualification
s and 
stated, ﬁ[W]e should emphasize the use of DV cameras (since this isn™t 
within NABET jurisdiction now).ﬂ  The record also indicates there 
were a significant number of after
-the
-fact rating changes for TVS 
applicants and some decisions that cannot be e
asily explained.  The 
judge found that a disproportionately high number of TVS applicants 
were denied employment compared to CNN candidates (virtually all of 
whom were hired, although they were much fewer in number).  Ho
w-ever, CNN introduced statistical ev
idence regarding TVS applicants 
who were selected for interviews and received job offers in comparison 
to all applicants and all persons interviewed, which suggested TVS 
applicants were selected in numbers consistent with their representation 
in the applic
ant pool or were even statistically favored. Given the co
m-plexity and scope of CNN™s hiring decisions in connection with the 
transition, I believe the majority cannot reasonably conclude, based on 
particular examples of irregularities or antiunion motivati
on, that the 
entire hiring process was designed to circumvent union obligations.  As 
noted in the text, such a conclusion is belied by the fact that CNN did in 
fact hire work force majorities
Šin Washington, D.C., and New York
Šgiving rise to successorship b
argaining obligations in both locations.  
                                                                                                                     CNN AMERICA
, INC
. 479 ital audio and video recording and related equipment
Š-as it affects CNN operations and, more generally, the 
cable television news journalism industry.  The nature 
and extent of these changes, in the context of real
-time, 
around
-the
-clock news coverage, far exceed the impact 
of ﬁdesktop computersﬂ on ﬁprinting
 work,ﬂ which my 
colleagues describe as involving a change ﬁby degree not 
kindﬂ (quoting 
Winchell Co.,
 315 NLRB 526 fn. 2 
(1994)).  Indeed, while my colleagues label CNN™s e
x-planations as ﬁpretextual,ﬂ they acknowledge that ﬁe
m-ployees at the DC and NYC bur
eaus had 
lived through 
substantial technological changes
, most notably 
going 
from videotape to digital media
, and then 
from digital to 
HD, with 
ever increasing reliance throughout on sophi
s-ticated computer programs
ﬂ (emphasis added).  My co
l-leagues treat t
hese technological advances as static 
events without recognizing the profound impact these 
changes had on the nature of the work being performed, 
diminishing CNN™s need to have separate ﬁtechnical pe
r-
sonnelﬂ performing this work.  In my view, it unde
r-mines
 the areas where the Board™s intervention is appr
o-priate (for example, I agree that CNN should recognize 

and bargain with the Unions as TVS™s legal successor) if 

we give short shrift to profound technological changes 
that also obviously require substantial
 and nearly conti
n-uous capital investment.  These factors render unreaso
n-able the analysis of my colleagues, who, like the judge, 

essentially denounce all CNN decisions as reflecting a 
preoccupation with labor costs and antiunion sentiment.  

A fair reading
 of the record establishes, to the contrary, 
that CNN™s basic termination and insourcing decisions 

resulted from substantial technological and economic 
factors affecting the entire industry.
 Third, my colleagues describe CNN™s decisionmaking 
process using 
terms that suggest covert, nefarious activ
i-ty indicative of unlawful motivation, when the reality 
was that CNN merely had internal meetings to evaluate 
whether it made sense to consider taking these actions.  
My colleagues acknowledge that ﬁCNN™s staffing 
of the 
DC and NYC bureausﬂ constituted the ﬁprincipal ev
i-dence of [CNN™s] unlawful discrimination against TVS 

employees.ﬂ  But their broader finding of unlawful mot
i-vation (regarding CNN™s decisionmaking in general) 
uses language one would expect to see in
 a Robert Lu
d-lum novel.
23  Thus, my colleagues state:
 23 Robert Ludlum wrote more than 2 dozen popular spy and thriller 
novels, many of which have been made into movies. His well
-known 
books include 
The Bourne Identity
, which ﬁtells the story of Jason 
Bourne, a man w
ith remarkable survival abilities who suffers from 
retrograde amnesia, and who must seek to discover his true identity.  In 
the process, he must also reason out why several shadowy groups, a 
 CNN . . . 
plotted the termination of the [TVS Services 
Agreements] in secret
, [and] deliberately 
changed ev
e-ry bargaining unit job and position qualification
 with 
the expressed purpose of getting out f
rom under the 
Union™s jurisdiction.  The change also had the effect, 
no doubt intended, of 
minimizing the significance of the 
bargaining unit employees™ prior experience when they 
applied for the ﬁnewﬂ jobs
.  Along similar lines, the majority states: 
  In 
early 2003, 
unbeknownst to either TVS or the Union
, prominent CNN executives 
met in Atlanta 
to discuss 
terminating the ENGAs and bringing the DC and NYC 

technical work in
-house.  Led by Executive Vice Pres
i-dent of News Operations Cindy Patrick, they discus
sed 
the implementation of a 
new hiring system, called the 
Bureau Staffing Program, 
as an opportunity to 
ﬁright
-sizeﬂ the DC and NYC operations
.  Among other 
things, 
they discussed assigning field technicians as ﬁ1
-man bandsﬂ with greater frequency than per
mitted u
n-der the Union™s collective
-bargaining agreements
, and 
hiring sufficient numbers of full
-time employees to 
avoid overtime and the use of freelancers
.  It is plainly unreasonable to draw an inference of unlawful 
motivation from the fact that CNN exe
cutives had ﬁsecretﬂ 
meetings about potentially terminating the TVS relationship 

ﬁunbeknownst to either TVS or the Union.ﬂ  It would have 

been sheer folly to publicize to TVS and its Unions these 
potential changes 
before
 CNN executives met regarding 
whethe
r such changes were feasible or potentially benef
i-cial.  Even when an employer has its own unionized wo
rk 
force, the Board has rejected the notion that potential bus
i-ness changes must be publicized as soon as they are under 
ﬁactive consideration,ﬂ 
and the 
Board has held that co
m-mercial negotiations ﬁmay be complex, conditioned on other 
factors, and delicate, and as a result the seller may desire, or 
the purchaser may insist on, strict secrecy to ensure against 

economic injury to the business, such as the lo
ss of custo
m-ers until the sales agreement is executed.ﬂ  
Willamette Tug 

& Barge Co.,
 300 NLRB 282 (1990).  
Concerns about s
e-crecy would be especially appropriate when, as in CNN™s 
case, a company
 depended on contractor personnel for o
p-erations that were co
ntinuing around the clock while CNN 
was deciding whether to change or discontinue this a
r-rangement.  It is unreasonable to draw any negative infe
r-ence from the manner in which these internal discussions 
occurred.  Moreover, as noted previously, my colleagu
es™ 
finding of unlawful motivation is undermined by CNN™s 
professional assassin, and the CIA want him dead.ﬂ  See 
http://en
.wikipedia.org/wiki/The_Bourne_Identity_(novel).  
                                                                                                                      DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 480 actual
 hiring of a 
work force majority
 consisting of former 
TVS employees in both Washington, D.C., and New York, 
requiring CNN to recognize and bargain with the Unions in 
both locations.
 As to the 
other considerations my colleagues me
n-tion
Šthe desire to have greater use of ﬁ1
-man bands,ﬂ to 
have more flexibility than was permitted under the TVS 
arrangement, to reduce overtime and the need for fre
e-
lancers, to ﬁright
-sizeﬂ their operations, and to cha
nge 
job descriptions
Šthese are completely lawful options for 
CNN to discuss, particularly in an internal meeting 

among executives who were deciding 
whether
 to hire 
technical personnel instead of relying on TVS.  The Act 

does not support an inference of unl
awful motivation 
merely because ﬁprominentﬂ executives have ﬁmetﬂ to 
ﬁdiscussﬂ these types of changes.  
 There is also overwhelming evidence that technolog
i-cal improvements substantially diminished the need for 
separate technical staff (at present and 
especially in the 
future), which warranted CNN™s significant investment 
in the creation of new job descriptions, and the same 
technological improvements would tend to diminish the 
significance of ﬁbargaining unit employees™ prior exper
i-ence.ﬂ Again, I do n
ot dissent from my colleagues™ fin
d-ing that particular hiring decisions were unlawful.  But 
my colleagues improperly base their broader finding of 
unlawful motivation on evidence that, in my view, does 
not reasonably support their conclusion, and they disr
e-gard undisputed facts (especially the impact of techn
o-logical advances on the work at issue here) that strongly 

undermine such a finding. 
 Finally, CNN
Šunder longstanding Board law
Šhad 
the right as a contractor to terminate its subcontract with 

TVS and to
 hire its own technical personnel 
even if these 
decisions were motivated by antiunion considerations
. Under long
-settled precedent, ﬁan employer does not 
violate Section 8(a)(3) by ceasing to do business with 
another employer 
because of the union or 
non-union a
c-tivity of the latter™s employees
.ﬂ Thus, in 
Plumbers Local 
447 (Malbaff Landscape Construction)
, 172 NLRB 128, 
129 (1968), the Board held that ﬁan employer does not 

discriminate against employees within the meaning of 

Section 8(a)(3) 
by ceasing
 to do business with another 
employer because of the union or nonunion activity of 

the latter™s employees
ﬂ (emphasis added).  To the same 
effect, the Board stated in 
Computer Associates Intern
a-tional, Inc.
, 324 NLRB 285, 286 (1997), that ﬁfinding a 
violati
on of Section 8(a)(3) on the basis of an employer™s 

decision to substitute one independent contractor for a
n-other because of the union or nonunion status of the la
t-ter™s employees is inconsistent with both the language of 

Section 8(a)(3) .
 . . and with leg
islative policies underl
y-ing Section 8(b) of the Act aimed at 
protecting the a
u-tonomy of employers in their selection of independent 

contractors with whom to do business
ﬂ (emphasis ad
d-ed).
 D.  The Order Requiring CNN™s Rescission of Changes 
Made at the Tim
e of the TVS
-CNN Transition
 I concur with my colleagues™ finding that CNN was a 
legal successor to TVS, following the TVS
-CNN trans
i-tion, obligated to recognize and bargain with the Unions.  
This successorship finding is based on the fact that after 
the tr
ansition, the majority of CNN employees in the 
historical TVS bargaining unit consisted of
 union
-represented former TVS employees, and CNN™s pos
t-transition operations reflected substantial continuity b
e-tween the enterprises.  
NLRB v. Burns Security Service
s, 
406 U.S. at 280
Œ281 
and
 fn. 4; 
Fall River Dyeing Corp. 
v. NLRB
, 482 U.S. at 43
.24 It has long been established, however, that a successor 
employer, though obligated to recognize and bargain 
with a predecessor™s union, has the right to set its own 
differ
ent ﬁinitial termsﬂ of employment, and it has no 
legal obligation to adopt the predecessor™s collective
-bargaining agreements.  
Burns, 
406 U.S. at 287
Œ288, 
294Œ295.  In 
Fall River Dyeing
, 482 U.S. at 40, the S
u-preme Court stated that 
Burns
 ﬁwas careful to 
safeguard 
the rightful prerogative of owners independently to rea
r-range their businessesﬂ (internal quotations omitted).  

The Court in 
Fall River Dyeing
 continued:
  We observed in 
Burns
 that, although the successor has 
an obligation to bargain with the uni
on, it ﬁis 
ordinarily 
free to set initial terms on which it will hire the emplo
y-ees of a predecessor
,ﬂ .
 . . and it is 
not bound by the 
substantive provisions of the predecessor™s collective 

bargaining agreement.
 . . .  Fall River Dyeing
, 482 U.S. at 40 (q
uoting 
Burns
, 406 U.S. 
at 294) (emphasis added).
25    24 Like the majority, as noted above, I do not believe the historic 
units were rendered inappropriate when CNN combined its unit techn
i-cians and nonunit IT workers into a single department called the BIT 
Department.  In this regard, I note that the judge credited witnesses who 
testified that the respective duties of the technicians and IT workers 

were essentially unchanged by the creation of the BIT Department, and 
the record also establishes that the broa
der operational changes planned 
by CNN
Šthough likely to occur in the future
Šdid not take place (nor 
were they imminent) when CNN had a substantial and representative 

complement of technical personnel after the TVS
-CNN transition.  
 25 In 
Burns
, the Supreme
 Court recognized a limited exception (to 
the successor™s right to unilaterally set different initial terms of e
m-ployment) where ﬁit is 
perfectly
 clear
 that the new employer plans to 
retain all of the employees in the unit and in which it will be appropr
i-ate to have him initially consult with the employees™ bargaining repr
e-sentative before he fixes terms.ﬂ 406 U.S. at 294
Œ295.  The Board 
                                              CNN AMERICA
, INC
. 481 The Supreme Court holdings in 
Burns
 and 
Fall River 
Dyeing
Šthat successor employers are free to unilaterally 
set different initial terms of employment and they are 
not bound by the predecessor™s labor contract
Šoverturned 
the Board™s contrary finding in 
Burns 
that initially i
m-posed the predecessor™s contract on the successor e
m-ployer.
26  The Supreme Court in 
Burns
 stated: 
  [T]his case is not like a § 8(a)(5) violation w
here an 
employer unilaterally changes a condition of emplo
y-ment without consulting a bargaining representative. It 
is difficult to understand how Burns could be said to 
have 
changed
 unilaterally any pre
-existing term or 
condition of employment without barg
aining when it 
had no previous relationship whatsoever to the bargai
n-ing unit and, prior to July 1 [when Burns commenced 
its operations], no outstanding terms and conditions of 
employment from which a change could be inferred. 
The terms on which Burns hire
d employees for service 
after July 1 may have differed from the terms extended 
by Wackenhut and required by the collective
-bargaining contract, but it does not follow that Burns 

changed its terms and conditions of employment when 
it specified the initial b
asis on which employees were 
hired on July 1.
  406 U.S. at 294 (emphasis in original).  The Supreme Court 
in 
Burns
 indicated that substantial policy reasons warranted 
the Court™s rejection of the Board™s imposition of predece
s-sor contract terms on the succ
essor.  The Court stated: 
  We .
 . . agree with the Court of Appeals that holding e
i-ther the union or the new employer bound to the su
b-stantive terms of an old collective
-bargaining contract 
may result in 
serious inequities
. A potential employer 
may be wil
ling to take over a moribund business 
only if 
he can make changes in corporate structure, compos
i-tion of the labor force, work location, task assignment, 

and nature of supervision
. Saddling such an employer 

with the terms and conditions of employment conta
ined 
in the old collective
-bargaining contract 
may make th
e-interprets this exception as requiring a successor to refrain from chan
g-
ing initial terms of employment where it extends 
employment offers 
without indicating that it will set different initial employment terms.  
Spruce Up Corp.
, 209 NLRB 194, 195 (1974), enfd. 529 F.2d 516 (4th 
Cir. 1975).  The General Counsel does not contend that the ﬁperfectly 
clearﬂ exception applies in 
the present case.   
 26 The Board decision in 
Burns
 (ultimately overturned in this respect 
by the Supreme Court) stated: ﬁThe obligation to bargain imposed on a 
successor employer includes the negative injunction to refrain from 
unilaterally changing wages
 and other benefits established by a prior 
collective
-bargaining agreement even though that agreement has e
x-
pired.ﬂ  
William J. Burns International Detective Agency, Inc.
, 182 

NLRB 348 (1970), enf. denied in relevant part 441 F.2d 911 (2d Cir. 
1971), affd.
 406 U.S. 272 (1972).
 se changes impossible and may discourage and inhibit 
the transfer of capital
. On the other hand, a union may 
have made concessions to a small or failing employer 
that it would be unwilling to make 
to a large or ec
o-nomically successful firm
. The congressional policy 
manifest in the Act is to enable the parties to negotiate 
for any protection either deems appropriate, but to a
l-low the balance of bargaining advantage to be set by 
economic power realiti
es. 
Strife is bound to occur if the 
concessions that must be honored do not correspond to 

the relative economic strength of the parties
.  406 U.S. at 287
Œ288 (emphasis added).  
 In the instant case, I believe the Board™s order requi
r-ing CNN to rescind all 
changes it made at the time of the 

TVS
-CNN transition implicates all the policy consider
a-tions and concerns expressed by the Supreme Court in 

Burns
 and 
Fall River Dyeing
.  I believe the Board cannot 
reasonably find that CNN
Šprior to the TVS
-CNN tra
n-sition
Šwas an ﬁemployerﬂ of the represented 
YVS 
em-ployees.
27  Accordingly, I believe my colleagues cannot 
impose the predecessor contract terms on CNN with any 
greater validity than when the Board did this in 
Burns
.  Not only was CNN privileged to set its own 
initial e
m-ployment terms, but my colleagues™ findings of unlawful 
motivation are in part improperly based, as noted above, 
on CNN™s desire to make these permissible changes.
 In part, my colleagues justify imposing the predecessor 
contract terms on CNN base
d on 
Love™s Barbeque Re
s-taurant No. 62
, 245 NLRB 78, 82 (1979), enfd. in rel
e-vant part sub nom. 
Kallmann v. NLRB, 
640 F.2d 1094 
(9th Cir. 1981), where the Board held that a 
Burns
 su
c-cessor forfeits its right to set different initial terms if it 
engages in 
antiunion discrimination in connection with 

hiring decisions to avoid a successorship finding.  I di
s-
sent from this aspect of my colleagues™ decision for two 

reasons.
 First, I believe 
Love™s Barbeque
 inappropriately dev
i-ates from the Supreme Court holdings
 in 
Burns
 and 
Fall 
River Dyeing
 that legal successors
Šthough required to 
recognize and bargain with the predecessor™s union
Šdo not inherit the predecessor™s contractual obligations.  If 
the successor engages in discriminatory hiring decisions 
that defeat s
uccessor status, the appropriate remedy is to 
order reinstatement
28 and make
-whole relief for the ind
i-viduals adversely affected by such discrimination and, to 
27 See part A above.
 28 ﬁReinstatementﬂ typically refers to the rehiring of former emplo
y-ees.  In successorship cases, a reinstatement remedy may more acc
u-
rately be called ﬁinstatementﬂ because the individuals never previously 
worked 
for the successor. Because it is so commonly used and unde
r-stood, I use ﬁreinstatementﬂ to describe Board
-ordered hiring in both 
contexts. 
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 482 the extent otherwise warranted by relevant facts, to r
e-quire the successor to recognize and barg
ain with the 
predecessor™s union. Apart from these remedies, I believe 
the Board remains constrained by 
Burns
 and 
Fall River 
Dyeing
, in addition to Section 8(d) of the Act, from i
m-posing substantive contract terms on the successor.  See 
also 
H. K. Porter C
o. v. NLRB
, 397 U.S. 99, 108 (1970).  
Thus, I agree with the reasoning of former Member 
Hurtgen in 
Pacific Custom Materials, 
327 NLRB 75, 75
Œ76 (1998) (Member Hurtgen, dissenting), who stated: 
  The 8(a)(3) violations yield their own compensatory 
remedy of
 reinstatement and backpay.  It is excessive 
and punitive to use those 8(a)(3) violations to take 
away the legitimate defense to an 8(a)(5) allegation 

concerning the setting of initial terms.
  . . . . In addition, even if the Board™s position is a pe
r-missi
ble one, it would seem that the position set forth 
herein is a more prudent one, more balanced concer
n-ing a successor employer™s obligations, and is more 
consistent with the Supreme Court™s language. 
  Second, I believe the 
Love™s Barbeque
 holding is ina
p-plicable because the employer there was found to have 
discriminatorily refused to hire any predecessor emplo
y-ees, thereby avoiding a successor obligation to bargain 
that would have existed ﬁbut for Respondent[
™s] unlawful 
conduct.ﬂ  245 NLRB at 79, 82.   I
n the instant case, by 
comparison, a majority of CNN™s posttransition work 

force consisted of former TVS union
-represented e
m-ployees, which renders CNN a legal successor obligated 
to recognize and bargain with the Union (regardless of 
any particular hiring
 decisions where individuals were 
denied employment based on antiunion discrimination).
29    Conclusion
 Throughout our history, the Board has dealt with the 
reality of complex relationships and substantial intera
c-tion between employers, contractors, and su
ccessor e
m-ployers.  Fifty years ago in 
Fibreboard
Šwhere contra
c-tor employees were retained to ﬁdo the same workﬂ (in
-plant maintenance) under ﬁsimilar conditions of e
m-29 Even in cases where, pursuant to 
Love™s Barbecue
, a successor 
forfeits its right to unilaterally set different in
itial terms, the Board 
permits the successor, at compliance, ﬁto present evidence establishing 
that it would not have agreed to the monetary provisions of the pred
e-cessor employer™s collective
-bargaining agreement, and further esta
b-
lishing either the date 
on which it would have bargained to agreement 
and the terms of the agreement that would have been negotiated, or the 
date on which it would have bargained to good
-faith impasse and i
m-plemented its own monetary proposals.ﬂ  
Planned Building Services
, 347 NL
RB 670, 676 (2006).  If the successor ﬁcarries its burden of 
proof on these points, the measure of [its] make
-whole obligation may 
be adjusted accordingly.ﬂ  Id.
 ploymentﬂ (379 U.S.  at 213)
Šthe Supreme Court o
b-served that ﬁthe terms ‚contracting out™
 and ‚subcontrac
t-ing™ have no precise meaning,ﬂ they ﬁare used 
to 
describe 
a variety of business arrangements altogether different 
from that involved in this case,ﬂ and the Court was car
e-ful to note that its decision did ﬁnot encompass other 
forms of ‚contracting out™ or ‚subcontracting™ which 
arise daily in our complex economyﬂ (id. at 215 & fn. 8).  

Forty years ago in 
Howard Johnson Co. v. Detroit Local 
Joint Executive Board
, 417 U.S. 24
9 (1974)
Šwhere a 
successor employer used its own work force to operate a 
motel and restaurant previously owned by a franchisee
Šthe Supreme Court stated that the term ﬁ‚successor™ is 

simply not meaningful in the abstract,ﬂ the Court o
b-served that ﬁno single
 definition of ‚successor™ .
 . . is 
applicable in every legal context,ﬂ and the Court held 

that these cases require ﬁanalysis of the interests of the 
new employer
 and the employees and of the policies of 
the labor laws in light of the 
facts of each case
 and the 
particular legal obligation which is at issue
.ﬂ  Id. at 262
Œ263 fn. 9 (emphasis added).
 Here, my colleagues make a joint
-employer finding
Šrejecting CNN™s status as a ﬁnew employerﬂ
Šthat in my 
view is contrary to relevant case law and the ﬁfacts of 
[this] case.ﬂ  Id.  In large part based on this erroneous 
joint
-employer finding, my colleagues
Šwhen evaluating 
CNN™s obligations under Section 8(a)(5) and (3)
Šalso 
inadequately address the ﬁparticular legal obligation 
which is at issue.ﬂ Id.  Unlike my coll
eagues, I believe 
CNN did not have an 8(a)(5) duty to notify the Unions 
and bargain over its decisions to terminate the Team 
Video Services (TVS) contracting relationship and to 
insource its technical work; I believe the record fails to 
prove CNN violated 
Section 8(a)(3) based on its dec
i-sions to terminate the TVS relationship and to insource 

technical work and on the overall design of CNN™s staf
f-ing plan; and I dissent from my colleagues™ order that 

CNN rescind the initial employment terms established by 
CNN at the time of the TVS
-CNN transition. 
 Accordingly, as to the above issues, I respectfully di
s-
sent.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relatio
ns Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this 
notice.
                                               CNN AMERICA
, INC
. 483 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employe
es for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 discharge you or refuse to hire you b
e-cause of your prior employment with Team Video Se
r-
vices (TVS) or your union activities and membership, or 
otherwise discriminate against you to avoid having to 
recognize and bargain with NABET Local 11 and 
NABET Local 31 (the Union). 
 WE WILL NOT
 refuse to comply with the collective
-bargaining agreements 
between TVS and the Union at 
both the DC and the NYC bureaus, or change your terms 
and conditions of employment without first notifying the 

Union and giving it an opportunity to bargain.
 WE WILL NOT
 refuse to recognize and bargain in good 
faith with the 
Union as your exclusive collective
-bargaining representative by refusing its requests for 
bargaining over our decision to terminate the contracts 
with TVS and implement the Bureau Staffing Project and 
the effects of that decision on you.
 WE WILL NOT
 unilat
erally limit the number of former 
TVS bargaining unit employees that we hire, or change 
your wages, hours
, and other terms and conditions of 
employment, or the work that you previously performed, 

or any functionally equivalent work, without first ba
r-gainin
g with the Union.
 WE WILL NOT
 withdraw or eliminate any wage i
n-crease or other improved benefits or terms and conditions 

of employment established at the DC and NYC bureaus 
since the termination of the TVS contracts.
 WE WILL NOT
 contract out your work with
out giving 
the Union notice and an opportunity to bargain over th
e-se changes. 
 WE WILL NOT
 inform you that we intend to operate a 
nonunion workplace, or that your employment in the 
TVS bargaining units or your union activity, affiliation, 
or membership dis
qualifies you from employment with 
CNN.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Federal labor law.
 WE WILL 
notify the Union in writing that we recognize 
it as your ex
clusive representative and that we will ba
r-gain with it concerning the terms and conditions of your 
employment. 
 WE WILL 
recognize and, on request, bargain with the 
Union as your exclusive representative concerning the 
terms and conditions of employment an
d, if an unde
r-standing is reached, embody the understanding in a 

signed agreement.
 WE WILL 
rescind any change(s) in your terms and co
n-ditions of employment that we unilaterally implemented 

after December 6, 2003
, at the DC bureau, and January 
17, 2004
, at 
the NYC bureau, and retroactively restore 
the preexisting terms and conditions of employment, 

including hours, wage rates
, and benefit plans, until the 
Respondent negotiates in good faith with the Union to 
agreement or to impasse. 
 WE WILL
, before implemen
ting any changes in wages, 
hours, or other terms and conditions of your emplo
y-ment, notify, and on request, bargain with the Union as 
your exclusive collective
-bargaining representative.
 WE WILL 
make whole those TVS unit employees that 
we unlawfully discha
rged
 for losses caused by our failure
 to apply the terms and conditions of employment that 

existed immediately prior to our takeover of the TVS 
operations at the DC and NYC bureaus.
 WE WILL 
make whole those
 employees 
that we hired in 
the Bureau Staffing 
Program and paid a lower wage rate 
that they previously earned under the collective
-bargaining agreement.
  WE WILL
, within 14 days from the date of the Board
™s Order, offer employment to the following named former 

employees of TVS in their former positions
 or, if those 
jobs no longer exist, in substantially equivalent positions, 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed, discharging if necessary 
any employees hired in their places:
  DC Bureau
  Jeffrey Adkinson
 Mark Marchione
 Emmanuel Agomuoh 
 Ralph Marcus
 Charles Anderson
 Joseph Mosley
 Rodney Atkinson
 Luis Munoz
 Tim Bintrim
 Jeffrey Noble
 James Cook
 Dennis Norman
 Keith Crennan
 James Norris
 Timothy Durham
 Sarah Pacheco
 Bill Evans
 John Quinnette
 Danny Farkas
 Tyrone Riggs
 Dennis Faulkner
 Oscar Romay
 Christopher Hamilton
 Fred Schall
 Vernon Herald
 Paul Skaife
 David Jenkins
 James Stubbs
 Martin Jimenez
 James Suddeth
 Michael Kauffman
 James Suissa
 Nicholas Kiraly
 John Urman
   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 484 Adilson Kiyasu
 Joseph Wade
 Donna Lacey
 Aaron Webster
 Larry Langley
 Darrin White
 Myron Leake
  NYC Bureau
  Marc Abramson
 Brian Kiederling
 Melanie Baker
 Robert Knolle
 Marcus Bassett
 Glen Kreigsman
 Paul Bernius
 Beth Lasch
 Doriann Bertino
 Steven Lima
 Richard Birch
 Connie Long
 Steve Burnett
 Perry Mac
Lean
 Joseph Cantali
 Tommy Maney
 Jeffrey Carlough
 Sarael Martinez
 Timothy Cassese
 Robert Matteo
 Christopher Collins
 Roy McClain
 Duff Conner
 Kathleen McLaughlin
 Robert Cummings
 Edward McShea
 Christopher Cunningham
 Barbara Morrisey
 Viktor David
 Rod Nino
 Jennifer DeStefano
 Ramon Olivo
 John Diaconu
 Tracy Organ
 Michael Diana
 James Peithman
 Jeffrey Edelman
 Mark Peters
 Jay Eric
 Todd Pivawer
 Vince Everett
 Charles Rainone Jr.
 Donald Fenster
 John Rappa
 Felix Formaintt
 Daniel Rodriguez
 Todd Ferrand
 Christian 
Roebling
 Jon C. Ford
 Hamid ﬁDavidﬂ Rokshar
 John Gallagher
 Daniel Scalley
 Mitchell Gomila
 Shari Schlager
 Fernando Garcia 
 William Seiden
 Daniel Hacker
 Michael Sollenberger
 Phil Hadrovic
 Mickael Squier
 Kristi Harper
 Danielle St. John
 Peter Hedeman
 Robert Sul
livan
 Juan Hortua
 Mary Theodore
 Patrick Howley
44 Richard Uhoda
 Jeffrey Jaramillo
 Pedro Valentin
 Asprey Jones
 Brian Wood
 Kenneth S. Kaplan
  44 The judge found that Patrick Howley worked 282 hours in the 
NYC studio between pay periods 
3 and 7 in 2003, but excluded him 
from the TVS
-NYC bargaining unit because he did not perform any 
bargaining unit work after April 1, 2003. The 
General Counsel,
 citing 
DIC Entertainment
, L.P.
, 328 NLRB 660 (1999), which established that 
any 
freelance or da
ily hire employee who worked at least 15 days wit
h-
in the prior year should be included in the bargaining unit,
 contends 
that Howley should be included on the list of discriminatees because he 
worked during the relevant 12
-month period, irrespective of when 
during that period he performed the work.  We agree. 
  WE WILL 
provide to the above
-named employees 
whatever training we have provided since the termination 
of our 
contracts with TVS, if such training is necessary 
to allow them to perform their former jobs or substantia
l-ly equivalent positions.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to our unla
w-ful discharge of
 or refusal to hire the above
-named e
m-ployees
, and 
WE WILL
, within 3 days thereafter, notify 
them in writing that this has been done and that our u
n-lawful discharge of or refusal to hire them will not be 

used against them in any way. 
 WE WILL 
make whole 
the following individuals, in a
d-dition to those listed above, for any loss of earnings and 

other benefits suffered as a result of our discharge of or 
failure to hire them or our unilateral changes in their 
preexisting terms and conditions of their employme
nt:
  DC Bureau
  Bill Alberter
 Kevin McCall
 David Bacheler
 Kevin McClam
 Reza Baktar
 Barbara Stieritz Mccloskey
 Mike Bannigan
 Douglas Mckinley
 Cameron Bartlett
 Samuel Jay McMichael
 Stephen Bartlett
 Paul Miller
 Jay Berk
 Peter Mohen
 Dave Berman
 William Moore
 John Bodnar
 James Moran
 Burke Buckhorn
 Peter Morris
 David Catrett
 Rick Morse
 Bobby Clemons
 John (Nick) Mueller
 Everett Cottom
 Thomas Murphy
 Michael David
 Ernest Nocciolo
 John Davis
 John Otth
 Ronald Davis
 Robert Parker
 Ken Distance
 Ines Perez
-Thompson
 Martin
 Dougherty
 William Pettus
 Brenda Elkins
 James Riggs
 Thomas Everly
 Greg Robertson
 Cesar Flores
 David Scherer
 Michael Galindo
 Barry Schlegel
 Tim Garraty
 Reggie Selma
 Maurice George
 Raeshawn Smith
 Augusto Gomez
 Tawana Smith
-Brown
 Thomas Michael Greene
 Carolyn
 Stone
 Eddie Gross
 Daniel Taylor
 Conrad Hirzel
 Arthur Thomas
 Paul Hollenback
 Jerry Thompson
 David Hugel
 Lisa Timchalk
 Lesa Jansen
 William Tipper
 Lori Jennings
 John Tripp
                                               CNN AMERICA
, INC
. 485 Warren Kinlaw
 Ken Touhey
 Dave Kopecky
 Kim Uhl
 Martin Kos
 Anthony Umrani
 Douglas Koztos
ki Joe Walker
 Ronald Kuczynski
 Mark Walz
 Marianna Lafollette
 Kenneth White
 Christopher Leonard
 Alvester Williams
 Tau Liu
 John Williams
 Howard Lutt
 Brian Yaklyvich
 Michael Maciejewski
 Elizabeth Zosso
  NYC Bureau
  John Allen
 P. Jeffrey Latonero
 Andrew Gideon
 Arnold
 Brenda Laux
 Shimon Baum
 Jason Lazar
 Gordon D. Benedict
 Brahms Lee
 Shep Berkon
 Laurent LeGal
 Frank Bivona
 Stacy Leitner
 Robert Borland
 Allan Leibman
 Karl Braunwarth
 Todd Lindenfeld
 Robert Brennan
 Kevin M. Lishawa
 Chris Brown
 Felice Loccisano
 Gregory
 Bryne
 Steven Machalek
 Jeffrey Bums
 Christophe
r Madden
 Joe Capolarello
 Douglas Maines
 Douglas Carroll
 Michael Manzo
 Mark Casey
 Alexander Marshall
 Timothy Cassese
 Gilbert Martinez
 Sergio Centa
 David McCarrie
 James Clarke
 Sean P. McGinn
 Christopher Collins
 Dan Meara
 John R. Conroy
 Jennifer T. Messina
  Stephen Coombs
 Thomas Miuccio
 Paul Cutting
 John Montalbano
 Louis Delli
-Paoli
 Donald Mulvaney
 Gary D™Orio
 Joathan C. O™Beirne
 Michael Dottin
 Juan Ortiz
 Stefan P. Dreyfuss
 Dina V. Pace
 Ori M. Dubow
 Diane Parker
 Bruce Dunkins
 Phillip Pernice
 Larry Edgeworth
 Glenn W. Perreira
 Nicholas J. Fayo
 Timothy A. Persinko
 Bradley Fehl
 James Pertz
 John Ferry
 Saylor Phair
 Dennis Finnegan
 Lauren Price
 Stewart Forman
 Andrew Rabel
 John M. French
 John Reilly
 Arielle Garnza
 Jonatha
n D. Reiss
 Nicolae Ganea
 Scott Riley
 Desmond Garrison
 Frank Romano
 Christopher Geiger
 Pietro A. Rotundo
 Michael Gittelman
 Joseph Santos
 Michael J. Glazier
 Samuel Sawyer III
 Ricardo Gomez
 Frederick Schang
 Glen R. Gorham
 Edward Scholl
 Larry Greenberg
 David 
B. Schumacher
 William Greene
 Charles Serra
 Jason Greenspan
 Richard Shine
 Jeffrey D. Greenstein
 Jonathan Smith
 Eric Grima
 Michael Sollenberger
 John J. Heneghan
 William M. Sparks
 Mark A. Herman
 Michael Stein
 Thomas P. Hollyday
 Robert Strano
 Larry Holmes
 Roger Thomas
 Mark Hubbard
 Ronald L. Thompson
 Walter Imparato
 Shane Touhey
 Anthony K. Ioannou
 Mike Trier
 Thomas Jurek
 Ioannis Tsesmelis
 William Kane
 Lawrence Van Pattern
 Nicholas P. Karas
 Donald Walden
 Gerard Kaufold
 Christopher Ward
 Sergei Khramtsov
 David 
Weber
 Paul T. Kim
 Robert Wenk
 Keith H. Koslov
 Jamie Wiener
 Edward Langan
 Glenn W. Zachar
  WE WILL 
compensate bargaining unit employees for 
the adverse tax consequences, if any, of receiving a 
lump
-sum backpay award, and 
WE WILL 
file a report with 
the 
Social Security Administration allocating the bac
k-pay award to the appropriate calendar quarters.
 WE WILL 
restore any bargaining unit work that has 
been contracted out since our termination of the contracts 
with TVS.
 WE WILL 
remit to the Union, with intere
st, any dues 
that we were required to withhold and transmit under the 
DC bureau
™s collective
-bargaining agreement since D
e-cember 6, 2003, and the NYC bureau
™s collective
-bargaining agreement since January 17, 2004.
  CNN
 AMERICA
, INC
.   The Board™s decision can be found at 
www.nlrb.gov/case/05
ŒCAŒ031828
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 486    David Biggar, Dor
othy Foley, Thomas P. McCarthy,
 Carol A. 
Baumerich, Daniel Collopy, Daniel Heltzer, Gregory Bea
t-ty, Susannah Ringel, Allen Rose, 
and 
Lindsay 
Parker, Esqs.
, for the General Counsel.
 Zachary Fasman, Kenneth N. Willner, Maureen O
™Neill, Todd 
C. Duffield, 
and 
Sandi F. Dubin, Esqs. (Paul, Hastings, 
Janofsky 
and
 Walker, LLP
), of Washington, D.C.
; Lisa 
Reeves, Esq.,
 for Respondent CNN America, Inc.
   Peter Chatilovicz, Michael Viccora, Eric Janson, 
and 
Daniel 
Sikka, Esqs. (Seyfarth Shaw, LLP
), of Washington, D.C.,
 for Respondent Team Video Services, LLC.
 Brian Powers 
and
 Keith Bolek, LLP (O
™Donoghue and 
O™Donoghue, LLP
), of 
Washington, D.C., for Chargi
ng Pa
r-ty Local 31.
 Robert Marinovic 
and
 Lowell Peterson, Esq. (Myers, Suozzi, 
English 
and
 Klein)
, of New York, New York;
 Stephen H. 
Sturm, Esq. 
(Sturm & Perl)
, of New York, New York, for 
Charging Party Local 11.
 Matt Harris, 
for Charging Parties 
Local 31 a
nd Local 11.
 DECISION
 ARTHUR 
J. AMCHAN
, Administrative Law Judge.  This case 
was tried in Washington, D.C., and New York, New York
, on 
82 dates between November 7, 2007
, and July 21, 2008.  There 
are over 16,000 pages of transcript and over 1300 exhibits, 
many of them voluminous.
 Jurisdiction
 At all times material to this case, Respondent
1 CNN Amer
i-ca, Inc. (CNN) a division of Turner Broadcasting Systems, Inc., 
had its he
adquarters in Atlanta, Georgia
, and had bureaus in 
other countries and 
States including New York and the District 
of Columbia.  At all material times
, CNN has been engaged in 
the gathering, producing
, and broadcasting of national and 
In-ternational news.  I
n 2003 and 2004, CNN performed services 
valued in excess of $100,000 outside of the State of Georgia.  

CNN has been, at all material times, an employer engaged in 
commerce within the meaning of the Act.
 Team Video Services, LLC, during all material times h
ad a 
place of business in Washington, D.C.  Team Video Services of 
New York, had a place of business in New York, New York.  
Both 
Companies
 (Team
 or TVS)
, provided services valued in 
excess of $50,000 to enterprises located outside Washington 
and New York,
 respectively.  Team was at all material times an 
employer engaged in commerce within the meaning of the Act.
 1  When I use the term Respondent, I mean CNN, unless o
therwise 
specified.
 The Charging Parties, 
National Association of Broadcast 
employees 7 Techinicians, communications Workers of Amer
i-ca Locals 31 and 11, AFL
ŒCIO (
NAB
ET Locals 31 and 11
) are 
labor organizations within the meaning of the Act.
 STATEMENT OF THE 
CASE
 Major Issues 
 1. Prior to December 6, 2003, in Washington, D.C.
, and Ja
n-uary 17, 2004, in New York, Team Video employed camera 
operators, sound technicians, s
tudio technicians
, and broadcast 
engineers who performed much of the technical work at CNN
™s Washington and New York bureaus.  Team also employed 
couriers at CNN
™s Washington, D.C. bureau.  The General 
Counsel alleges that CNN was a joint employer with Tea
m 
Video of these employees.
 2. Effective on the dates set forth above, CNN terminated its 
contracts with Team Video and directly hired employees to 
perform the camera, studio
, and engineering work at its Was
h-ington and New York bureaus.  CNN named the proc
ess by 
which it directly hired technical employees the Bureau Staffing 
Project (BSP).  Turner Properties hired two of the couriers who 
had previously worked for Team at the Washington, D.C. b
u-reau.  The General Counsel alleges that CNN was also a su
c-cessor
 employer to Team Video at the Washington and New 
York bureaus.
 3. Team employees at CNN
™s Washington and New York 
bureaus were represented by the Charging Parties, Local 31 of 
the National Association of Broadcast Employees & Techn
i-cians (NABET) in Washin
gton and NABET Local 11 in New 
York.  The General Counsel alleges that CNN discriminated 
against Team bargaining unit members in its direct hiring of 
technicians.
 4. The General Counsel further alleges that CNN violated the 
Act in refusing to recognize and
 bargain with NABET Locals 
31 and 11 as the collective
-bargaining representatives of those 
of CNN
™s technical employees who the General Counsel alle
g-es were performing work previously performed by bargaining 
unit employees at CNN
™s Washington and New York 
bureaus.  
To this end, the General Counsel alleges that a majority of the 
CNN employees in the historic bargaining units were formerly 

members of the Team bargaining units.  Moreover, the General 
Counsel alleges that but for CNN
™s discrimination against 
Team unit members, a majority of the members of any appr
o-priate CNN units would have been former Team unit members.
 5. CNN and Team Video contend that they were not joint 
employers.  CNN contends that it did not discriminate against 
NABET bargaining unit 
members when directly hiring its tec
h-nical employees.  CNN also contends that it is not a successor 
employer.  Among CNN
™s contentions is that the NABET ba
r-gaining units are not appropriate CNN bargaining units.  CNN 
contends that any appropriate CNN barga
ining unit must be a 
wall
-to-wall unit of production employees, including emplo
y-ees who were directly employed by CNN prior to the termin
a-tion of the Team contracts.  This includes employees such as 
information technology specialists, electronic graphics o
per
a-tors
, and editor/producers.  
 6. CNN also argues that even if a majority of employees in 
an appropriate unit are former Team Video bargaining unit 
                                              CNN AMERICA
, INC
. 487 members, it is not a successor employer to Team.  CNN co
n-tends that its technical employees are not perfo
rming the same 
jobs that Team employees performed at CNN
™s Washington 
and New York bureaus.  For example, CNN contends that its 
photojournalists are not performing the same job as were Team 

Video cameramen.  
 Procedural Background
 The National Association 
of Broadcast Employees and 
Technicians (NABET) Local 11 filed the original charge in 

Case 5
ŒCAŒ33125 (formerly designated 
as Case 
2ŒCAŒ36129) 
regarding CNN
™s New York, New York Bureau on March 5, 
2004.  NABET Local 31 filed the original charge in Case 5
ŒCAŒ31828 on March 22, 2004, regarding CNN
™s Washington, 
D.C. Bureau.  
 On June 30, 2006, Region 5 dismissed the charge regarding 
the D.C. bureau insofar as it alleged that CNN and TVS term
i-nated their contract to discourage membership in Local 31.  The 
Gener
al Counsel
™s Office of Appeals sustained Local 31
™s ap-peal of the dismissal on February 23, 2007 
(CNN Exh. 723
).  On April 4, 2007, the General Counsel filed the initial 
com-plaint in this matter. An amended 
consolidated 
complaint was 
issued on November 6, 2007.  
 On the entire record,
2 including my observation of the d
e-meanor of the witnesses, and after considering the briefs and 
2  Each page of every document produced by CNN in response to the 
General Counsel™s subpoena has a unique number in the lower
-right 
corner of each page.  These are called ﬁBates numbers,ﬂ e.g., CNNA
-011650 or CNNA
-PROD00064228.   When I
 cite to Bates numbers in 
exhibits, I use the abbreviation B# and omit zeros that are at the front of 
the Bates numbers.
 To my knowledge, the issue of whether CNN has fully complied 
with the General Counsel™s subpoena has yet to be resolved, see 352 
NLRB 
675
 (2008).
   Additionally, I note that CNN has refused to allow this judge or any 
ALJ to examine the documents listed on its privilege log to determine 
whether they are in fact privileged, despite a Board 
Order that it do so, 
Id.
 at fn. 4, Tr. 7673
Œ76
89. 
 I ordered an 
in camera
 inspection of 26 p
p.
 of CNN™s privilege log, encompassing documents authored between 
January 1, 2003
, and the end of February 2004.  I did not order an in
-camera review of documents between CNN and the Paul Hastings law 
firm, but re
quired a review of documents claiming attorney
-client priv
i-lege for numerous emails between CNN™s in
-house counsel
, Lisa 
Reeves
, and other CNN employees.
 In this regard, CNN states at p
. 37 of its reply brief that ﬁthere is no 
evidence of a single Team can
didate whose candidacy was quashed by 
[Cynthia] Patrick or Reeves.ﬂ  Without a review of the documents listed 

on the privilege log, there is no way of telling whether such evidence 
exists.  Moreover, there is a strong suggestion of such ﬁquashingﬂ by 
Patri
ck with regard to Jimmy Suissa and an initial attempt to ﬁquashﬂ 
the hiring of Barbara McCloskey.  
 The Eastern District of Louisiana in 
In re
 Vioxx
 Products Liability 
Litigation
 noted that 
in-house
 counsel often plays a dual role in the 
corporate context: ﬁIt is often difficult to apply the 
attorney
-client
 priv
i-lege in the corporate context to communications between 
in-house
 corporate counsel and those who personify the corporate entity because 
mode
rn corporate counsel have become involved in all facets of the 
enterprises for which they work. As a consequence, 
in-house
 legal 
counsel participates in and renders decisions about business, technical, 
scientific, public relations, and advertising issues, 
as well as purely 
reply briefs filed by the General Counsel, Respondents
, and the 
Charging Parties, I make the f
ollowing
 FINDINGS OF 
FACT
 General Background/Overview
 The 
Joint 
Employer 
Issue
 Respondent CNN America, Inc. (a
/k/a CNNA, the Cable 
News Network) is a division of Turner Broadcasting Systems, 
Inc.  CNN
™s headquarters is in Atlanta, Georgia
, and it has 
burea
us in other cities and countries.  CNN went on the air 
from Washington, D.C.
, in June 1980, 
Mobile Video Services, 
266 NLRB 1143, 1144 and 
fn. 2 (1983).  Since that time until 
December 6, 2003, CNN contracted with a number of comp
a-nies successively, includ
ing Mobile Video, Newslink, Profe
s-sional Video Services, Potomac Television Services
, and Team 
Video Services, to provide technical services, such as camera, 
audio, engineering
, and studio and control room work at its 
Washington, D.C. bureau.  It also cont
racted out its technical 
services at its New York, New York bureau from as early as 
1985 until January 17, 2004.
 The last contractor, October/November 1997
ŒDecember 5, 
2003, at the Washington bureau was Respondent Team Video 
Services, LLC.  The last contra
ctor at the New York bureau, 
March 1, 2002
, to January 16, 2004, was Team Video Services 
of New York.  These sister companies were part of the Asgard 
legal issues.ﬂ 
In re 
Vioxx
 Products Liability Litigation,
 501 F.Supp.2d 
789, 797 (E.D.La.2007)
. ﬁOnly if the attorney is ‚acting as a lawyer™ giving advice with r
e-spect to the legal implications of a proposed course of conduct may the 
pri
vilege be properly invoked. In addition, if a communication is made 
primarily for the purpose of soliciting legal advice, an incidental r
e-quest for business advice does not vitiate the attorney
-client privilege.ﬂ 
Hercules, Inc. v. Exxon Corp.,
 434 F.Supp. 
136, 147 (D.Del.1977)
. There are numerous errors in the transcript.  However, few of them 
appear to be material.  I correct one of these errors at following critical 

point, Tr. 10874, 
L. 16.  What appears to be a continuation of my i
n-
struction to the witne
ss, Barbara Morrisey
-Marquez, is in fact her te
s-timony.
  JUDGE AMCHAN
:  If she knows.
 I would want you to distinguish
 between the two people who, 
as I understand
 it, were running the meeting and statements in
 the 
audience
. [The rest of this line and continuing to the end of 
L. 
23 
is Morrisey™s testimony, not a continuation of my instructions to 
her.]
 A. I can tell you that during the
 meeting mainly the woman 
was speaking and I
 remember somebody else standing up basica
l-ly adding in their two cents here and there.
 But there was only one main speaker.
  There was two head 
people speaking.  Not
 speaking, standing up.  And addressing the
 conference room, basically.
 Q. Do you know either of their names?
 A.  No, I don™t know.
 Tr. 10
129, L. 16:  the word ﬁphone,ﬂ should be ﬁstand.ﬂ
 Tr. 13167, 
L. 15:  ﬁFebruaryﬂ should be ﬁDecember.ﬂ
 GC Exh. 40, the contract (ENGA) between CNN and Team Video in 
Washington, is received into evidence if I inadvertently failed to r
e-ceive it into the recor
d during the hearing.
 GC Exh. 326, is received into evidence with its handwritten not
a-tions, pursuant to Local 31™s motion to reopen the record and CNN™s 
October 23, 2003 letter consenting to its admission.
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 488 Entertainment Group 
(TVS and/or Team
).3  As set forth, her
e-in, I find that CNN meaningfully affected matte
rs relating to the 
employment relationship of Team employees to such a degree 
that it was a joint employer of Team
™s employees.  I draw this 
conclusion primarily on the basis of the extent of CNN
™s supe
r-vision and direction of the Team Video work
 force.
 The Successor 
Employer 
Issue
 The Board certified NABET Local 31 as the exclusive ba
r-gaining representative of Mobile Video
™s employees at CNN
™s D.C. Bureau in January 1982, 
Mobile Video Services, 
266 
NLRB 1143, 1144 and 
fn. 2 (1983) 
(GC Exh. 2
).4  In 2003, 
Contractor Team Video employed field, studio, engineering 
technicians
, and couriers.  The contractors
™ employees in New 
York were represented by NABET Local 11 beginning in 1985. 

That bargaining unit consisted of field camera, field audio, 
engineering
, and studio technical employees.  There is no ev
i-dence in this record indicating that CNN contracted out the 
technical work at any of its other bureaus.  Technical emplo
y-ees at CNN headquarters in Atlanta and at other bureaus were 
not unionized.
 Throughout
 the 1980s, 1990s and, in New York in 2002, 
each successive contractor retained the vast majority of the 
employees of its predecessor, and recognized and bargained 
with Locals 11 and 31.  Thus, the General Counsel alleges, and 
I find, that CNN
™s failure to
 hire many of Team employees and 
its refusal to recognize NABET was unprecedented and thus 

suggestive of discriminatory motive.
 For example, when Team Video replaced Potomac Telev
i-sion as the contractor at the D.C. Bureau in 1997, it hired 85 
out of the 89
 Potomac bargaining unit members.  It then reco
g-nized and bargained with Local 31.  Most recently in March 
2002, Team retained over 90
 percent
 of Potomac
™s bargaining 
unit members when it became the contractor in New York.
5  Thereafter
, Team recognized and
 bargained with Local 11.  
There is no evidence that any contractor replaced employees 
who were performing their jobs satisfactorily.
 Recognition has been embodied in successive collective
-bargaining agreements.  The most recent of these agreements 
for the
 New York bureau between Team Video and Local 11 
was signed in April 2003.  It was effective from about Dece
m-ber 2000 (retroactively) through February 28, 2006.  The most 

recent of the agreements for the Washington, D.C. bureau b
e-
tween Team and Local 31 wa
s effective from February 1, 2002
, through January 31, 2006.  
 On September 29, 2003, CNN publicly announced that it was 
terminating its contracts with Team in both bureaus. CNN then 

implemented the 
ﬁBureau Staffing Project (BSP)
ﬂ to recruit, 
3 At both bureaus, Team™s immediate predecessor w
as Potomac Te
l-evision Services, Corporation (Potomac).
 4 Local 31™s certification describes the bargaining unit as ﬁall full
-time and regular part time employees
 . . . including camera operators, 
tape operators, editors, couriers, engineers and master cont
rollers
 . . . .ﬂ 5 As of February 20, 2002, Team intended to hire 87 out of 95 Pot
o-
mac bargaining unit members.  In at least one instance, Team declined 
to hire a Potomac bargaining unit member because of concerns about 
his skill and attitude.  These conce
rns were communicated to Team by 
Potomac managers, CNN Exh. 229.
 interview and
 hire its own employees to provide the technical 
services it had previously contracted out.  
 The Bureau Staffing Project was an elaborate process with 
many steps.  As discussed in great detail herein, the Bureau 
Staffing Project was a sham process.  Durin
g the BSP, CNN 
engaged in widespread and blatant discrimination against Team 
Video bargaining unit members.  CNN did so with the objective 
of depriving employees of NABET representation.  As di
s-cussed herein, there is direct evidence of CNN
™s discriminator
y motive, as well as overwhelming circumstantial evidence of 
discrimination.  I set forth herein in great detail the disparate 
treatment of many Team applicants when compared to non
-Team unit members.
 CNN invited applicants to apply online to the Turner jo
bs 
website.  CNN or Turner recruiters then screened applicants in 

a telephone interview.  Those who passed this initial screen, 
including virtually all full
-time Team bargaining unit members, 

were then scheduled for face
-to-face or telephone interviews 
wit
h one or more CNN 
ﬁhiring managers.
ﬂ These hiring ma
n-agers included CNN management personnel from CNN
™s At-lanta headquarters, as well as from the CNN Washington and 

New York bureaus.
 Each hiring manager was supposed to fill out a 
10-page i
n-terview guide; h
owever, it is unclear as to whether every hiring 
manager did so for each applicant.  The 
10th page of this guide 
contained a rating sheet on which the interviewer was supposed 

to rate each interviewee in a half dozen categories, such as 
creativity, initiat
ive, decisionmaking, ethics and integrity
, and 
teamwork.  The hiring managers rated interviewees on a scale 
of 
one (the worst) to 
five
 (the best).  At least in some cases, 
CNN compiled composites of these interview ratings.  As di
s-cussed herein, it is uncl
ear what use, if any, CNN made of these 
interview ratings in the hiring process.  The absence of ev
i-dence that the applicant interviews played any role in CNN
™s hiring decisions is one of several factors which leads me to 
conclude that the Bureau Staffing 
Project was a sham process.
 Some or all applicants for photojournalist positions were 
asked to submit a 
ﬁdemo tape
ﬂ or reel to CNN
™s chief photo
g-rapher in Atlanta, Dan Young.  As set forth herein, it is unclear 

what role, if any, the review of these tapes 
by Young and/or 
other CNN management personnel played in the hiring process.
 After the interviews, the hiring managers, and other CNN 
management personnel met to conduct a debriefing or selection 
meeting.  At each of these meetings
, applicants were evaluat
ed 
on ﬁbutcher blocks,
ﬂ which are large sheets of manila paper. At 
these meetings
, the hiring managers purportedly determined 
which applicants would be hired.  The record
, however
, esta
b-lishes that at least some, if not all, final hiring decisions were 
mad
e by higher
-level CNN officials who were not 
ﬁhiring ma
n-agers.
ﬂ   CNN witnesses testified that applicants, at least in some job 
categories, were first classified in such terms as a 
ﬁvery strong 
possible
ﬂ candidate, a 
ﬁstrong possible
ﬂ candidate, a 
ﬁpossibl
eﬂ candidate, a 
ﬁpossible minus
ﬂ candidate, etc.  It is unclear who 
performed this categorization and when it was done.
 After this categorization, CNN managers ranked some or all 
of the candidates in order of desirability.  For example, 55 a
p-plicants for t
he photojournalist position in Washington were 
                                              CNN AMERICA
, INC
. 489 ranked in order by each hiring manager.  Then a composite list 
averaging these rankings was composed.  CNN purportedly 

made its hiring decisions on the basis of the rankings at the 
debriefing/selection meeting
s.  However, in some cases CNN 
changed the order of these rankings after the debriefing se
s-sions.  The reasons for these changes are unexplained in many 
cases.  Sometime after the debriefing meetings, CNN checked 
the references of applicants it intended to
 hire and extended 
offers of employment.  
 CNN personnel periodically prepared spreadsheets, such as 
General 
Counsel™s
 Exh
ibits
 268
Œ270 and CNN Exh
ibit
 541, to 
keep track of the progress of the BSP.  CNN made unexplained 
changes to the order of applicants to whom jobs would be o
f-fered and added individuals to the spreadsheets who were not 
considered at the debriefing meetings and in some cases were 
inter
viewed after the debriefing meetings.
 Most importantly, CNN hired individuals for positions su
b-ject to the Bureau Staffing Project who were interviewed after 
the debriefing meetings at which applicants who supposedly 
selected for hire.  Some of these indiv
iduals were offered pos
i-tions prior to the end of the Team contracts and some were 
offered their positions soon afterwards.  This is another major 

factor in my conclusion that the Bureau Staffing Project was a 
sham.
 During the Bureau Staffing Project, virt
ually all the full
-time 
Team Video employees applied for positions with CNN.  CNN 
hired approximately 70 of the 120 former Team Video bargai
n-ing unit employees in New York and roughly 48 of the 86 ba
r-gaining unit members who worked for TVS at CNN
™s Was
h-ington, D.C. Bureau.  
 CNN did not terminate the TVS contract because it was di
s-satisfied with the quality of the work performed by bargaining 

unit employees.  The reason advanced by CNN for replacing 
many of its technical employees is that it was necessary 
for it to 
have a new work
 force in order to take advantage of technolo
g-ical developments in the industry, particularly those related to 
computer technology (e.g., GC Exh. 101, pp. 5 & 8
Œ9; Tr. 803
Œ804, 8
06). 
 With regard to the New York Bureau, CNN relies 
also on the 
fact that it was moving from a largely tape
-based (or analog) 

facility to a new more computer
-based (or digital) facility at the 
Time Warner Center.
6 This move occurred in 2004, several 
months after the termination of the Team Video contract.
7  As set forth herein, I find the reasons given by CNN for its 
termination of its contracts with Team Video and its impleme
n-tation of the Bureau Staffing Project to be pretextual.  A major 
6 The value of a digital signal, as opposed to an analogue signal, is 
that it does not deteriorate as it is transmitted or replicated.
 CNN Engineering Director Tu Vu testified that the Washin
gton b
u-
reau was transformed from an analog to a digital facility in 1999 or 
2000, Tr. 1735.
 7 CNN
 fn, CNN™s financial network, began broadcasting from the 
Time Warner Center on April 12, 2004.  The last shows moved from 5 
Penn Plaza to the Time Warner Cent
er in May 2004, Tr. 12273
Œ12
74.  
Thus
, for 
2Œ3 months the employees hired during the Bureau Staffing 
Project worked at the same location as had the TVS employees, opera
t-ing the same equipment to broadcast CNN™s programming.
 motive in these decisions was CNN
™s desire to operate its 
Washington
 and New York bureaus without a union.
 CNN could easily have trained the employees who worked 
for Team in the new technologies, and in fact CNN did provide 
extensive training to all the employees hired during the Bureau 

Staffing Project, regardless of whet
her or not they had prev
i-ously worked for Team Video.  There is no evidence that any 
Team employee, either those who were hired and those who 
were not hired, could not have adapted to the techno
logical 
changes that CNN was undertaking.  
 Indeed, CNN hired 
a number of Team employees who it di
s-criminatorily refused to hire during the Bureau Staffing Project, 

afterwards.  There is no evidence that any of these employees 
was unable to cope with the technological changes at CNN.  
However, some of the nonTeam mem
bers hired during the BSP 
were terminated for poor performance and others quit their jobs 

soon after they were hired.
 Team ceased operations at CNN
™s Washington bureau at the 
close of business Friday, December 5, 2003.  The technicians 
hired through the Bu
reau Staffing Project reported to work on 
Saturday, December 6, 2003.  Team ceased operations at the 
New York bureau on January 16, 2004.  Employees hired 

through the Bureau Staffing Project in New York reported to 
work on Saturday, January 17, 2004.  
 CNN
 broadcasted on the days after the termination of the 
Team contracts without any interruption of service to its vie
w-ers.  Former Team employees hired by CNN performed esse
n-tially the same tasks for CNN that they had performed for 
Team.  The employees hired
 to replace Team employees who 
were discriminated against also performed essentially the same 

tasks that were previously performed by Team bargaining unit 
employees.  Since, but for CNN
™s discriminatory conduct, 
Team unit members would have constituted a m
ajority of any 
CNN bargaining unit, I find that CNN was a successor emplo
y-er to Team Video.
 Locals 11 and 31 requested on several occasions that CNN 
recognize and bargain with them as a successor employer to 
Team Video.
8  CNN refused to do so.  It informed
 the Unions, 
through counsel, that it did not agree that a majority of CNN
™s current employees in any appropriate bargaining unit were 
previously represented by NABET at the D.C. and New York 
bureaus while Team Video was CNN
™s contractor. 
(GC Exhs. 
26, 28.
)  Counsel also asserted that CNN employees were not 
performing the same or similar work as TVS employees.
 CNN contends that any appropriate CNN bargaining unit 
must include employees at the two 
bureaus who were directly 
employed by CNN prior to the termin
ation of the Team co
n-tracts, rather than by Team Video.  These are individuals such 
as computer specialists, lines coordinators (who performed 
8 Formal demands for recognition
 and bargaining were made by L
o-
cal 31 on December 8, 2003
, and by Local 11 on January 23, 2004.  
However, NABET requested to meet with CNN on several occasions 
prior to the end of the Team contracts and, as discussed more fully 
later, I deem these requests
 to constitute requests to bargain.  CNN, 
except for the brief meeting between D.C. Bureau Chief Kross and 

Local 31 President Peach, declined these requests.  At this meeting, I 
find that Peach effectively requested bargaining and Kross in effect told 
Peac
h that CNN intended to operate without NABET.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 490 administrative rather than technical tasks for CNN), electronic 
graphics operators
, and editors.  Due to CNN
™s di
scrimination 
against Team Video bargaining unit members, CNN is a su
c-cessor employer to Team either in the historic bargaining units 
or any expanded bargaining units.
 As a result of CNN
™s refusal to recognize the 
Unions and its 
failure to hire many members
 of its bargaining units, Locals 11 
and 31 filed the instant charges.
 Specific 
Allegations in the Complaint
 The essence of this case is paragraph 22(b) of the 
complaint. 
This paragraph alleges that all the allegedly illegal acts in this 
case 
ﬁare part of a
n overall plan
 . . . 
to undermine the union 
activity of the 
unit employees in Respondent CNN
™s D.C. and 
NY bureaus.  This overall plan included, but was not limited to, 
the termination of the ENGA [the contracts between CNN and 
Team Video]
 . . . 
transfer o
f bargaining unit work to CNN, and 
the discharge of bargaining unit employees in each Unit, and 
Respondent
™s creation and implementation of recruitment and 
hiring procedures to discriminatorily limit the hiring of a majo
r-ity of TVS bargaining unit employee
 applicants in each Unit.
ﬂ The General Counsel also alleges that:
  a number of supervisors and agents of CNN made statements 
to employees that restrained, interfered with and coerced e
m-ployees in violation of Section 7 of the Act;
9 9  I find that every individual named in pars
. 4(a) and (b) of the 
com-plaint was at all relevant times an ﬁagentﬂ of CNN within the meaning 
of 
Sec. 2(13) of the Act.  First of all, CNN did not specifically deny
 that 
any of these individuals was an agent and therefore these allegations 
are admitted, 29 CFR 
§ 102.20.  Secondly, the record establishes that 
these individuals were agents of CNN with respect to all material issues 

in this case.  This is clearly the ca
se with regard to Karen Curry, Jeff 
Kinney, Lew Strauss, Kathryn Kross, Danielle Welton
, and Tu Vu who 
are specifically mentioned in the General Counsel™s briefs, but also all 
other hiring managers and CNN employees who directed Team techn
i-cians in their 
work.
 Board law regarding the principles of agency is set forth and su
m-marized in its decision in 
Pan
-Oston Co., 
336 NLRB 305 (2001).  The 
Board applies common
-law principles in determining whether an e
m-ployee is acting with apparent authority on behalf of
 the employer 
when that employee makes a particular statement or takes a particular 
action.  Apparent authority results from a manifestation by the principal 
to a third party that creates a reasonable belief that the principal has 
authorized the alleged ag
ent to perform the acts in question.  Either the 
principal must intend to cause a third person to believe the agent is 
authorized to act for him, or the principal should realize that its conduct 
is likely to create such a belief.
 The Board also stated in 
Pan
-Oston, 
supra,
 that the test for determi
n-
ing whether an employee is an agent of the employer is whether, under 
all the circumstances, employees would reasonably believe that the 
employee in question was reflecting company policy and speaking 
and/or actin
g for management.  The Board considers the position and 
duties of the employee in addition to the context in which the behavior 
occurred.  It also stated that an employee may be an agent of the e
m-ployer for one purpose but not another.
 It is clear that whenever one of these individuals named in 
complaint 
pars
. 4(a) and (b) communicated to a Team or CNN employee on any 
matter relevant to this case that the employee understood that this ind
i-vidual was speaking on behalf of CNN.  I fail to 
understand how it is 
relevant to this case whether these individuals were also ﬁsupervisorsﬂ 
CNN sufficiently 
affected matters relating to the e
m-ployment of TVS employees prior to December 2003, that 
CNN and TVS were joint employers of bargaining unit 
employees.  Therefore, the General Counsel contends 
CNN could not legally terminate the collective bargaining 

agre
ements on December 5, 2003 in Washington and on 
January 16, 2004 in New York.  Further, the General 
Counsel contends that both CNN and TVS are responsible 
for remedying the unfair labor practices committed by 
CNN because TVS was on notice that these violat
ions 
were occurring, acquiesced in the violations and did not 
exercise means available to it to resist them;
 Any changes CNN has made to terms and conditions 
of employment of unit employees violate Section 8(a)(5) 
of the Act;
 CNN™s bureau staffing project 
was established and i
m-plemented in such a manner so as to limit or delay the hi
r-ing of TVS unit applicants in order to avoid a successo
r-ship obligation to recognize and bargain with the Unions.  
It also discriminated against particular named employees 
beca
use of their union membership and activities.
 CNN packed its bargaining units in order to avoid a 
successorship obligation.  The essence of this allegation is 
CNN™s claim that employees who worked directly for 
CNN in 2003 and who were not members of the TV
S ba
r-gaining units must be included in any appropriate CNN 

unit.  These employees include information technology 
employees, line coordinators, electronic graphics emplo
y-ees in New York and editors.
 Had CNN not purposely limited the hiring of TVS unit 
appli
cants and discriminated against them in its hiring 
process, the General Counsel alleges that former TVS unit 
employees would have comprised a majority of CNN unit 
employees, either in the historic D.C. and New York units, 
and/or in the expanded CNN units.
 Joint Employer
 The practical consequences of finding the CNN and Team to 
be joint employers are two fold.  First as a joint employer, CNN 

would be bound by the terms of Team Video
™s collective
-bargaining agreements with Locals 31 and 11.  The second 
conseq
uence of a finding of joint employer is that Team Video 
would be jointly and severably liable for remedying CNN
™s unfair labor practices if the record permits two inferences: first, 
that Team Video knew or should have known that CNN acted 
against employees
 for unlawful reasons and secondly, that 
Team acquiesced in the unlawful conduct by failing to protest 
such conduct or to exercise any contractual right it might have 
to resist it, 
Capitol EMI Music
, 311 NLRB 997, 1000 (1993). 
 For the reasons set forth be
low, I find that CNN and Team 
Video were joint employers of Team
™s employees at CNN
™s Washington and New York bureaus.  Thus, I find that CNN 

was bound by the terms of Team Video
™s collective
-bargaining 
agreements with NABET.  However, for reasons set fort
h at 
within the meaning of 
Sec. 2(11), although I deem this to be admitted 
by CNN™s insufficient 
answer to the 
complaint as well.
                                                                                                                     CNN AMERICA
, INC
. 491 page 143 herein, I find that Team should not be held liable for 
CNN
™s unfair labor practices. 
 In 
TLI, Inc
, 271 NLRB 798 (1984)
, the Board set forth what 
has been its standard for determining joint
-employer status for 
the past 
25 years.  Where two sep
arate entities share or cod
e-termine those matters governing the essential terms and cond
i-tions of employment, they are to be considered joint employers 
for purposes of the Act. Further, to establish such status there 
must be a showing that the employer mea
ningfully affects ma
t-ters relating to the employment relationship such as hiring, 
firing, discipline, supervision, and direction. See 
Airborne E
x-press
, 338 NLRB 597 
fn. 1 (2002). 
 In practice, Board decisions do not provide a bright line for 
determining wh
en a joint
-employer relationship exists.  Each 
case is pretty much 
sui generis
 and requires consideration of 
numerous factors.
10 Many of the factors that have led the Board to find a joint
-employer relationship exist in this case and I find that such a 

rela
tionship existed between Team and CNN.  As noted by the 
Board in 
Painting Co., 
330 NLRB 1000, 1007 (2000), the rel
a-tionship between a typical contractor/subcontractor is one in 
which the subcontractor undertakes to perform a particular task, 

as opposed to 
the situation herein in which CNN treated the 
arrangement as one in which Team provided employees for 

CNN
™s use.
11  Moreover, typically, a subcontractor provides at 
least some of the equipment and materials needed to do their 
job.  Virtually all the equipme
nt used by Team employees to 
perform their jobs belonged to CNN. 
 This is not a case like 
Service Employees Local 254 (Wo
m-en™s & Infants Hospital), 
324 NLRB 743, 748
Œ749 (1997), 
cited at page 80 of CNN
™s brief and at page 41 of Team
™s brief.  
The Board found in that case found that the Massachusetts Bay 
Community College and a company performing janitorial se
r-vices at the college were not joint employers.   These services 
10 CNN™s reliance on 
Goodyear 
Rubber & 
Tire
 Co.
, 312 NLRB 674, 
688 (1993)
, and 
Southern California Gas Co., 
302 NLRB 456, 461 
(1992)
, is somewhat misplaced.  Unlike those cases, the record herein 
shows that NABET had previously taken the position that CNN and 
Team were joint employers.  Jimmy S
uissa, then 
assistant to the Local 
31 
president, in fact contended that CNN and TVS were joint emplo
y-
ers during contract negotiations in 2002, Tr. 4953.  As noted in CNN™s 
brief at p
. 30, then Local 31 President James Harvey requested CNN™s 
presence at the
 bargaining table to discuss merit pay in August 1999, 
GC Exh. 41.
 11 Asgard Entertainment Corporation created Team Video and Team 
Video of New York for the sole and express purpose of servicing 
CNN™s Washington and New York 
bureaus.  Although other compani
es 
within the Asgard umbrella continue to operate, Team and TVS of New 
York ceased their active operations with the termination of the CNN 
contracts, and were dissolved shortly thereafter, TVS 
Br. at 2, 
fn. 2. 
Team Video and Team Video of New York did not 
have businesses that 
were separate from running the CNN Washington and New York b
u-
reaus.  That Team had no business purpose apart from providing se
r-vices to CNN may or may not be relevant to a joint
-employer analysis, 
see, B.A.F., Inc., 
302 NLRB 188, 193 (
1991); 
Lite Flight, Inc., 
270 
NLRB 815, 816 (1984).  In any event, I find CNN and Team to be joint 
employers without considering this factor. I find a joint
-employer rel
a-tionship solely on the basis on CNN™s direction and control of the terms 
and condition
s of Team employees™ employment.
 were ancillary to the core business of the college, i.e., teach
ing 
students.  
 This case is more like 
Holyoke Visiting Nurses Assn., 
310 
NLRB 684 (1993), enfd. 11 F.3d 302 (1
st Cir. 1993), where the 
Board found joint
-employer status.  Team
™s employees were 
performing work that involved the core of CNN
™s business.  
Ind
eed, this is a stronger joint
-employer case than 
Holyoke 
Visiting Nurses
 in that Team employees were exclusively pe
r-forming services that involved the core of CNN
™s business and 
performed services for no other employer.  In Washington and 
New York, CNN did
 not employ full
-time rank
-and
-file camera 
operators, broadcast engineers
, and the types of studio oper
a-tors who worked for Team.
12 In the instant case
, there is no question that Team Video pe
r-formed most or all of the traditional human resource functions 
with regard to the TVS technical employees at the bureaus.  
Team paid its employees, provided health insurance, workers 
compensation insurance, etc.  However, what it paid them and 
what it could agree to pay them under a collective
-bargaining 
agreement was 
effectively circumscribed by its contracts with 
CNN (the ENGAs), e.g. 
(Tr. 11042
).  For example, in its co
n-tract with TVS in Washington, CNN authorized TVS to i
n-crease Team
™s payroll by up to 4
 percent
 per year.  While Team 
could have paid its employees mo
re, it may not have been r
e-imbursed for any increases above 4
 percent
. This contract further stated that CNN would not fund more 
than a 4
-percent increase unless it agreed to do so, e.g. (GC 
Exh. 40, p. 15).  CNN was effectively the only source from 
which 
TVS could draw upon to compensate its employees at 
the D.C. and New York bureaus.  Such factors have been relied 

upon by the Board in concluding that two employer were joint 
employers, 
Continental Group, Inc., 
353 NLRB 
348, 355
Œ356
 (2008); 
D & F Industries
, 339 NLRB 618, 640 (2003); 
Wind
e-muller Electric, 
306 NLRB 664 (1992).
 Furthermore, in negotiating compensation of its employees 
with NABET in New York, TVS sought input from CNN on 
issues such as cost
-of-living increases and health insurance 
(GC 
Exh. 593
).  As discussed below, overtime compensation of 
Team employees was within the total control of CNN.  More
o-ver, Team sought approval from CNN before accepting Local 
11™s wage proposals at the end of collective bargaining in New 
York in March
ŒApril, 2002 
(Tr. 10607
Œ1008, 10635
Œ1036).13 12 CNN occasionally sent employees from Atlanta, and possibly ot
h-
er bureaus, to Washington or New York to do camera work and other 
work which was usually performed by Team bargaining unit emplo
y-ees.
 13 CNN discusses the testi
mony of Local 11 President Ed McEwan 
cited above at p
. 89 
fn. 67 of its initial brief.  CNN argues it should not 
be credited because the testimony is hearsay.  However, CNN did not 

object to this testimony and I find it credible for the following reasons. 
 First, McEwan™s testimony is not hearsay for the proposition that he 

heard D™Anna make such a statement.  Secondly, D™Anna was called as 
a witness by Team Video 
3 weeks after McEwan testified and did not 
contradict him either in examination by Team, Tr. 11040
Œ110
44 or by 
CNN, Tr. 11055
Œ110
61.  If D™Anna said he would run NABET™s pr
o-
posal by CNN, I infer that he did so.
 CNN points out that NABET notes of a March 5, 
2002 negotiating 
session include a statement by Team™s counsel, Peter Chatilovicz, that 
                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 492 Team hired and fired employees.  Team gave the technical 
employees at the Washington and New York bureaus their sp
e-cific assignments.  However, the assignments Team field e
m-ployees would undertake on any given day were determine
d by 
CNN.  Particularly for field assignments, CNN determined 
where Team employees worked and when they worked.  Team 
then decided which of its employees went out on which specific 
assignments that CNN required Team employees to cover 
(see 
CNN 
Br. at 105
).  Even then, on some occasions, CNN decided 
which field crews would cover which events during the course 
of the workday.
 In Washington, beginning in June or July 2003, CNN pr
o-vided the following information to Team through a software 

program named Newsourc
e: the slug (name) of the assignment, 
the time of the assignment, the location of the assignment, and 
the names of the on
-air CNN 
ﬁtalent
ﬂ who would be covering 
the assignment 
(Tr. 3771
).  Team filled in the names of the 
particular Team employee assigned t
o do camera, audio
, and/or 
lighting work.  It is not clear who made the determination as to 
how many Team employees were assigned to shoot.
14 Moreover, it was CNN, not Team that effectively determined 
many of the essential terms and conditions of employment
 of 
TVS employees.  Most importantly, CNN supervisors and 

agents supervised and directed the work of Team employees to 
a very great extent.  CNN suggests at page 8 of its reply brief 
that it was not a joint employer of Team employees because its 
direction 
and control of Team employees was necessitated by 
news coverage and news content.  I am not aware of any prec
e-
dent which deems these factors to be exceptions for the prop
o-sition that direct supervision and control by an employer over a 
subcontractor
™s empl
oyees makes it a joint employer.  A logical 
extension of such an argument is that anytime an employer 
subcontracts the essential tasks of its business and then actively 
supervises and directs the employees of its subcontractor, it 
cannot be deemed to be a 
joint employer.
 The amount of contact and direction TVS employees r
e-ceived from CNN personnel varied.  In the studios and control 
rooms
, TVS employees were under the constant control and 
supervision of CNN producers and directors and had to act in 

accordan
ce with the instructions received from these individ
u-als, e.g. 
(Tr. 
10473
Œ104
81, 10859
Œ108
66).  Other than the sp
e-cific position at which they worked, CNN provided most of the 

direction and supervision to Team Video studio employees as 
to how they performe
d their jobs, albeit often relayed through 
the Team employee working as technical director.  The dire
c-tion Team employees received from other Team employees was 
often the mere transmission of instructions that came from the 
CNN producer, director
, or other
 agent.
 ﬁwe don™t need an agreement with CNN, or their permission, to sign a 
deal,ﬂ CNN Exh. 335 p
. 8.  However
, further negotiation sessions were 
held as late as April 16 and 
17, 2002, CNN Exh. 336.  Thus, NABET™s 
notes do not conflict with McEwan™s testimony that Team™s position 

changed at the end of negotiations and that D™Anna made the statement 
to which he testified.
 14 TVS Exh. 8 indicates that at least in some circumstance
s CNN d
e-termined how many Team employees would be working on a given 
day.
 This was also true for the Team Video camera and audio 
technicians in the field.  Generally, whatever direction or s
u-pervision they received during the workday, other than where 
to go for their next assignment, came from CNN personnel.
15 Team field 
technicians were free to leave their assignments 
only when given such permission by CNN personnel.  CNN 
suggests that Team rank
-and
-file employees, particularly the 
engineer
-in-charge
, Dennis Norman, supervised Team emplo
y-ees at George Washington Universit
y where CNN filmed the 
Crossfire
 show.  It is clear, however, that CNN directors and 
producers were in charge of TVS employees on that site and 
that Norman transmitted instructions from CNN or filled in the 
particulars for the general direction and supervi
sion of CNN 
personnel, e.g. 
(Tr. 3125
). CNN and TVS cite a number of Board decisions to the effect 
that limited and routine supervision is insufficient to make one 

employer the joint employer of another.  Those cases are di
s-tinguishable from the instant si
tuation.  CNN
™s supervision of 
Team employees was constant and in many cases, exclusive, as 
to how TVS employees performed their jobs.
 In addition, Rick Cohen, TVS
™ general manager in New 
York, testified that TVS management could not assign its field 
emplo
yees overtime work without prior approval from CNN 
(Tr. 11279
Œ112
80):  Q. 
Who assigned overtime to your employees?
 A. Who assigned overtime?  Essentially,
 if there was 
something that was going to cost
 the client more money, 
say, a crew was out in
 the field
, our assignment manager 
would ask
 would always be with their approval.  We
 didn™t do anything on our own.  If a crew was
 out in the 
field and it looked like it was
 going to cost more money, it 
would be an issue
 of overtime, the producer would have to 
chec
k in with the CNN end and get their approval.
 Q. But who would actually instruct the
 technicians to 
work the hours?
 A. Somebody at the CNN assignment desk
 for the field 
technicians.  For instance, if
 it were a field overtime case 
would speak to
 our 
assignment manager and say hey, we 
need
 this person for X number of extra hours.
  Our a
s-signment managers were not
 acting autonomously.  They 
were not doing
 anything unless they were told to.
 Q. Understood.  But who would instruct
 the employee 
all right, y
ou can work an
 additional four hours?
 A. We would, our assignment manager.
16  15 Only one TVS manager, Gabriel Romero in Washington, regularly 
visited Team employees working outside the bureau building.  Romero 
was a TVS manager for approximately a year.
 Severa
l General Counsel witnesses testified that on some occasions 
the TVS assignment editor was merely repeating directions from the 
CNN assignment editor as to where a particular TVS field crew should 
report during the workday.
 16 Also see GC Exhs. 421
, 422.  T
he statement at p
. 34 of TVS™ brief 
that TVS shift supervisors had the authority to approve overtime work 

is not supported by the exhibits cited, or by anything else in the record.  
CNN Exh
. 103 makes it clear that it was the TVS manager who had the 
author
ity to approve overtime work, not the bargaining unit supervisor.
                                                                                                                     CNN AMERICA
, INC
. 493 The contract between Team and CNN in Washington pr
o-vided that Team would be reimbursed for overtime
Šprovided 
that CNN approved Team
™s resort to overtime in advance 
(GC 
Exh. 40, p.
 14).  This has also been a factor in cases in which 
the Board has held respondents to be joint employers, 
Quantum 
Resources Corp., 
305 NLRB 759 (1991).
 Certain cameramen, such as the four technicians assigned 
daily to CNNfn in Washington, and Thomas Miucc
io and Luis 
Munoz, who were assigned to CNN Espanol in New York and 
D.C., had virtually no contact with Team Video management.  
These field technicians were under the control of CNN perso
n-nel throughout their entire workday 
(Tr. 13520
Œ135
40, 
13631
).17  Even
 their specific assignments came from CNN 
personnel, rather than from the Team Video assignment ed
i-tor.
18  TVS crews assigned to the White House and the United 
Nations also had little contact with Team management and 
received whatever direction they receive
d from CNN perso
n-nel.
 When Team camera operators traveled on assignment they 
were under the complete control of CNN personnel.  Except for 
one visit by TVS 
Manager Gabriel Romero to Philadelphia, 
rarely, if ever, was a TVS manager with them.  For example, 
Sarah Pacheco covered the trial of one of the D
.C. snipers in 
the Virginia Beach/Chesapeake area for several weeks in late 

2003.  While she was in the Virginia Beach area, Laura Be
r-nardi, a CNN producer, told Pacheco when to report to work, 
where to statio
n herself
, and when she could leave her post.  
Pacheco
™s only contact with TVS while in the Virginia Beach 
area was to call in her start and finish times 
(Tr. 6536
Œ6539). The couriers in Washington also were under the complete 
control and direction of CNN.
  TVS technicians in New York 
worked weekends with supervision only by CNN 
(Tr. 10482
).   In the engineering departments, most, but not all, supervision 
came from TVS personnel.  However, what projects the TVS 

engineers worked on was often determined by CN
N personnel, 
e.g. 
(Tr. 8636
Œ8638).  TVS
™ general manager in Washington, 
Brad Simons, testified that there were occasions when Tu Vu, 
CNN
™s director of engineering, came into the engineering shop 
and directed TVS engineers to perform a task 
(Tr. 15341
).  Simons testified that when that occurred he would remind Tu 
Vu that he had to go through TVS management if he wanted 

something done by bargaining unit employees.  However, Vu 

also dealt directly with unit employees when neither Simons 

nor any other TVS man
ager was present on numerous occ
a-sions 
(Tr. 1872
Œ1874, 2963
Œ2944, 3206
Œ3207).   In New York, CNN engineering project managers routinely 
gave direction to Team bargaining unit supervisors, Bob Cu
m-
mings and Bill Greene, e.g. 
(Tr. 8045
Œ8047
).  At p
p. 
132
Œ135 
herein, I find that Cummings and Greene were bargaining unit 
employees, not statutory supervisors.  CNN project managers, 
17 CNNfn in Washington had one permanent crew, John Bodnar and 
Kim Uhl, assigned to it.  There was also another rotating crew on which 
at least a half dozen TVS employees served at one time o
r another.
 18 These technicians were sometimes sent to the TVS assignment 
desk for general assignment work.  However, on some occasions, CNN 

Espanol 
Manager Willie Lora told Luis Munoz that he denied a request 
from the TVS assignment desk for his services.
 such as Jesse Spilka, at least on occasion also gave specific 
direction to other Team rank
-and
-file engineers, e.g. 
(GC Exh. 
437). In 
addition to CNN
™s direction and supervision of Team e
m-
ployees, CNN determined the number of full
-time and daily 
hires to be employed by Team at its bureaus, e.g. 
(GC Exh. 40
, pp. 1, 43), and provided all the money from which all Team 
employees were paid.  
CNN also in many circumstances held 

out TVS field employees as CNN employees.  Thus, some of 

the credentials issued to Team employees identified them as 
working for CNN, rather than Team, e.g. 
(GC Exh. 131
).  Th
e-se are also factors on which I rely on in fi
nding CNN and Team 
to be joint employers, 
D & F Industries, 
339 NLRB 618, 640 
(2003)
; Capitol EMI, 
supra
. Finally, I would note that the remedy under the General 
Counsel
™s joint
-employer theory and the remedy under the 
General Counsel
™s successorship 
theory, which is analyzed 
below, are practically the same.  Given the fact that I find that 

the entire Bureau Staffing Project was discriminatorily motiva
t-ed, it must be assumed that every TVS bargaining unit would 

have continued their employment at the bu
reaus but for CNN
™s discriminatory conduct.  Therefore, CNN, as a successor e
m-ployer, was not entitled to set initial terms of employment 
without bargaining with the Unions, 
Love
™s Barbeque
 Resta
u-rant No. 62,
 245 NLRB 78, 82 (1979); 
Planned Building Se
r-vic
es, 347 NLRB 
670 (2006); 
U.S. Marine Corp., 
293 NLRB 
669, 672 (1989).  
 Since any changes in the terms of employment that existed 
under Team violate 
Section 
8(a)(5), the remedy for CNN
™s unfair labor practices vis
-à-vis CNN is the same under either a 
joint employer or successorship theory, 
Smoke House Resta
u-rant, 
347 NLRB 192, 204
Œ205, 208
Œ209 (2006).  This is so 
because the terms from which CNN has departed in either case 
are those cont
ained in the collective
-bargaining agreements that 
were in place in late 2003 and early 2004. 
 NABET did not 
Waive its 
Bargaining 
Rights 
Regarding 
 CNN
™s Decision to 
Terminate the Team 
Contracts or 
 the Bureau Staffing Project
 CNN argues at pages 119
Œ121 of its brief that NABET 
waived its bargaining rights concerning its decision to term
i-nate its contracts with Team, and I assume everything else.  
First of all, as a joint employer, CNN was bound by TVS
™ con-tracts with NABET.
19  NABET was not obligated to dem
and 
recognition and request bargaining.  CNN, as a joint employer, 
was not privileged to make any changes in the terms and cond
i-tions of unit members
™ employment without the consent of their 
collective
-bargaining representatives.
 Even assuming that NABET h
ad an obligation to request 
bargaining, it did not waive its rights.  With regard, to CNN
™s decision to terminate the contracts, the Union was presented 
19 NABET had requested CNN™s participation in bargaining on at 
least two occasions prior to September 2003.  Assistant to the Local 31 
President Jimmy Suissa told TVS negotiators that he wanted to negot
i-ate with CNN during 2002 contract negotiations.  As no
ted in CNN™s 
Br. at 30, then Local 31 President James Harvey requested CNN™s 
presence at the bargaining table to discuss merit pay in August 1999, 
GC Exh. 41.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 494 with a 
fait accompli.
  On September 29, 2003, Cynthia Patrick 
announced to CNN employees at the New Yor
k and Washin
g-ton 
bureaus that CNN was ending its relationship with Team 
Video, not that it was considering such action.  She informed 
these CNN employees that there would be a significant number 

of job openings at the two bureaus and encouraged CNN e
m-ploye
es to apply for the jobs then held by Team employees 
(GC 
Exh. 338
). Neither Local 31 nor Local 11 was informed of this decision 
until after it was made, and communicated to CNN staff.  The 

record thus establishes that by the time NABET learned of 
CNN
™s dec
ision to terminate the TVS contracts, it was a final 
decision about which CNN had no intent to bargain, 
Pontiac 
Osteopathic Hospital, 
336 NLRB 1021, 1023
Œ1024 (2001).
 Local 31 was informed of this decision by Team President 
Larry D
™Anna on September 29.  H
e told Union President 
Peach that Team would no longer have employees at the CNN 

Washington 
bureau after the first week of December 
(Tr. 1210
Œ1211).  Peach set up a telephone call to CNN
™s Washington 
bureau 
chief
, Kathryn Kross
, almost immediately.  Peach met 
with Kross on October 3.  He asked Kross how many people 

CNN intended to hire, whether the recruiters would take into 

account commendations unit members had received, whether 
CNN would hold a meeting for NABET unit members t
o re-lieve their anxiety (Kross told Peach it would not do so)
, and 
then whether unit employees
™ tenure with contractors would be 
recognized 
(Tr. 1210
Œ1224).  After asking these questions, Peach asked Kross about the 
role of the Union after December 5.  She
 clearly indicated there 
wouldn
™t be one.  I deem Peach
™s inquiries to constitute a d
e-mand for bargaining over the terms of conditions of emplo
y-ment of employees CNN intended to hire, and Kross
™ response 
as a refusal to bargain with NABET.
 Similarly, on Oc
tober 7, 2003, Local 11 President McEwan 
wrote to the New York Bureau Chief Karen Curry asking to 
meet with her to discuss the future employment by CNN of 
NABET members.  This constitutes a request to bargain under 
Board precedent, 
Armour & Co., 
280 NLRB 8
24, 828 (1986) 

(ﬁwant to discuss your position
ﬂ is a request to bargain
).  Curry 
responded in late October by telling McEwan over the tel
e-phone that all inquiries should be directed to CNN
™s attorneys 
(Tr. 10609
).20 On November 19, 2003, the 
presidents of N
ABET and the 
Communications of America wrote to Jim Walton, the 
pres
i-dent of CNN, asking for a meeting on such issues as the conti
n-ued employment of all NABET members, the continuation of 

the collective
-bargaining agreements and recognition of the 
Union 
(GC Exh. 23
).  This is also a bargaining request under 
Board law.  On December 3, 2003, Walton responded by sta
t-ing that he did not believe there was any benefit to a meeting 
(GC Exh. 24
).  Walton
™s response indicates any request by 
NABET to bargain with CNN
 at any time would have been an 
exercise in futility.
 20 In contrast, the Union in 
W. W. Granger, Inc. v. NLRB, 
860 F.2d 
244 (7
th Cir. 1988), which is r
elied upon by CNN, made no attempt to 
contact Granger.
 As noted previously, formal demands for recognition and 
bargaining were made by Local 31 on December 8, 2003
, and 
by Local 11 on January 23, 2004.
 Successorship
 The 
Legal 
Framework
 In 
Planned Building S
ervices
, 347 NLRB 
670
 (2006), the 
Board set forth the analytical framework to be applied in d
e-termining whether an alleged successor employer has unlawfu
l-ly refused to hire its predecessor
™s employees to avoid a ba
r-gaining obligation and the appropriate ma
ke-whole remedy.  
The General Counsel has the burden of proving that the e
m-ployer failed to hire employees of its predecessor and was m
o-tivated by antiunion animus.  He need not demonstrate that the 
employees had relevant experience or training for essenti
ally 
the same jobs in the successor
™s work
 force that they performed 
in the predecessor
™s work
 force.  
 Once the General Counsel has made its 
prima facie
 case, the 
burden of proof shifts to the employer to prove that it would not 
have hired the predecessor
™s employees even in the absence of 
its unlawful motive.  The shift in the burden of proof is partic
u-larly important in this case.  As set forth below, the General 

Counsel easily met its burden of establishing a 
prima facie
 case 
and in virtually all cases, CNN failed to introduce any evidence 
establishing that it would not have hired TVS unit members in 
the absence of antiunion animus.
 First, however, I must determine whether CNN is a successor 
to Team Video.  This is so bec
ause CNN claims that despite the 
fact that it hired more than 50
 percent
 of the members of the 
Team Video bargaining units, these employees were not hired 
for jobs that were essentially the same as those they performed 
for Team.
 An employer, which buys or 
otherwise takes control of the 
unionized business of another employer, succeeds to the colle
c-tive
-bargaining obligation of the seller if it is a successor e
m-ployer.  For it to be a successor employer, the similarities b
e-tween the two operations must manife
st a 
ﬁsubstantial continu
i-ty between the enterprises
ﬂ and a majority of its employees in 
an appropriate bargaining unit must be former bargaining unit 

employees of the predecessor. The bargaining obligation of a 
successor employer begins when it has hired 
a ﬁsubstantial and 
representative complement
ﬂ of its work
 force. 
NLRB v. Burns 
Security Services
, 406 U.S. 272 (1972); 
Fall River Dyeing 
Corp. v. NLRB
, 482 U.S. 27
 (1987), affg. 775 F.2d 425 (1
st Cir. 
1985). 
 Justice Blackmun, in the majority opinion in 
Fa
ll River Dy
e-ing
 set forth the factors to be considered in determining whet
h-er there is a substantial continuity between the predecessor and 
the alleged successor:
  In 
Burns
, we approved the approach taken by the 
Board and accepted by courts with respect to
 determining 
whether a new company was indeed the successor to the 
old. 
 406 U.S. 280
Œ281, and 
fn. 4.  This approach, which is 
primarily factual in nature and is based upon the totality of 
the circumstances of a given situation, requires that the 
Board foc
us on whether the new company has ﬁacquired 
substantial assets of its predecessor and continued, without 
interruption or substantial change, the predecessor™s bus
i-                                              CNN AMERICA
, INC
. 495 ness operations.ﬂ  
Golden State Bottling Co. v. NLRB,
 414 
U.S. at 
414 U.S. 184
. Hence, the fo
cus is on whether there 
is ﬁsubstantial continuityﬂ between the enterprises. Under 
this approach, the Board examines a number of factors: 
whether the business of both employers is essentially the 

same; whether the employees of the new company are d
o-ing the
 same jobs in the same working conditions under 
the same supervisors; and whether the new entity has the 
same production process, produces the same products, and 

basically has the same body of customers. 
See 
Burns,
 406 
U.S. at 
406 U.S. 280
, fn. 4; 
Aircraft
 Magnesium, Division 
of Grico Corp.,
 265 N.L.R.B. 1344, 1345 (1982), 
enfd
. 730 F.2d 767
 (CA 9 1984); 
Premium Foods, Inc.,
 260 
N.L.R.B. 708, 714 (1982), 
enfd
. 709 F.2d 623
 (CA 9 1983).
 In conducting the analysis, the Board keeps in mind 
the question whether
 ﬁthose employees who have been r
e-tained will understandably view their job situations as e
s-sentially unaltered.ﬂ 
See 
Golden State Bottling Co.,
 414 
U.S. at 
414 U.S. 184
; NLRB v. Jeffries Lithograph Co.,
 752 F.2d 459
, 464 (CA
 9 1985). This emphasis on the 
em-
ployees™ perspective furthers the Act™s policy of industrial 

peace. If the employees find themselves in essentially the 
same jobs after the employer transition, and if their legit
i-mate expectations in continued representation by their u
n-ion are thwarted,
 their dissatisfaction may lead to labor u
n-rest. 
See 
Golden State Bottling Co.,
 414 U.S. at 
414 U.S. 
184.  The instant case is not the typical successorship case.  CNN 
was not a 
ﬁnew company.
ﬂ It operated its broadcasting business 
seamlessly at the same lo
cations in Washington and New York 
immediately after the end of the TVS contracts as when TVS 

was on its premises, with approximately the same number of 

employees performing its technical work.  
 TVS
™ employees were performing production work for 
CNN.  TVS
 did not produce anything; it merely provided ma
n-agement services to CNN.  TVS employees performed their 

jobs almost exclusively with CNN equipment.  When the TVS 
contracts ended, those employees hired by CNN initially co
n-tinued to perform their services w
ith the same equipment.  As 
discussed in more detail later, these employees performed e
s-sentially the same jobs for CNN that they did for Team Video.  
Thus, as far as the employees were concerned, they were e
n-gaged in the same enterprise on the first day a
fter the Team 
contracts ended as they were on the previous day.  On the other 

hand, CNN had concrete plans to upgrade its equipment, and in 
New York, to move to a brand
-new facility within a couple of 
months of the changeover.
 CNN essentially eliminated a 
layer of supervision.  Instead 
of, in some cases, taking direction from Team Video superv
i-sors, the employees took direction from the CNN managers 
who had previously, in some cases, given instructions through 
Team Video.  However, the record also shows tha
t while Team 
was at the CNN bureaus, its employees often took direction 
directly from CNN personnel.
 Had CNN not discriminated against Team Video employees, 
as I find below, former Team unit members would have const
i-tuted a majority of the employees in any
 appropriate CNN unit.  
Furthermore, they would have viewed their job situations as 

essentially unaltered, despite the relatively insignificant modif
i-cations (to be discussed in more detail later) that CNN made in 
their job responsibilities.  They would ha
ve expected that the 
Unions would have continued to represent them.  
 Thus, I find that CNN was a successor employer to Team 
Video as of December 6, 2003
, in Washington, and January 17, 
2004
, in New York.  As of these dates, CNN was operating 
normally with
 a representative complement of employees, a
s-sisted by CNN employees from Atlanta and other bureaus on 
temporary duty.
21  Assuming as CNN argues, that it was not 
operating normally until December 15, 2003
, in Washington 
and January 26, 2004
, in New York, CN
N was a successor to 
Team Video as of those dates.
22 Alleged Discriminatory hiring practices
 Discriminatory Motive
 To establish a violation of Section 8(a)(3) and (1) in cases 
where a refusal to hire is alleged in a successorship context, the 

General 
Counsel has the burden to prove that the employer 
failed to hire employees of its predecessor and was motivated 
by antiunion animus.
 In assessing Respondent
™s motive, this 
case is no different than any other 8(a)(3) case.  The Board 
requires the General Co
unsel to make an initial showing suff
i-cient to support an inference that the alleged discriminatees
™ protected conduct was a 
ﬁmotivating factor
ﬂ in the employer
™s decision.  Then the burden shifts to the employer to demo
n-
strate that the same action would h
ave taken place even in the 
absence of protected conduct, 
Wright Line, 
251 NLRB 1083 
(1980), enfd. 662 F.2d 889 (lst Cir. 1981), cert. denied 455 U.S. 
989 (1982), approved in 
NLRB v. Transportation Management 
Corp., 
462 U.S. 393, 399
Œ403 (1983) ; 
American 
Gardens 
Management Co
., 338 NLRB 644 ( 2002).  Unlawful motiv
a-tion is most often established by indirect or circumstantial ev
i-21 In some cases, for example with regard to the photojournalists in 
Washington, CNN needed help from its Atlanta employees in part 
because it allowed a number of the nonTVS new hires to leave Was
h-
ingto
n for the first week of their employment with CNN either for 
personal reasons or to complete work on their prior job, Tr. 15,636
Œ15,6
41, 15,775.
 22 Cases in which the Board has found that alleged successor was not 
engaged in normal operations are easily dis
tinguishable.  For example, 
in 
Elmhurst Care Center, 
345 NLRB 1176 (2005), the employer, a 
nursing home, had not started receiving patients.  CNN, by way of 

contrast, was broadcasting normally the day after the Team contracts 
ended.  I would also note that
 the cause for the Board™s policy concern 
in 
Elmhurst Care
, i.e., that a small unrepresentative group of employees 
make a representation decision that binds a much larger ﬁfull compl
i-ment,ﬂ is not present in this case.
 Hilton Inn Albany 
(a/k/a Ten Eyck Hot
el), 270 NLRB 1364 (1984), a 
case in which the Board held that the employer recognized a union 
prematurely, is another case relied upon by CNN.  In that case, the 
hotel was not open to the public for business when the employer reco
g-
nized the union and only
 76 of the over 200 unit employees who were 
working by the time the hotel opened had been hired.  
 Similarly, in 
A.M.A. Leasing
, 283 NLRB 1017, 1024 (1987), the 
Board™s found a meat processing plant was not engaged in ﬁnormal 
operationsﬂ prior to the date it began to process meat.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 496 dence, such as suspicious timing and pretextual or shifting re
a-sons given for the employer
™s actions. 
 Discriminatory motivation m
ay reasonably be inferred from 
a variety of factors, such as the company
™s expressed hostility 
towards unionization combined with knowledge of the emplo
y-ees™ union activities; inconsistencies between the proffered 
reason for discharge or refusal to hire an
d other actions of the 
employer; disparate treatment of certain employees with similar 
work records or offenses; a company
™s deviation from past 
practices in implementing the discharge; and proximity in time 
between the employees
™ union activities and thei
r discharge.
  W. F. Bolin Co. v. NLRB
, 70 F.
3d 863, 871 (6
th Cir. 1995).
 The General Counsel made out its 
prima facie
 case.  That 
CNN was aware that the Team Video employees were org
a-nized is uncontroverted.  It also knew which of the job appl
i-cants were m
embers of the Team bargaining units.
23  That the 
decision to embark upon the Bureau Staffing Project was part 
of an overall plan motivated by antiunion animus is established 
by the following direct evidence.
 The
 8(a)(1) 
Violations and 
Direct 
Evidence of 
Discriminatory 
Motive 
Regarding the 
Termination of the Team Video Co
n-tracts and the 
Implementation of the Bureau Staffing Project  
 I find that the following statements by CNN agents violated 
Section 8(a)(1) and establish CNN
™s animus towards the 
union 
memb
ership and activities of bargaining unit members.  These 
statements clearly from an objective standpoint restrained, i
n-terfered with and or coerced employees in the exercise of their 
Section 7 right to organize.
 Karen Curry
™s Explanation of CNN
™s Motivatio
n  on September 29, 2003
 (Complaint 
Par. 9(a))
 On September 29, 2003, after CNN employees in the New 
York 
bureau received an email from CNN Vice
 President Cy
n-thia Patrick concerning the end of the Team Video contract, 
Bureau Chief Karen Curry sent out an e
-mail to CNN emplo
y-ees, but not to TVS employees, inviting them to a series of 

meetings that afternoon in a small conference room on the 21
st floor of the bureau.  In her email, Curry stated that TVS had 

ﬁdone an excellent job of running their business and
 meeting 
the needs of CNN.
ﬂ  These meetings were scheduled at 1, 3
, 4, and 5 
p.m.
 (GC Exh. 515
). A CNN employee shared this e
-mail with TVS studio techn
i-cian Barbara Morrisey.
24  Although she was not invited, Mo
r-risey attended the 4
 p.m.
 meeting and took no
tes of what Karen 
Curry said 
(GC Exh. 515
).25   Morrisey testified first as to what she recalled about the 
meeting without reference to her notes 
(Tr. 10872
Œ108
73):  23 With regard to freelancers or daily hires, there may have been a 
grey area.  However, CNN certainly 
knew which applicants were full
-time employees of Team.
 24 Morrisey married in the fall of 2003 and now goes by the last 
name of Morrisey
-Marquez.
 25 Morrisey did not know that the speaker at the meeting was Curry, 
but that is clear from the record, such as 
Curry™s testimony.
 Q. Tell us what you recall from the
 meeting.
 A. Basically, I went to the meeting
 because I
 wanted to 
find out information on
 what was going on basically and 
no one knew
 what was going on.
 And sitting in the meeting,
 basically, I was getting i
n-formation from the
 people who were sitting there which I 
was not
 asking questions because I don™t think
 I was
 sup-posed to be at the meeting.  They were
 asking basically 
what was going on and what
 was going to be happening.
 So the first thing they would start
 off with, if I go 
through my notes I can
 explain to you
Šbecause it™s shor
t-hand, I
 can tell you why I
 wrote them.
 JUDGE 
AMCHAN
: If you have any
 recollection ind
e-pendent of the notes I would
 like you to give me that.  If 
you can™t
 remember anything specific, she will ask you
 to 
go through your notes.
 A. I know for a fact that in the meeting
 they said that 
when basically the Team Video
 was going to be out and 
when the CNN was going
 to take over everybody so that 
they can
Šwhat I remember from the meeting was that so
 they can work much easier with both the crews
 and the 
technical people.
 And that in order to m
ake it
 smoother, that they needed 
to get rid of Team
 Video and with Team Video came 
along rules and
 regulations.  And that in order
Šby getting
 rid of them, then they can have more control
 of their tec
h-nical people, which would be me.
  Then, Morrisey explai
ned the notes she took during the 
meeting 
(Tr. 10877
Œ108
78):  Q. 
What does it say directly under DVD cameras?
 A. ﬁManage us rather can™t with third
 party.ﬂ
 Q. Do you know why you wrote that?
 A. Basely she was explaining to the
 conference room 
why they were
 doing this,
 while they were getting rid of 
Team Video, and
 they went into saying that they were d
o-ing
 this because they can™t
Šthey felt like they
 couldn™t 
manage the technical side of the
 people.  And they wanted 
to be able to
 control the technical end of
 it. Q. What does it say under that?
 A. I wrote no union.
 Q. Why did you write that?
 A. I wrote that because as she was
 talking about ma
n-age us rather can™t with
 third party, the person went into 
talking
 about basically the union has rules in which
 they 
find it harder to follow with managing the technical crews, 
technical end.
 Q. Who is this that said that?
 A. The person that was standing up,
 which was the 
woman.
  Morrisey admitted that she is not sure that Curry explicitly 
stated there would be 
ﬁno union
ﬂ at CNN or that Curry used the 
term 
ﬁunion rules
ﬂ as opposed to 
ﬁrules.
ﬂ  However, I credit 
Morrisey
™s testimony that Curry implicitly, if not explicitly, 
informed employees at this meeting that CNN would be opera
t-ing without a union beginning in January 
2004.  
 If Curry discussed rules which inhibited CNN
™s freedom in 
managing employees who worked at the Bureau, she necessar
i-                                              CNN AMERICA
, INC
. 497 ly had to be referring to the restrictions in the collective
-bargaining agreement.  There is no other type of rule that to 
which she
 could have been referring in this context.  In January 
2004, the collective
-bargaining agreement between Team and 
NABET Local 11 had 
2 years to run before its expiration.
 CNN was planning to increase the use of 
ﬁone-man bands
ﬂ for field camera and audio w
ork.  CNN
™s freedom of action 
with regard to the use of 
ﬁone-man bands
ﬂ would have been 
inhibited by 
article 19 of the collective
-bargaining agreement 
with Local 11, unless it got rid of the Union or at least the r
e-strictions of the union contract.
 I find 
Morrisey credible in part because she testified from 
contemporaneous notes.  By way of contrast, the CNN witnes
s-es testifying about the September 29 meetings were relying 

totally on their memory of events that occurred 
4-1/2
 years 
earlier.
26  Indeed, while 
the CNN witnesses generally could 
remember what Curry did not say, most did not testify at all 

about what she did say.
 Moreover, Curry
™s testimony and what in fact occurred du
r-ing the Bureau Staffing Project, is completely consistent with 
Morrisey
™s recoll
ection and her notes. Curry testified about her 
September 29 meetings 
(Tr. 8419
Œ8420):  We discussed that we were going to be no longer 
working with Team Video Services after a certain point.
 That we were excited about the move into Time War
n-er Center and 
the opportunity that the technology provided 
us and we really felt that it was an opportunity for us to 
redefine the way we did things, and that we felt that we 
were at a point where we could directly manage all of the 
employees who worked for CNN in this 
newly reconfi
g-ured environment. 
  Later, in response to a question from CNN counsel, Curry 
stated 
(Tr. 8461
):  Q. The complaint in this case alleges that at one of 
those meetings, the attendees were told that there would be 

no union after the Team contract
 was terminated.  Did you 
say that there would be no union after the Team contract 
was terminated?
 A. 
No.
 Q. Were there other managers at the meeting?
 A. Yes.
 Q. Did other managers speak?
 A. Yes.
 Q. Did any of them say that there would be no union 
after th
e team contact was
 terminated?
 A. 
I don™t think so, no.
27  First of all, there is no reason to believe that Curry actually 
remembers what she said at every meeting on September 29.  In 
a similar vein, Deputy Bureau Chief Edith Chapin, testified that 
she rec
alls very little of what transpired 
(Tr. 9210
Œ9211):  26 The number of notations recorded by Morrisey is consistent with 
Jeff Gershgorn™s testimony that the meeting he attended ﬁwas not 
brief.ﬂ  Tr. 7951.
 27 Curry testified that she believed that Ken Jautz, the head of 
CNNfn also spoke.  Jaut
z did not testify in this proceeding.   
 A. Yes, is that the date that
Šshe wrote the E
-mail
Šon September 29
thŠ I see the times of the meeting.  I™m confused whether 
that is the day of the
 meeting or not.
 Q. Are you familiar with the meetings 
being referred 
to regardless of the date?
 A. I have a vague recollection there were those mee
t-ings.  And I™m confident I
 attended one or more of them.  
But they are not memorable to me in any other way.
 Q. Did Ms. Curry speak at those meetings?
 A. I™m sure
 she did, yes.
 Q. At the meeting, did she or any other manager say 
that there would be no union after the Team contract was 
terminated?
 A. I have no recollection of that.  That is something I 
would remember if it had
 been said.
  Curry
™s remarks must be vie
wed in the context of the record 
in this case as a whole.  What Curry admits to saying only 
makes sense if she was communicating at least implicitly an 
intention to get rid of NABET.  Curry did not claim to say that 

the reason for the Bureau Staffing proje
ct was the inability of 
the TVS employees to work with new technology or TVS 
shortcomings in managing its employees.  In this context, Cu
r-ry™s message about 
ﬁdirectly managing employees at the B
u-reau,
ﬂ necessarily conveyed an intention to do so without the
 Union. It also imparted a coercive message to CNN employees, 

who attended these meetings, that CNN in general will not 
tolerate a union and thus violated Section 8(a)(1) as alleged in 

complaint paragraph 9(a).
 This conclusion is supported by the following
 testimony of 
Edith Chapin, the 
deputy 
bureau 
chief 
(Tr. 9083
Œ9084):    Q. When did you become aware that CNN wanted to 
hire people directly to do the camera work, the audio work 
that had previously been done by Team?
 A. I first learned of that in either l
ate August, early 
September of 2003.
 Q. When did you first become aware or how, in what 
situation did that come up?
 A. The first I heard of it was from Karen Curry.
 Q. What did she tell you?
 A. Precisely, I don™t recall.  But the message was that 
the compa
ny had decided to ends its relationship with the 
contractor and that as we were looking to move towards 
the Time Warner Center in 2004 and with the technolog
i-cal changes that the company decided it was an opportun
i-ty to make the New York bureau and as I un
derstood the 
Washington bureau as well similar to all other CNN b
u-reaus around the world, and have a common work force 
and a comparable work force that was interchangeable and 
that that would be something that we would be working on 
in the months ahead, an
d that this would take place som
e-time early in the new year.
  A ﬁcomparable work
 force that is interchangeable
ﬂ with 
CNN
™s work
 force at other 
bureaus suggests a desire to have a 
work
 force that is nonunion, just like CNN
™s other bureaus and 
its Atlanta 
headquarters.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 498 Danielle Whelton
™s Statement to Tim Garraty 
 (Complaint 
Paragraph 9(k) as 
Amended at 
Trial)
 On September 29, 2003, shortly after TVS cameraman Tim 
Garraty had learned that CNN was cancelling the Team co
n-tract, CNN White House Executive Produc
er Danielle Whelton 
called him into her office.  During a discussion of this news, 

Garraty asked Whelton where the Union fit into CNN
™s plans.  
Whelton told Garraty there would be no union when CNN took 
over the technical work
 force 
(Tr. 13750
).28  Whelton
™s stat
e-ment to Garraty violated Section 8(a)(1) as alleged in 
complaint 
paragraph 9(k).
 Kathryn Kross
™ Statements to Local 31 President 
 Mark Peach
 Paragraph 9(b) alleges that CNN violated 
Section 8(a)(1), by 
D.C. Bureau Chief Kathryn Kross, on or about Oc
tober 3, 2003, 
by telling CNN employees and Local 31 that after December 5, 
2003, the Union would no longer represent employees.  There 
is no evidence of remarks to CNN employees similar to those 
made by New York Bureau Chief Karen Curry.  However, 
Mark Pe
ach, then 
president of Local 31, testified about a mee
t-ing he had with Kross on October 3.  Ordinarily, Peach
™s test
i-mony is of the type at which I cast a jaundiced view due to its 
self
-serving nature and lack of corroboration.  However, CNN 
neither called
 Kross to contradict him, nor explained why she 
was unavailable to testify.
29  Therefore, I credit the following 
uncontradicted account by Peach:
  A. I asked her what NABET™s role at CNN
Šwhat was 
NABET™s role at CNN going to be after the 5th.
 Q. And did she
 respond?
 A. She did.
 Q. What did Ms.
 Kross say?
 A. She said that NABET would not be a part of CNN 
after the 5th, there would be no need for NABET because 

these employees would be so happy that they wouldn™t 
need a union.
 Q. How did you react?  
 A. I was s
hocked by her point
-blank matter
-of-factness.  I was slack
-jawed sitting there.  I couldn™t b
e-lieve what she was saying.
 Q. And what happened next?
 A. She appeared to sense my shock and proceeded to 
tell me that it™s okay, they won™t
--they won™t need a uni
on if they™re happy.  I perceived her to be trying to placate me 
based on my shock.
 She said that NABET people wouldn™t be discrimina
t-ed against.  It™s okay.
 28 CNN did not call Whelton to contradict this testimony nor does it 
claim that Whelton was unavailable to testify, CNN 
Br. at 
232..
 29 CNN at p
. 222 of its initial brief states that Kross no longer works 
for CNN and 
was available.  CNN faults the General Counsel for fai
l-ing to call Kross.  However, in the absence of any other evidence, 
Peach™s account is credible.
 CNN emphasizes Kross™ assurance to Peach that there would be no 
discrimination against unit members.  How
ever, there was plenty of 
discrimination and it is possible that Kross was not privy to CNN™s 
intentions in this regard on October 3.
 Q. And what did you say, if anything?
 A. I looked at her and I said, You mean to tell me that 
the 
only reason for a union is when management sucks?
 She just sat there.
 Q. How did the meeting end?
 A. With that, I just
--I closed my book, I shook her 
hand, I thanked her for her time and excused myself.
  [Tr. 
1223
Œ1224.
]  Kross
™ remarks, in conjunction with other evidence, such as 
Garraty
™s uncontradicted account of his conversation with Da
n-ielle Whelton and Barbara Morrisey
™s testimony, persuade me 
that many CNN employees were aware by September 29, that 
CNN was planning to oper
ate the Washington and New York 
bureaus without a union.
 Jeff Kinney
™s Conversations and 
E-mail about 
Freelance 
 Work (Complaint 
Pars.
 9(h) and (i))
 Additional direct evidence of CNN
™s discriminatory motive 
is an email from Jeff Kinney, the manager for pho
tojournalists 
in New York to Jim Peithman, a cameraman who had worked 
at the New York bureau from 1980 to 2003, but was not hired 

by CNN during the Bureau Staffing Project 
(GC Exh
. 496
). Kinney testified that he did not send this email and CNN 
thus suggest
s that it is a forgery.  However, I find that to be 
extremely unlikely and I credit Peithman.
30  Kinney conceded 
that he had exchanged emails with Peithman, 
ﬁprobably soon 
after the transition, early 2004
ﬂ (Tr. 11513
).  However, CNN 
introduced no evidence a
s to what these emails concerned.
31  The document contains both Kinney
™s e-mail address and 
Peithman
™s email address 
(Tr. 11513
). Moreover, if Peithman 
were to have forged an email from Kinney, I believe he would 
have drafted it in a fashion that would have
 been much more 
incriminating.  
 Peithman inquired of Kinney whether there was any possibi
l-ity of his doing freelance camera work for CNN after the end of 

the CNN
™s contract with Team Video.
32  Kinney responded:
  Hi Jim,
  How are things going with you?  I™v
e heard through 
the grapevine that you have been sighted working around 
town a couple of times.  It™s good to hear that you™re ge
t-ting work.  I™m sure that as the Presidential race heats up, 
that more work will present itself.
 Things are going fine with th
e transition here.  Things 
haven™t gone entirely painlessly, but we™re keeping our 
heads above water.  The network seems to be trying to re
-30 Due to what I regard as Kinney™s untruthful testimony, I regard 
him to be a generally incredible witness, when testifyin
g in support of 
CNN™s case on any issue.
 31 Kinney testified that he searched his computer for the e
-mail that 
is GC 496 in 2005
; Tr. 11512
Œ115
13.  He does not contend that he 
looked for it again after Peithman produced the e
-mail and testified on 
April 7, 
2008.  It is unclear why Kinney would have looked for this 
email in 2005.
 32 See p
. 104 herein for a discussion of the status of freelance or da
i-ly hire employees when Team was the contractor at the New York and 
Washington bureaus.
                                                                                           CNN AMERICA
, INC
. 499 invent itself again, and with that there are many changes 
that aren™t easy to understand.
 As far as freelance work g
oes, we haven™t really had 
much of a need to bring in anyone.  While the reasons h
a-ven™t been clearly articulated to me, there are issues r
e-garding freelancers, and specifically former Team Video 
employees.  I don™t understand the liabilities and legalitie
s involved, but suffice it to say that we™re part of a huge 

company that makes decisions by committee, at the exec
u-
tive level, in rooms full of attorneys.  I think that all of us 
yearn for aspects of the old, idealistic CNN.
 I have to believe that the 
policy regarding freelance 
hiring will change someday, but until then, we™ll have to 

make it work with what we have.  Please feel free to call 
me at any time, Jim.  I sincerely hope that you and your 
family are doing well.   Take care and keep in touch.
  Sincerely,
  Jeff Kinney
 212Œ714Œ5805
33  Sent from my BlackBerry Wireless Handheld 
[GC Exh
. 496; Tr. 10118
].  The email on its face strongly suggests its authenticity.  Ki
n-ney testified that CNN did not hire any freelancers to do camera 
or audio work in New 
York between January 16, 2004
, and 
sometime in March 2004 
(Tr. 11497
Œ114
98).  Moreover, it is 
likely that no freelancers were hired to do such work until 
sometime after May 18, 2004 
(Tr. 11497
Œ11502
). It is clear from Kinney
™s email that CNN was discrimina
ting 
against former Team Video employees in regard to hiring them 
for freelance work.  The motive for this policy is clearly a co
n-cern that hiring such employees might adversely affect CNN
™s intention to remain nonunion.
34  Kinney
™s statement is a viol
a-tion
 of Section 8(a)(1) as alleged in 
complaint paragraph 9(h).
 CNN
™s discriminatory motive is also evident from the cred
i-ble testimony of freelance cameraman Jonathan Smith about his 

conversations with Jeff Kinney.  Whatever doubts I may have 

entertained abou
t Smith
™s testimony on March 28, 2008, were 
eliminated by James Peithman
™s testimony on April 7, and 
particularly the email Peithman produced from Kinney.
  Smith 
performed substantial freelance camera work for TVS at the 

New York bureau in 2003.  He applie
d for a position at CNN 
and was not hired.  In January, just prior to end of the Team 
Video contract, Smith approached Kinney and told him he 
wanted to be sure he could obtain freelance camera work after 
CNN took control of the technical work
 force on Janu
ary 17.  
Kinney responded that it 
ﬁwould probably be possible.
ﬂ Several weeks after January 17, Smith called Kinney again 
about freelance camera work.  Kinney told Smith that CNN was 

hiring cameramen who owned their own gear (equipment). 

Smith responded th
at he had his own gear.  Then
, Smith asked 
33 Kinney did not contend that this was not his telephone number.
 34 CNN™s payroll records, which it claims it does not have, might 
show whether CNN was hiring freelancers during the first months of 
2004, or whether it was avoiding doing so by bring in techni
cians from 
other CNN 
bureaus.
 Kinney if his membership in the Union was a problem.  Kinney 
responded, 
ﬁ[T]
hat
™s good to know.
ﬂ  He told Smith he would 
have to check with 
ﬁhigher
-ups.
ﬂ Smith asked Kinney if he meant CNN
™s lawyers.  Smith te
s-tified that 
ﬁhe said basically, yes.
ﬂ  Kinney told Smith that he 
had a good reputation at CNN and that he would be good to 

have around because of his maturity.  Smith called Kinney 
approximately 
3 weeks later.  Kinney informed Smith that b
e-cause of his prior 
relationship with Team Video and the Union, 
CNN was not going to be able to offer him freelance work. 
Smith responded by observing that he thought it was ironic that 
he had to join the Union because he had worked 
30 days for 
CNN and that now that membershi
p was keeping him from his 
livelihood.  Kinney agreed 
(Tr. 9844
).  Kinney
™s statements to 
Smith violate Section 8(a)(1) as alleged in 
complaint paragraph 
9(i).
 Finally, that Kinney, an agent of CNN, bore animus towards 
unions is established by his 
interview rating sheet for Jamie 
Wiener.  Although, Kinney
™s overall rating of Wiener is fairly 
good, he noted as a concern, Wiener
™s ﬁunion mentality?
ﬂ  (GC 
Exh. 522 B, vol. 4, Wiener, B# 6151.
)  Wiener was one of only 
two Team field audio technicians hir
ed by CNN in New York.  
However, Wiener was initially not included in the group of 
individuals to be offered a photojournalist position.
 Paragraph 9(g) of the Complaint: 
Alleged 
 Statement by Lou Strauss
 Jon Ford, a former TVS employee, testified that when
 Lou 
Strauss interviewed him for a job at CNN during the Bureau 
Staffing Project, the following exchange took place at the end 
of the interview:
  A. I remember telling Lou that I felt bad that the e
m-ployees were under a lot of
 stress because I was a single
 guy, and I didn™t feel as much stress as they were
 feeling.  
So a lot of my friends who had families and mortgages to 
pay for I was
 watching them suffer quite a bit.  I me
n-tioned that to him and he said that they
 had nothing to 
worry about.  ﬁEverything i
s okay, there is nothing to wo
r-ry about.ﬂ  And at some point I asked him, I said is it a 
safe assumption to say the union won™t be back at CNN 
and he said yes, that™s a safe assumption to make.  And he 
kind of got up at that point and kind of whisked me to
 the 
door.  
[Tr. 10984
Œ1098
5.]  When Strauss testified a few days before Ford, CNN counsel 
asked the following question 
(Tr. 10275
Œ102
76):  Q. Let me go to another allegation in the complaint.  
Paragraph 9G of the complaint alleges that on or about 

Novembe
r 25, 2003, during a job interview in your office 
you told employees ﬁthat the union will not be back at 
CNN.ﬂ
 Did you ever make such a statement?
 A. No.
 Q. How are you sure that you didn™t make such a 
statement?
 A. Because it™s not up to CNN to determine 
whether 
there is a union.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 500 Again, it™s up to the employees to decide if they are 
going to seek representation 
. . . .
  I credit Ford for several reasons; first, Strauss
™ testimony 
does not directly contradict Ford.  Secondly, I asked Strauss to 
go through t
he list of 76 TVS Studio technicians to tell me 
which ones CNN hired and which ones it did not 
(Tr. 10276
Œ10283).  When Strauss got to Ford
™s name, he volunteered that 
he didn
™t even recall him, something he did not do for any of 
the other 76.  I infer tha
t Strauss stumbled on Ford
™s name b
e-cause he recalled that he said something that he should not have 

when interviewing him.
35  Finally, I view all of Strauss
™ test
i-mony with a jaundiced eye given his failure to mention the fact 

that he interviewed Neal Rive
ra after the studio operator d
e-briefing/selection meeting.
 When a successor employer tells applicants that the company 
will be nonunion before it hires its employees, the employer 

indicates to the applicants that it intends to discriminate against 
the pred
ecessor
™s employees to ensure its nonunion status.  
Thus, Strauss
™ statement to Ford violated Section 8(a)(1), 
Eldo-rado, Inc., 
335 NLRB 952, 952 (2001).  The coercive nature of 

Strauss
™ statement is not mitigated by his assurances that there 
was nothing to worry about.  Fifty of bargaining unit members 
in New York, including Ford, soon found out, if they did not 
already realize, that there was plenty to worry about regarding 
their contin
ued employment at the CNN bureau and that their 
status as bargaining unit members would cost them their jobs.
 Other 
Direct 
Evidence of 
Antiunion 
Animus
 Although not alleged as 8(a)(1) violations, there is other d
i-rect evidence of antiunion animus in this r
ecord.  One example, 
discussed below, is the effort to draft position questionnaires 
for photojournalist with a view to avoiding the Unions.  Anot
h-er example is that Scott Garber and Ken Stanford, CNN
™s sate
l-lite truckdrivers in New York and Washington, re
spectively, 
were assigned to the National desk in Atlanta prior to the B
u-reau Staffing Project 
ﬁso they would be non
-union
ﬂ (GC Exh. 
558). Circumstantial evidence establishing that the reasons given 
by CNN for not hiring former Team employees, including i
m-plementation of the BSP, are pretextual and that the real re
a-sons were discriminatory.
 As noted by the 
court of 
appeals for the Ninth Circuit in 
Shattuck Denn Mining Corp. v. NLRB
, 366 F.2d 466, 470 (9
th Cir. 1966):
  Actual motive, a state of mind, being t
he question, it is seldom 
that direct evidence will be available that is not also self
-serving.  In such cases, the self
-serving declaration is not co
n-clusive; the trier of fact may infer motive from the total ci
r-cumstances proved.  Otherwise no person acc
used of unla
w-ful motive who took the stand and testified to lawful motive 
could be brought to book.  Nor is the trier of fact
-here a trial 
examiner
-required to be any more naïf than is a judge.  If he 
finds that the stated motive for a discharge is false, 
he certai
n-35 Strauss was not the only CNN manager to be so candid during an 
interview.  Jeff Gershgorn testified that some engineering candidates 
asked him if they were interviewing for a union job.  He replied, ﬁ
[I]
t is 
not.ﬂ Tr. 7985.
 ly can infer that there is another motive.  More than that, he 
can infer that the motive is one that the employer desires to 

conceal
-an unlawful motive
-at least where, as in this case, the 
surrounding facts tend to reinforce that inference.
  Acco
rd: Fast Food Merchandisers
, 291 NLRB 897,
 898 
(1988), 
Fluor Daniel, Inc.,
 304 NLRB 970, 971 (1991).
 I conclude that the General Counsel has met its burden of 
proving that CNN
™s overall plan, referred to in 
complaint par
a-graph 22(b), including the BSP, was
 discriminatorily motiva
t-ed.  
 I have reached this conclusion on the basis of direct evidence 
of discriminatory motive, discussed above, and the following 

circumstantial evidence: 
  1) The degree to which CNN™s desire to have a workforce 
able to cope with 
new technology could have been, and in fact 
was, addressed by training; 
 2) Overwhelming evidence that the Bureau Staffing Project 

was a sham as established by the following factors:
  a) The absence of any clear evidence as to who actua
l-ly decided which jo
b applicants would be hired and the 
basis on which these decisions were made.  
 b) The manner in which CNN set up its hiring process 
so as to minimize the importance of the prior experience 
and work history of the Team Video job applicants; 
 c) The uneven 
playing field on which TVS applicants 
were competing for their jobs with non
-TVS applicants;
 d) The importance CNN placed on certain qualific
a-tions, such as non
-linear editing (NLE), which CNN knew 
TVS applicants lacked, but which were marginally i
m-
portant
 to the performance of the jobs for which they were 
applying, or which Team applicants could have acquired 
with minimal training; 
 e) The disparate treatment in favor of non
-TVS appl
i-cants with little experience, including the so
-called 
ﬁgrowth candidates;
ﬂ f) The hiring of non former TVS employees in jobs 
subject to the Bureau Staffing Project who had not applied 
and/or had not been interviewed prior to the sele
c-tion/debriefing meetings at which hiring decisions were 
purportedly made.
 g) CNN™s departure 
from an employer™s normal incl
i-nation to hire ﬁknown quantities.ﬂ
  These considerations lead me to the conclusion that the re
a-sons advanced by CNN for terminating its contracts with Team 
Video, implementing the Bureau Staffing Project and its hiring 
decisi
ons during the BSP are pretexual.  Thus, CNN did not 
meet its burden of proof set forth in 
Wright Line 
and other 
Board cases.
 Finally, I would note that while CNN hired many Team e
m-ployees, this does not preclude a finding of discrimination.  
It is 
well 
established that an employer
™s failure to take adverse a
c-tion against all union supporters does not disprove discrimin
a-tory motive, otherwise established, for its adverse action 
against a particular union supporter, 
Master Security Services, 

270 NLRB 543, 
552 (1984); 
Volair Contractors, Inc
., 341 
NLRB 673, 676 fn. 17 (2004).
 The f
act that CNN hired many 
                                              CNN AMERICA
, INC
. 501 unit members and even some union activists is outweighed by 
the overwhelming evidence that it discriminated against other 

unit members.  Moreover, it is qui
te apparent that had CNN 
refused to hire all bargaining unit members, it would not have 
been able to operate its business, e.g. 
(GC Exh. 595
). Training
 Contrary to CNN
™s contentions, e.g. 
(CNN 
Br. 53), it was 
unnecessary for CNN to hire a new work
 force in
 order to take 
advantage of nonlinear editing or any other new technological 

developments.  Whatever concerns CNN had about implemen
t-ing new technology could have addressed by training the e
m-ployees who already worked at the New York and Washington 
Bureaus
.  This training could have been performed either 
through Team Video or by CNN if it chose to terminate the 

TVS contracts.
36 In fact, CNN trained all the employees it hired in the Bureau 
Staffing Project as it implemented new technology, regardless 
of wheth
er or not they previously worked for Team Video.  
Secondly, it hired a majority of the technicians employed by 
Team Video.  There is no evidence that any of the former Team 
employees that were hired were incapable of adapting to new 
technology.  Moreover, 
there is no evidence that the Team e
m-ployees CNN did not hire could not have adapted to the new 
technology.
 The hiring of audio designers in New York provides a pe
r-fect example of why CNN
™s stated motive for the BSP is pr
e-textual.  At some point in the BSP
 process a list of audio d
e-signer candidates was prepared in order of desirability 
(GC 
Exh. 513
).  Only 
three
 of the top 
six
 applicants on the list were 
former TVS employees.  However, all three of the top nonTVS 
candidates declined CNN
™s offer of employme
nt.  Thus, five of 
the six applicants hired had been bargaining unit employees.  
 All five, Mark Hubbard, Jason Greenspan, James Pertz, 
Gerard Kaufold
, and Lawrence Greenberg, successfully 
adapted to the new technology, such as the Euphonix audio 

board, an
d were still CNN employees as of February 2008 
(CNN Exh. 543
).37  The only nonTVS applicant offered a pos
i-tion as part of the BSP was John Wesley Hamilton. He was 
terminated for poor performance on April 3, 2004, and was 
replaced by Paul Bernius, a former T
VS bargaining unit me
m-ber, who was next of the list referred to above 
(CNN Exh. 543, 
545).  Bernius was still employed by CNN as an audio designer 
in February 2008.
 36 The Electronic Newsgathering Agreement (ENGA) between CNN 
and Team provided that Team ﬁshall ensure that technicians are prope
r-ly trained on any new equipment supplied by CNNA,ﬂ GC Exh. 40, p. 
20.  There is no evidence that Team failed to comply with thi
s contra
c-tual requirement.
 When bidding on a renewal of the ENGA in June 2001, TVS listed 
among its key goals, ﬁcontinue to develop the skills of our technicians 
through training and supervision,ﬂ and ﬁhelp CNNA make technolog
i-cal changes with minimal impa
ct to their operations (e.g., the transition 
to the SX cameras),ﬂ  GC Exh. 589, pp. 3
Œ4.
 37 Kaufold transferred to the CNN London 
bureau in December 
2007.
 The 
Training CNN 
Conducted 
After the 
Termination 
 of the TVS 
Contracts 
Establishes 
Pretext
 At the New York 
bureau, all the engineering employees by 
CNN were required to complete an extensive training program 
as a condition of their employment 
(CNN Exh
. 213
).  This 
training was completed over a 6
Œ8-month period as new 
equipment came on line 
(Tr. 
8180, 8184, 8196
Œ819
7, 8225
).  In 
fact, the engineers who had worked for TVS in some instances 

needed less training than new engineers who had never worked 
at the New York 
bureau previously 
(Tr. 8196
Œ819
7).38 The photojournalists hired in the New York 
burea
u received 
extensive in
-depth training on Final Cut Pro (software for edi
t-ing video on a computer) and other subjects in the first 
2 weeks 
of their employment with CNN.  Jeff Kinney, CNN
™s phot
o-journalist manager in New York, testified that after 
2 days of
 training on Final Cut Pro, a photojournalist would be able to 

use this program to edit video in their work.  As discussed later 
on, every single photojournalist hired in New York was able to 
edit with Final Cut Pro 
2 weeks after they were hired.
 Training 
at the D
.C. Bureau
 The General Counsel asked Steve Redisch, CNN
™s D.C. deputy 
bureau 
chief in 2003, 
ﬁWhy was it necessary to cancel 
the contract with Team in order to address technology issues?
ﬂ  Redisch answered, 
ﬁI don
™t know
ﬂ (Tr. 5528
).  He doesn
™t know because CNN could have had Team train its employees 
on new technology, including nonlinear editing, as Team had 
trained its employees on new technology in the past (Tr. 380
Œ382, 884, 1021, 3550
Œ3556; GC Exh. 180, p. 4), or provided 
the necessary train
ing directly to Team
™s work
 force. 
 Larry D
™Anna, 
president of Team Video, testified in this r
e-gard 
(Tr. 3555
):  As a new piece of equipment was introduced into the 
CNN Washington plant, we provided training for our 
technicians to be able to operate that e
quipment.  And it 
was specifically related to the equipment we were expec
t-ing them to operate.
 We provided training on specific type of digital 
equipment, yes. 
  An example of training Team gave its employees to perform 
their work for CNN occurred in 2002 
or 2003.  Mike Peters, 

one of the principals of Team Video, conducted an intensive 
week
-long training session on the erection and operation of the 
jib camera 
(Tr. 6006
Œ6008
).  The jib camera is used for swee
p-ing motion shots.  To accommodate this training,
 which was 
conducted for a group of eight employees, operators were r
e-lieved from their regular duties.
39  CNN could also have trained Team employees, or the same 
work
 force without Team, in the same manner that it trained the 
work
 force it hired during the
 Bureau 
Staffing 
Project.  CNN 
38 Similarly, CNN media co
-coordinators who had worked for TVS 
not only needed less training than those
 who had not worked for TVS, 
but at least one was responsible for training new CNN media co
-coordinators who had not worked for TVS, Tr. 10487.
 39 Other groups of TVS employees may also have received such 
training at sessions other than the one attended by 
witness Elizabeth 
Zosso, Tr. 6008.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 502 conducted a 
2-week training program for all 39 Washington 
photojournalists in the weeks starting December 8 and 15 
(GC 
Exh. 323
).  Included in that training was introductory and in 
depth training in Final Cut Pro.  CNN also o
ffered or required 5 
days of NLE training in February and March 2004 (CNN Exh
s. 145, 146).  NLE training was offered or required again for se
v-eral days in 2005 or 2006.
 The Final Cut Pro training that CNN provided to photojou
r-nalists in February and March 
2004 was provided by Inez P
e-rez,
40 who also provided such training for the Union.  TVS 
camera operator Elizabeth Zosso, who was hired by CNN, r
e-ceived 
2 days of training on Final Cut Pro from Perez at a 
union 
facility in Silver Spring, Maryland, prior to be
ing interviewed 
by CNN in the fall of 2003.  She mentioned that she had some 
experience with NLE in her interview and this may account in 
part for the fact that CNN hired her.  Thus, CNN could have 
had Perez train the TVS field technicians in nonlinear edi
ting 
and could have avoided putting 18 of them out on the street.
 Ex
-TVS photojournalists were not the only D.C. photojou
r-nalists who received training from CNN in the months immed
i-ately following the termination of the TVS contract.  Ben 

Coyte, the photoj
ournalist manager, provided training on Final 
Cut Pro, the BGAN transmission device and/or its predecessor, 
and File Transfer Protocol to every photojournalist in D.C. 
(Tr. 
15,501
).  The training on Final Cut Pro appears to have varied 
depending on the pri
or experience of the photojournalist.  CNN 
provided Doug Schantz, who already had experience with Final 
Cut Pro with CNN in Atlanta, one
-on-one sessions to learn 
more advanced techniques than those taught to beginners.
 Khalil Abdalah, Ken Tillis, Ron Helm
, and John Bena, who 
also were hired by CNN essentially to replace members of the 

TVS work
 force, were trained in File Transfer Protocol (FTP) 
techniques in March 2004 (CNN Exh. 146).  Derek Davis also 
had to be trained how to use FTP 
(Tr. 15482
Œ154
83).  FT
P is 
the process whereby the material is transmitted via the Internet 

(Tr. 6394
).  Without this training, these photojournalists would 
not have been able to transmit material via the Internet 
(Tr. 15, 
626). Finally, it is not as if CNN did not have sufficient time to 
train the D.C. photojournalists in Final Cut Pro, FTP, etc.  
CNN™s basic Final Cut Pro course is a 2
-day course and its 
advanced FCP course is another 
2-day course (Tr. 15,633
Œ15,634).  For at le
ast the first 8 months and possibly longer, 
following the end of the TVS contract in D.C., many of the 

photojournalists were never called upon to edit with FCP or 
transmit via DNG techniques.  Those that did edit and/or use 
DNG did so rarely.
 An 
Unpreceden
ted 
Purge/Disparate Treatment vis
-à-vis 
 Nonunion 
Employees at CNN
™s Atlanta 
Headquarters
 Another basis for my conclusion regarding pretext is that 
there is no evidence that CNN has ever taken such draconian 
measures at any of its nonunionized bureaus or i
ts Atlanta 
headquarters.  For instance, there is no evidence that whenever 
40 Perez is also referred to by the last name of her husband, TVS and 
CNN photojournalist Jerry Thompson.
 the photojournalist title was introduced at CNN headquarters or 

other bureaus, that CNN replaced its incumbent photographers.
 Matthew Holcombe, 
engineering 
manager for CNN Intern
a-tional, testified that CNN updates its equipment very often.  
When it does so, it trains its employees, as opposed to dischar
g-ing current employees and hiring new ones.  Most typically, 
CNN arranges to have this training conducted by the vendor of 
the new 
equipment.  Indeed, almost immediately after the co
m-pletion of the Bureau Staffing Project in New York, CNN co
n-ducted extensive training on its new technology for all the e
m-ployees it hired, regardless of whether or not they had worked 

at the 
bureau before
 January 17, 2004 
(Tr. 7719
Œ7720, 8029
Œ8031, 8180
Œ8181, 8184
Œ8185, 8225, 9259, 10439
Œ104
40, 
10825
Œ108
32; CNNA Exhs
. 213
, 214). When CNN implemented server or computer
-based produ
c-tion in Atlanta, it did not conduct a wholesale purge of its exis
t-ing work
 force 
(Tr. 2129
Œ2133, 7718
Œ7720; GC 
Exh. 
101, pp. 
8, 10).41  Instead, it has trained employees in new technology.  
For instance, in 2000, CNN witness Rick Denius had an appa
r-ently seamless transition from a tape
-based feeds operator to a 
server
-based 
ﬁmedia c
oordinator
ﬂ (Tr. 13099
Œ13101
).  Similarly, when CNN introduced nonlinear editing in New 
York in 2002, it did not replace the editor/producer employees 

who worked directly for CNN.  Instead, CNN contracted with 
Pinnacle, the manufacturer of its new nonlinea
r editing m
a-chines, to train these employees in how to edit on the new 
equipment 
(Tr. 12424
Œ124
25). Anne Woodward, CNN 
vice
 president for 
technical 
oper
a-tions, testified that the Atlanta headquarters, New York and 
Washington
 bureaus were all using the Wheatstone audio 
boards in 2003.  These devices were replaced at all three b
u-reaus 
(Tr. 13824
Œ138
25).  There is no evidence that CNN soli
c-ited applicants for the audio technician positions and replaced 

any of the incumbents when
 it replaced the Wheatstone audio 
board at its Atlanta headquarters, as it did in New York and 

Washington.
 Compelling 
Evidence that the Bureau Staffing 
 Project was a 
Sham
 Manipulations by High
-Level Executives
 CNN contends that the hiring process in the B
ureau Staffing 
Project was nondiscriminatory.  CNN submits that the BSP 

hiring decisions were made in debriefing/selection meetings by 

the managers who interviewed the candidates.  However, there 
is a plethora of evidence that the process was a sham.  The 
record shows, for example, that CNN executives interfered with 
the process to prevent the hiring of Team Video bargaining unit 

employees.
42  In several cases, high
-level CNN officials d
i-41 CNN apparently laid off about some ﬁfeedsﬂ employees in Atlanta 
when the Pinnacle server was installed in 2005.  S
ome ﬁplaybackﬂ 
employees were apparently laid off in about 2000 when Atlanta was 
transformed from an essentially tape
-based environment to a server
-based environment.  There is no evidence that any of these Atlanta 
employees were replaced by employees from
 outside CNN or transfers 
from other bureaus, Tr. 12510
Œ125
11, 12521, 12904
. 42 The record also shows that applicants™ interview scores were 
sometimes changed for unexplained reasons.   For example, GC Exh.
 573 establishes that CNN™s director of engineering, Tu Vu, filled out 
                                                                                          CNN AMERICA
, INC
. 503 rected the hiring of inexperienced applicants over much more 
experience
d, qualified Team unit employees.
 At a debriefing/selection meeting held on or about Nove
m-ber 3, 2003, a list was drawn up of the candidates for 
technical 
director (TD) at the Washington 
bureau in order of their desir
a-bility.
43  As of November 21, 2003, Bar
bara Cra
n-mer/McCloskey,
44 a Team Video bargaining unit member was 
above Christian Keller, a nonTVS employee, on the list.  On 

that date, Bob Hesskamp, CNN 
senior 
vice
 president for tec
h-nical operations in Atlanta, emailed Cindy Patrick inquiring as 
to who w
as next on the TD list.  Patrick informed him that 
Cranmer/McClosky was next.  Hesskamp
™s response was 
ﬁAAHHHHﬂ (GC Exh. 534, 
vol. 3, (Keller) B# 5464.  
 On November 24, Patrick directed Sue Diviney to 
ﬁswitch 
Christian Keller and Barb Cranmer in TD, as Ch
ristian has 
accepted.  Barb and Jimmy Suissa are unlikely to get offers,
ﬂ Id.,
 B#19107.   Sometime prior to December 4, Keller
™s rank in 
terms of the most desirable candidate was changed from 
eighth
 to 
seventh
 and Cranmer
™s position was changed from 
sevent
h to 
eighth
 (GC Exhs. 268, 269
).  CNN has not offered any nondi
s-criminatory explanation for this switch.
 In an interview conducted on October 27, Mike Maltas found 
Keller to be 
ﬁnot fully competent
-developable
ﬂ in regard to his 
technical skills 
(GC 534, 
supra at B# 19930
).  Steve Alperin, a 
hiring manager from Atlanta, rated Keller higher but expressed 

concern that he was 
ﬁa bit inexperienced (but eager to learn)
ﬂ (Id.,
 B# 14751
).  Keller worked for CNN for only 
4 months 
(CNN Exh. 544
).45   CNN hired Cranm
er McCloskey on December 15, 2003.  
She resigned after working for CNN for about 6 weeks.  In her 

exit interview, Cranmer McCloskey commented, 
ﬁ[T]
he co
m-pany did not hire back many people that were very qualified 
when they worked here under Team Video.  Th
ere were people 

not brought back that were top notch and I wished I had them 
during some difficult times in the past month
ﬂ (GC Exh. 534, 
vol. 3, B# 70818
). In another instance, Cindy Patrick directed that Craig Jac
k-son, who was not a TVS bargaining unit m
ember, be hired i
n-stead of Peter Mohen, a Team Video employee 
(GC Exh. 534, 
vol. 3, B# 64005
).  It also appears that Jackson was moved 
two rating sheets for Oscar Romay, a NABET member, with different 
scores, B#s 21588, 37720.  Romay had been working full time at the 
CNN D.C. Bureau as a freelancer, filling in for an e
ngineer who was on 
disability leave.  Vu™s rating sheets for unit member Nick Kiraly are 
also different, see 
fn. 126 herein.
 43 CNN Exhs
. 529
, 583 gives a schedule for the debriefing/selection 
meetings in Washington.  Although CNN witnesses could not reme
m-ber the dates of these meetings, I infer that they occurred on or about 
the dates listed in the exhibit: Monday, November 3, for 
dire
c-tor/
technical 
director
 (TD), TD/
director, 
audio 
designers; November 3 
and 4 for studio operators; November 5 and 6, for pho
tojournalists; 
November 5 and 6 for the broadcast engineers (BIT).  Jim Hebb co
n-
firmed that the BIT selection/debriefing occurred on November 5, but 
couldn™t recall if it lasted more than 
1 day, Tr. 13231
Œ132
32
. 44 Cranmer apparently married or remarried in
 the late fall of 2003.
 45 A number of employees hired during BSP stayed in their jobs for a 
very short time.  Manuel Samaniego, a non
-TVS applicant, worked at 
the D.C. 
bureau as a technical director for less than 
3 months before 
resigning.  He was rehired 
in 2006.
 ahead of Mohen and Paul Skaife, another TVS employee, in the 
ranking of desirable candidates.  A butcher block indicates 

Jackson was once tied for 
seventh
 place.  On G
eneral 
Counsel™s 
Exhibit
 270, a CNN BSP spreadsheet dated December 5, 2003, 
Jackson has moved up to fifth place in front of Mohen and 
Skaife.  Mohen was offered a job at the last minute on Dece
m-ber 5.  CNN did 
not offer a position to Skaife.
 Hiring of 
Individuals who did not 
Apply, and/or were 
 Interviewed after the 
Meetings at which BSP 
Hiring 
 Decisions 
Purportedly took 
Place and/or were not 
 Evaluated at such 
Meetings
 Washington Bureau
 On December 29, 2003, J
ose Nunez, an employee of CNN 
Espanol in Atlanta, transferred to the D.C. 
bureau as a technical 
director.  Steve Alperin apparently interviewed Nunez for the 
TD/
director positions in New York and Washington on October 
30, 2003 
(CNN Exh. 694, B# 1166
).46  Witness Kelli Clarke 
prepared a list of candidates for the TD/
director position in 
Washington for use at the debriefing/selection meeting for 

technical directors 
(GC Exh. 549
).  This meeting was held on 
November 3, 2003 
(CNN Exh. 583
).  Nunez
™ name is no
t on 
this list.  
 Nunez
™ name also does not appear on a BSP position trac
k-ing spreadsheet dated November 18, 2003 
(GC Exh. 268
).  
However, Nunez
™ name does appear on a spreadsheet dated 
December 4, 2003 
(GC Exh. 269
).  On a December 5, sprea
d-sheet, Nunez i
s listed as the ninth most desirable applicant for 
TD 
(GC Exh. 270
).  From this I infer that Nunez was not di
s-cussed and considered at the selection/debriefing meeting at 
which hiring decisions were supposedly made.  I also infer that 
CNN transferred Nunez
 to Washington to avoid hiring a TVS 
applicant for discriminatory reasons.
 New York Bureau
 Engineers
 Nowhere is it so evident that the Bureau Staffing Project was 
a charade than in the selection process for the engineering and 
studio operations departments
 in the New York 
bureau.  The 
debriefing/selection for the engineering department in New 
York was held on December 4 and 5, 2003 
(Tr. 13228
).  Jim 
Hebb, a CNN human resources manager, who attended this 
meeting, testified that CNN Exh
ibit
 531, a list of com
posite 
interview scores was used at the meeting in the discussion of 
applicants 
(Tr. 13238
).  Hebb testified that 
ﬁthe purpose of the debrief meetings was 
to assure that there was a consistent process and a fair process 

for evaluating candidates for each p
osition and determining 
who would be made offers
ﬂ (Tr. 13227
). He also testified that 
ﬁbutcher blocks
ﬂ were used to document discussion of the e
n-gineering candidates in New York.  These 
ﬁbutcher blocks,
ﬂ which CNN cannot find, were, according to Hebb, used
 ﬁto 
determine who is the best candidate for each position
ﬂ (Tr. 
13242
).  It is quite surprising that these documents would be 
lost since CNN was concerned enough about the legal ramific
a-46 Alperin did not testify.
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 504 tions of the debrief meetings to assign Scott Porter, a Turner 
attorn
ey, to attend the meeting 
(Tr. 13230
).   In actuality, the hiring process at the New York 
bureau for 
engineers establishes that the BSP process was a sham.  CNN 
conducted a secret hiring process apart from the BSP that none 

of its witnesses mentioned when 
testifying 
(GC Exhs. 396
, 397).47  CNN hired several engineers: Scott Garber, Chris 
Stewart (or Stuart), Juan Lopez, Arkady Labovsky
, and Conroy 
Dave Reynolds, in January 2004, who did not participate in the 
BSP process.  It also hired several other enginee
rs soon afte
r-wards.
48  None of their names appears on CNN Exh
ibit
 531.
49   47 The silence of many CNN witness regarding the hiring of indivi
d-
uals who were interviewed after the debriefing meetings leads me to 
discredit their testimony generally.  I infer that virtually every CNN 
witness involved
 in the BSP was aware of this fact.  They are thus not 
credible because they were more interested in supporting a litigation 
theory than in testifying candidly, see, e.g., 
In re: 
Lexus of Concord, 
Inc., 
330 NLRB 1409, 1412 
fn.
 9 (2000); 
Carruthers Ready Mi
x, Inc., 
262 NLRB 739 (1982).
 For example, Matt Holcombe discussed the selection meeting at Tr. 
7740
Œ77
54 and gave no indication that engineering candidates were 
interviewed and selected afterwards.  Indeed, Holcombe testified that 
he, ﬁwasn™t part of the 
process,ﬂ after the selection meeting, Tr. 7754.  
However, the record shows Holcombe interviewed Conroy Reynolds 
on December 18, two weeks after the debriefing meeting for New York 
engineers.
 Michelle Lackey testified that there was only one meeting at whi
ch 
hiring decisions were made, Tr. 7892
Œ78
94, as did Jeff Gershgorn, Tr. 
7970
Œ79
71.  Gershgorn also interviewed Reynolds on December 18, 
and Arkady Labovsky on December 17.
 Lew Strauss also interviewed individuals after the debriefing mee
t-ing for studio op
erators who were hired by CNN.  I infer that this pra
c-tice was common knowledge amongst the hiring managers and others 
keeping track of the BSP, including, but not limited to: Cindy Patrick, 
Marty Garrison, Loren Kile, Jim Hebb, Jeff Polikoff, John Courtne
y, 
Strauss, Holcombe, Gershgorn, Rob Fox, Gina LaRussa
, and Tu Vu. 
 CNN™s 
Br. at 241 states, ﬁa debriefing session was held for each of 
the jobs.ﬂ  CNN™s brief does not suggest that there was more than one 
debriefing or selection meeting for any job classi
fication or that people 
who applied for positions after the debriefing meetings were hired for 
positions subject to the BSP.
 Jeff Polikoff™s testimony that he discussed his experiences with 
Chris Stewart at the selection meeting, Tr. 12703, is false.  Ther
e is no 
evidence that Stewart was considered at the December 4 and 5 d
e-brief/selection meeting.  In fact, Suzanne Mackiewicz™ December 15, 

inquiry to Polikoff, as to whether he knew Stewart, GC Exh. 392B (tab 
for Conroy Reynolds), B# 20094, establishes tha
t Stewart was not 
considered as a candidate at the selection meeting.  I would note that I 

inquired as to where hiring documents were regarding Stewart immed
i-ately after Polikoff testified about him, Tr. 12704
Œ127
05.
 48 These include:
 Joseph Cocozza was hired on March 1, 2004, as a BIT 
support 
eng
i-neer, CNN Exh. 543. Suzanne Mackiewicz, a contract recruiter, fo
r-warded Coccoza™s résumé to Jeff Polikoff, CNN™s 
vice 
president for 
technical 
operations, on February 10, 2004, CNN Exh. 551, ta
b 11.  
 Stanley Alexander 
(Alex
) MacGregor was hired as a BIT 
support 
engineer on February 16, 2004, CNN Exh. 543.  MacGregor, an e
m-ployee of CNNfn in Atlanta, sent a cover letter to Suzanne Mackiewicz 
on December 5, 2003.  CNN Exh. 551, tab 12, B# 10155. 
 Mackiewicz 
forwarded this letter to Rick Cole, a CNN IT manager in Atlanta on 

January 21, 2004, 
Id.
  Cole apparently interviewed MacGregor on that 
date.  VP Jeff Polikoff™s testimony at Tr. 12711
Œ127
12 that MacGregor 
On December 8, Conroy Reynolds applied to Time Warner, 
for a position as an 
audiovisual 
services 
manager 
(GC Exh. 
392B, B# 14144
).  On December 15, 2003, 
1-1/2
 week
s after 
the 
selection meeting, recruiter Suzanne Mackiewicz forwarded 
Conroy Reynolds
™ resume to Jeff Gershgorn, CNN
™s enginee
r-ing 
director for the New York 
bureau 
(GC Exh. 392B, B# 
26044
).  Gershgorn purportedly interviewed Reynolds the same 
day 
(B# 26034
).  Matthew 
Holcombe purportedly interviewed 
Reynolds on December 18 
(B# 2380
).  Reynolds was hired as a 
BIT 
support 
engineer on January 9, 2004, effective January 17, 
2004, the day after Team Video ceased to be the contractor in 
New York.  Thus, CNN hired Reynolds as
 a BIT 
support 
engi-neer, after the selections for these positions had supposedly 
been made.
50 Arkady Labovsky submitted a résumé to CNN in early Oct
o-ber 2003.  However, Jeff Gershgorn interviewed Labovsky on 
December 17, 2003, almost 
2 weeks after the debri
ef-ing/selection meeting 
(GC Exh. 392
-B, Labovsky, B#1161
).  CNN checked his references on January 8, 2004
, and offered 
him a position as a BIT 
support 
engineer the next day.
  Hiring of 
Nonapplicants and 
Late 
Applicants as 
Media 
 Coordinators and 
Studio 
Operators
 In New York, CNN hired four studio operators: Stephanie 
Santasier, Phil Johnson, Neal Rivera
, and Amy Graham, in 
January 2004, who also did not go through the BSP process.  

None of these individuals were members of the TVS bargaining 
unit.  
 The sel
ection meeting for studio operators took place on D
e-cember 2, 2003, and possibly continued on December 3 
(GC 
Exh. 
401
).51  Santasier, Graham, Rivera
, and Johnson do not 
was hired as part of the Bureau Staffi
ng Project is false.  His testimony 
that MacGregor attended the orientation on the ﬁfirst weekendﬂ is also 
false, unless MacGregor attended before being hired.  MacGregor™s 
name does not appear on CNN Exh. 270, a new hire orientation sche
d-
ule for January 1
7 and 18.
 I advised the parties on the record that I was unaware of any BSP 
hiring documents relating to MacGregor and Coccoza, Tr. 12719.
 49 On October 28, 2003, Jeff Polikoff emailed recruiter Suzanne 
Mackiewicz regarding Juan Lopez, stating, ﬁI know I th
ought he didn™t 
have the experience.  But lets interview him
,ﬂ GC Exh. 391, B# 20079.  
Lopez was apparently interviewed during the BSP for the position of 
BIT 
resource 
manager.  Rick Cole and Michelle Lackey deemed Lopez 
ﬁnot fitﬂ for that position, GC Exh
. 398, B# 24774.  There is no ev
i-dence that Lopez was discussed in the selection/debriefing meeting for 

the position into which he was hired, Senior BIT 
support 
engineer.
 50 CNN notes at p
. 75 of its brief that Reynolds mentioned that he 
was a NABET member 
on his CV, GC Exh. 392B, B# 26048.  Rey
n-
olds™ NABET membership has no bearing on this case because what 
CNN was primarily concerned with was limiting the number of TVS 
bargaining unit members it hired, something Reynolds was not.  
 Respondent also states t
hat other nonTeam employees hired, such as 
Neal Rivera and Terrence Thomas, indicated present or past union 

membership on their employment applications.  That is irrelevant for 
the same reasons.  Moreover, as discussed earlier, the fact that CNN 
hired many
 Team unit members does not preclude a finding of discri
m-ination.
 51 Lew Strauss, the only witness who testified about the selection 
meeting could not recall the exact date, Tr. 10210.  However, I infer 

from the notations on GC Exhs. 500
, 501, that there wa
s a meeting on 
                                                                                                                    CNN AMERICA
, INC
. 505 appear on any lists of the applicants considered 
(GC Exhs. 498
Œ501).  However, Lew 
Strauss interviewed Rivera on December 
12.  CNN offered Rivera a position as a studio operator on Ja
n-uary 8, 2004 
(GC Exh. 529
; Studio 
vol.
 IV, book 3 of 4: Li
n-denfeld
-Rivera
).  There is no evidence that Rivera was subject 
to any other part of the BSP proc
ess.
 Rick Denius forwarded Graham
™s resume to Lew Strauss and 
Andy Parsons on December 17, 
2 weeks after the sele
c-tion/debriefing meeting 
(GC 528, vol 2. B# 2620
).  Graham 
was interviewed by Parsons and Strauss on December 18.  
Strauss noted that Graham wa
s ﬁnot technical, but a self starter 
for sure
ﬂ (B#2611
).  He concluded, 
ﬁI™d take a risk on her
ﬂ (B# 
2619
).  There is no evidence that Graham was evaluated in the 

same way that applicants were supposedly evaluated in the 
selection/debriefing meeting.
 On De
cember 17, Denius emailed Cindy Patrick about Philip 
Johnson, stating
:  Troy [McIntyre] interviewed Phil for D.C., and he was 
an average candidate.  I do not believe we need to proceed 

with an additional interview for NY.
 Are we comfortable with using his scores from the 
D.C. interview when we debrief and candidate select for 
NY?  
[GC Exh. 528, vol. 2, B# 21189.
]  This email suggests that there was another debrief/selection 
meeting after the one in early December.  If so, t
his is som
e-thing that CNN has not addressed either on the record or in its 
briefs.  In any event
, Lew Strauss and Andy Parsons inte
r-viewed Johnson on December 18.  Strauss
™ observations (with 
unexplained crossouts) are that Johnson had a minimal tec
h-nical 
background for a studio operator.  He wrote and crossed 
out that Johnson
™s ﬁtech skills are not a fit for requirement (do 
not consider him a growth candidate)
ﬂ (B# 1845
).52 Stephanie Santasier apparently applied online for the studio 
operator position on October 15, 2003 
(GC Exh. 530, vol. 4, 
B#5312
).  However, it was not until December 16, that recruiter 
Shari Saye referred Santasier to New York for an interview.  
Saye descr
ibed Santasier as 
ﬁdefinitely a growth candidate.
ﬂ  Strauss and Parson apparently interviewed Santasier on D
e-cember 18, 
Id.
  (B#s 5314, 5329
).  She was offered a job on 
January 6, 2004, 
Id.
 (B# 10899
). These candidates were hired instead of such TVS applic
ants 
as Aspry Jones, who did go through the BSP process.  Jones 
was rated a 
ﬁnot strong
ﬂ candidate in the selection/debriefing 
meeting.  However, it is unclear how this was determined and 
CNN has offered no explanation for this rating.  Lew Strauss 
December 2, 2003, as scheduled in GC Exh. 401.  At this meeting 
applicants for studio operator were discussed and ranked.  There is no 
evidence that there was any other selection/debriefing meeting for 
studio operator.  Gina LaRussa, CNN hum
an relations director in New 
York, testified about a single debriefing meeting for studio operators 

after which CNN had its final ranking list, Tr.  13333, 13337.
 52 CNN Exh
. 559, tab 34 contains a butcher block for Johnson in 
which he was rated a ﬁnot strongﬂ candidate.  Listed as developmental 
areas were ﬁlight on relevant experienceﬂ and ﬁmotivational fit.ﬂ  I infer 
this is a ﬁbutcher blockﬂ from a debrief/selection meeting
 in Washin
g-
ton, D.C.
, held in November 2003.  There is no evidence that such a 
meeting took place in New York after December 2.
 opined 
that Jones was 
ﬁa quiet achiever
-someone who will be 
an asset to CNN
ŠQuestion is where
ﬂ (GC 528, vol. 2, B# 
8776
).  John Silva, a CNN witness, who supervised Jones for 
Team testified that he chose Jones as a bargaining unit 
ﬁsupe
r-visor
ﬂ because 
ﬁhe was qui
ck.  He had technical ability.  He 
could manage very well.  He demanded the job to be done 
right, and he was willing to learn
ﬂ (Tr. 11797
).53   Transfers and 
Part
-Time 
Employees in 
Positions 
 Covered by the BSP
 CNN also transferred some of its employees int
o positions 
subject to the BSP, without subjecting them to the BSP inte
r-view and evaluation process.  Kim Moscaritolo, who worked 

for Rob Fox in CNNfn, was transferred into media operations 
on January 17, 2004.  CNN hiring managers did not interview 
Moscar
itolo for a media coordinator position.  Her name does 
not appear on CNN Exh
ibit
s 539 and 540, which are the final 

rankings of applicants purportedly recorded at the December 9, 
2003 debriefing session for this position 
(Tr. 13,332
). Since Rob Fox supervis
ed Moscaritolo in CNNfn, and then 
supervised media operations, I infer that he was aware that she 
was hired or transferred into media operations without being 
compared to BSP applicants at the debriefing meeting for m
e-dia coordinator candidates.  CNN also 
employed Timothy R
u-bino and Diane Zisa as part
-time media coordinators from Ja
n-uary 17 until June 7, 2004, Id.; neither participated in the 
BSP.
54 Disparate 
Treatment vis
-à-vis 
Nonunion 
Employees 
 at the Washington and New York Bureaus
 Some employees who already worked directly for CNN in 
Washington and New York had to reapply for their jobs in the 

Bureau Staffing Project and some did not.  With regard to both 
groups, Respondent did not replace its nonunionized employees 
to accommodate i
ts new technology; it trained the employees it 
already had.  For example, none of the 20 editor
-producers who 
worked directly for CNN prior to January 17, 2004
, in New 
York lost their jobs.  Instead, CNN trained these employees to 
edit differently using th
e computer
-based equipment that was 
being installed at the new Time
-Warner Center 
(Tr. 12254
Œ12255).  Similarly, none of CNN
™s eight electronics graphics 
operators lost their jobs due to the fact that they were going to 

be working with new technology 
(Tr. 
10412
Œ104
13). Although a number of CNN employees in New York and 
Washington had to apply for their jobs pursuant to the Bureau 
Staffing Project, with only a few exceptions, no CNN employee 
53 As discussed later, Jones was not a statutory supervisor.  He a
s-signed employees to particular positions in the control room a
fter TVS 
management had assigned a crew to the control room.  Jones did not 
discipline employees or make hiring decisions.  Jones, rather than TVS 
Manager John Silva, performed the hands on technical work when there 
was a problem in the control room, Tr. 1
1798.
 54 The names of Zisa and Rubino appear on CNN™s schedule for the 
week starting January 19, 2004, CNN Exh. 356.  There are also the 
names of other ﬁfloaters/freelancersﬂ on the schedule. 
 There are some errors in CNN Exhs. 543 and 544 some of which 
hav
e to do with the employees™ job titles.  CNN has not given me a 
comprehensive list of the errors in this exhibit. 
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 506 lost their job.
55  By way of contrast, about 55 of 120 TVS ba
r-gainin
g unit employees in New York and about 38 of 86 TVS 
bargaining unit employees in Washington lost their jobs.  
 If the Bureau Staffing Project was motivated, as CNN co
n-tends, by a good
-faith belief that the personnel in the D.C. and 
New York bureaus could n
ot acclimate to new technology, the 
number of CNN employees who lost their jobs would be sim
i-lar to the number of unionized TVS employees who lost theirs.  
The fact that is not the case strongly suggests discriminatory 
motive.
 Absence of 
Evidence as to how
 and why 
Hiring 
 Decisions were made
 There is very little specific evidence in this record as to how 
and why CNN selected some applicants who applied during the 

BSP over other applicants.  It is very unclear how the various 
steps in the BSP related to one 
another.  For example, there 
appears to be no correlation between an applicant
™s interview 
scores and their ranking at the debriefing sessions.
56 More importantly, the most critical step in the hiring process, 
appears to be the placing of applicants into ca
tegories, such as 
ﬁvery strong possible,
ﬂ ﬁstrong possible,
ﬂ ﬁpossible,
ﬂ ﬁpossible 
minus.
ﬂ  Unless a candidate was put into one of the higher ca
t-egories, he or she was effectively eliminated from consideration 
for hire.  This record does not establish when
 applicants were 
placed into these categories or by whom.
 In some cases, even if you take CNN
™s testimony and doc
u-ments at face value, it is impossible to discern the basis for 

some of its hiring decisions.  One example concerns Ron Co
u-villion and Khalil A
bdallah, neither of whom were TVS unit 
members.  Couvillion rejected CNN
™s offer of a photojournalist 
position in Washington 
(CNN Exh. 693, 
tab 8
; Tr. 4026
).  Abdallah accepted an offer.
 The general tenor of CNN
™s testimony, at least with respect 
to the Wa
shington photojournalists, is that its hiring managers 
met in a selection or debriefing meeting to discuss the cand
i-dates that had been interviewed.  Each hiring manager then 
made a list in the order of the applicants they wished to hire and 
then the hirin
g decisions were made by averaging these lists.  
 The documentary evidence indicates that Couvillion was not 
ranked by hiring 
Manager Dan Young.  Khalil Abdallah was 
not ranked by hiring manager John Courtney 
(GC Exhs. 250
, 241).  There is no explanation a
s to why these two applicants 
were offered jobs despite the fact that they were not ranked by 
every hiring manager.  There were no TVS unit members hired 
as a photojournalist in Washington who were not ranked by 
every single hiring manager.
 55 Only some CNN employees had to reapply for their jobs during 
the Bureau Staffing Project.  In the 
informational 
technology 
depar
t-ment in Ne
w York, 5 of the 14 CNN employees had to reapply.  Four 
of the 
five were hired; the fifth, Wendy Deloughy, is the only CNN 
employee so far as I can tell, who was not rehired during the Bureau 
Staffing Project.
 56 There is no need for me to devote a lot time to discussing the very 
suspicious aspects of the interviews and interview rating process.  The 

lack of evidence that Respondent relied on the interview scores alone 
demonstrates that the BSP process was a sham.
 The 
Absence of 
Credible 
Evidence 
Regarding the 
 Hiring 
Decisions made for 
Photojournalists
 TVS employees learned that CNN was terminating its co
n-tract with Team Video on or about September 29, 2003.  Many 
Team Video employees, including camera operators, immed
i-ately 
became concerned about their jobs.  Rick Morse, a TVS 
cameraman assigned to the White House, asked Danielle 
Whelton, CNN
™s executive 
producer for the White House, what 
was going to happen.  Whelton told Morse that 
ﬁall you guys on 
the White House unit will
 be okay
ﬂ (Tr. 6201
Œ6202).  In fact, 
CNN hired all TVS employees regularly assigned to the White 
House.
 TVS employees were told to visit the Turner jobs website 
and apply for whatever positions at the D.C. bureau that they 
were interested in.  After applyi
ng, a human resources recruiter 
conducted an initial telephone interview with each applicant.  
Then applicants who were not screened out as unqualified for 
the photojournalist position were interviewed by one or more 
CNN 
ﬁhiring managers
ﬂ in late October a
nd early November 
2003.   
 However, so far as this record shows, one and only one hi
r-ing manager, CNN
™s chief photographer
, Dan Young, had the 
authority to overrule the recruiters and have an applicant inte
r-viewed who the recruiter had screened out.  With 
the exception 
of freelancer Beth Lasch in New York, none of these applicants 
were TVS bargaining unit members.  Several of these nonunit 
applicants were hired; Lasch was not.
57 Loren Kile, a Turner Broadcast Systems recruitment mana
g-er, testified that she d
esigned the hiring process so as to require 
interviews by multiple interviewers 
(Tr. 12957
).  This process 
was not followed in all cases.  TVS camera operators Sarah 
Pacheco and Tyrone Riggs
58 were only interviewed by one 
hiring manager, Matt Speiser.  CNN 
did not hire either Pacheco 
or Riggs.
 The record also establishes that a number of nonTVS appl
i-cants for photojournalist positions were only interviewed by 
one hiring manager.  Among these applicants who were hired 
by CNN were: Derek Davis (by Dan Young on
 the telephone) 
(GC Exh. 543, vol. 1, B# 125794
); John Bena (by Dan Young), 
Jeremy Harlan (by Dan Young)
; Jose Santos (by Steve R
e-disch)
; and Ken Tillis (by Dan Young) 
(GC Exhs. 228, vol. II, 
and
 GC Exh. 266
).   For the D.C. 
bureau, the photojournalist hir
ing managers 
were Matthew Speiser, then the 
director of 
newsgathering for 
the D.C. 
bureau, his supervisor, Stewart 
(Steve
) Redisch, the 
deputy 
bureau 
chief in D.C.
; R. J. Fletcher, 
operations 
superv
i-sor
; CNN 
newsource, John Courtney, 
vice 
president of the 
CNN Media Group in Atlanta
; and Daniel Young, 
field 
produ
c-er and 
chief 
photographer for CNN in Atlanta.  A very few 
applicants were interviewed by Michael Maltas, a director in 
57 Initially, CNN recruiters did not recommend that TVS photogr
a-pher Mark Marchione, who had worked at the D.C. bureau since 1996, 
be given an interview.  This recommendation was changed between 
October 27 and 28, 2003, for reasons that are not contained i
n this 
record, GC 
Exh. 
228
, tab E.  Marchione was not hired during the BSP, 
but CNN did hire him as a photojournalist in January 2004.
 58 GC Exh. 543, vol. 3.
                                                                                           CNN AMERICA
, INC
. 507 D.C.  Some applicants were interviewed by several hiring ma
n-agers,
 others were interviewed by only one.  In some inte
r-views, one or more of the hiring managers, particularly Dan 
Young, participated by telephone.
 Of the hiring man
agers, only Redisch and Speiser worked at 
the Washington 
bureau.  Neither Redisch nor Speiser had any 
responsibility for the cameramen/photojournalists and their 

familiarity with the work of many, if not all, the TVS field 
technicians was very limited.  
 It is also very unclear what actually transpired during the
 BSP, how the various steps in the hiring process related to each 
other and on what basis the final decisions were made. For one 
thing, the deliberations during the BSP are poorly documented. 
CNN
™s witnesses generally recall very little of what occurred, 
and their testimony is often inconsistent.
 For example, John Courtney testified that at the meeting at 
which hiring decisions were made for New York photojourna
l-ists, he had no information as to how applicants were rated in 
their interviews. 
(Tr. 12485
Œ124
87.)  He also testified that he 
had no such information at the selection meeting in Washington 

(Tr. 12502
).59  If his testimony is accurate, it indicates that the 
interview process was a complete sham.  However, Gina L
a-Russa, CNN
™s HR 
director in New York, t
estified that the hi
r-ing managers brought their interview ratings to each debrie
f-ing/selection meeting 
(Tr. 13320
).  Moreover, the testimony of 
CNN witnesses as to what transpired during the BSP is in some 
cases clearly inaccurate.
60   As shown below, CNN c
onstantly kept track of how many 
TVS bargaining unit employees it was hiring.  Thus, throughout 

the Bureau Staffing Project, CNN was determined to limit the 
number of bargaining unit employees hired in order to avoid 
having to recognize and bargain with th
e Union.
 An indication of this determination is contained in G
eneral 
Counsel™s
 Exhibits 260 and 268.  On the second to the last page 
of G
eneral 
Ccounsel™s
 Exh
ibit
 260, a list in which Steve R
e-disch ranked the candidates for photojournalist, he wrote 
ﬁ46Œ27.ﬂ  CNN counsel asked Redisch:
  Q. There was some implication that 46 minus 27 in 
some way referred to union membership or Team Video 
employment?
 A. That is the
Šthat was the implication by the Ge
n-eral Counsel.
 Q. What is your response to that?
 A. My respon
se is that I would have to do the math.  I 
don™t know, I don™t know why I did that.  I don™t recall 
why I did that.
  [Tr. 5693.
]  In fact, by looking at page 2 of CNN
™s Exhibit 70, it is quite 
obvious that 
ﬁ46Œ27ﬂ refers to the ratio of TVS employees that 
would have been offered employment according to a list co
m-59 On redirect, CNN counsel led Courtney to change his testimony 
about the availability of applican
ts™ ratings, Tr. 12513
Œ125
18.  This 
only demonstrates the unreliability of his testimony.
 60 For example, John Courtney testified that in New York all phot
o-
journalist candidates were ranked, Tr. 12495
Œ124
96.  A quick perusal 
of GC Exh. 429 indicates that th
is is not so, inasmuch as TVS applicant 
Jim Peithman was not ranked by any hiring manager.  
 plied on or prior to November 17.
61  At a meeting on November 
18, 2003, this list was revised, placing three TVS employees; 

Mike Greene, Chris Hamilton
, and Mark Marchione, lower than 
they had been r
anked previously 
(GC Exh. 268, B#s 42473 and 
42474
; Tr. 4189
). The C
ritical 
Classification of 
Applicants into 
Categories
 After the interviews, the five Washington hiring managers 
for photojournalists met in a 
2-day debriefing session on N
o-vember 5 and 6, 2003, in a room that had been a health club at 

the 
bureau 
(CNN Exh. 529
).  A similar meeting regarding a
p-plicants for photojournalist in New York was held December 
9Œ11 
(GC Exh. 401
).  At some point, not necessarily at these 
meetings, appli
cants were placed in categories, such as very 
strong possible, possible, possible minus.  Unless an applicant 
was placed in one of the higher categories, he or she was effe
c-tively eliminated from consideration for hire.
 I infer that applicants were not pla
ced in these categories by 
the hiring managers but that this critical step was performed by 

higher
-level management.  I draw this inference on the basis on 
the record as a whole, with particular emphasis, on the inability 
of CNN
™s witnesses to testify cred
ibly as to when this categor
i-zation took place and who participated.  I also rely on the u
n-contradicted testimony of Brian Kiederling that he was told by 
Edith Chapin, CNN
™s deputy 
bureau 
chief, that the hiring dec
i-sions for New York photojournalists were 
not made in New 
York 
(Tr. 10010
). CNN
™s witnesses testified that at the debriefing meetings, 
each applicant was evaluated on a large sheet of butcher block 
paper that was affixed to the walls.  At some point, these sheets 
were arranged in order of the cand
idates
™ desirability.  Howe
v-er, it is quite possible that this order had been determined, to 
some extent, beforehand.  I draw this inference from the fo
l-lowing exchange between the General Counsel and former New 
York Bureau Chief Karen Curry:
  Q. I™d like 
to ask you during this
 ranking meeting, 
would you tell me how it
 progressed?  You started with 
the materials
 you had in front of you, correct?
 A. Yes.
 Q. And then individual candidates™ names I™m assu
m-ing were raised.  Take me through it from there, what h
ap-pened? 
[Tr. 8393
Œ8394.] . . . .
 A. It™s been a long time.
   From my recollection, we set up sort
 of buckets for 
different categories, and I™m
 seeing from my notes here 
that the very,
 strong, possible, VSP
Šand then strong,
 pos-sible and possible plus.
 So m
y sense of things is that we went
 candidate by 
candidate and thought in terms of
 where we would put 
them in this initial
 go-round.
 61 Although, I decline to credit any testimony of any CNN manag
e-ment witnesses unless corroborated by other credible evidence, I speci
f-ically discredit Cynthia Patr
ick™s testimony at Tr. 12894, that the su
b-
ject of how many Team Video employees would be hired, ﬁnever came 
up.ﬂ
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 508 Q. When you say buckets, are you
 referring to butcher 
block sheets of paper?
 A. Yes, I think that™s what it was.
 Q. How did 
you use those, were those
 fastened to the 
wall or on easels?
 A. My recollection is they were on the
 wall. 
 [Tr. 
8394
.] . . . .
 Q. Very strong possibilities, how did
  those names get 
there?
 A. When the candidate was being
 discussed, and it was 
determined which one of
  these categories he or she b
e-longed in, that™s
  when that person™s name was put into 
that
  category.
 Q. Let me ask you again, Ms. Curry, when
 were the 
categories established?
 A. I can tell you what I assume.
 I can™t tell you
Š Q. You can tell me ﬁI don™t recall, I
 just don™t reme
m-berﬂ?
 A. 
I don™t recall.
  [Tr. 8397
Œ8398
.]  Matt Speiser, CNN
™s director of newsgathering in Washin
g-ton, was similarly unable to recall when this critical categoriz
a-tion took place duri
ng the selection process for photojournalists 
in Washington. 
  I™m very hazy on this point about how it was done, but people 
were ranked with one of those designations.
  [Tr. 4182.
]  I infer from this that Speiser played no role in this categor
i-zation.  I 
find that Speiser used the passive voice when testif
y-ing, because he not involved in this part of the selection pr
o-cess. The same is true for Edith Chapin, then 
deputy 
bureau 
chief in New York, who was also unable to testify when this 
classification took p
lace 
[Tr. 9239.
] Virtually, none of the CNN witnesses could recall who did 
the writing on the butcher blocks, or the order in which job 
applicants were discussed.  The fact that two butcher blocks 
exist for some applicants, makes me very skeptical as to wh
en 
and how these large sheets of paper were created.
62   62 Jim Hebb, a Turner human resources representative, did the wri
t-ing on the butcher blocks used at the debriefings for engineers, which 
CNN can
 apparently no longer locate.  
 However, with regard to the other debriefing/selection meetings, 
CNN™s witnesses were often unable or failed to credibly identify any 

individual who wrote on the butcher blocks, or were inconsistent: e.g., 
Speiser, Tr. 3977
Œ39
78; Redisch, Tr. 5609; Fletcher Tr. 5787
Œ57
88, 
5829; Holcombe, Tr. 7745, 7775; Gershgorn, Tr. 7982
Œ79
83; Curry, 
Tr. 8394
Œ83
98, Chapin, Tr. 9156; Kinney, Tr. 9302
Œ93
12; Strauss, Tr. 
10242; Fox, Tr. 12289
Œ122
90; Courtney, Tr. 12486; Denius, Tr. 13173; 
McIn
tyre Tr. 14586; 
and 
Kile
, Tr. 14806.
 Fletcher testified that at the photojournalist debriefing in Washin
g-
ton, only recruiters Kile and Denius wrote on the butcher blocks, Tr. 
5787
Œ57
88.  Kile testified that ﬁa number of different peopleﬂ did so, 
Tr. 14806.
 My inference that applicants had been categorized prior to the d
e-briefing meetings is also based on the inability of many of CNN™s 
witnesses to testify as to the order in which job applicants were di
s-cussed: Speiser Tr. 4175; Redisch Tr. 5686, Fletcher Tr
. 5792, 5875; 
For example, on what appears to be a butcher block relating 
to the Washington selection, TVS applicant Martin Jimenez is 
classified as a 
ﬁpossible +
ﬂ (GC Exh. 
 262; Tr. 4105
Œ4106, 
5633, 5859
).  On another, he is classified as a 
ﬁpossible 
Œﬂ (GC 
Exh. 543, 
vol 2, B# 16374
).  CNN did not hire Jimenez and he 
was not ranked as one of the top 55 applicants, as discussed 

below.  CNN
™s inability to explain what G
eneral 
Counsel™s
 Exhibit 262 represents 
indicates to me that some or all of the 
butcher blocks were not created, and some or all of the categ
o-rization of applicants may not have been accomplished at the 
debriefing/selection meetings.
 Each of the Washington sheets indicated the applicant
™s cu
r-ren
t employer, e.g., Team Video or CNN Atlanta, so that if the 
hiring managers were inclined to keep track of which applicants 
were members of the NABET bargaining units, it was easy to 
do so.
 On one side of each butcher block was listed the applicant
™s stren
gths, on the other 
ﬁdevelopment areas,
ﬂ which I would 
assume to be weaknesses.  At the bottom of the sheet was an 

assessment of the applicant
™s chances of being hired, i.e., 
ﬁpos-sible +,
ﬂ strong possible, 
ﬁnot strong
,ﬂ ﬁpossible
Š.ﬂ  At least 
some of these 
assessments changed during the course of the 
debriefing session, or at some other time, for unexplained re
a-sons.
 At some point each of the five Washington hiring managers 
ranked applicants from 1
Œ55; this also may have been done 
more than once.  Some candi
dates were not ranked by any one 
of the five; some were ranked by some and not others.
63  A composite list or final composite list of the rankings was co
m-piled and the number where each applicant fell on that list was 
written on the back of the butcher bloc
k sheet.  There is no 
reliable evidence as to how these rankings relate to the other 
steps in the hiring process.
 An examination of the record evidence regarding some of the 
TVS applicants who were not hired and some of nonTVS a
p-plicants who were hired dem
onstrates how difficult it is to di
s-cern any rational nondiscriminatory basis for this hiring pr
o-cess
. The 
Absence of any 
Credible 
Nondiscriminatory 
Evidence 
 as to why nonTVS 
Applicants were 
Hired 
Instead of Team 
Video 
Bargaining 
Unit 
Members
 The D.C. C
ameramen/Photojournalists
 As the lists below show, in the Bureau 
Staffing 
Project, CNN 
essentially replaced 18 camera operators from the TVS bargai
n-ing unit, some of whom had worked at the D.C. 
bureau for as 
much as 18 years.  These photojournalists (or cameramen) were 
replaced by 
17 employees, 
16 of whom had never worked at the 
bureau previously.
64  Of these 17, 
7 transferred from CNN in 
Curry Tr. 8473; Chapin Tr. 9158; Kinney Tr. 9295; Strauss Tr. 10215; 
Fox Tr. 10308; Courtney Tr. 12487
Œ124
88, 12498; Hebb Tr. 13239; 
and 
Kile
, Tr. 14811.
 63 There were more than 55 applicants.  Some nonTVS applicants 
were weeded out in the tel
ephone interview.  The exact number inte
r-viewed by the hiring managers appears to approximately 
70
. 64 In the BSP, CNN hired Jerry Appleman as a photojournalist in 
Washington at a salary of $60,000.  Appleman had been working for 
                                                                                                                    CNN AMERICA
, INC
. 509 Atlanta and one transferred from CNN in London.  Three of th
e newly hired photojournalists worked for a related company, 

CNN Newsource.  Six new hires had no relationship with CNN 
immediately prior to December 6, 2003. 
 Table 1:  The 28 TVS field technicians hired by CNN as 
photojournalists, senior photojournalists
, and lighting specia
l-ists on December 6, 2003:
  Senior 
Photojournalist:
  Jerry Thompson
 Rick Morse
 Anthony Urmani
 Barry Schlegel
 Reginald Selma 
  Photojournalist:
  Burke Buckhorn
 Mike Bannigan 
 Tim Garraty
 Kim Uhl
 Mark Walz
 John Bodner
 Brian Yakyvich
 Skip
 Nocciola
 Peter Morris
 Martin Dougherty
 Maurice George
 Ken Tuohey
 Eddie Gross
 Dave Catrett
 Bill Alberter
 James 
(Giacco
) Riggs 
 Worth Kinlaw
 Elizabeth Zosso
 Dave Scherer
 Mike Greene
  Lighting Specialists
  Dave Berman
 Greg Robertson
 Geoff Parker
  All of the 
Team Video technicians assigned to a White 
House crew (Morse, Waltz, Buckhorn, Greene, Schlegel, Ga
r-raty, Robertson, Parker
, and Berman) were hired by CNN 
(Tr. 
6191
; GC Exh. 270
). Table 2: 
18 TVS camera operators not hired by CNN and 
their seniority date w
ith Team Video and prior contractors at 
the CNN Washington D.C. 
bureau:
  Charles Anderson
ŠAugust 2002
 Rodney Atkinson
ŠFebruary 1996
 
Tim Bintrim
ŠMay 1988
 James Cook
ŠNovember 1995
 Daniel Farkas
ŠNovember 1998
 CNN in Atlanta.  He came to
 Washington on December 6, and then 
returned to Atlanta almost immediately.
 Chris Hamilton
ŠJuly 1994 [offered a job by CNN on 
De-cember 22, 2003; rejected offer]
 David Jenkins
ŠNovember 1995 [hired by CNN July 5, 
2004]
 Martin Jimenez
ŠFebruary 1996
 Larry Langley
ŠAugust 1996 [hired by CNN for work as a 
freelancer within 6 months of 12/5/03, Tr. 5519]
 Myron Leake
ŠOctober 1997 [hired 
by CNN for work as a 
freelancer within 6 months of 12/5/03]
 Mark Marchione
ŠFebruary 1996 [hired by CNN on Jan
u-ary 5, 2004]
 Luis Munoz
ŠJune 1997
 James Norris
ŠSeptember 2000
 Sarah Pacheco
ŠJuly 1990
 John Quinnette
ŠMay 1985 [hired by CNN for work as a 
freelancer within 6 months of 12/5/03]
 Tyrone Riggs
ŠJuly 1991
 James Suddeth
ŠMarch 2003
 
John Urman
ŠNovember 1989
  Table 3: 16 
nonTVS bargaining unit employees hired by 
CNN by December 6, 2003
, and former employer (from GC 
Exhs
. 270
, 272):
  Jose Santos, Belo
ŠSenior Photojournalist
 Derek Davis, KHOU
ŠSenior Photojournalist
 Jay McMichael (self
-employed)
ŠSenior photojournalist  
(had worked for TVS prior to 2003)
 Daniel King (Lopez), KNTV
-San Francisco
Š(ceased 
working for CNN in August 2004)
65  Doug Schantz, CNN At
lanta 
 Brian Pearson, CNN Atlanta 
 John Bena
ŠCapital News 9, Albany, New York, 
 Jeremy Moorhead, WBFF, Baltimore 
 Ken Tillis, CNN Newsource, Seattle 
 Floyd Yarmuth, CNN Atlanta
 Jeremy Harlan, KOAT, Albuquerque 
 Ray Britch, CNN London 
 Bethany Chamberland S
wain, CNN Newsource, D.C. 
 Ron Helm, CNN Atlanta 
 Khalil Abdalllah, CNN Newsource, D.C. 
 James (Mike) Haan, CNN Atlanta
 Jerry Appleman, CNN Atlanta
  Bena, Moorhead, Appleman
, and Harlan were hired at an 
annual salary that was $20,000 lower than that of the senior 
photojournalists and $15,000 below that of many of the more 
experienced photojournalists.  Chamberland/Swain, Helm
, and 
Abdallah were hired at an annual salary $15,00
0 lower than that 
of the senior photojournalists.  Thus, it is not clear, as CNN 
contends, that saving money was not a consideration in impl
e-menting the BSP and in the hiring decisions made during the 
Bureau Staffing Project.
 These hiring decisions are at 
a minimum counterintuitive.  
As the Board has recognized in a number of cases, 
ﬁit is human 
nature to want to hire 
ﬁknown quantities,
ﬂ Smoke House Re
s-65 Lopez was already trying to leave Washington by February 2, 
2004, GC Exh. 543, vol. 2, B# 18161.
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 510 taurant
, 347 NLRB 
192, 196
 fn. 13 
(2006), and cases cited 
therein.  In fact, Team Video Vice
 President Lar
ry D
™Anna, 
testified in this proceeding at T
ranscript 
 3676
Œ3677, that his 
company prefers 
ﬁknown quantities.
ﬂ  In responding to his 
counsel
™s question, as to the process he used in hiring freelan
c-ers as regular Team employees, D
™Anna stated:
  . . . Elizabeth Zosso
 . . . 
was a freelancer with us for a period 
of time.  Our people had an opportunity to observe her work, 
and when positions became available, we first looked at the 
people that we had used on a regular basis as a freelancers b
e-
cause they we
re a known quantity and we knew what the 
quality of their work was. And that gave us a basis for hiring 
those individuals
.     The quality of bargaining unit employees
™ work for CNN 
while Team was its contractor was acceptable, according to 

then Deputy Bur
eau Chief Steve Redisch, 
(Tr. 5515.
)  Matt 
Speiser, the 
director of 
newsgathering, testified that he was 
satisfied with the services provided by the TVS cameramen and 

audio technicians 
(Tr.  3762
).  However, contrary to 
ﬁhuman 
nature,
ﬂ CNN
™s former deputy 
bureau chief, Steve Redisch
, testified that an applicant
™s experience in working at the CNN 

D.C. 
bureau with Team Video was 
ﬁwasn
™t a factor at all
ﬂ in 
CNN
™s hiring decisions with regard to photojournalist appl
i-cants 
(Tr. 5693
). The hiring process was desi
gned to minimize the importance 
of the TVS applicants
™ prior experience at the D.C. 
bureau their 
and work history.  It was also devised so as to allow for a ma
x-imum amount of flexibility and/or manipulation.  In order to 
minimize the impact of the TVS appl
icants
™ experience, no 
hiring manager discussed the strengths and weaknesses of TVS 
cameramen with Brad Simons, their TVS supervisor, nor did 

they look at TVS personnel files.  Brad Simons, in fact, offered 
to share his insights on the applicants with CNN 
hiring mana
g-er Matt Speiser, who rejected the offer. 
 Speiser testified that he did not take Simons up on his offer 
for the following reason:
  There were a lot of people who wanted to give input.   
He wasn™t the only one.  And I was
Šin doing these b
e-havior
al interviews, I was trying to keep the process as 
clean as possible, as I mentioned earlier
. . . . Other than Brad, who was driving to give you input?
 Editors, correspondents, assignment editors.
 These are all people who had worked with these appl
i-cants?
 Yes.
  [Tr. 3934.
]  Speiser
™s testimony about keeping the process as clean as 
possible indicates an intention of maintaining as level a playing 
field as possible for all applicants.  However, the field was 
decidedly not level.  For example, Bethany Chamberl
and Swain 
and Khalil Abdallah, two of the relatively inexperienced 
nonTVS candidates, were interviewed by their boss at CNN 
Newsource, R. J. Fletcher.
66  Fletcher testified that he lobbied 
66 Fletcher initially testified that he did not recall interviewing 
Chamberland/Sw
ain.  Then his memory was refreshed by his interview 
guide.  However, Fletcher testified that he interviewed Chambe
r-other hiring managers on behalf of Abdallah.
67 CNN hired both 
Swain and Abdallah.
68 In an October 10, 2003 e
-mail that went to hiring 
Managers 
Speiser, Young
, and Courtney, among others, Fletcher advised 
that Abdallah
™s shooting is good and solid and that he is very 
dependable 
(GC Exh. 228, 
tab J, B# 1
4783
).  Fletcher also 
spoke up for Abdallah in the debriefing session at which pr
e-liminary hiring decisions may have been made 
(Tr. 5835
).  On 
October 10, Fletcher also passed along to Speiser and Young, 
favorable comments about applicant Tony Butler, a fr
eelance 
photographer who worked for him at D.C. Newsource 
(GC 
Exh. 330
). Similarly, on October 13, Dan Young passed along a favor
a-ble assessment of CNN Atlanta employee Doug Schantz, to 
Speiser, Courtney
, and Young, among others 
(GC Exh. 228, 
tab 
T, B# 224
55).  Schantz was an 
advanced 
video 
tape 
editor.  He 
was interviewed in Atlanta on October 21, 2003, by John 
Courtney, who was his immediate supervisor
™s supervisor and 
Dan Young.  Schantz had worked intimately with Young, who 
taught him Final Cut Pro, as 
well as with Courtney 
(Tr. 15750
). Not surprisingly, both Courtney and Young gave Schantz 
high marks on the basis of his interview.  In the debrie
f-ing/selection meeting, Schantz was rated the 15
th most desir
a-ble candidate.  Young ranked him 7; Courtney 12.
  Speiser, 
Fletcher
, and Redisch rated Schantz 20
th, 29
th, and 19
th,
 re-spectively.  Since there is no evidence that anyone other than 
Courtney or Young knew Schantz, knew anything about his 
work or had interviewed him, one must assume that the ran
k-ings of 
the other three hiring managers was based on what 
Young and Courtney told them about Schantz.
 When Matt Speiser expressed concern about the camera e
x-perience of Floyd Yarmuth, an applicant who worked as an 

editor for CNN in Atlanta, 
Hiring 
Manager Dan Youn
g re-sponded, on October 10:
  I know Floyd, he™s a go getter, has learned the art of photo
g-raphy on his own and by volunteering for assignments other 
would not venture.  I just viewed his resume tape, he™s got ta
l-
ent, no doubt, could be a good candidate, wo
rthy of second i
n-terview given his shooting and FCP experience, he could 

grow immensely into this job.
  [GC Exh. 228, 
tab V, B#s 
21625, 22465.
]   With one exception, there is no evidence of a hiring manager 
lobbying other hiring managers on behalf of any o
f the TVS 

candidates.  That effort, by Matt Speiser, on behalf of David 
Jenkins, was completely ignored by his colleagues.
 For instance, Matt Speiser, did not share with any other hi
r-ing managers his belief that TVS cameraman Chris Hamilton 
land/Swain in person.  She testified that her interview was over the 
phone.
 67 By way of contrast, when TVS employee Jimmy Suissa asked 
CNN™s
 Mike Maltas for a recommendation, Maltas said he could not 
give him one because he was a hiring manager, Tr. 5237.
 68 Abdallah testified that Fletcher was one of the people who inte
r-viewed him for the photojournalist position, Tr. 15,774
. Fletcher test
i-fie
d that he did not believe he interviewed Abdallah, Tr. 5835.  Unlike 
the situation with Chamberland/Swain, there is no written document
a-
tion that Fletcher interviewed Abdallah.  
                                                                                                                     CNN AMERICA
, INC
. 511 had great artis
tic talent and that 
ﬁhis work as a cameraman is 
beyond reproach
.ﬂ(GC Exh. 228, 
tab B, B# 16360
; Tr. 5828
.)  Thus, it is not surprising that when the five hiring managers 
ranked applicants in order of preference, Speiser ranked Hami
l-ton
 23, while the other hiring managers ranked Hamilton 52, 
47, 37
, and 43
, respectively 
(GC Exh. 261
).  There is also little evidence that any of the hiring managers 
consulted with CNN producers, editors and reporters who were 
familiar with the work of the T
VS cameramen.  Indeed, when 

they did so, as in the case of Matt Speiser
™s inquiry regarding 
Luis Munoz, the hiring managers ignored favorable asses
s-ments, see e.g. 
(GC Exhs. 387
, 389
). Similar uneven treatment was accorded TVS applicants for 
the audio desi
gner and studio operator positions in Washington.  
Anne Woodward, a CNN manager in Atlanta, was the only 
person who interviewed candidates for audio designer in Was
h-ington.  She made inquiries to managers of CNN applicants 
who worked in Atlanta regarding t
he applicants
™ job perfo
r-mance.  Woodward made no such inquires regarding Team 
Video applicants.  
 Troy McIntyre is the CNN manager who interviewed appl
i-cants for studio operator positions in Washington.  Like Wood
-ward, McIntyre talked to the supervisors 
of CNN and Turner 
Broadcasting applicants about the candidate
™s performance.  He 
did not talk to the supervisors of Team Video applicants 
(Tr. 
14578
Œ145
80.
69 No one from CNN made any inquiry regarding 
the work performance of Team employees to Mike Marcus, t
he 
TVS 
director of 
studio 
operations 
9Tr. 15,384
0. Non
linear 
Editing (NLE)
 One factor that CNN did emphasize in the hiring process, 
particularly in justifying its decision not to hire many TVS 
cameramen who had worked at the 
bureau for many years, was 
nonl
inear editing (NLE).
70  Nonlinear editing is editing video 
on a computer, rather than editing on tape.  Sometime after 
2003, CNN distributed Apple G4 laptop computers to most of 
its photojournalist teams in Washington and New York.  On 
this computer, a phot
ojournalist can edit video they shot using 
Final Cut Pro (FCP) an Apple software program.
 Non
linear 
editing was one of the principal devices seized 
upon early in the life of the Bureau Staffing Project to allow 
CNN to limit the number of TVS bargaining uni
t employees it 
69 On October 27, 2003, McIntyre e
-mailed Andy Parsons, a CNN 
manager in Atlan
ta.  He asked Parsons to identify ﬁsome of the solid 
DC folks you know of for the studio operator position.ﬂ  While Parsons 
regularly visited the D.C. 
bureau, there is no evidence that he ever was 
stationed in D.C. or was familiar with performance of all t
he TVS 
applicants.
 70 The testimony of CNN witnesses as to how critical it was for an 
applicant to have experience performing nonlinear editing in the field is 
not entirely consistent.
 Additionally, lack of nonlinear editing experience was not held 
against 
TVS cameramen in New York to the same extent that it has 
held against TVS cameramen in D.C.  The reason is that CNN was able 
to limit the number of bargaining unit members hired in New York 
simply by not hiring the audio technicians.  Since the New York se
lec-tions were done after those in D.C., CNN may also have run out of 

suitable Atlanta employees who could replace the Team camera oper
a-tors.
 would hire.  I infer that this was not an after
-the
-fact happy 
circumstance.  The individuals running the Bureau Staffing 
Project were aware that Final Cut Pro was used widely by other 
CNN bureaus and CNN Newsource, but not in Washington or 
New York 
(Tr. 12438
Œ124
39).71  Job descriptions for the ph
o-tojournalists were changed in 2003 in conjunction with the BSP 
to increase the importance of experience with FCP and File 
Transfer Protocol 
(Tr. 12470
Œ124
72).  This provided the pe
r-fect cover for di
scriminatory hiring to get rid of the 
Unions in 
those two bureaus.
 There is direct evidence that the requirements for photojou
r-nalist were drafted with the intent of discriminating against 
NABET members.  On May 23, 2003, Matt Speiser suggested 
to Cindy Pa
trick that 
ﬁthe Photojournalist PQ
 . . . 
should e
m-phasize the use of DV cameras (since this isn
™t within NABET 
jurisdiction now)
ﬂ (GC Exh. 553
). CNN also did not fully apprise the TVS applicants as to how 
critical their lack of experience or training in 
nonlinear editing, 
and more specifically, in Final Cut Pro, would be in keeping 
their jobs.  The May 20, 2003 position questionnaire for phot
o-journalists 
(GC Exh.
 227), which stated that 20
 percent
 of a 
photojournalist
™s job duties would involve editing/pr
oducing: 
cutting video in the field or in the bureau, was not what appl
i-cants saw posted on Turnerjobs.com 
(Tr. 8353, 4867
).72  This 
document also stated the NLE field editing would be needed for 
most events and assignments.  As David Jenkins, a 
union 
exec-utive 
board member who lost his job in the Bureau Staffing 
Project, explained:
  If I had seen
 . . . 
these weighted percents [indicating 
that 20% of their job would involve editing/producing], I 
could have judged myself how to
 . . . properly prepare m
y-self. 
 We had vacation time and whatnot.  We had time to 
addre
ss any issue that was in here. . . . 
if I had read an
y-thing about the non
-linear editing, I think we would have 

talked among ourselves.  Again, I could have
 . . . with the 
Union, they have non
-linear 
editing training.  I could have 
called Jim Harvey and the other members and said, look, I 
want to bring a trainer on X day.  I want to bring in as 
many trainers as we need to train all of us to do this to 
meet this qualification.
 This only thing I ever saw
 was that coversheet on the 
turnerjobs.com which was just a little NLE editing
. . . .  
If 
I had seen it [GC Exh. 227] I think I would have been 
more proactive for myself and everybody else that I 
worked with.
  [Tr. 4867
Œ4868].  That Jenkins meant what he t
estified to is established by the 
fact that after he lost his job in December 2003, he paid for 
71 However, Team Video introduced at least some of its employees 
to the Avid nonlinear editing system, which is simi
lar to Final Cut Pro, 
Tr. 1021.
 72 CNN Exh. 93, a position questionnaire, for ﬁlighting specia
l-ist/photojournalistﬂ has similar language about NLE.  The three TVS 

employees hired as lighting specialists in Washington, Dave Berman, 
Geoff Parker
, and Greg Robertson have performed virtually no nonli
n-
ear editing since they were hired by CNN.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 512 Final Cut Pro training out of his own pocket as a vehicle for 
getting hired by CNN in the summer of 2004.
73 The position description for photojournalist was deve
loped 
as early as May 2003.  In describing the primary functions of 
the photojournalist job, CNN stated that one of these primary 
functions was, 
ﬁNLE field editing for most events and assig
n-ments for CNN.
ﬂ In so far work in the D.C. 
bureau is concerned, th
at descri
p-tion is inaccurate.  Steve Redisch, 
deputy 
bureau 
chief in D.C. 
at the time of the Bureau Staffing Project, testified as follows in 

answer to CNN counsel
™s question as to the significance of 
nonlinear editing in Washington, D.C.
:  It™s significan
ce is marginal, as far as how CNN is set up
 . . . 
because
 . . . much of what
Šthe video we bring in, comes in 
on fiber lines that were already established, whether it™s a 

hearing coming in on line, whether it™s a photo opportunity at 

the White House that ge
ts fed out, it gets fed out on lines, and 
that™s already coming into the house.  So the need for editing 
material out in the field
Šthe need is low.  There are times 
where, yes, it could help
. . . .  But for the most part, since the 
bureau is wired in a way
 that much of its material comes in on 
lines
 . . . the need for nonlinear editing in the field is marginal.
  [Tr. 5695
Œ5696.]  Redisch went on to testify that D.C. photojournalists can be 
assigned anywhere in the world and that knowledge of nonlin
e-
ar 
editing can be very helpful in those situations where you 
cannot feed back your raw material or it
™s not being fed back 
easily.  However, it is clear from this record that the D.C. ph
o-tojournalists have used nonlinear editing in 5
 percent
 or less of 
the Wa
shington work they perform.  Moreover, in the first 
6 months after CNN terminated the TVS contract, D.C. phot
o-journalists utilized nonlinear editing less often than they did 
later on.  
 As discussed again later, some of CNN
™s photojournalists 
have performe
d a lot of editing with Final Cut Pro in the field 

since the end of the TVS contracts.  This work has been done 

primarily outside of Washington and New York and a lot of it 
has been done overseas. However, lack of 
nonlinear 
editing 
experience is not a nond
iscriminatory basis for the BSP.  CNN 
had, as discussed elsewhere, plenty of time to train the existing 
work
 force in Final Cut Pro.
 One example of this is Peter Morris, a former Team unit 
member who had 
ﬁlacked NLE experience
ﬂ when he was hired 
(Tr. 15,56
9; (GC Exh. 543. 
vol 2
, B# 23053
).  Morris achieved 
proficiency in Final Cut Pro during 2005 and is now held out 
by CNN as a poster boy for the utility of nonlinear editing in 
the field 
(Tr. 6400, 7303,
 11402
Œ11403, 15,439, 15,569
). The 
ﬁGrowth
ﬂ Candidates
 Matt Speiser testified that CNN, 
ﬁset out to hire the best, 
most capable photojournalists available
ﬂ (Tr. 3829
).  Steve 
Redisch testified that CNN was 
ﬁtrying to find and hire the best 
candidates available
ﬂ (Tr. 5542
).  However, even according to 
its own 
witnesses, CNN did not do that.  Instead, it hired a 
73 Former Team cameraman John Quinette, who also did freelance 
work for CNN, took the same FCP training.
 number of 
ﬁgrowth candidates,
ﬂ none of whom were full
-time 
TVS employees.
74  These were relatively inexperienced appl
i-cants some of whom were hired at considerably lower salaries 
than more experienced 
applicants, such as the full
-time Team 
Video unit members.  CNN hired 
ﬁgrowth candidates
ﬂ rather 
74 I do not credit Cynthia Patrick™s testimony that sever
al full
-time 
TVS employees who were hired by CNN were ﬁgrowth candidates.ﬂ 
Unlike nonTVS candidates such as Khalil Abdallah and Bethany 
Chamberland Swain, there is no evidence that these applicants were 
accorded special treatment despite a lack of shooting
 experience.
 GC Exh. 268 has the letters G1
-G7 to the left of the names of seven 
photojournalist candidates.  None of them were TVS bargaining unit 

members.  None of them were experienced camera operators.  All were 
offered jobs by CNN.  I would surmise th
ese were growth candidates 
although several inexperienced nonTVS applicants (Harlan, Bena
, and 
Moorhead) who were hired have no such designation by their names.
 Patrick named David Catrett (possibly), Elizabeth Zosso, Ken 
Tuohey, Kim Uhl (immediately retracted), employed by Team in 
Was
hington, and Desmond Garrison, employed by Team in New York, 
as ﬁgrowth candidatesﬂ who were hired by CNN. There is no evidence 
for
 this assertion other than Patrick™s testimony.  
 When Matt Speiser was asked about growth candidates employed by 
Team, he could only come up with the name of freelancer Adam We
b-
ster, who CNN did not hire, Tr. 4055.
 Steve Redisch testified that CNN did not
 have a separate ﬁgrowth 
candidateﬂ list of applicants, Tr. 5592, 5647.  Matt Speiser indicated 

that a ﬁgrowth candidateﬂ was ﬁloosely defined by experience,ﬂ Tr. 
4026.  Both Matt Speiser and R.
 J. Fletcher had trouble positively ide
n-
tifying ﬁgrowth candid
atesﬂ who were hired by CNN, Tr. 4025, 4210, 
5843, 5855.  Even Patrick could not recall whether the relatively ine
x-
perienced Richard Frederick, who hired by CNN as a photojournalist in 
New York, was a ﬁgrowth candidate,ﬂ 
Tr. 
12897
Œ128
98.
 David Catrett had 
worked at the D.C. 
bureau for Team for 
6 years 
prior to the BSP.  He was considered for both the photojournalist and 

senior photojournalist positions.  Zosso and Tuohey had worked as full
-time employees at the 
bureau for 
3 years.  The interview rating shee
ts 
for Tuohey indicate no concerns regarding a lack of experience.  Zosso 

was also considered for the senior photojournalist position.
 None of these individuals were hired at substantially lower salaries 
than other employees hired by CNN in their job class
ification, as were 
a number of nonTVS ﬁgrowth candidates.ﬂ  
 Had not three nonTVS applicants declined an offer of employment 
from CNN, Garrison would not have been hired during the BSP.
 If CNN was looking for growth candidates on a nondiscriminatory 
basis,
 it would have given greater consideration to TVS employees 
such as Jim Suddeth.  Suddeth was hired as an audio technician by 

Team in March 2003.  He was interviewed on November 6, 2003, the 
second day of the photojournalist debriefing session by Matt Spei
ser 
and Dan Young. Matt Speiser noted that Suddeth had done a little 
shooting and was looking to learn nonlinear editing and camera.  GC 
Exh. 543, B# 16437.  Rick Denius, after talking to Suddeth on the 
telephone on November 4, noted that Suddeth was ﬁlook
ing to grow 
with technology,ﬂ B# 21053.  On the butcher block, assumedly created 

at the debriefing session, one of Suddeth™s strengths was considered to 

be a ﬁwillingness to learn,ﬂ B#16430.
 Cynthia Patrick™s testimony at 
Tr. 
14968
Œ1496
9, and CNN™s stat
e-ment at p
. 36 of its reply brief, that Raeshawn Smith and Tawana Smith 
were Team growth candidates is disingenuous in contending that the 
hiring of growth candidates was nondiscriminatory.  CNN has never 
conceded that these two TVS freelancers were members o
f the TVS 
bargaining unit for successorship purposes, e.g., CNN Exh. 706
; GC 
Exh. 587.
                                                                                           CNN AMERICA
, INC
. 513 than experienced Team Video applicants in almost all, if not all 
job classifications.
75 What constituted a 
ﬁgrowth candidate
ﬂ in the BSP appears to 
have been a 
very fluid concept.  Former D.C. Deputy Bureau 
Chief Steve Redisch testified about this concept as follows:
  Q. The Bureau staffing project was not designed to 
seek growth candidates, right?
 A. 
It was not designed to what?
 Q. Seek growth candidates.
 A. 
Growth candidates?
 Q. Growth candidates.
 A. Again, define growth candidates.
 Q. Maybe you could help me.  To your knowledge, 
how was that term used during the bureau staffing project?  
Was it ever used?
 A. In the process, we looked at people who had exp
e-rience, people who had potential, so the term growth ca
n-didates was used to define people who could grow into the 

position at various levels.
 Q. And when was that first discussed as part of the b
u-reau staffing project?
 A. I don™t recall when it was first dis
cussed, but it was 
discussed at various points and used in various different 
discussions.
 Q. Was it discussed at the debriefing session?
 A. The term growth candidates did come up during the 
debriefing session.
 Q. Was it used prior to the debriefing session
? A. I do not know.  I do not recall.
 Q. How did you figure in the concept of growth cand
i-dates into your ranking of 1 to 55?
 A. As far as what was demonstrated
Šwell, demo
n-strated.  As far as our discussion were concerned, how I 
saw these candidates potent
ially moving through and 
where
Šand you know, projecting how well they can do 
six months, a year, two years and on out.
 Q. So you factored that into your 1 to 55 rankings?
 A. I factored that in
Šinto my 1 to 55 rankings.
  . . . .
  A. As far as I know, there 
was no growth candidate 
list, separate list.
  [Tr. 5591
Œ5592; also see Tr. 5647.
]  When the General Counsel asked hiring manager R. J. 
Fletcher about the 
ﬁgrowth candidates,
ﬂ he testified that:
  The growth candidate may be a candidate that is near the bo
t-
tom of the list, but has potential to fit in 
[Tr. 5806
].  In response to my question as to why these candidates 
weren
™t ranked higher on the hiring manager
™s composite pre
f-erence list, Fletcher responded:
  75 Thus, audio designers Steve Tovarek and Cory Hall were hired in 
Washington at salaries of $55,000 and $45,000 respectively, while 
experienced former Team audio designe
rs were hired at a salary of 
between $65
Œ$68,000.
 Maybe they just didn™t have some qualifications 
that we were 
looking for, but we didn™t want just to exclude someone b
e-

cause of that
. . . .
  In fact, some of the candidates hired by CNN were clearly 
inferior to many TVS bargaining unit members who were not 
hired in terms of their experience and other qu
alifications.  For 
example, in the Bureau Staffing Project, CNN hired: Doug 

Schantz, employed by CNN as an editor in Atlanta, who 
ﬁshot
ﬂ once a week; Bethany Chamberland Swain, who was an editor, 
not a photographer at CNN Newsource (Tr. 5835, 15440); and 
Floyd Yarmuth, who was also an editor, not a full
-time photo
g-rapher with CNN in Atlanta.  They hired these applicants i
n-stead of the many TVS candidates who were full
-time photo
g-raphers at the D.C. 
bureau for many years.
 CNN recruiter Rick Denius testified 
in what I regard as do
u-bletalk on this issue:
  If somebody only has three years of experience in a very 
small market, there might be some developmental room that 
they need to accomplish before they get to be a seriously 

competitive candidate on a network l
evel.
  [Tr. 13120.
]  Denius then went on to say that he wouldn
™t discount a ca
n-didate on this basis.  Of course, CNN did not eliminate cand
i-dates who had only a few years of small market experience.  It 
hired at least three of them, Jeremy Harlan, Jeremy 
Moorhead
, and John Bena during the BSP to be photojournalists in D.C. 
(See
, e.g., GC Exh. 270.
) That the designation of 
ﬁgrowth candidates
ﬂ was a device by 
which to avoid hiring too many TVS bargaining unit members 

is indicated by the following email excha
nge between Matt 
Speiser and Cindy Patrick, the CNN executive in charge of the 
entire Bureau Staffing Project, on December 1, 2003:
  SPEISER
: Ron Couvillion turned us down. If we move 
down the list, the next non
-growth candidate is Mike 
Green.
76 PATRICK
:  We have not even begun to correct our 
growth candidate issue so the next offer should go to Kh
a-
lil Abdallah.
 SPEISER
:  As for replacing Ron, Sue [Diviney] and I 
thought that we had all agreed that when growth cand
i-
dates fell off the list (such as Randy Thie
ben) we would 
replace them with growth candidates, but non
-growth ca
n-didates would be replaced by non
-growth candidates.  Is 
your recollection different?  I™ll obviously go with wha
t-ever you want, but our understanding was different.
 PATRICK
:  I thought ou
r understanding as we need to 
correct the lack of growth candidates on the list and once 
we had a reasonable balance we would start looking at e
q-uitable issues.  So far, we have only added Ron Helm to 
the list to replace a growth candidate so we didn™t gai
n any 
ground on a better balance.
  [GC Exh. 228, 
tab O, B# 
5421.
]  This email chain establishes that in making hiring decisions 
Cindy Patrick, or someone above her, had the final say so.  
76 Greene was the last TVS bargaining unit photographer hired by 
CNN in the Bureau Staffing Project.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 514 Moreover, the involvement of Patrick and Sue Diviney in the 
selectio
n process belies CNN
™s assertion that hiring decisions 
were made by the hiring managers who interviewed applicants.  
 Secondly, it shows that CNN manipulated its hiring dec
i-sions to obtain a 
ﬁreasonable balance.
ﬂ  In the context of this 
case, I infer that 
a reasonable balance was a mix of TVS and 

non-TVS applicants that in conjunction with CNN
™s plan to 
pack the bargaining unit, would allow it to decline to recognize 

Local 31.
 The 
Demo 
Tapes do not 
Establish a 
Nondiscriminatory 
 Basis for 
Hiring 
Growth 
Cand
idates 
Instead of 
 Experienced Team 
Applicants
 CNN
™s chief photographer
, Dan Young
, reviewed sample 
video tapes, or demo reels, submitted to him by many or most 

of the photojournalist applicants and he made notes about them.  
Young
™s assessment does not 
provide a basis for concluding 
that CNN
™s hiring decisions were nondiscriminatory.  First of 
all, as discussed with regard to applicant Carlos Christen, 
at 
page 86 herein,
 Young
™s notes appear in some cases to have 
been doctored.  Additionally, other CNN w
itnesses said they 
also reviewed applicants
™ tapes and there is little evidence r
e-garding the assessment of other managers of applicants
™ tapes.
77  Still other hiring managers, such as R. J. Fletcher, 
testified that they were unfamiliar with Young
™s written
 obse
r-vation of tapes 
(Tr. 5895
Œ5896). Jeff Kinney
™s notes regarding the tapes submitted by Perry 
MacLean and Jim Peithman, two longtime TVS cameramen in 
New York were more positive than Young
™s assessment.  Ne
i-ther was hired by CNN.  Kinney
™s notes regard
ing MacLean
™s tape state
, ﬁ‚Mississippi
™-solidly shot
ﬂ (GC Exh. 430, B# 
35228
).  His notes regarding Peithman
™s tape state, 
ﬁ‚subway 
re-route
™-required good pre
-planning
ﬂ (Id.
 at B# 35231
). It is not clear what, if any, weight was given to Young
™s opinion 
of the tapes in making hiring decisions.  For example, 
Young
™s assessment of TVS unit member Martin Jimenez, who 
was not ranked by any hiring manager in D.C., was positive.  

Young wrote that Jimenez, 
ﬁseems to have the skills for the job, 
good interv and s
u lighter
ﬂ (GC Exh. 228, 
tab O, B# 20560
). 77 Karen Curry testified that tapes were screened by herself, Edith 
Chapin, and Jeff Kinney.  She testified
 that she saw virtually every 
tape.  There is very little evidence as to her assessment of any tape, GC 
Exh. 426.
 Edith Chapin also testified that she reviewed tapes and made notes, 
Tr. 9110
Œ91
14.  The only evidence of such notes is CNN Exh. 261, 
which con
tains very brief comments regarding the tapes submitted by 
seven applicants, none of whom were TVS employees and only one of 

whom was hired by CNN.  Chapin testified that she relied on her own 
evaluations of the tapes, not Dan Young™s opinion, Tr. 9147
Œ91
49.
 Jeff Kinney testified that he reviewed every tape that was submitted 
and made notes about them.  He also testified that he had these notes 
with him at the selection/debriefing meeting, Tr. 9288
Œ92
89, 9284.  
There is rather sparse evidence as to what Kin
ney thought of any of the 
applicants™ tapes, GC Exh. 430
; Tr. 9399
Œ9401.
 John Courtney testified that he reviewed approximately 90 demo 
tapes, Tr. 12453
Œ124
54.  He also testified that he took notes on the 
demo reels (not rails as transcribed at Tr. 12482
Œ124
83) and gave them 
to Dan Young.  Courtney doesn™t know what happened to his notes.
 Moreover, reliance of one tape, as opposed to the TVS ca
n-didates
™ years of photographic experience at the D.C. 
bureau, is 
itself suspect in the context of this case.  A good example of 
how unreliable Young
™s asses
sments were is his opinion of 
Chris Hamilton
™s tape, 
ﬁok photographer, needs work
ﬂ when 
compared to Matt Speiser
™s conclusion that Hamilton
™s ﬁwork 
as a cameraman is beyond reproach.
ﬂ  Another example is the 
tape submitted by TVS New York cameraman Richard
 Shine, 
who was hired by CNN.  CNN Executive Producer Barclay 
Palmer testified as to why he knew that the tape submitted to 
CNN during the hiring process was not a fair representation of 
Shine
™s abilities 
(Tr. 9481
Œ9483):  I spoke up for one or two of them
 with whom I had 
had experience, and
Šbecause I thought their value
ŠI knew something about their talents that needed to be said 
that not everyone in the group knew.
 Q. Do you recall exactly what you said?
 A. I will give you an example, a guy named Rick 
Shin
eŠRick Shine, when you
 looked at his tape did not 
show the artistry that some of the others had.   I had just 
come back having the good fortune with working with 
CNN magazine shows with some of the most talented fre
e-lance crews in the country.  They had fa
ntastic equipment 
and made the most of it.  One example is that they had 
monitors that they would watch so they could watch what 
they™re shooting, and prevent situations in which som
e-thing was being shot with a problem that wasn™t being d
e-termined because 
it wasn™t being watched outside the 
camera.  When I came back from these magazine shows I 
advocated for additional and improved
 equipment to help 
protect the product.  And some of that equipment is expe
n-sive and those kinds of monitors are expensive.  And 
I just 
remember a discussion
 where Rick Shine had come into 
the news room with a little 5 by 7 LCD monitor that he got 
in B and H around the corner for 75 bucks or 50 bucks.  
He said look, I can watch my stuff.  I said what a great s
o-lution, you should go 
talk to your managers about that, b
e-
cause we are looking for ways to help you and your guys
 and our people know what we™re getting so we don™t lose 

good tape, lose good shots, waste people™s work, lose 
good new
[s]
 gathering.  And Rick had the talent, the i
n-sight, the initiative to figure things out like that, to figure 
out equipment, when there is a technical problem in the 
field, somehow he knew enough to fix it and come up with 

solutions when they weren™t fixable.  The guy had talent 
that needed to be rec
ognized, that people from Atlanta 
didn™t necessarily know about.
  A mediocre assessment by Young seems not to have ma
t-tered much in the case of some non
-TVS applicants.  For e
x-ample, Young
™s assessment of the tape submitted by Ken Tillis, 
from CNN Newsource in Seattle, was 
ﬁok stuff, not the best, 
want to see more
ﬂ (GC Exh. 228
, tab U, B# 20554
).  There is 
nothing in this record that supports the assessment on the 
butcher 
block for Tillis th
at he was a 
ﬁgood shooter
ﬂ or the fact 
that his composite ranking by the hiring managers was 28
th, well above TVS candidates who were clearly more qualified in 
terms of photography experience.
                                               CNN AMERICA
, INC
. 515 Similarly, Young
™s assessment of Mike Haan
™s demo tape 
was, 
ﬁnot enough to go on, not enough experience
ﬂ (CNN Exh. 
64).  Despite this, CNN hired Haan in Washington instead of 
numerous experienced TVS camera operators.
 Young
™s assessment of the tape submitted by Gilbert De La 
Rosa, a nonTVS unit member, who CNN hired
 in New York, 
was 
ﬁnot much to go on but there
™s some talent here
ﬂ (GC Exh.
 426, B# 19814
).  Jeff Kinney, on the other hand, was not sure 
that De La Rosa had shot the packages on his tape 
(GC Exh. 

520, 
vol. 2, B#2291
).    Finally, there is no evidence that
 Young reviewed a demo 
tape submitted by either Bethany Swain Chamberland or Jay 

McMichael, who were hired by CNN in Washington, or Pelin 
Sidki, who was hired in New York.
 Record 
Evidence 
Regarding some of the TVS 
 Bargaining Unit Members 
that were not 
Hired by 
 CNN in Washington
, D.C.
 Sarah Pacheco
 Sarah Pacheco worked at the CNN 
bureau as a photogr
a-pher/field technician from 1990 
to 
December 5, 2003.   
Pacheco received no information regarding her application for 
employment with CNN until 9 p.m. on Decemb
er 5, when CNN 

informed her that she no longer had a job.   
 Pacheco was a very active and aggressive union steward.  
Soon after CNN announced the forthcoming termination of its 
contract with TVS, unit employees were advised that if they 

wanted to keep the
ir jobs, they must apply for them on line at 
turnerjobs.com.  Pacheco did so.
 CNN recruiter Rick Denius conducted a telephone interview 
with Pacheco in October 2003.  Denius asked Pacheco if she 

had editing experience and whether she had any familiarity 
with nonlinear editing.  Pacheco informed Denius that in the 
late 1980s, while working for WCBS, her primary responsibi
l-ity was tape
Štape (linear) editing 
(GC 228, 
tab H, B# 26518
).  Pacheco testified that she told Denius that she owned an Apple 
G4 computer,
 that she had Final Cut Pro software on that co
m-puter and had taught herself how to use it 
(Tr. 6630
).  I infer 
from Denius
™ notes, Matt Speiser
™s interview notes and the 
butcher 
block sheets used by CNN at the debriefing session for 
hiring managers that P
acheco told Speiser about her ability to 
edit with Final Cut Pro.
 In an e
-mail dated October 13, 2003, 
Hiring 
Manager Dan 
Young made the following comment about Pacheco:
  I like her previous experience on the local front, strong editor 
with good editorial 
decision making.
  [GC Exh. 228, 
tab H, 
B# 021621.
]  Pacheco was interviewed by only one of the hiring mana
g-ers, Matt Speiser
, on November 4, 2003.  He noted that 
ﬁSarah 
edited when she worked at WCBS and has FCP (Final Cut Pro) 
at home
ﬂ (GC Exh. 228, 
tab H
 B# 26521/20
).  Speiser rated her 
ﬁ4ﬂ in two categories and a 
ﬁ3ﬂ in three others.  He did not note 
any strengths or concerns on his rating sheet 
(GC Exh. 228, 
vol. 
1, 
tab. H, Bates # (B#) 026350
).   Matt Speiser could not recall any discussion of Sarah 
Pacheco in the debriefing session 
(Tr. 4206
).  On the butcher 
block posted during the debriefing session, an agent of CNN 
listed Pacheco
™s strengths as 
nonlinear 
editing, 
job knowledge, 
editorial awareness
, and technical ability.  Under developme
n-tal areas, 
CNN agents listed: enthusiasm, people skills, tea
m-work, initiative, 
and 
creativity.  There is also no evidence as to 
the basis for these alleged deficiencies.
78 I infer Pacheco
™s ﬁlack of people skills
ﬂ is related to her a
g-gressiveness as a union steward fo
r Local 31.  Pacheco was not 
rated among the top 55 applicants by any of the five hiring 
managers.  There is absolutely no evidence as to why this is so.  
Although 
nonlinear editing was listed as one of Pacheco
™s strengths and a lack of nonlinear editing w
as often advanced as 
a reason by CNN for not hiring other TVS applicants, Pacheco 
was apparently given no credit for this 
ﬁstrength.
ﬂ79 Chris Hamilton
 Chris Hamilton had worked at the CNN D.C. 
bureau since 
July 1994.  The record contains a number of message
s from 
CNN reporters and/or producers complimenting Hamilton on 
his work for CNN.  Matt Speiser interviewed Hamilton on O
c-tober 13.  Hamilton
™s performance at the interview was appa
r-ently uninspiring, but Speiser was well aware of his talents and 

work for CNN.  He gave Hamilton a 
ﬁ4ﬂ in all 5 rating categ
o-ries.  
 R. J. Fletcher also interviewed Hamilton, but the record ev
i-dence is inconsistent as to whether he did so with Speiser or a
t a later date.  Fletcher gave Hamilton relatively poor ratings; 3
-3s, 2
-2s, and deemed Hamilton 
ﬁnot fit
ﬂ for the position.  He 
wrote at the bottom of his rating sheet, 
ﬁI do not recommend 
Chris.
ﬂ  (GC Exh. 259.
) Despite Fletcher
™s very negative appraisal
, at one point at the 
early November debriefing session of hiring managers, Hami
l-ton was considered a 
ﬁstrong possible
ﬂ candidate.  He ended up 
in 41
st place in the final composite ranking by the five hiring 
managers.  This is a strong indication that CNN 
knew that the 
questions asked at the face
-to-face interviews and the appl
i-cant
™s performance in the interviews had little or no relatio
n-ship to their ability to perform the job for which they were a
p-plying.
 At a meeting on November 18, seven applicants, no
ne of 
whom were TVS bargaining unit members were placed above 
Hamilton on the list and he fell to 49
th place.  There is no sati
s-factory nondiscriminatory explanation for this reordering of the 
list.
 That CNN knew that Hamilton was highly competent ph
o-togra
pher is established by the fact that CNN offered him a job 
on December 22, 2003, at which time, it believed he would no 
longer count as a member of the CNN bargaining unit for pu
r-78 CNN at p
. 255 of its brief cites to disputes that Pacheco had with 
Team managers in 1999 and disciplinary warnings she received at that 
time.  There is no evidence that 
CNN considered these incidents in 
failing to hire Pacheco, see
, e.g., Speiser testimony cited above.
 79 CNN states at p
. 255 of its brief that Pacheco had not submitted a 
sample tape as of the debriefing session.  There is no credible evidence 
to support th
is statement.  Pacheco™s testimony that she submitted two 
tapes Tr. 6637
Œ66
39, is uncontradicted.  The first was submitted to Dan 
Young after Pacheco was screened by Rick Denius on or about October 
10, 2003, GC 228, vol. 1, B#26532, 21621.  Matt Speiser co
uld not 
recall whenever he saw a Pacheco demo tape, Tr. 4006.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 516 poses of determining successorship.  Hamilton rejected CNN
™s job offer.
 David
 Jenkins
 David Jenkins had worked at the D.C. 
bureau since 1995.  
He was a member of the Union
™s executive 
board and was very 
active in the Union
™s picketing and demonstrations against 
Team Video during initial contract negotiations in 1997 and 
1998.  
 Whe
n CNN
™s recruiter, Rick Denius, interviewed Jenkins by 
telephone on October 15, 2003, Jenkins told Denius that he had 
edited video for his personal use using an Apple G4 laptop and 
Final Cut Pro software 
(GC Exh. 228, 
tab C, B#s 11594, 
23475
).  Several CNN
 reporters and/or producers had e
-mailed 
TVS on several occasions to express their appreciation for the 
work Jenkins and other TVS field technicians had performed 
for the 
bureau.  These included Bob Kovach and Laura Berna
r-dini.
 Jenkins was interviewed by M
att Speiser and Mike Maltas, a 
CNN 
executive 
producer.  Maltas was not a hiring manager for 
photojournalists.  Jenkins told both Speiser and Maltas that he 
had some experience with nonlinear editing as a result of pla
y-ing with Martin Jimenez
™ laptop.  Malt
as gave Jenkins 1
Œ5 and 
4-4s in his interview rating and noted no concerns about him 
(Vol. 228, 
tab C, B# 15018
).  Speiser gave Jenkins 2
-5s and 3
-4s and did not record any concerns about him.
 At some point in the hiring process, CNN prepared a list of 
applicants in descending order of their average interview rating 
scores.  Jenkins, with a 4.2, was tied for 11
th place on this list 
(GC Exh. 266
).   What is a complete mystery is what happened with regard to 
David Jenkins in the hiring manager
™s debriefing
 session, 
which took place on November 5 and 6, 2003.  At one point, 
Jenkins was characterized as a 
ﬁpossible +
ﬂ applicant but ended 
up being rated 51
st out of 55 applicants who were rated.  In 
their final rankings, Dan Young and John Courtney listed Je
n-kins 48
th; Steve Redisch ranked him 55
th;  and R.
 J. Fletcher 
did not rank Jenkins at all.  What is most difficult to understand 

is Speiser
™s ranking of Jenkins in 41
st place, behind such ine
x-perienced candidates as Jeremy Moorhead, Jeremy Harlan
, and 
John
 Bena.
 There is evidence that this ranking is not a reflection of 
Speiser
™s true opinion but is the result of pressure from above, 
possibly related to Jenkins
™ union activism.  Sometime between 
December 5, 2003
, and July 5, 2004, one of the CNN hiring 
mana
gers, Dan Young, gave his impressions of a number of 
candidates for photojournalist positions at CNN
:    The funniest thing that happened during the first selection 
process was when Matt argued vehemently that we need to 
keep Dave Jenkins.  Rick Denius cam
e up to me later and said 
why don™t we just make some t
-shirts that say ﬁSave Dave 
Jenkinsﬂ  Dave™s interview was actually very good, he wasn™t 
fooling us with coached answers like the other ex
-Team guys.  
He™s very honest, has a great reputation in DC as 
the can
-do guy and he seems passionate about learning the DNG gear 
and techniques.
  [G . Exh. 328.
]80  The above document not only indicates that Speiser
™s ran
k-ing of Jenkins did not reflect his true assessment of Jenkins, but 
is a smoking
 gun with regard t
o the animus of CNN towards the 
TVS bargaining unit members.
81  I also infer that Jenkins
™ ﬁgreat reputation in DC
ﬂ was the result of his work at the 
bu-reau since 1995, rather than something he acquired by freelan
c-
ing for CNN for a few months in 2004.
 Jenki
ns started to perform freelance photojournalist work for 
CNN starting in February 2004.  During the spring of 2004 he 
had 
2 days of private instruction on nonlinear editing using 
Final Cut Pro.
82  This instruction was given by Inez Perez, the 
same person gi
ving similar training to the CNN photojourna
l-ists hired during the Bureau Staffing Project.  In July 2004, 

CNN hired Jenkins as a full
-time photojournalist.  
 Larry Langley
 Larry Langley had worked at CNN
™s D.C. 
bureau since A
u-gust 1996.  On November 4, St
eve Redisch interviewed Lan
g-ley in person; R. J. Fletcher participated in the interview by 
telephone.  Redisch gave Langley 3
-4s and 2
-3s in his interview 
ranking.  The only concern he listed was a lack of nonlinear 
editing experience.  Despite this rankin
g when Redisch ranked 
his top 55 applicants, Langley was not among them.  In fact, 
80 CNN counsel objected vehemently to the admission of this exhibit 
on hearsay grounds.  It came from the hardrive of Dan Young™s co
m-puter.  Young died in August 2006.  That this was authored by 
an agent 
of CNN who participated in the hiring process is established by the 
author™s statement that he interviewed John Quinette on the first go 
around.  I infer that the author was Young from the fact that the doc
u-
ment comes from his computer and the aut
hor™s repeated reference to 
the review of tapes.  Young reviewed a large number of tapes submitted 
by photojournalist applicants.
 81 Rick Denius confirmed at trial that Speiser lobbied for Jenkins in 
the selection meeting, Tr. 13157.  He then testified that
 Dan Young and 
John Courtney responded to Speiser by saying that Jenkins™ demo tape 
was flat and lacked creativity.  I do not credit Denius™ testimony on this 
point (or any other); for one thing it is inconsistent with Young™s wri
t-ten assessment of Jenkins
™ demo tape.
 The only evidence regarding anybody™s review of Jenkins™ tape is 
Young™s, e.g.
, GC 
Exh. 
228, 
vol. II, tab Q. B# 20560.   Even assuming 
that Young™s assessment of tape was determinative, which was not 
established,
 his opinion of Jenkins™ tape does not support CNN™s co
n-
tention that its failure to hire Jenkins was nondiscriminatory.  It also 
does not establish that CNN was acting without discriminatory motive 
in hiring many inexperienced applicants on the basis on on
e demo tape, 
as opposed to an experienced photographer like Jenkins, whose tape 
was at least adequate.
 Young™s assessment of Jenkins™ demo tape is as follows:
 Flower Garden:  ok to good story, lots of potential for creati
v-
ity, would™ve stopped intv [interv
iew] to set up for more aesthetic 
shots, composition and storytelling.
 Smithsonian: good b
-roll and intvs
 WH work: good, could™ve used more creative shots and a
n-
gles, but the story was good overall.
 Summary: fair to good photography, want to see more.
 82 This was essentially the same training that Elizabeth Zosso r
e-ceived through the Union prior to the Bureau Staffing Project.
                                               CNN AMERICA
, INC
. 517 none of the five hiring managers included Langley in their list.  
Fletcher
™s interview scores are not in this record.  
 On the butcher block sheet in this record, Langley wa
s cha
r-acterized as a 
ﬁnot strong
ﬂ candidate.   His 
ﬁdevelopmental 
areas
ﬂ or deficiencies were communication, apparently based 
on somebody
™s assessment of his performance in the interview, 
shooting and editing.  The sheet also states that CNN needs a 
sample tape from Langley, leading one to wonder on what basis 
the five hiring managers concluded that Langley was not a 

good photographer.
 That 
Langley was at least an adequate photographer is esta
b-lished by the fact that CNN hired him to do freelance work 

during the 
6 months after December 5, 2003, and the following 
comments of Dan Young during the same period (GC Exh. 

328):
  Larry was very nervo
us during the interview, didn™t sleep the 
night before.  Nevertheless, he had some good answers, his 
resume tape was average and was a last minute addition on 
both occasions.  Ben [Coyte, CNN photojournalist manager 
after December 5, 2003] says he hears no
thing bad about his 

work but obviously these same people are not exactly screa
m-ing for his services.  He would do ok in the job.
83 Mark Marchione
 Mark Marchione had worked at CNN
™s D.C. 
bureau since 
February 1996.   Matt Speiser interviewed Marchione in per
son 
on November 4.  R. J. Fletcher participated in the interview by 
telephone.  Speiser
™s interview ranking was 4
-4s and 1
-3.  He 
noted no concerns regarding Marchione.  Fletcher
™s ranking, if 
he made one, is not in the record.  A butcher block that is in 
the 
record characterized Marchione as a 
ﬁpossible +.
ﬂ  It listed his 
strengths as: DV camera, initiative, job knowledge, people 
skills, editorial awareness, 
and 
technical ability.  His alleged 
deficiencies, or 
ﬁdevelopment areas
ﬂ were creativity and co
m-mun
ication (inability to articulate).
 Marchione was rated 46
th of the hiring man
agers
™ top 55 
candidates.  Despite Speiser
™s favorable assessment in the i
n-terview, he put Marchione 50
th on his final list.  Fletcher put 
Marchione at 45
th, he was ranked 48
th by Redisch, 53
rd by 
John Courtney
, and 51
st by Dan Young.  In his review of appl
i-cant
™s tapes, Young characterized Marchione as an 
ﬁo.k. shoo
t-er.
ﬂ  On January 4, 2004, 
1 month after it terminated Team 
Video as its contractor, CNN hired Marchione as a full
-time 
staff photojournalist.  This not only establishes that CNN co
n-
sidered Marchione a competent photojournalist, but is it also 

suggests that it manipulated the number of employees hired by 
December 6, 2003
, in order to avoid recognizing and bargai
n-ing with
 the Union.
 83 The only evidence regarding Langley™s job performance is a pos
i-tive assessment by CNN™s Bob Kovach regarding a week™s work in 
Septe
mber 2002, GC 228, 
tab C, B# 15034.
 A few CNN witnesses mentioned how diverse were the employees 
hired during the BSP.  If diversity was a factor in the selection process, 
there is no indication how it figured in CNN™s decision not to hire 
Langley and Denn
is Norman, African
-Americans; Pacheco, a Hispanic 
female; Munoz and Jimenez, Hispanic males.
 Luis Munoz
 Luis Munoz began working at the CNN D.C. 
bureau in June 
1997.  He was assigned to the CNN Spanish Network, CNN en 
Espanol.  During the week, Munoz occasionally was assigned 
duties by the general assignment desk, but only when the Spa
n-ish network did not need his services.  On weekends, Munoz 
regularly worked overtime for the general assignment desk.  
When working for CNN en 
Espanol, Munoz had very limited 
contact with Team Video; usually only interacting with TVS by 
signing in in the 
morning and signing out at night.  During 

weekdays, Munoz normally took assignments solely from the 
producer and reporter employed by CNN
™s Spanish Network.
 Matt Speiser and R.
 J. Fletcher interviewed Munoz on Oct
o-ber 21, 2003.  During that interview Munoz
 told the intervie
w-ers that 
ﬁSpanish had final cut pro loaned to it for about a 
month and he played with it.
ﬂ (GC Exh. 228, 
tab F, B# 15314.
)  Speiser gave Munoz 2
-5s, 2
-4s, and 
1-3.  As a strength, he no
t-ed that Munoz 
ﬁserves as one
-man band.
ﬂ  As a conce
rn, d
e-spite what Munoz told him, Speiser indicated that Munoz had 

ﬁNo NLE experience.
ﬂ Fletcher
™ notes indicate, 
ﬁFinal Cut Pro.  Some editing.  
Wil
ling to learn.
ﬂ Id., B# 24061.  Fletcher gave Munoz 1
-4 and 
4-3s.  The average of these two ranking put Muno
z at 29
th place (with others) among the applicants, based on the inte
r-view scores 
(GC Exh. 266
).   On November 5, 2003, which was  the first day of the hiring 
managers debriefing session, Matt Speiser e
-mailed Willie 

Lora, 
senior 
producer, CNN en Espanol, 
for a recommendation 
regarding Luis Munoz.  Lora had worked with Munoz since 
1997 and had been his direct supervisor for several years.  L
o-ra™s response was as follows:
  Thanks for the opportunity, let me tell you that Luis for the 

past six years has been 
an invaluable part of our operation, 
because of the nature of our network, and the enormous task 
that we face everyday with such a small group of colleagues.  
Luis has become a key player of our operations, he helps out 
with coordinating live shots, he goe
s out as a one man band to 
cover events, his knowledge of the inside bureau operations 
makes him not only our photojournalist, but an integral part of 
our production team.  I believe that for CNNE, Luis has been 

a good investment for our network and we™ll 
be pleased to 
keep him and helping go the through the process of impl
e-
menting the new technology and division that the CNN News 

Group is going.  Thanks again.
  [GC Exh. 387.
]  Lora was not the only CNN employee who thought highly of 
Luis Munoz.  On Decembe
r 9, 2005, 
4 days after the end of the 
TVS contract, CNN National Security Correspondent David 

Ensor wrote an email to Chris Crommet, 
operations 
director of 
CNN en 
Espanol, with a copy to Matt Speiser, D.C. 
Bureau 
Chief Kathryn Kross, Deputy Bureau Chief S
teve Redisch
, and 
Willie Lora.  Crommet passed the e
-mail along to Cindy Pa
t-rick, asking her for suggestions as to how to reply to Ensor.  
Ensor wrote:
  I™d just like to express my astonishment at the decision 
not to keep Luis Munoz, who I regarded as one 
of the best 
cameramen I have worked with at CNN, and to suggest 
                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 518 that in the unlikely event he does not find another fulltime 
job soon, you put him high on the list for freelance work.
 If the advice of those who work with him
Šin partic
u-lar the CNN Spanish u
nit
-had counted for anything, this 
decision could not have gone the way it did.
 I understand the company has another cameraman
Ša good one, and a Spanish speaker that it wants to bring to 
the US.  If true, that™s fine, but that should not have been a 
reason
 to lose one of best here.
 Very frankly, now that some of us
-correspondents and 
producers who work with the crews here
-are hearing who 
has been kept, and who let go, there is surprise at some of 

the choices made, and concern that the views of people 
who wo
rk directly with crews in Washington, and ther
e-fore have the greatest knowledge about their work, may 
have been overlooked.
 From here, it does not seem as if CNN™s interest in 
keeping it best shooters was always the first consideration 
in the selections.
  [GC Exhs. 389.
]  During the debriefing session, Munoz was at one time cha
r-acterized as a 
ﬁstrong possible
ﬂ candidate. 
(GC Exh. 232.
)  This 
butcher block lists Munoz
™ strengths as, 
ﬁwell under pressure,
ﬂ initiative, lighting, work ethic
, and problem solving.  Creative 
is crossed out and then listed as Munoz
™ only deficiency.
 In the ranking of applicants
, Munoz was at one point 49
th and another 51
st (GC Exhs. 232
, 261, 
and 
268
).  Speiser ranked 
him 50
th; Fletcher ranked him 35
th.  Redisch 
ranked him 40
th; Courtney 55
th, and Dan Young didn
™t rank Munoz at all.  
Young
™s assessment of Munoz
™ tape was 
ﬁok shooter, needs 
more seasoning, more creativity from shots and composition.
ﬂ (CNN Exh. 64.
) In essence, during the Bureau Staffing Project, CN
N re-placed Munoz as the CNN Espanol photographer in Washin
g-
ton with Ray Britch, who worked for CNN Espanol in London 
(Tr. 15489
Œ154
90).  He is the person referred to by David E
n-sor in his December 9, email.  I infer that Dan Young was 
aware of CNN
™s intent
ion of replacing Munoz with Ray Britch 
and that this accounts for the fact that Young did not rate 

Munoz in the top 55 applicants.
84 James Norris
 James Norris was hired by TVS to work as a cameraman at 
the D.C. 
bureau in September 2000.  In recommending Nor
ris 
for an interview with the hiring managers, CNN 
Recruitment 
Manager Loren Kile noted 
ﬁalthough he is limited on his 
knowledge of NLE, he did take a class this past August on 
AVID.
ﬂ  AVID is a nonlinear editing system for video, som
e-what similar to Final
 Cut Pro.  CNN DNG trainer Ben Coyte 
testified that familiarity with A
VID
 makes learning Final Cut 
84 Because CNN was closing its CNN en 
Espanol office in London 
in December 2003, Britch was about to lose his job.  Despite this Ben 
Coyte had ﬁserious concernsﬂ ab
out Britch and opined that he would be 
ﬁa high maintenance employee,ﬂ CNN Exh. 693, B#s 18135, 20507.  
CNN was negotiating with Britch over the amount of relocation money 
he would receive as late as December 2, 2003.  It considered hiring 
Carlos Christen i
f Britch did not accept the offer to come to Washin
g-
ton.  Christen was ranked lower than Luis Munoz in the debriefing 
meeting, GC Exhs. 556, 270. 
 Pro easier 
(Tr. 15,572
Œ15,5
73).  While nonTVS applicants 
were given credit for knowledge of AVID, Norris was not.
 Steve Redisch and Matt Speiser interviewed 
Jim Norris on 
October 29.  Redisch gave Norris 1
-4, 3
-3s, and a 2 in 
ﬁtea
m-work.
ﬂ  Speiser noted that Norris had a consumer version of a 
nonlinear editing system at home and that he had taken an 
AVID seminar with Team Video.  Speiser rated Norris highly, 
giving him 1
-5 and 4
-4s.  He noted no strengths or concerns.
  At the debriefing session, at one point Norris was characterized 
as a 
ﬁstrong possible
ﬂ and then as a 
ﬁpossible +.
ﬂ  Among his 
strengths listed was editing experience and 
ﬁhad trained on 
NLE.
ﬂ  However
, NLE was also listed as one of his deficits.  
(GC Exh. 228, 
tab G, B# 16249.
)  During the session, he was at 
least at one point rated 52
nd of 55 candidates ranked.
 Sometime between December 5, 2003
, and July 5, 2004, Dan 
Young opined that Norris is 
ﬁnow dubbed, Jim 
‚Wrong A
n-swer
™ Norris.  His resume tape from the first selection process 
was weak.  He
™s a weak candidate.
ﬂ  The basis for these a
s-sessments appear nowhere in this record.  CNN
™s Exhibit 64 
does not contain an assessment of Norris
™ tape.  I
 would also 
note that this opinion is inconsistent with Speiser
™s interview 
evaluation and the comments on the butcher block created du
r-ing the debriefing session.  Given Young
™s thinly veiled and 
otherwise unexplained animosity towards TVS
™ employees, one
 must wonder whether Norris
™ ﬁwrong answers
ﬂ have something 
to do his union membership or support.
 John Urman
 John Urman worked at the D.C. 
bureau since 1989.  He pa
r-ticipated in handbilling in front of the CNN 
bureau during the 
Union
™s contract negotiatio
ns with TVS in 1998 
(Tr. 6745, 
6575
).   On the résumé that Urman submitted to CNN, he listed A
p-ple Final Cut Pro editing skills.  After his telephone interview 

with Urman on October 7, CNN Recruiter Rick Denius noted 
that Urban had 
ﬁdabbled with Final Cut 
Pro on his own, but he 
has no professional editing experience
ﬂ (GC Exh. 228, 
tab I, B# 
23214
). Based on his review of the tape Urman submitted, Dan 
Young considered Urman an 
ﬁo.k. shooter.
ﬂ  Matt Speiser and 
R. J. Fletcher interviewed Urman on October 24. 
 Speiser noted 
that, Urman 
ﬁtook a final cut training course from Inez.
ﬂ  This 
refers to Inez Perez, the same person who CNN brought in 
during February and March 2004 to train the photojournalists it 
hired in nonlinear editing with the Final Cut Pro software.
 Speiser gave Urman straight 4s on his interview and noted 
neither st
rengths and concerns.  R. J. Fletcher gave Urman 1
-4 and 4
-3s 
(GC Exh. 234
).  Fletcher noted as Urman
™s strengths:
  Computer savvy would work well with FCP [Final Cut Pro]
 Things[?] in the future
 Used DV during D.C. protest
85  As 
concerns about Urman, Fletc
her listed:
 85 DV refers to a small digital camera.  CNN photojournalists use a 
model named the PD
-150.  Although Urman™s experience with a DV 
camera didn™t seem to help him much in the Bureau Staffing Project, 
when it came to nonTVS applicant Khalil Abdallah, Dan Young
 de-scribed it as ﬁanother plus,ﬂ GC Exh. 228, 
tab J, B# 14783.
                                                                                           CNN AMERICA
, INC
. 519  Lack of day to day editing experience
 Lack of shooting daily packages
  At the bottom of Fletcher
™s rating sheet appear the words 
ﬁI do not recommend John.
ﬂ It looks like something was whited 
out and that 
ﬁdo not
ﬂ was written instead.  When testifying at 
the instant hearing, Fletcher stated that the name John Urman, 
ﬁdid not strike a bell
ﬂ (Tr. 5780
). Based on the interview ratings, Urman was tied for 36
th place among the applicants.  However, at the debriefing Urm
an 
was not rated as one of the top 55 candidates by anyone, inclu
d-
ing Matt Speiser, who have him all 4s in his interview.  He 

appears to have been given no credit for his training with Final 
Cut Pro.  For example, a butcher block sheet prepared during 
the 
debriefing characterizes Urman as a 
ﬁpossible
ﬂ candidate 
but lists NLE as a 
ﬁdevelopmental area
ﬂ (GC Exh. 235
). Charles Anderson
 Charles Anderson had worked for TVS as a full
-time staff 
member for little over a year when he was interviewed by CNN 
in the fa
ll of 2003.  R. J. Fletcher gave Anderson 2
-4s and 3
-3s 
in his interview.  Another interviewer must have given Ande
r-son higher scores as evidenced by his composite 3.8 on G
eneral 
Counsel™s
 Exh
ibit
 266.  Fletcher noted that Anderson has edited 
nonlinear and
 has a nonlinear system at home.  Fletcher also 
noted that Anderson knew his way around D.C., having worked 

in films in the area.  As a concern, Fletcher noted that Anderson 
had no professional NLE experience 
(GC Exh. 229
).   When examined by the General C
ounsel, Matt Speiser test
i-fied that although Anderson had started out doing principally 
audio work at the 
bureau, he had been shooting video 
ﬁin the 
last couple of years
ﬂ (Tr. 4147
).  However, when CNN counsel 
asked Speiser about Anderson, he described him
 as 
ﬁmostly a 
soundman and had hardly any nonlinear editing experience
ﬂ (Tr. 4199
). Anderson was not rated in the top 55 applicants by any of the 
five hiring managers.  There is no credible explanation in this 

record as to why that is so.
 Danny Farkas
 Danny Farkas was a photographer and also frequently ope
r-ated the microwave truck for Team.  Matt Speiser rated Farkas 

very highly in his face
-to-face interview.  R.
 J. Fletcher rated 
Farkas very poorly.  At some point during the debriefing, Fa
r-kas was cons
idered a strong possible candidate, but was dow
n-graded to 
ﬁpossible
ﬂ for unexplained reasons 
(GC Exh. 543, 
B#15289
).  Instead of Farkas, CNN hired TVS engineer Chris 
Leonard to operate the microwave truck.  Leonard had never 
done this before and was dying 
of brain cancer when CNN 
hired him.
 Myron Leake
 Myron Leake worked as a cameraman for Team beginning in 
1997.  He was recommended for face
-to-face interviews by 
Rick Denius.  Dan Young
™s assessment of Leake
™s tape was 
ﬁok shooter, good potential
ﬂ (CNN Exh.
 64).  There is no ev
i-dence in this record as to who, if anybody interviewed Leake.  
(GC Exh. 543, vol. 2.
)  There is also no evidence that Leake 
was even considered or discussed at the photojournalist debrie
f-ing session.  While hiring managers had résumés
 for most a
p-plicants, they did not have one for Leake 
(Tr. 5878
).  Beginning 
in April 2004, CNN hired Leake as a freelance photojournalist.
 Martin Jimenez
 Martin Jimenez had worked at the D.C. bureau since 1996.  
On Dan Young
™s assessment of Jimenez
™ tape 
was 
ﬁseems to 
have the skills for the job, good interv and su lighter
ﬂ (CNN 
Exh. 64
).  Matt Speiser and Mike Maltas interviewed Jimenez 
on October 27, 2003 
(GC Exh. 543, vol. 2
). Speiser noted that Jimenez played with Premiere, a nonlinear 
editing system, 
with home movies.  
(Id.
 B# 16388.
)  He rated 
Jimenez with straight 4s, the second highest score.  Maltas, who 
was not a hiring manager for photojournalists, rated Jimenez 

much lower.  Maltas gave Jimenez 2s in decisionmaking and 
ethics and integrity.  The 
latter rating was a result of Jimenez 
telling his interviewers that on one occasion, he was with a 
producer who used airport personnel to stage a shot of travelers 
going through security screening.  Jimenez told Speiser and 
Maltas that he expressed his con
cerns to the producer.  Maltas 
held it against Jimenez that he followed the producer
™s dire
c-tion and filmed the staged shot 
(Id.,
 B# 16380, 16384, 16392
). Jimenez
™ résumé was not given to hiring managers at the d
e-briefing session 
(Tr. 5878
).    There are 
two butcher blocks with 
Jimenez
™ name on it.  One lists as strengths, that Jimenez was a 
good shooter, good lighter, editing, 
and 
editorial.  As a deve
l-opmental area only NLE is listed.  Jimenez is categorized as a 

ﬁpossible minus
ﬂ (B# 16374
). On what appe
ars to be another butcher block, Jimenez is 
classified as a 
ﬁpossible +
ﬂ (GC 
Exh. 
262
; Tr. 4105
Œ4106, 
5633, 5859
).  As mentioned previously, CNN
™s inability to 
explain what this document represents indicates to me that 
some or all of the butcher blocks, an
d some or all of the categ
o-rization of applicants was not done at the debriefing/selection 
meetings.  No hiring manager ranked Jimenez among their top 
55 candidates and there is no explanation in this record why 

that is so.
 Record Evidence 
Pertaining to 
Some of the 
NonTVS 
 Applicants
 Hired by CNN in Washington, D.C.
 With regard to the photojournalists hired by CNN to replace 
TVS bargaining unit members, one can assume that they were 
generally qualified to do their job.  The network would certai
n-ly not hire 
a lot of incompetents to do its camera work. Indeed, 
it is clear that some, but not all, of them have done excellent 
work for CNN since 2003.  However, several of the nonTV
S unit members hired barely had 
3 years electronic newsgathering 
(ENG) and field pro
duction experience. CNN mandated this as 
a minimum experience requirement for the photojournalist 
position 
(GC Exh. 227
).  In fact, some of the new hires may not 
have had fulfilled these minimum requirements.
 Regardless of the qualifications of the nonTVS 
new hires, I 
conclude that CNN would not have replaced many longtime 

employees with these relatively inexperienced applicants in the 
absence of antiunion animus.  Given the ease with which CNN 
could have trained the TVS employees in Final Cut Pro and 

other
 new technologies, I conclude that this wholesale replac
e-ment of incumbent cameramen was discriminatorily motivated.  
The nonTVS candidates it hired were not so clearly better qua
l-  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 520 ified than the TVS bargaining unit members that CNN would 
have taken this co
urse of action in the absence of its desire to 
get rid of the Union and a large number of its supporters.
 CNN
™s Concerted 
Efforts to 
Justify its 
Hiring 
 Decisions after the 
Fact At some time in 2004, CNN began to document the use of 
Final Cut Pro and other
 Digital Newsgathering Techniques, 
such as File Transfer Protocol (FTP) in order to prepare to d
e-
fend itself in an unfair labor practice proceeding.  For example, 
CNN witness Ben Coyte testified that he copied CNN
™s in
-house counsel
, Lisa Reeves
, on August
 11 and November 30, 
2004 e
-mails for this purpose 
(Tr. 15,652
Œ15,6
57; CNN Exhs. 
199, 655
).  Likewise, Cindy Patrick, in acknowledging an e
-mail from John Courtney on March 17, 2005, regarding the use 
of DNG techniques, noted that 
ﬁthis is the kind of 
example we 
need to illustrate our argument
 . . . .ﬂ
 (CNN Exh. 656, B# 
151749
.) In April 2005
, CNN issued performance evaluations, 
ﬁTurner 
Performance Management Program (TPMPs)
ﬂ to photojourna
l-ists in New York for calendar year 2004 and other employees 
for
 2004 and the first 
2 months in 2005.  There is no evidence 
that this kind of evaluation with its heavy emphasis on such 
subjects as DNG, pitching stories and editorial involvement 
were used anywhere in the Turner system prior to April 2005, 
e.g. 
(Tr. 15,9
50).  In late 2005 or early 2006
, CNN began iss
u-ing TPMPs to its Washington photojournalists for periods b
e-
ginning on April 11, 2005.  I view these documents as part of 
CNN
™s effort to justify the Bureau Staffing Project after the fact 
as part of its litig
ation strategy.
86 TPMPs in at least some cases bore little relationship to what 
employees actually did.  In some cases, they are simply inacc
u-rate.  In Khalil Abdallah
™s 2007 TPMP 
(CNN
™s Exh. 676 at 
10), his manager, Jeff Kinney, intimates that Abdallah cov
ered 
the Virginia Tech shootings.  Abdallah did not do so 
(Tr. 
15841
Œ158
42).  In completing the employee comments on the 
TPMPs, employees were responding to objectives set by CNN.  
As a number of them testified, their desire was to make the
m-selves look goo
d (Tr. 13596, 13604
).   Tim Garraty, for example, commented repeatedly on use of 
DNG (digital news gathering) in his
 April 11, 2005
ŒFebruary 
27, 2006
 TPMP, despite the fact that he rarely employed DNG 
techniques, such as nonlinear editing with Final Cut Pr
o, File 
Transfer Protocol or transmission to a satellite with a BGAN 
(CNN Exh. 581
; Tr. 13762, 13804, 13813
).  John Bodnar
™s testimony also indicates that TPMPs are not an accurate refle
c-tion of what CNN employees actually do on the job.  His TPMP 
states h
e frequently pitched stories between April 2005 and 
February 2006.  Bodnar could recall only one such occasion. 
 Richard Shine wrote in his April 1
ŒDecember 31, 2005 
TPMP that 
ﬁI™ve made many story suggestions to Reporters and 
86 I also note that CNN introduced TPMPs which in many, if not 
most, instances are unsigned by either the employee being reviewed or 
the reviewer.  In some cases, such as the 2005 TPMPs for the 
New 
York photojournalists, it is not clear who did the review.  Danny 
Meara, whose name appears of many of these 2005 reviews as the 
reviewer, did not become manager of the photojournalists in New York 
until 2007.
 Producers, some of which have
 made it air
ﬂ (CNN Exh. 302, 
B# 153070
).  At trial, Shine testified that he has 
ﬁnever pitched 
a story
ﬂ because 
ﬁI haven
™t had anything that has come to mind 
that we thought we should cover
ﬂ (Tr. 9636
Œ9637). Much of the testimony of CNN
™s witness was also 
part of 
this strategy.  For example, Ben Coyte, who was the photojou
r-nalist manager in D.C. from December 2003 until sometime in 
late 2006 or early 2007, testified about the relative success of 
various photojournalists in learning DNG technology.  He 

named
 over a dozen Washington photojournalists who he test
i-fied had successfully adapted to DNG technology.  With two 
exceptions, Peter Morris and Anthony Urmani, the photojou
r-nalists he named had not worked for Team Video.  I infer that 
the point of this testi
mony was to justify hiring these individ
u-als instead of the 
18 Team Video field technicians CNN did not 
hire.
 I regard Coyte
™s testimony, e.g. 
(Tr. 15,438
Œ15,444
), to be 
simply argument support of CNN
™s contentions in this case.  
His testimony is also in 
many cases based on second
-hand i
n-formation and unreliable.  An example of this is Coyte
™s test
i-mony at Tr
anscript
 15,443 where he testified that Khalil Abda
l-lah at Shannon Airport in Ireland, while on a VIP pool trip in 
March 2004, 
ﬁwas able to get off th
e plane and found a wi
-fi in 
a pub in the airport and 
cut the sound bites 
and fed them in
 . . .ﬂ 
(emphasis added); 
(also see Tr. 15,629, 15,669
).  Abdallah, 
however, made it clear that he did not 
ﬁcut
ﬂ or edit anything.  
He only transmitted sound bytes and
 possibly video via the 
Internet 
(Tr. 15,786
Œ15,7
90).  Similarly, Abdallah did not test
i-fy that he used 
ﬁeditorial judgment
ﬂ on this occasion as su
g-gested by Coyte 
(Tr. 15,669
). Similarly, Coyte testified as to how Abdallah
™s ability to 
speak Arabic has he
lped CNN producers by virtue of Abdallah 

getting the nuance of a story and explaining  it to them 
(Tr. 
15,444
).  Abdallah did not give any first
-hand corroboration for 
Coyte
™s assertion when CNN called him as a witness.  
 Another example as to the unreliab
ility of Coyte
™s testimony 
is his response to my questions as to the frequency with which 

digital newsgathering techniques (DNG), Final Cut Pro and 

FTP were being used by D.C. photojournalists in March and 
June 2004.  There is no evidentiary support for Co
yte
™s asse
r-tion that by June 2004, 5
Œ7 photojournalists or as many as 10
Œ15 crews would have been out on an assignment using these 
techniques on a given day 
(Tr. 15
,470
Œ15,4
71).  In fact, the 
record, including the testimony of CNN
™s witnesses Doug 
Schantz 
and Khalil Abdallah, indicates that use of such tec
h-niques by D.C. photojournalists during 2004 was extremely 

rare.
 Moreover, on December 6, 2003, former TVS photojourna
l-ists were at a disadvantage vis
-à-vis some or most of the 
nonTVS photojournalists only
 with regard to their experience 
with the Final Cut Pro editing program.  Many of the nonTVS 

photojournalists had no greater familiarity with FTP transmi
s-sion techniques or the easily acquired ability to use satellite 
transmission, e.g. 
(Tr. 15
,482
Œ15,4
86). CNN
™s Exhibit 544, its Washington payroll records, belies 
any contention that the nonTVS employees hired in the Bureau 
Staffing Project are superior to those former Team employees 
hired.  The photojournalists who were hired effective December 
                                              CNN AMERICA
, INC
. 521 6, 2003
, in the D.C. bureau and who were subsequently pr
o-moted to senior photojournalist are all former Team employees: 
Brian Yaklyvich, Mark Walz, Ernest 
(Skip
) Nocciolo, Peter 
Morris, Maurice George
, and Martin Dougherty.
87  Coyte me
n-tioned George as a photojourn
alist he would not send on an 

assignment that required editing 
(Tr. 15,582
).  This indicates 

that FCP skills are not as critical to the work of a photojourna
l-ist as CNN suggests.  It also suggests that the TPMPs are not 

necessarily an accurate reflection o
f CNN
™s assessment of its 
photojournalists.  TPMPs do not directly affect the amount of 

an employee
™s annual raise 
(Tr. 15,643
). Moreover, the relatively inexperienced nonTVS photojou
r-nalists hired during the BSP are still paid substantially less than 
the 
former TVS photojournalists.  As of February 2008, for 
example, the annual salaries of John Bena, Jeremy Harlan, Ron 
Helm
, and Jeremy Moorhead were less than $77,000 compared 
to salaries ranging anywhere from approximately $80,000 to 
$88,121 for former TVS
 photojournalists, such as John Bodnar.   
Former TVS senior photojournalists such as Anthony Urmani 
had salaries of up to $95,036 in February 2008.
88 Evidence 
Regarding 
NonTVS 
Applicants
  who 
were 
Hired by CNN
 Khalil Abdallah
 Khalil Abdallah has obviously h
ad a successful career with 
CNN.  However, at the time of the Bureau Staffing Project, 
CNN did not have a nondiscriminatory basis for hiring him 
instead of a number of Team technicians it did not hire.  Abda
l-lah worked for a local CBS affiliate for 18 mont
hs to 
2 years 
and then was hired by CNN Newsource in Washington, D.C.
, in about August 2000.  He performed a number of tasks for 
Newsource including shooting and editing.  Most, if not all, the 
editing Abdallah did for Newsource was tape to tape 
(Tr. 
15771
).  Towards, the end of his employment with Newsource, 
Abdallah was introduced to Final Cut Pro. However, he did not 
use FCP for work done for Newsource 
(Tr. 15,830
).   Abdallah testified that it was easy to learn FCP because it 
was similar to the Media 10
0 nonlinear editing system he had 
learned in school 
(Tr. 15772
).  However, Abdallah had not used 

Media 100 in connection with his work at Newsource, either, 
Id.
 Abdallah had a face to face interview on October 27, 2003, 
with Matt Speiser, Steve Redisch
, and R.
 J. Fletcher, who was 
his direct supervisor at Newsource 
(Tr. 15,774
).  Fletcher a
p-parently did not fill out an interview rating guide.  Neither R
e-87 In New York, three of the six individual
s hired as senior phot
o-
journalists were former TVS unit members.  Two of the three nonTVS 
senior photojournalists (Burgess and Ramirez) left New York shortly 
after they were hired.  Since 2004, three former TVS unit members in 
New York and three nonTVS uni
t members have been promoted to 
senior photojournalist, Tr. 11487.
 88 As of February 2008, the only former TVS photojournalist making 
less than $80,000 was Ken Tuohey, who left CNN in May 2004 and 
was rehired in March 2006, at a lower salary.  Those nonTVS 
phot
o-
journalists who worked for CNN before December 2003 or other 
Turner companies such as Newsource (Schantz, Yarmuth, Britch, Haan, 
Swain, 
and 
Abdallah) appear to have higher salaries than those who did 
not work in the Turner system prior to the BSP.
 disch nor Speiser
™s notes of the interview indicate Fletcher
™s presence.  At hearing, Fletcher testified 
that he did not believe 
he was one of the people who interviewed Abd
allah
 (Tr. 5835
).  Abdallah
™s testimony establishes Fletcher was present at the 
interview and I find that Fletcher
™s testimony is not the result of 
faulty memory.  To the contrary, I find 
that Fletcher was aware 

that his participation in Abdallah
™s interview, and Bethany 
Chamberland Swain
™s interview, who he also supervised 
(Tr. 
16053
), gave these two applicants an unfair advantage vis
-à-vis 
the Team applicants.
89 Steve Redisch rated Abdalla
h™s interview with 3
-4s and 2
-3s.  
Redisch cited as strengths: Lots of live experience; speaks Ar
a-bic, 
nonlinear editing experience; 
goal oriented
, and Washin
g-ton experience.  As concerns he noted that Abdallah was 
ﬁshort 
on specific examples.
ﬂ Matt Speise
r™s notes of his interview with Abdallah note 
that, 
ﬁhe shoots in the field and edits in house on FCP.  All field 
editing is done in the truck tape to tape.
ﬂ  Speiser also noted 
that Abdallah bought Final Cut Pro for personal use.  Speiser 
gave Abdallah 2
-4s and 3
-3s.  He did not note any strengths or 
weaknesses on his rating sheet 
(GC Exh. 228. 
tab J, B# 14778
).  Abdallah
™s average interview score, 3.4, was lower than a 
number of TVS unit cameramen who were not hired.
 On a butcher block prepared at the deb
riefing Abdallah was 
rated 
ﬁpossible +.
ﬂ  Although motivation/work ethic were listed 
as a strength, work ethic/follow through was listed as a deve
l-opmental area.  Other strengths listed were: creative, technical 

skills, NLE, initiative, shooter
-good, 
and 
troubleshooting.  
Abdallah was rated the 48
th most desirable candidate, lower 
than Chris Hamilton and Mark Marchione, TVS unit members 
who were not initially hired.  John Courtney did not rate Abda
l-lah in his top 55 candidates.
 CNN decided to hire Abdallah 
on December 1, 2003, when 
another non
TVS candidate, Ron Couvillion took himself out of 
consideration for a photojournalist position.  When that o
c-curred, Matt Speiser informed Cindy Patrick that the next pe
r-son on the list was Mike Greene, a TVS bargaining
 unit me
m-ber.  Greene had been a union negotiator in collective bargai
n-ing with TVS.
90 89 Fletcher initially also claimed that he did not remember whether 
he interviewed Chamberland/Swain, Tr. 5837.  Then
, he testified that 
he and John Courtney interviewed Chamberland in person, rather than 
by telephone, which is inconsistent with her testimony,
 Tr. 5838, 
16,053.
 90 I specifically discredit Cindy Patrick™s testimony at Tr. 14913.  
She testified that if one of the top 39 candidates for photojournalist 
declined CNN™s offer of employment, the hiring managers ﬁregroupedﬂ 
and decided which applicant wo
uld get the next offer.  There was a 
meeting on November 18, 2003
, at which the rankings of photojourna
l-ist candidates were reordered to the detriment of TVS bargaining unit 
members Chris Hamilton and Mark Marchione.  However, not a single 
hiring manager (
Speiser, Redisch, Fletcher
, or Courtney) gave any 
indication in their testimony that any other regrouping occurred, such 
as when Ron Couvillion declined CNN™s offer on or about December 1, 
2003.  Moreover, nobody testified as to what transpired at the Nove
m-ber 18 meeting.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 522 John Bena
 John Bena had no more that 
3 years of experience in the 
Broadcast Industry and only 
2 years of 
ﬁshooting experience
ﬂ when he was hired by CNN.  Indeed, when Ric
k Denius 
screened Bena on the telephone on October 6, 2003, his i
m-pression was that he had only 
1 year of 
ﬁshooting/Eng exper
i-ence,
ﬂ less than the minimum qualifications for the photojou
r-nalist position 
(GC Exh. 
228, 
tab K, B# 11354
).  Thus, Denius 
deemed 
that Bena did not even have enough experience to wa
r-rant an interview 
(CNN Exh. 511
; GC Exh. 228, 
tab K, B# 
9499
).  Three weeks later, at the urging of Dan Young, who had 
looked at a demo reel, Denius sent his interview notes and 
Bena
™s resume to Matt Spei
ser 
(Id., B# 9421
). Bena had been employed by Capital News 9 in Albany, New 
York, a Time Warner station, for little more than a year.  His 
salary at Capital News 9 was $30,000 per annum.  While he 
performed nonlinear editing on a Pinnacle Vortex system, hi
s only experience with Final Cut Pro was at home
Šjust like 
unsuccessful TVS applicant John Urman.
 Dan Young interviewed Bena on November 3, 2003.  Young 
appears to be the only CNN hiring manager who interviewed 
Bena.  He graded Bena with 3
-4s and 2
-3s on h
is interview 
rating sheet.  In his concerns, Young opined, 
ﬁ[N]
ot sure if he
™s ready for prime time
ﬂ (Id., B# 16973
).  Despite these concerns, 
Bena ended up as a 
ﬁstrong possible
ﬂ candidate and was rated 
the 26
th most desirable applicant.  Young rated Bena 39
th; Speiser 36
th; Redisch 21
st; Fletcher 18
th; and Courtney 15
th.  There is no rational nondiscriminatory explanation in this re
c-ord for such a favorable rating compared to many TVS cand
i-
dates.  When he starte
d working for CNN, Bena did not know 
how to use an audio mixer, a piece of equipment regularly used 
in the field by CNN photojournalists.  Elizabeth Zosso, a fo
r-mer TVS camera operator, showed Bena how to operate this 

piece of equipment 
(Tr. 6050
Œ6052). Bethany Chamberland Swain
91 Rick Denius conducted a telephone screen with Bethany 
Chamberland Swain, a director/editor at Newsource, on Oct
o-ber 21, 2003 
(CNN Exh. 689, 
tab 19, B# 122811, 11376
).  De-nius
™ notes indicate that Chamberland/Swain shot video very 
little for Newsource.  Swain was not scheduled for a followup 
interview until 3:20 p.m. on November 5, the first day of the 

debriefing/selection meeting.  Chamberland/Swain was inte
r-viewed on the telephone by R. J. Fletcher, her supervisor at 

Newsource, and
 John Courtney at 5:30 p.m. on November 5, 
the first night of the debriefing session 
(Tr. 16,053
; GC Exh. 
228, 
tab C, B# 14921
). Swain was at her home during the inte
r-view.
 CNN
™s Exh
ibit
 64 and G
eneral 
Counsel™s
 Exh
ibit
 228, 
tab C, 
B# 14895 establish that 
CNN did not have a demo tape from 
Chamberland/Swain when a 
butcher 
block was initially created 
for her.  Swain could not recall when she submitted a tape or 
whether she submitted more than one 
(Tr. 16
,053
Œ16,0
54).  Matt Speiser could not recall if a demo t
ape by Chambe
r-91 Chamberland Swain was married sometime after December 6, 
2003.  She is referred to by her married name, Bethany Swain, at some 
portions of the transcript.
 land/Swain was shown at the debriefing session.  He could also 
not recall whether Dan Young commented about her shooting 

at the debriefing.  
 R. J. Fletcher, on the other hand, testified that he told Cha
m-berland/Swain that her tape had not be
en received by Dan 
Young, so she prepared another one or a copy and brought it to 

the debriefing session.  Swain did not testify that she went to 
the debriefing session personally.
 Fletcher testified that Chamberland/Swain
™s tape was di
s-cussed at the debriefing session and that the hiring managers 
thought it was good 
(Tr. 5908
).  I deem Fletcher to be a co
m-pletely unreliable witness given his hesitancy to acknowledge 
that interviewed his own employees.  Steve Redisch, moreover, 
gave no in
dication that he saw a Chamberland/Swain tape at the 
debriefing 
(Tr. 5699
).  Since there is no testimony as to when 
and how Swain submitted a second tape, I find that CNN has 
not established that its hiring managers reviewed a demo tape 

or reel put togethe
r by Bethany Chamberland/Swain before it 
ranked her, which assumedly was done no later than November 
6.92   According to her boss at CNN Newsource, R.
 J. Fletcher, 
Bethany Chamberland/Swain was not principally a photogr
a-pher 
(Tr. 5835
).  Indeed, she describ
ed herself as a dire
c-tor/editor on her November 6, 2003 application to CNN 
(CNN 
Exh. 689, 
tab 19, B# 12281
).93  That may explain why Fletcher 
ranked her 53
d, lower than the other four hiring managers.
94  She was rated a possible plus and the 42
d most desirab
le cand
i-date despite concerns about her lack of network level shooting 

and field experience.  At the November 18 meeting, Chambe
r-land/Swain was moved ahead of TVS bargaining unit emplo
y-ees Mike Greene (# 40) and Chris Hamilton (#41) on the list of 
preferre
d candidates.
 Mike Haan and 
Jerry Appleman
 Cindy Patrick authorized job offers to TVS bargaining unit 
employee Mike Greene and two nonbargaining unit members, 
Mike Haan and Jerry Appleman at 5:16 p.m. on December 4, 
2003, the day before the TVS contract en
ded.  
(GC Exh. 228 
tab M, B# 22420
).  Haan worked for CNN Atlanta in media 
operations.  He was not principally a photographer.  CNN hi
r-ing managers had concerns about Haan
™s lack of field shooting 
experience.   Dan Young
™s assessment of Haan
™s demo tape 
was, 
ﬁnot enough to go on, not enough experience
ﬂ (CNN Exh. 
64). Appleman apparently reconsidered CNN
™s job offer within a 
few days of his arrival in Washington and returned to Atlanta.  

Both Haan and Appleman were ranked lower at the debriefing 
session than
 TVS employee Chris Hamilton who was not hired 
during the Bureau Staffing Project.  Appleman was also ranked 
92 Assuming Fletcher™s testimony is accurate it indicates disparate 
treatment vis
-à-vis TVS cameraman Larry Langley.  The hiring mana
g-ers did not have a tape from Langley at the debriefing and nobody 
called him to bring one in so the hiring managers could review it, Tr. 
5610.
 93 On other documents she described her position with Newsource
 as 
director/
editor/
photographer.
 94 On the other hand, Fletcher may not have wanted to lose her.
                                                                                           CNN AMERICA
, INC
. 523 lower that TVS unit member Mark Marchione, who not hired 
until January.
 Jeremy Harlan
 Jeremy Harlan had 
3 years of experience as a photographer 
whe
n he was hired by CNN.  He had no familiarity with Final 
Cut Pro, although he had experience with another Apple
-based 
nonlinear system.
95  Harlan was interviewed by Dan Young on 
October 25.  Young expressed concern about Harlan
™s bac
k-
ground in nonlinear edi
ting and questioned whether he was too 
arrogant.  He gave Harlan a 4 in all 
five
 interview categories.  
At the debriefing session, Harlan was rated the 33
d most desi
r-able candidate.
 CNN started checking Harlan
™s references on November 10.  
He received glow
ing recommendations from several individ
u-als who had worked with him previously.  However, Harlan
™s references were not uniformly positive.  One individual at a 
former employer told CNN that they would not rehire him and 
declined to say why he left their e
mploy after 
1 year. 
 On November 21, 
3 days before CNN sent Harlan a job o
f-fer, it called his then current supervisor at KOAT in Albuque
r-que and a reporter who had worked with Harlan at the other 
station that had given a negative reference.  Both gave Harl
an a 
glowing recommendation.  What is significant in Harlan
™s case 
is the extent to which CNN made efforts to get feedback from 

individuals who actually were familiar with the quality of his 
work.  It did not do this with the TVS applicants.
 Ron Helm
 Ron H
elm was an editor, not a photographer with CNN in 
Atlanta.  Rick Denius, after his phone interview with Helm, 
noted that he was 
ﬁlight on shooting experience, but he is a 
strong non
-linear editor (Avid).
ﬂ  As noted before, Final Cut 
Pro, the nonlinear system that CNN planned to use in the field 

in a different system than A
VID
; Helm had little or no familia
r-ity with Final Cut Pro.  Dan Young noted that Helm
™s ﬁshoo
t-ing is good, not exemplary but could grow 
into this role.
ﬂ  (GC 
Exh. 228, 
tab O B# 21624
). In the debriefing, Helm was rated 43
d in desirability.  NLE 
was noted as a strength despite his lack of familiarity with Final 

Cut Pro.
96  His developmental areas were job knowledge and 
people skills.  At the
 interview, Helm stated that he lacked hard 
news experience 
(Id. B# 14345
).  He accepted a job on Nove
m-ber 21, 
2 weeks before CNN offered a job to TVS unit member 
Mike Greene, who was ranked 40
th. Jay McMichael
97 Jay McMichael 
ﬁworked for CNN (through subco
ntractors) 
in Washington for 13 years
ﬂ (GC Exh. 228, 
tab P, B# 12333
).  However, he left Team Video to go into business for himself in 

June 2002; thus
, for successorship purposes McMichael did not 
count at a TVS bargaining unit member.  McMichael applied 
95 Thus, Harlan was in the same position with regard to nonlinear e
d-
iting as James Norris, a TVS applicant who was not hired.
 96 This demonstrates disparate trea
tment of TVS applicants such as 
Jim Norris.
 97 His given name is Samuel Jay McMichael.
 for the photojournalist manager position that was awarded to 
Ben Coyte in the Bureau Staffing Project.
 It is not clear from this record if anyone interviewed McM
i-chael for a photojournalist position.  His name does not appear 
on General 
Counsel™s
 Exh
ibit
 266, which is a composite of 
interview rating scores for the D.C. photojournalist candidates.  
McMichael was apparently evaluated in a debriefing session, 
although possibly not the one in which photojournalist cand
i-dates were evaluated.
98 The weaknesses noted
 include 
ﬁlimited 
NLE
ﬂ and 
ﬁinside knowledge maybe a concern.
ﬂ Jeremy Moorhead
 Jeremy Moorhead had been a photojournalist/microwave 
truck operator/editor for the local Fox station in Baltimore, 
WBFF, for little over a year when he was hired by CNN.  Prior 
to that he had 
1-1/2
 year
s of similar experience for a local st
a-tion in Youngstown, Ohio.
 CNN recruiter Rick Denius conducted a telephone screen 
with Moorhead on October 9, 2003.  After the interview he sent 

an email to the photojournalist hiring managers 
in which he did 
not recommend Moorhead for face
-to-face interviews.  
(GC 
Exh. 228, 
tab Q, B# 9480
).  Dan Young apparently overruled 
this recommendation on the basis on the demo tape Moorhead 
submitted.  
 On October 27, when forwarding Moorhead
™s résumé to 
Matt Speiser, at Dan Young
™s request, Rick Denius expressed a 
concern that Moorhead had 
ﬁ2.5 years total Photog/ENG exp
e-rience, no Washington experience
ﬂ (GC Exh. 228, 
tab Q, B# 
16903
).  This is less than the 
3 years minimum experience that 
CNN stated was required for the photojournalist position in its 
position description of May 20, 2003 
(GC Exh. 227
).  Sprea
d-sheets tracking the candidates during the Bureau Staffing Pr
o-ject gave Moorhead credit for 5 years of 
experience, although 

he seems to be given credit only for 2 years of shooting exper
i-ence and 2 years of editing experience.  In summary, it is not 
clear that Moorhead met the minimum requirements stated in 
the position description.
 Matt Speiser interviewed
 Moorhead in person on November 
4; Dan Young, who had already pushed for Moorhead
™s co
n-sideration, participated on the telephone.  Young gave Moo
r-
head 2
-5s and 3
-4s.  Speiser gave Moorhead 1
-4 and 3
-3s.  In 
the debriefing session, Moorhead was rated the 27
th most d
e-sirable candidate; Dan Young rated him 15
th.  NLE was listed 
as one of Moorhead
™s strengths.  However, his nonlinear exp
e-rience appears to have been mainly or possibly exclusively with 
AVID
, not Final Cut Pro. Matt Speiser noted that 
ﬁhe has used
 FCP,
ﬂ but nothing about Final Cut Pro appears on Moorhead
™s résumé.  
 CNN began checking Moorhead
™s references on November 
13, and offered him a photojournalist position on November 24, 
at $60,000 a year.  Only Moorhead, John Bena, Jeremy Harlan
, and Jerr
y Appleman were offered $60,000; all other successful 
applicants were offered more.  The 
eight
 applicants hired as 
98 The butcher block at B# 12345, GC 
Exh. 
228, 
tab P, looks diffe
r-ent that any others for a photojournalist candidate.  ﬁPJﬂ is not written 
in the top left
-hand corner.  W
eaknesses, rather than developmental 
areas, is the title of the right hand column.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 524 senior photojournalists were offered $80,000 per year; 11 ph
o-tojournalists were offered $75,000 as a base salary.
 Bryan Pearson
 Bryan Pearson
 was an 
editor/
photographer with CNN in A
t-lanta.  He had experience with Final Cut Pro while on assig
n-ment in the Middle East.  CNN raised its initial salary offer to 
Pearson to $74,000 per year in order to get him to accept its 
offer of employment in Wash
ington, D.C.
 Jose Santos
 CNN hired Jose Santos as a 
senior 
photojournalist.  Santos 
was an experienced photographer with field experience using 

the A
VID
 nonlinear editing system.  It is unclear whether he 
had any significant experience with Final Cut Pro a
nd if he did, 
it appears he was not comfortable using it 
(GC Exh. 228, 
tab S, 
B# 16834, 16824
). Doug Schantz
 Doug Schantz was an 
advanced 
video 
tape 
editor with CNN 
in Atlanta.  Rick Denius noted that Schantz 
ﬁshoots once a 
week
ﬂ for a field production uni
t.  In 2003, prior to his inte
r-view for the BSP, Schantz went to Iraq for 
6 weeks as a one
-man band photographer/editor.  
 Prior to 2002, Schantz
™ nonlinear editing experience was 
with the A
VID
 and Pinnacle Blue edit systems.  In 2002, 
Schantz was introduc
ed to Final Cut Pro by Dan Young and 
was essentially self
-taught. He used FCP for the 
6 weeks he 
was in Iraq.
 After interviewing Schantz on October 21, John Courtney, 
his supervisor
™s boss, expressed a concern about his experience, 
but rated him very highl
y based on his teamwork, motivation 
and creativity 
(GC Exh. 228, 
tab T, B# 17250
).  Dan Young, 
with whom Schantz had also worked closely, rated him very 

highly as well.  Schantz and other CNN employees were paid 
$8000 in relocation expenses to move to Wash
ington, D.C.
 Ken Tillis
 Ken Tillis was a photographer with CNN Newsource in Sea
t-tle.  He was very skilled in Final Cut Pro.  Dan Young
™s review 
of Tillis
™ demonstration tape was lukewarm. His notes read, 
ﬁok 
stuff, not the best, want to see more
ﬂ (GC Exh. 
U, B# 20554
).  By July 13, 2004, Tillis had applied for a transfer to Denver 
(CNN Exh. 506
). Floyd Yarmuth
 Floyd Yarmuth was principally an editor rather than a ph
o-tographer for CNN in Atlanta.  As noted at page 48, Rick Den
i-us expressed concerns of about 
Yarmuth
™s lack of practical 
shooting experience, which caused Matt Speiser to e
-mail Dan 

Young and others involved in the Bureau Staffing Project.  
Young then went to bat for Yarmuth, who was offered a phot
o-journalist position.
 Yarmuth did not accept CNN
™s initial salary offer for e
m-ployment in Washington.  It apparently raised the offer to 

$72,500 in order to convince him to accept the job 
(Id., B#s 
21591, 21588
).  Yarmuth was also given relocation expenses of 
up to $8000 to move.
 New York Bureau Field Cam
era and Field 
 Audio Technicians
 During the Bureau Staffing Project, CNN hired 29 phot
o-journalists for the New York bureau, at least in part based on a 
list generated at the CNN hiring managers
™ December 10
Œ11, 
2003 debriefing session 
(GC Exhs. 401, 429
).  Team Video 
employed 17 field camera technicians at CNN
™s New York 
bureau.  CNN hired 13 of these 17.  The four camera techn
i-cians it did not hire were James Peithman, who had worked for 
contractors at the 
bureau since 1980; Vincent Everett, hired at 
the 
bureau in 1982; Perry MacLean, who had worked at the 
bureau since 1984
; and Brian Kiederling, who had worked at 
the 
bureau since December 1987.  Kiederling was one of, if the 
not the most, active employee in union matters at the New York 
bureau.
 TVS also em
ployed 17 audio technicians at the New York 
bureau.  During the Bureau Staffing Project, CNN hired only 
two of the TVS audio technicians as photojournalists: Jamie 

Wiener and Desmond Garrison.  Had it not been for the fact 
that three individuals declined j
ob offers from CNN, it would 
not have hired any of the audio technicians 
(GC Exh. 429
).99  Garrison, who was the least senior audio technician working for 
TVS, has developed into an 
ﬁexcellent photojournalist
ﬂ accor
d-ing to Edith Chapin, CNN 
vice
 president a
nd 
deputy 
bureau 
chief in Washington, D.C.
100 John Duffy, TVS
™ director of field operations, made sure that 
the audio technicians were capable of performing camera work.  
He did so because when a camera operator was absent, he ge
n-erally upgraded an audio tec
hnician to do camera work and 
hired a freelancer to take the audio technician
™s place.
101  In the 
spring of 2003, Duffy sent TVS audio technicians Tom Maney, 
Joe Cantali
, and Juan Hortua to a camera operator
™s workshop 
in Oklahoma conducted by the National P
ress Photographers 
Association.  None of these three audio technicians was hired 
by CNN 
(Tr. 11115, 11118, 11120, 11142, 11177
). Two of the TVS audio technicians who were not hired, Chris 
Roebling and Steve Burnett, maintained the equipment room 
99 Thus, there is no evidence to corroborate Cynthia Patrick™s asse
r-tion that Garrison was a ﬁgrowth candidateﬂ in the same sense than 
certain other nonTVS applicants were ﬁg
rowth candidates.ﬂ
 Five of the top 29 candidates on GC Exh. 429, a list generated at or 
after the debriefing meeting, did not begin work at the New York b
u-
reau as photojournalists.  Three declined offers.  There is some unce
r-tainty as to what happened to t
he other two. CNN introduced evidence 
through witness Rick Denius that Stephen Jackson, a nonTVS cand
i-date for photojournalist, was not offered a job.  Jackson was ranked the 
24
th most desirable applicant at some point.  I am uncertain as to 
whether Denius
 testified on the basis of first
-hand knowledge.  Howe
v-
er, assuming Denius™ testimony is accurate, there is no explanation as 
to why Jackson was not offered a position.  Carlos Christen, ranked 
28
th on GC 
Exh. 
429 was also not offered a job.  As with Jacks
on, 
there is no explanation in this record for this decision, but see p
. 86 for 
a further discussion of Christen™s quest for a photojournalist position.
 100 Chapin was 
managing 
editor and 
deputy 
bureau 
chief in New 
York
 at the time of the Bureau Staffing Project.
 101 However, Jonathan Smith credibly testified that about half his 
freelance work for TVS at the New York 
bureau was camerawork.  He 
also testified that sometimes he was paired with a full
-time TVS e
m-ployee and so
metimes with another freelancer.
                                               CNN AMERICA
, INC
. 525 for the cameramen and audio technicians.  One worked in the 
morning; the other in the evening 
(Tr. 9240
).  After January 
2004, their tasks 
were performed at times by Brian Gassen, 
who had not been a member of the TVS bargaining unit 
(Tr. 
9264
Œ9265, 9275
; CNN Exh. 543
).102  CNN has not offered 
any explanation for the replacement of these bargaining unit 
employees.  As discussed in the section of
 this decision regar
d-ing the engineering staff, Jeff Jaramello, although classified as 

an audio technician, drove the 
bureau
™s microwave truck.  He 
was also replaced by individuals who did not apply for their 

positions as part of the Bureau Staffing Projec
t. CNN has over the course of time since January 17, 2004
, moved increasingly towards the use of 
ﬁone man bands,
ﬂ that is 
one technician who performs both video and audio work.
103  However, for some time after it employed its own technicians, 
CNN had substan
tial work that the TVS audio technicians 
could have performed, even without further training.  Phot
o-journalist Manager Jeff Kinney testified that initially after Ja
n-uary 17, there were seven 
two
-person crews doing general news 
and three 
two
-person crews as
signed to CNNfn.
104  Thus, i
n-cluding the two crew room managers and the microwave truck 
operator, CNN had work for at least 13 of the TVS audio tec
h-nicians.
105 Nowhere in this record is the pretextual nature of CNN
™s ex-planation for its conduct so clearly demo
nstrated by the training 
given by CNN on Final Cut Pro to all the photojournalists it 
hired during the first 
2 weeks of their employment.  While a 
few of the photojournalists who had worked for CNN previou
s-
ly were familiar with Final Cut Pro, every other p
hotojournalist 
was scheduled for several days of FCP training during the first 
2 weeks of their employment.  CNN
™s Exhibit 272 shows that 
the photojournalists were scheduled for the following amount 
of FCP training during their first 
2 weeks:
 Table 1:  For
mer TVS employees
:  Frank Bivona 
  3 days
 Ken Borland  
  4 days
 Joe Capolarello  
 4-1/2
 days
 Doug Carroll  
  zero days
 Desmond Garrison  
 3-1/2
 days
 Mike Gittleman  
 3-1/2 
days
 Walter Imparato  
 2-1/2
 days
 Tom Jurek  
  3-1/2 
days
 Steve Machalek 
 4-1/2
 days
 Daniel Meara  
  3 days
 Tom Miucco  
  3 days
 102 There is no evidence as to who was performing the crew room 
coordinator tasks between January 16 and April 2004, when Jeff Ki
n-
ney hired Brian Gassen, Tr. 9381
Œ938
2; CNN Exh. 543.
 103 In March 2008, CNN had 21 cameras for it
s 27 photojournalists.  
Edith Chapin testified that there are situations where one man bands are 
completely inappropriate, Tr. 9246.  The circumstances under which 
cameramen would work as one
-man bands were an issue of contention 
between Local 11 on the on
 hand, and CNN, Potomac
, and TVS on the 
other, GC Exhs. 467
Œ469.
 104 CNNfn went off the air in December 2004.
 105 There is no evidence that the audio technicians not hired by CNN 
has less experience shooting than some of the CNN employees hired as 

photojournal
ists in D.C.
 Saylor Phair  
  2 days
 Fred Schang  
  2 days
 Ricky Shine  
  1 day
Šwas off work the first week 
of his employment with CNN
 Jamie Wiener
  2 days
  Table 2:  CNN photojournalists
 who had not worked for 
TVS, name of former employer, and days of FCP training du
r-ing the first 
2 weeks of their employment at the New York 
Bureau
:106  David Allbritton, CNN Frankfort, Germany, 1
-1/2
 days
 Doug Burgess, WFAA Dallas, 3 days
 Steve Coppin, KMGH 
Denver, 3 days
 Richard Frederick, WNYT, Albany, NY, 3 days
 Rod Griola, WCPO, Cincinnati, Ohio, 3
-1/2
 days
 Rick Hall, CNN Chicago, 
1/2
 day
 Neil Hallsworth, CNN London, 1
-1/2
 days
 Bryan Kane, News 12, Long Island, 3 days
 Effie Nadim, News 12, Westchester, 2
-1/2
 days
 Gabe Ramirez, CNN Los Angeles, 2
-1/2
 days
 Tawanda Scott, KVBC, Las Vegas, 1
-1/2
 days
 Pelin Sidki, Freelancer, CNN London, not present during first
  two
 weeks
Šawaiting visa.
107 Emmanuel Tambakakis, Freelancer, NY, 3 days
 Gilbert De La Rosa, CNN NY, 3
 days.
  Jeff Kinney, the photojournalist manager in New York and 
one of the hiring managers in the Bureau Staffing Project, knew 

from personnel experience that virtually anyone with minimal 
computer skills could be trained to use Final Cut Pro adequat
e-ly i
n 2 days.  He testified that he was trained by Dan Young in 
Chicago in 2001 and then trained the rest of CNN
™s staff at the 
Chicago 
bureau; four photojournalists, three producers and one 
reporter  Thus, Kinney knew that CNN didn
™t need a new work
 force to 
use Final Cut Pro and that it would be relatively easy to 
train the existing work
 force.  
At 
Transcript
 9378
Œ9379, Kinney 
discussed his experiences training the Chicago staff:
  Q. So that was my question, how long did it take you 
to train members of the Ch
icago staff in final cut pro?
 A. There is no hard answer on that
 because there are 
varying skill levels and
 kind of varying levels of computer 
skills.
 106 Of the nonTVS photojournalists hired during the Bureau Staffing 
Project, a couple stayed at the New York 
bureau for a very short time.  
Gabriel Ramirez, who transferred to New York from Los Angeles, 
transferred back to Los Angeles 
2 months l
ater, on March 29, 2004.  
Doug Burgess, who previously worked at WFAA in Dallas, left the 
New York 
bureau on May 15, 2004.  In the BSP they were considered 
the 2
d and 3
d most desirable candidates.
 107 When Karen Curry, Edith Chapin
, and Dan Young interviewed
 Sidki by telephone on December 2, 2003, they had not received a demo 
tape from her, CNN Exh. 266
; GC Exh. 522, vol. 4, B# 5281.  There is 
no evidence in this record that any hiring manager reviewed and eval
u-
ated a tape from Sidki before CNN decided to hir
e her.  Although, Rick 
Denius sent an e
-mail to the effect that Sidki would send a tape to Edith 
Chapin sometime after December 1, there is no evidence that such a 
tape was either sent, received or reviewed, B# 5292.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 526 There is one person who it probably
 took half a day.   
There were other people who
 after spending a 
couple of 
days with them,
 they got it.   And we would kind of
 con-tinually work on it.
 Q. Take either example, the person who
 was computer 
literate, the half a day or the
 two
-day person, at the end of 
that were they
 proficient enough to use final cut pro in
 work
 that they did?
 A. Yes.
 Q. Do you have a feel for on average how
 much trai
n-ing a photojournalist would require
 to become proficient 
enough to use that
 technology in the field?
 A. It seems as if two days of training
 isŠseems to be 
ample time.
  Kinney
™s experiences in Chicago were replicated in New 
York, as he testified 
(Tr. 9444
Œ9445):  JUDGE 
AMCHAN
:  During the first two
 weeks, the pe
o-ple that you hired, did
 everybody go through final cut pro 
training?
 THE 
WITNESS
:  Yes.
 JUDGE 
AMCHAN
:  At the end of t
hat,
 did you give a test 
or make any assessment as
 to whether they were reason
a-bly adept at doing
 it so they can do it in the field.
 THE 
WITNESS
: 
 Again, it™s a very
 subjective thing, and 
utilizing it in the
 field there are all kinds of extenuating
 circums
tances that kind of determine how adept
 a person 
is.
 For instance, sometimes you may have
 only 20 
minutes to edit a piece and get it on
 the air.  Other times 
you may have the better
 part of a day.
 JUDGE 
AMCHAN
:  At the end of the two
 weeks, did you 
make an
y determination as to
 whether the people that took 
the training had
 been successfully trained or not.
 THE 
WITNESS
:  At the end of the two
 weeks, every pe
r-son who participated in the
 training had probably cut at 
least two or
 three news pieces in training 
scenario.
 JUDGE 
AMCHAN
:  Did you make a
 determination as to 
whether any one of them
 just wasn™t getting it.
 THE 
WITNESS
:  I did not.
  No.
 JUDGE 
AMCHAN
:  How much training of
 final cut pro 
did they actually have in those
 two weeks?
 THE 
WITNESS
:  The majorit
y of them
 had probably at 
least two full days.
 JUDGE 
AMCHAN
:  Two full days?
 THE 
WITNESS
:  Yes.
 JUDGE 
AMCHAN
:  Anything else?
 Q. Those two full days, are you saying
 about 16 hours 
then of final cut pro training?
 A. Yes.
 Q. And were they all adept at using 
the
 program after 
that training period?
 A. In varying degrees.
 Q. Ranging from what to what?
 A. Ranging from being able to cut a very
 basic news 
piece to being able to use effects
 and graphics and create a 
very highly crafted production.
108 The 
Selection 
Process for New York 
Photojournalists
 As with other parts of the selection process, exactly when, 
how and on what basis decisions were made with regard to the 
hiring of New York photojournalists remains a mystery. It is 
unclear who made the ultimate decisions
, when they were made 
and on what basis they were made 
(see, e.g.
, Tr. 8476
Œ8477, 
9152
Œ9155, 9239
). The testimony of the CNN
™s witnesses who attended the s
e-lection meetings is of questionable value given the fact that 
there is no documentation of what went on at these meetings 
and the fact that they testified 
4-1/2
 years after the fact.  Ho
w-ever, even to the extent they can be credited, it is apparent that 
CNN applied very nebulous standards to the applicants.  Karen 
Curry testified that one consideration equal in weight to all 
others was, 
ﬁwhat an individual would bring to the table
ﬂ (Tr. 
8381
Œ8382).   Whereas, Edith Chapin testified that an appl
i-cant
™s ﬁstory
ﬂ was more important that the applicant
™s inte
r-view 
(Tr. 9141
Œ9142).109 The debriefing or selection meeting at which hiring decisions 
were supposedly
110 made was attended by a number of indivi
d-uals, most notably Cindy Patrick, who had not interviewed any 
of the candidates.  It was also attended by John Courtney, who 
reported directly to Patrick and had interviewed only several of 
the applicants.  What role they played in the deliberations is 
unclear.
 The most critical stage of the selection process occurre
d when applicants were placed in categories, such as 
ﬁvery strong 
possible,
ﬂ ﬁstrong possible,
ﬂ ﬁpossible +,
ﬂ ﬁpossible
ﬂ and 
ﬁpos-sible minus
.ﬂ  Candidates in the most desirable category, 
ﬁvery 
strong possible,
ﬂ were ranked above other candidates.  The 
init
ial list of 29 applicants to be hired were either classified as 
108 CNN witness Ben Coyte testified that 
some individuals had diff
i-culty learning Final Cut Pro, Tr. 15
,581
Œ15,5
85.  CNN witness Don 
Koehler, on the other hand, testified that, ﬁfrom my experience, most 
editor/producers, or anybody who utilizes it [Final Cut Pro] finds it 
fairly easy to learn and
 use,ﬂ Tr. 15956.
 109 Moreover, the testimony of the attendees is inconsistent on many 
issues.  For example, Edith Chapin testified that she gave the other 
attendees her assessment of the work of the TVS applicants with whom 
she was familiar, Tr. 9150
Œ91
51. 
 When the General Counsel examined 
him, Jeff Kinney testified that nobody spoke about their work exper
i-ence with TVS applicants, Tr. 9344.  Then when CNN counsel exa
m-ined him, Kinney testified that Edith Chapin and Karen Curry gave 
favorable assessments of
 TVS applicants, Meara, Imparato
, and Gittl
e-man, at the debriefing session, Tr. 9406
Œ94
07.  Karen Curry did not 
recall any discussion of Team Video applicants, Tr. 8399.
 110 I say supposedly because I am not convinced that hiring decisions 
were in fact made 
at the selection meetings.  CNN Executive Producer 
Barclay Palmer interviewed about a dozen applicants for the photojou
r-nalist positions but was on vacation at the time of the debrie
f-ing/selection session.  Palmer testified that prior to the selection mee
t-ing he participated in at least five discussions with other hiring mana
g-
ers and with Cindy Patrick and John Courtney during which the merits 
of various applicants were discussed, Tr. 9473
Œ94
77.  These discu
s-sions played a role in the decision as to which a
pplicants were hired, 
Tr. 9479.
                                               CNN AMERICA
, INC
. 527 ﬁvery strong possible
ﬂ candidates or 
ﬁstrong possible
ﬂ cand
i-dates.  Only after five of these applicants either declined offers 
or were eliminated from consideration were offers of emplo
y-ment m
ade to five applicants categorized as 
ﬁpossible +
ﬂ (GC 
Exh. 429
).   It is not clear as to when and on what basis these classific
a-tions were made.  In fact, since no CNN witness was able to 
credibly describe precisely how this was done at the debriefing 
mee
ting or in what order applicants were discussed, I infer that 

this categorization may have been done prior to the debriefing 
meeting 
(Tr. 9473
Œ9477).  CNN
™s witness Jeff Kinney testified 
that Cindy Patrick and John Courtney were involved in this 
categoriza
tion 
(Tr. 9303
).  John Courtney confirmed that he 
participated in this classification, but denied that Patrick did so 

(Tr. 12
,491
Œ12,4
92). There is no evidence as to how great or small a role Patrick 
and/or Courtney played was in these deliberations, or th
e basis 

on which anyone rendered this critical assessment of each ca
n-didate 
(Tr. 9367
Œ9368).  Matt Speiser testified that in Washin
g-ton, Courtney
™s role was to present, 
ﬁmore of a corporate view
 . . . what, overall the company needed as far as this workforce 
that was being hired in Washington and New York
ﬂ (Tr. 4167
).  I infer that the corporate view was that CNN needed a work
 force without NABET.
 It was at this stage, that some applicants, including ma
ny 
TVS unit members were effectively eliminated from consider
a-tion altogether 
(Tr. 9152
).   Among the applicants eliminated 
from consideration at this stage were Jim Peithman, a camer
a-man who had worked at the 
 ureau for over 20 years and most 
of the TVS a
udio technicians 
(GC Exh. 429
).  Also effectively 
eliminated by this categorization process were longtime TVS 

cameramen Brian Kiederling, Vince Everett
, and Perry Ma
c-Lean.
 Courtney also ranked the candidates in numerical order, one 
of five persons who inpu
t was critical at the next stage of the 
hiring process 
(GC Exh. 429
). Since he did not interview most 
of the candidates, there is no evidence as to what criteria he 
used in making his rankings.  
 The importance of the job interviews in CNN™s hiring dec
i-sio
ns is also very unclear.  In fact they may not have mattered 
at all.  Edith Chapin
, the 
deputy 
bureau 
chief in New York, 
indicated that the scores applicants received in the interviews 

were unimportant in making hiring decisions
:  To me this [G.C. Exh
. 450, a sheet consisting of applicants™ 
composite interview scores] wasn™t a very helpful document. 
These are numbers.  Every person comes with a story and the 
story is more important.
  [Tr. 9141
Œ9142.]  Chapin also indicated that in hiring applicants, the ind
ivid
u-als involved in the selection process were looking for 
ﬁa ba
l-anced, composed work
 force.
ﬂ (Tr. 9171.
)  Although, she did 
not explain what balance CNN was seeking, I infer that it was a 

balance of TVS unit members and nonunit members that would 

allow C
NN to avoid recognizing and bargaining with the U
n-ion.
 CNN
™s Failure to 
Hire Brian Kiederling
 The basis for CNN
™s decision not to hire Brian Kiederling is 
particularly suspect.
111  He does not appear to have been placed 
in any category, such as 
ﬁvery strong 
possible,
ﬂ despite his 16 
years of service at the New York 
bureau 
(GC Exh. 429
).  Ce
r-tainly, the assessments of Karen Curry and Jeff Kinney, on the 

basis on their face to face interview, provide no clue as to why 
Kiederling was not hired or even rated in a category 
(GC Exh. 
459).112 Curry and Kinney interviewed Kiederling on November 12, 
2003.  On her rating sheet, Curry assessed Kiederling to a 
ﬁ4,ﬂ i.e., 
proficient, more than acceptable, in the categories of cre
a-tivity, ethics
, and integrity.  She rated Kiederling 4/5, between 
proficient and excel (well developed expertise; highly skilled) 
in the categories of initiative, decisionmaking and teamwork.  
As strengths, Curry noted that Kiederling had very varied skills 
as an engineer, editor, audio
, and camera technician 
(Id.,
 B# 
153034
).  She deemed Kiederling to be a real problem solver, 

who s
hows initiative, had good New York knowledge and 
ﬁwas 
ready to embrace change.
ﬂ  As a concern, Curry noted that she 
needed to see more of Kiederling
™s shooting.  This comment 
may be due to CNN losing the first demo tape that Kiederling 

submitted.
113 Kinney r
ated Kiederling a 
ﬁ3,ﬂ i.e., competent, with regard to 
the category of creativity; 4s in the categories of initiative, d
e-cisionmaking
, and teamwork
, and a 5 in ethics and integrity.  In 
the category of 
ﬁmotivational fit,
ﬂ Kinney rated Kiederling Fit 
with a
 question mark.
114  Kinney noted as Kiederling
™s strengths: linear editing, long history with CNN, strong shooter, 

team player, open to change.  As a concern he noted Kiede
r-ling
™s lack of experience with nonlinear editing 
(Id.,
 B#153044
). 111 Not only is CNN™s failure to hire Kiederling as a photojournalist 
suspicious, it™s failure to hire him as an engineer also suggests discri
m-inatory motive.  Jeff Gershgorn wanted to hire Kiederling and was 
overruled by an u
nnamed CNN official in Atlanta, Tr. 10
,006
Œ10
,009.  
 On the one hand, hiring Kiederling as an engineer would have been 
a departure from the BSP process, since Kiederling was not evaluated 
in the debriefing session for engineers.  On the other hand, CNN 
hired 
several other individuals, none of whom were TVS employees, for 

engineering positions who had not fully participated in the Bureau 
Staffing Project interview/debriefing process.
 112 A number of photojournalist applicants offered jobs by CNN had 
lower composite interview scores than Kiederling, GC Exh. 450.  These 

include: Adam Shumaker, Desmond Garrison, Effie Nidam, Gilbert De 
La Rosa, Jamie Wiener, Neil Hallsworth, Richard Frederic
k, Richard 
Shine, Tawanda Scott
, and Thomas Jurek.  His scores were also higher 
than those of Stephen Jackson and Carlos Christen, who were initially 
ranked high enough to receive a job offer.  For some of the interview 
scores on GC 
Exh. 
450, such as those
 for Rod Griola, who was hired, 
the interviewers™ rating sheets are not in this record. 
 113 There is no evidence in the record of any CNN hiring manager 
rendering an opinion about the quality of a demo tape submitted by 

Kiederling, see CNN Exhs
. 261, 262
; GC Exh. 430 .  Barclay Palmer 
testified that he remembered seeing a tape submitted by Kiederling, but 
gave no opinion as to its merits, Tr. 9486.
 114 Given the record in this case, it is quite possible that the question 
mark was added sometime after Kinney fi
lled out the rest of the rating 
sheet.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 528 By virtue of not be
ing placed in any category at the start of 
the debriefing session, Kiederling was most likely eliminated 
from consideration for hiring.  In the numerical ranking of ca
n-didates, Curry rated Kiederling the 35
th most desirable cand
i-date, as did Kinney.  Dan Y
oung rated Kiederling 31
st.  John 
Courtney and Deputy Bureau Chief Edith Chapin did not i
n-clude Kiederling in their list of the most desirable 50 appl
i-cants.  There is no explanation as to why this is so.  The record 

reflects that Kiederling was highly tho
ught of by the CNN pe
r-sonnel who worked with him.  He was the only technical e
m-ployee interviewed for CNN
™s memorial broadcast, 
ﬁCNN 9/11 
remembers.
ﬂ More importantly, there is direct credible evidence that Ch
a-pin
™s failure to rate Kiederling was not her d
ecision and was in 
fact mandated by officials in Atlanta.  Kiederling testified that 
within a few weeks of his last day at the 
bureau, Chapin had 
photographer Danny Meara hand him a personal note.  At hea
r-ing Kiederling produced the note 
(GC Exh. 488
).  He
 testified 
that in response to the note he went to Chapin
™s office.  Kiede
r-
ling asked Chapin why he was not being hired by CNN.  She 
responded, 
ﬁ[T]
he decision wasn
™t made in New York
ﬂ (Tr. 
10,010
).115  Kiederling had worked at the New York
 bureau since 1986 
and had been a full
-time cameraman since about 1998.  Vivian 
Foley, a 
senior CNN 
producer, sent an email to Jeff Kinney in 
August 2004, recommending that Kiederling be rehired 
(CNN, 
Exh
. 565, 
tab 15, B# 15203
):  I understand that there i
s a photojournalist position 
open.  I hear that one of our old star team playing came
r-amen, Brian Kiederling is applying
 . . . . I™ve worked long hours, on difficult shoots many times 
with Brian and I have nothing but great things to say about 

his work, at
titude and professionalism
 . . . .  Kiederling had been a union shop steward for about 
10 years 
at the time of the Bureau Staffing Project, primarily represen
t-ing the camera operators and audio technicians, including fre
e-lance (daily hire) employees.  Kied
erling was a member of the 
union negotiating team in collective
-bargaining negotiations 
with Team Video. In his interview for a photojournalist job 
with CNN in the fall of 2003, Kiederling discussed CNN
™s plans to increase the use of one
-man bands with hir
ing mana
g-ers Curry and Kinney 
(Id., B# 153037
).   One
-man bands had been a contentious issue between Local 
11 and CNN and its contractors 
(Tr. 9940
Œ9945, 10111
).  Art
i-cle 19 of the collective
-bargaining agreement between Local 11 
and TVS limited TVS
™ discr
etion in
 assigning it employees to 
one 
person field crews 
(GC Exh. 17, p. 20
).  Section 19.7 of 
article 19 prohibited TVS from taking disciplinary action 
115 CNN did not recall Chapin, who is currently a CNNA vice
 pres
i-dent and the 
deputy 
bureau 
chief in Washington.  Kiederling™s testim
o-
ny is therefore uncontradicted.  His account is consistent with Chapin™s 
inability to
 testify as to when in the hiring process applicants were 
categorized as ﬁvery strong possibleﬂ candidates, and so forth, Tr. 9239.
 Jesse Spilka, a CNN project engineer, said something very similar to 
Bob Cummings, Tr. 8687.
 against an employee who refused to accept or complete a one
-person assignment reasonably and in good f
aith.  
 Jeff Kinney
™s testimony at Tr
anscript
 9360
Œ9364, when the 
General Counsel questioned him on his June 25, 2004 affidavit, 
contributes to my conclusion that CNN
™s decision not to hire 
Kiederling was discriminatorily motivated.  Kiederling
™s rai
s-ing 
the one
-man band issue at the interview doomed any pr
o-spect he had of being hired.  It demonstrated that he was not 
ﬁas 
forward looking as other candidates:
ﬂ  Q. Does it say, I recall that Brian Kiederling was a 
strong candidate?
 A. Yes.
 Q. ﬁHowever, I 
recall that he did not
 have the non
-linear editing skills and he was
 not as forward thinking as 
other candidates,
 meaning he could not foresee the a
s-signment
 and the potential needs of the assignment as
 well 
as other candidates.ﬂ
 Is that correct, that that
 is what
 that says?
 A. That is what it says.
 Q. How did you make that determination?
 A. I think it was made based on my
 collective exper
i-ence with all of the
 candidates.
 Q. You™re saying he didn™t have
 foresight.  How could 
you determine that?   I
 want to 
know what criteria you 
used to
 determine that he didn™t have the foresight
 that 
other candidates had?
 MR. FASMAN
:  I™m going to object to
 this.  He™s talking 
about in that paragraph,
 the final hiring panel where the f
i-nal hiring
 decisions were made.
 She is
 now saying this was his
 determination.  That is 
not what it talks
 about.
 MS. FOLEY
:  It says, ﬁI interviewed
 Brian Kiederling 
and I sat in on the meeting
 where the interview panel made 
its final
 hiring decision.  I recall that he didn™t
 haveﬂ
Š MR. FASMAN
:  That is not him saying
 that.
 Q. Was that the collective decision or
 was that your 
decision?
 A. Which decision are you referring to?
 Q. The ones that were made in this
 paragraph 13?
 A. Can you clarify, please?
 Q. Sure.
 You said you recall that Kiederling
 was a strong ca
n-didate, is that correct?
 JUDGE 
AMCHAN
:  He said that.
 A. Yes.
 Q. You recall that he didn™t have
 non-linear editing 
skills, that™s correct,
 correct?
 A. Yes.
 Q. And he was not as forward thinking as
 other cand
i-dates, how was that determined,
 that he wasn™t as forward 
thinking as other
 candidates?
 A. It was based on his answers and the
 interview.
 Q. I understand that, Mr. Kinney.  But
 what criteria do 
you use to determine whether
 someone is forward looking 
or not?
 A. Sometimes maybe it had to d
o with how
 he saw the 
direction that the industry was
 taking, the role that various 
                                              CNN AMERICA
, INC
. 529 members of the
 news gathering team can and are capable 
of playing within the process of news gathering.
 Q. Anything else?
 A. I™m sure there are other things.
 It™s not one 
of those things where
 there are very strict, 
hard and fast
 parameters.
 Q. So was this
Šthere aren™t any hard
 and fast param
e-ters so therefore how do you
 make the decision when there 
aren™t any hard
 and fast parameters?
 A. Well, when I say there aren™t any
 hard and fast p
a-rameters, there isn™t a
 specific set of questions that we ask 
and then
 based on a person™s response we determine
 whether this person is forward thinking or
 not.
 I think when we say
Šwhen I say
 forward thinking, 
we™re talking about
 creativity,
 something that is very su
b-jective.
 Q. So the criteria is very subjective,
 is that what you™re 
saying?
 A. I™m talking about Mr. Kiederling™s
 answer when I 
talk about the creativity.  And
 a person™s answers could 
beŠand the way
 they view the future, there a
re not hard 
and
 fast parameters regarding that.  It™s very
ŠI think 
that™s where the creative aspect comes
 into play.
 Q. So there is no hard and fast
 criteria, would that be 
fair to say?
 JUDGE 
AMCHAN
:  I™m confused by the
 questions and 
the answers.
 Are you 
asking he didn™t have any
 hard and fast crit
e-ria by which to judge Mr.
 Kiederling™s answers?
 MS. FOLEY
:  Exactly.
 Q. Subjective, would that be fair to
 say?
 A. I would say both the questions and
 the answers are 
subjective.
  First of all, I would note that K
inney
™s statements about Ki
e-derling in his affidavit and in this hearing are inconsistent with 
the assessment when he interviewed Kiederling, that Kiederling 
was 
ﬁopen to change
ﬂ (GC Exh. 459, B# 153044
).  I infer that 
Jeff Kinney
™s rating of Kiederling as
 the 35
th most desirable 
candidate at the selection meeting does not reflect Kinney
™s actual opinion of Kiederling as a potential employee.  In the 
summer of 2004, Kinney contacted Kiederling and asked him 
to apply for a position as a Senior Photojournalis
t at CNN 
(Tr. 
10,012
Œ10,017
).  Although Kiederling was not hired, I infer 
that Kinney
™s call was motivated by his belief that Kiederling 
was a highly competent cameraman, who not only was qual
i-fied to be a photojournalist, but also a senior 
photojournalist.
116    Other 
Peculiarities in the 
Recruitment and 
Hiring 
 Process for 
Photojournalists
 Among many factors that indicate that the Bureau Staffing 
Project was implemented with a discriminatory motive are the 

incompletely explained circumstances
 surrounding the recrui
t-116 To the extent CNN was motivat
ed by Kiederling™s discussion of 
one
-man bands in his interview, it violated Sec
. 8(a)(1) in that he was 
clearly engaged in concerted protected activity.  Nevertheless, it is also 
clear that CNN did not hire Kiederling as part of its overall plan to 
avoid 
recognizing the Union.
 ment and hiring of Gabe Ramirez, Doug Burgess
, and Richard 
Frederick as photojournalists in the New York 
bureau.  
Ramirez transferred to New York from CNN
™s Los Angeles 
bureau.  After 
2 months in New York, he transferred back to 
Los
 Angeles.  In the context of this case, I infer that Ramirez 
was recruited as a stop
-gap measure to enable CNN to hire 
fewer former TVS employees.  I suspect the same with regard 
to Doug Burgess, who returned to Dallas sometime in 2004.
 Richard Frederick
 The circumstances surrounding the hiring of Richard Frede
r-ick is even more curious.  Frederick applied online for a phot
o-journalist position on October 5, 2003.  Recruiter Rick Denius 
interviewed Frederick on October 10.  Initially, Denius did not 
recommend
 Frederick for a face
-to-face interview 
(GC Exh. 
543, vol. 1, Derek Davis tab, B# 9465
).  On October 27, 2003, Rick Denius sent an e
-mail to BSP 
members recommending that Frederick be interviewed.  It a
p-pears that Dan Young told Denius that Frederick shoul
d be 
interviewed, which itself is a departure from the process d
e-scribed by Denius.  
 Denius noted that Frederick was operating as a one
-man b
u-reau for WNYT in Albany.  He noted that Young liked Frede
r-ick
™s tape and that he operated as a 
ﬁone-man band,
ﬂ was edit
o-rially involved and journalistically involved.  
 Dan Young interviewed Frederick for a position in Washin
g-ton and gave him an overall interview score of 3.2, lower than a 
number of TVS cameramen who were not hired 
(GC Exhs. 450
, 266).  However, at o
ne point Frederick was ranked the 44
th most desirable candidate in Washington, but was not hired in 
D.C. for unexplained reasons.  Matt Speiser thought that there 
might have been a problem with Frederick
™s background check 
(Tr. 4193
).   Nevertheless, in th
e middle of the selection/debriefing mee
t-ing for the New York photojournalists, some hiring managers 

took a break to interview Frederick over the phone.  Edith Ch
a-pin gave Frederick very high interview scores, but noted that 
his nonlinear editing experienc
e was minimal.  
(GC Exh. 520, 
B#154004
).  Karen Curry gave Frederick similar ratings, but 
noting that he had little network awareness or NLE experience 
(Id., 
B# 
154014
). Frederick ended up being deemed the 26
th most desirable 
candidate in New York and was 
hired.  Whatever attributes 
Richard Frederick had, there is no indication that he was a be
t-ter candidate than the TVS cameramen who were not hired 
(Peithman, Kiederling, MacLean
, and Everett), if judged on a 
nondiscriminatory basis.
 Bryan Kane
 Recruiter Ri
ck Denius initially did not recommend Bryan 
Kane for an interview for the photojournalist position.  Three 
days later, he changed his mind.
117  Despite his lack of network 
level experience and nonlinear editing experience, Kane was 

rated the 29
th most desirable candidate.  He was given credit 
117 CNN notes that Beth Lasch, a TVS daily hire, also was given an 
interview after being initially not recommended.  The difference is that 
Kane and Jeremy Moorhead and other nonTVS applicants were hired; 
Lasch was not.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 530 for his experience with tape to tape editing and 
ﬁa little Avid 
years ago;
ﬂ for which credit was not given to TVS applicants 
(GC Exh. 520, 
vol. 2, B#  1173,1206, 1216, GC Exh. 405
). The 
Strange 
Case of Carlos
 Christen
 In the fall of 2003, Carlos Christen worked for CNN en 
Es-panol in Atlanta as a full
-time editor
 and
 part
-time cameraman.  
He applied for photojournalist positions in Washington and 
New York
.  Christen was apparently interviewed by John 
Courtney and Dan Young, and possibly by Karen Curry and 
Edith Chapin, as well, in early November 
(CNN Exh. 693, B# 
23904
).  However, there is no evidence of these interviews in 
this record.  There is no eviden
ce that he was interviewed more 

than once.  
 General 
Counsel™s
 Exhibit 
228, 
tab U, B# 20554
Œ205
61 co
n-tains what are apparently Dan Young
™s observations regarding 
the demo reels submitted for photojournalist applicants in 
Washington, D.C. On page B# 20555, 
there appears an evalu
a-tion of Carlos Christen
™s tape.  There is a description of eight 
different scenes and then a summary, 
ﬁon the bubble, no hard 
news, live stuff, needs work.
ﬂ CNN
™s Exhibit 262 is purportedly Dan Young
™s observations 
regarding demo ree
ls submitted by applicants for photojourna
l-ist positions in New York.  On page B# 121184 there is an 
assessment of Carlos Christen
™s tape.  The description of the 
eight scenes on Christen
™s tape is identical to that in the Was
h-ington observations.  However
, the summary is different.  It 
reads, 
ﬁfairly good shooter, wanted to see more news, live 
shots.
ﬂ At the end of the ranking process in Washington, Christen 
was considered the 57
th most desirable candidate, out of 60 
applicants 
(GC Exh. 269, B# 39982
).  Ne
vertheless, CNN co
n-sidered hiring him instead of more highly ranked candidates if 
Ray Britch was unable to accept its offer 
(GC Exh. 556
). After the debriefing session in New York, Christen was 
ranked the 28
th most desirable candidate 
(GC Exh. 429
).  There
 is no explanation as to why Christen was ranked so highly in 
New York after being ranked so low in Washington.  CNN 
decided not to offer Christen a photojournalist job in New York 

and to offer it to Gilbert De La Rosa, another nonTVS unit 
member instead 
(GC Exh. 520, vol. 2, B# 19050
).  There is no 
explanation for this in the record.  
 However, Dan Young
™s sent an e
-mail on January 7, 2004
, to 
Cindy Patrick and John Courtney.  It states:
  Met with Carlos this afternoon, he took the news like a 
trooper, 
fully understands the situation.
 Given that we lost a lot of backup photographers to 
D.C., I will work with Bill to see if we can free Carlos up 

on occasion to help us out on assignments and strengthen 
his photography skills.
  [CNN 693, 
tab 7, B# 21580.
]  The obvious revision or doctoring of Young
™s summary r
e-garding Christen
™s tape calls into question the integrity of the 
entire photojournalist selection process. 
 The 
Absence of any 
Credible 
Nondiscriminatory 
Evidence 
 as to why 
NonTVS 
Applicants were 
Hire
d Instead of 
 Team Video 
Bargaining 
Unit 
Members for 
Studio and 
 Engineering 
Positions
 Audio Designer, D.C.
 A perfect example of the lack of specific evidence for the 
BSP hiring process concerns the audio designers in Washin
g-ton.  Anne Woodward was the onl
y person who interviewed 
applicants for these positions.  She was unable to give any sp
e-cifics as to how the selection process operated.
 Technical Director, New York
118 In many cases it is unclear as to when hiring decisions were 
made.  One example is the CN
N™s decision to hire Jorge Galvez 
as a 
technical 
director in New York and not to hire John Rappa.  
The only testimony regarding how and why this decision was 
made is Lew Strauss
™ testimony at Tr
anscript
 10,231
Œ10,237.  
Strauss is CNN
™s senior 
director of 
operations in New York.
 Strauss could not remember the date of the selection meeting 
or names of anyone present at the selection meeting for tec
h-
nical directors, expect for Steve Alperin.  Strauss testified that 
he and Alperin discussed the strengths and we
akness of the 
candidates being considered.  However, Strauss gave no speci
f-ics regarding this discussion.
 One of the applicants hired was Jorge Galvez, a director for 
CNN en Espanol in Atlanta.  The record indicates that a nu
m-ber of CNN managers were of th
e opinion that Galvez was not 
qualified for the technical director position in New York.  
 On September 15, 2003, Lew Strauss advised Cindy Patrick 
and Robert Hesskamp that 
ﬁI do not believe he [Galvez] comes 
close to having the experience to direct a prim
etime show on 
CNN domestic, Please advise
 . . . .ﬂ
 (GC 531, Studio, 
vol.
 V, 
technical 
director/
director, B# 152139.
)  Bob Hesskamp r
e-sponded that 
ﬁhe [Galvez] discovered that he wasn
™t the best 
TD.  Couldn
™t create complex effects.
  He has the years to be 
qualified, but I don
™t think he has the real experience for a pos
i-tion like this
 . . . .ﬂ
 (Id., B# 152137.
) Cindy Patrick responded, 
ﬁSomeone should sit down with 
Jorge and tell him why he is not getting these positions, as he 
know
s what to work on
.ﬂ Id.  Strauss and Steve Alperin inte
r-viewed Galvaz on November 19, 2003
, and gave him favorable 
interview scores.  At some point he was deem to be the sixth 
most desirable candidate for the 
technical 
director/
director pos
i-tion.  John Rap
pa, a TVS bargaining unit member, was deemed 
the eighth most desirable candidate.  Galvaz was hired during 
the BSP; Rappa was not.  There is no evidence establishing a 
nondiscriminatory basis for this choice.
 CNN hired Rappa as a full
-time 
technical 
direct
or/
director 
on December 31, 2004, almost a year after the BSP 
(CNN Exh
. 549).  That he was fully qualified for this job is established the 
following email authored by Lew Strauss on December 7, 

2004:
  118 While 
technic
al 
directors for CNNA were generally Team e
m-ployees prior to January 17, 2004, CNN employees performed the 
duties of director and technical director for CNNfn during normal 
working hours, Tr. 10
,719
Œ10,7
20.
                                               CNN AMERICA
, INC
. 531 With the resignation of Jeff Greenstein (effective date
 1/14
Šbut he™s taking 1/13, 14 as PTOs) it is critical that 
there by 
[sic
] no delay whatsoever extending an offer to 
John Rappa.  
 Any delay will jeopardize the launch of HLN.  John 
will most likely be assigned to American Morning.  We 
need him here by the
 last week of December for him to be 
able to assume that assignment (John did the show at 5 
Penn as a TVS employee).  The only other TD who has 

done the show is being assigned to the HLN launch.
  [GC 
531, Studio, 
vol.
 V, 
technical 
director/
director, B# 209
29.] Technical Director, D.C.
 Who 
Decided 
Which 
Applicants to 
Hire for the 
 Technical 
Director?  When were these 
Decisions 
 Made?  Why did CNN not 
Hire Jimmy Suissa? 
 Another prime example of CNN
™s failure to present specific 
evidence as to how decisions were made during the Bureau 
Staffing Project involves the selection of technical directors in 
Washington, D.C.  CNN, at page 258 of its brief, notes that, 
ﬁthe General Counsel elicited little or no
 evidence on the hiring 
of technical directors in Washington.
ﬂ  However, once the Ge
n-eral Counsel makes out its prima facie case of discrimination, 
which it accomplished, the burden shifts to CNN to demo
n-strate that it would not have hired individual barga
ining unit 
members even in the absence of their protected conduct, and/or 
in the absence of their membership in the Team bargaining 
units, 
American Gardens Management Co
., 338 NLRB 644, 
645 (2002).  Thus, the absence of evidence as to why various 

bargainin
g unit members were not hired inures to CNN
™s de
t-riment.
 The hiring managers for technical director were Steve 
Alperin, a CNN manager from Atlanta, and Mike Maltas, a 

senior 
newsroom 
director, who worked for CNN in the Was
h-ington, D.C.
 bureau.  Neither Alperin nor Maltas testified in 
this proceeding.
 According to CNN
™s Exhibit 529, a selection and debriefing 
meeting for the technical director position took place at the 
D.C. bureau on Monday, November 3, 2003.  There is absolut
e-ly no evi
dence as to who participated at this meeting and what 
transpired.  An example, of the irregularity of the selection 
process is the comparative treatment of Jimmy Suissa, a very 
experienced Team applicant and Christian Keller, a very ine
x-
perienced nonTVS ap
plicant.
119 Jimmy Suissa worked at CNN
™s Washington, D.C. 
bureau 
for 18 years prior to the BSP.  He applied for the technical d
i-rector position during the BSP but never received any notific
a-tion from CNN that he was not being hired.  On December 6, 
2003, Sui
ssa simply found himself unemployed.
 119 CNN™s assertion at p
. 75 
fn. 54 and at p
. 258 o
f its brief that Sui
s-sa was a statutory supervisor is incorrect.  This is wrong even assuming 
that TVS™ bargaining unit supervisors were ﬁsupervisorsﬂ pursuant to 
Sec. 2(11) of the Act and therefore not protected by the NLRA.  Suissa 
was a bargaining unit 
supervisor for a very short period of time and was 

relieved of these duties on February 12, 2003, long before the BSP, Tr. 
5308
; CNN Exh. 104.  CNN™s brief at p
. 258 in fact mentions that fact 
that Team removed Suissa™s shift supervisor™s title.
 Suissa was possibly the most active union member in the 
bu-reau.  He was 
assistant to the 
president of Local 31 for 
8 years 
until resigning that post in 2003.  Suissa had been a shop ste
w-ard for over 
10 years.  He was on
e of the Union
™s principal 
negotiators in collective
-bargaining negotiations with Team 
Video.  Of the 
union negotiators, Suissa was the one who most 
regularly aggravated Team
™s representatives 
(Tr. 6983, 15,375
). Alperin interviewed Suissa on October 27 an
d gave him a 5 
in leadership (an excellent rating), 4
-4s (more than acceptable)
, and a 3 (competent) in verbal and written skills 
(GC Exh. 534, 
vol. 5, B#14560
).  Alperin noted as strengths the fact that Sui
s-sa knew the D.C. facility very well and was a go
od troubl
e-shooter.  His only concern was 
ﬁcan we challenge him?
ﬂ Alperin and Maltas also interviewed Keller on October 27.  
Alperin gave Keller 4
-4s and 2
-3s.  He opined that Keller was 
ﬁvery technical,
ﬂ but 
ﬁa bit inexperienced.
ﬂ  (Id., vol. 3, B# 
14751
).  Mike Maltas was less impressed.  He gave Keller 3
-3s 
and 2
-2s (not fully competent), including a 2 for technical skills 
(B# 19930
). The butcher block prepared by some unknown person at 
some unknown time for Suissa lists as developmental areas: 
leadership
 (in which Alperin gave Suissa a 
ﬁ5ﬂ), teamwork, 
lack of communication and teamplayer.  In the absence of ev
i-dence to the contrary, I infer the concerns about Suissa
™s tea
m-
work and not being a teamplayer are related to his vigorous 
efforts on behalf of Loc
al 31.  A similar butcher block for Ke
l-ler lists as developmental areas: motivation and directing and 
TD experience.  Strengths include initiative and technical 
knowledge.
 At some point in the process, Suissa was rated the 10
th most 
desirable candidate for
 technical 
director 
(B# 14544
).  Chris 
Keller was rated 9
th and subsequently hired.  There is no ev
i-dence as to who made this determination, when they made it or 
how they made it.  It is also an indication of complete lack of 
correlation between the interv
iew scores, rankings
, and the 
hiring decisions.
 There is also no nondiscriminatory explanation for CNN
™s hiring of Jose Nunez as a technical director in Washington, 

instead of Suissa and other TVS applicants.  Nunez, an e
m-ployee of CNN Espanol in Atlanta, 
transferred to the D.C. 
bu-reau on December 29, 2003. As discussed earlier, there is no 

evidence that Nunez was evaluated in a BSP sele
c-
tion/debriefing meeting.  
 Media Coordinators, New York
 The selection meeting for media coordinators in New York 
was appa
rently held on December 9, 2003 
(GC Exh. 508
).  There is no reliable evidence as to how selections were made or 
by whom.  However, the treatment with regard to Dan Scalley, 
a TVS applicant, strongly suggests discriminatory motive in the 
selection process.
 Rob Fox interviewed Scalley on November 12, 2003
, and 
found him to be 
ﬁmore than acceptable
ﬂ in all rating categories. 
(GC Exh. 525, B# 4937
).  Ashley Blackmon interviewed 

Scalley on the same day.  Her rating of Scalley differed only in 

the score for initi
ative; she rated Scalley a 3 rather than a 4.
 At some point in the process, Scalley was rated a 
ﬁpossible
ﬂ candidate.  However, that was crossed out and he was rated to 
                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 532 be a 
ﬁnot strong
ﬂ candidate.  There is no evidence as to how 
this determination was mad
e.  In the various rating sheets that 
are in the record, Scalley is not rated among the 34 most desi
r-able applicants 
(CNN Exh. 540; GC Exh. 508
).  That Scalley 
was qualified for the media coordinator position is established 

by the fact that CNN hired him a
s a media coordinator on Se
p-tember 20, 2004 
(CNN Exh. 543
).  He was named 
media 
oper
a-tions 
employee of the month for March 2006 
(GC Exh. 525, B# 
123884
). The Engineering Department in the Washington, 
 D.C. Bureau
 In the fall of 2003
, Team Video (TVS) emplo
yed 
eight
 broadcast engineers at CNN
™s Washington, D.C. bureau.  They 
were:
  John Cunha the engineering manager, a TVS superv
i-sor, who had worked at the CNN Bureau since 1992, i
n-cluding five years for TVS™ predecessor.  
 Cunha was not a member of the 
TVS/NABET bargai
n-ing unit.  Cunha is not a CNN supervisor and CNN ther
e-fore contends that he is a member of its bargaining unit;
 Dennis Norman, who had worked at the Bureau as a 
broadcast engineer since 1987;
 Jeffrey Adkinson, who had worked at the Bureau 
since 
1996;
 Bobby Clemons, who was hired by TVS in August 
2001; Clemons worked at WMAR in Baltimore as a 
broadcast engineer from 1979 to 1999.
 Ronald Kuczynski, who was hired by TVS in May 
2002;  Kuczynski had worked for ABC News as a broa
d-cast engineer fo
r 4 years, worked 10 years for Xerox and 
ten years for RCA Service Company. 
 Christopher Leonard, who worked for TVS since 1997 
and had ten years of broadcast related experienced prior to 
1997;
 Nicholas Kiraly, who had worked for TVS since 1998, 
and had ni
ne years of previous experience as an engineer 
in broadcast or broadcast related positions;
 William Evans, who had worked for TVS since August 
1998, and had similar prior experience to that of Kiraly.
  All eight of these broadcast engineers applied for pos
itions 
with CNN.  They were interviewed in late October and early 
November 2003.  There were two interviews, conducted one 
right after another by two teams of interviewers.  One of the 
teams consisted of Tu Vu, the director of engineering at CNN
™s Washingt
on, D.C. 
bureau, and Matthew Holcombe, a manager 
for CNN International in Atlanta.  Vu had worked closely with 
the TVS engineers throughout their employment at CNN
™s Washington 
bureau.  Holcombe had no contact with any of 
these engineers other than during 
the 30
-minute to 
1-hour inte
r-view.
 The second team consisted of Joseph Murphy, the info
r-mation technology director at the CNN Washington bureau, and 
Rick Cole, who was an information technology manager in 
Atlanta.  Murphy knew some of the broadcast 
engineers b
e-cause he worked in the same building with him, but during 
TVS
™ tenure at the Washington 
bureau, there was little intera
c-tion between Murphy
™s IT department and the broadcast eng
i-neers.  Thus, Vu was the only one of the four interviewers who 

had
 significant knowledge of how well these engineers pe
r-formed their tasks.
 CNN hired Cunha, Leonard,
120 Clemons
, and Kuczynski as 
broadcast engineers in its newly designated 
broadcast 
info
r-mation 
technology (BIT) department.
121  It also hired a CNN 
employee, Ke
n Stanford, as a 
senior BIT 
support 
engineer, 
without subjecting him to the interview and selection process 

(GC Exh. 534, vol. 4, tab for Gershon Peaks, B#64732
).  Shor
t-ly after September 30, 2003, Stanford
™s title and responsibilities 
were altered precise
ly to allow CNN to hire him without su
b-jecting Stanford to the BSP process 
(GC Exh. 558
).  Before the 
BSP, Stanford and satellite truckdriver Scott Garber in New 
York were assigned to the CNN National Desk in Atlanta 
ﬁso 
they would be nonunion,
ﬂ Id.
 Since 
I have concluded that the Bureau Staffing Project was 
discriminatorily motivated with respect to the Washington ph
o-tojournalists and the project was one integrated plan, I conclude 
that it was discriminatorily motivated with regard to all job 
classificatio
ns.  However, there is independent evidence of 
discriminatory motive with regard to the D.C. engineers.
 CNN did not hire Norman, Adkinson, Kiraly
, and Evans.  
However, just 
2 months after the end of the TVS contract, CNN 
hired Andre Parker as a BIT 
support
 engineer, and Jordan 
Placie, as a BIT 
field 
engineer 
(Tr. 2455
; GC Exh. 256
; CNN 
Exh. 544
).  During the BSP, Parker applied for a job as project 
manager, not as a support engineer 
(Tr. 2453
).  He was a
s-sessed to be a weak candidate for the position he app
lied for 
(GC Exh. 152
; Tr. 2454
).122   Matt Holcombe interviewed Placie on November 25, 2003, 
weeks after the November 5 and 6 debriefing/selection meeting 
for the BIT department in Washington 
(CNN Exhs. 529, 691, 
tab 19, B# 2198
).  Suzanne Mackiewicz, the CNN recruiter 
notified Tu Vu and James Hebb on December 3, that CNN was 

looking to hire Placie 
(CNN Exh. 691, 
tab 19, B# 16082
). Vu responded the same day, 
ﬁthis candidate is more of an 
SNG candidate than an 
ﬁengineer
ﬂ in the tru
e sense.  He co
n-cedes that he lacks the component troubleshooting background 

and said that he would be willing to learn
.ﬂ Id.
  At this point, 
Team engineer Nick Kiraly, a competent engineer who had 
worked at the D.C. bureau for 
5 years and who had gone 
thr
ough the BSP process, was still working at the D.C. 
bureau.  
Three days later, Kiraly was out of a job.
 120 Leonard 
had terminal brain cancer when he was hired by CNN.  
After going to work for CNN, he operated the microwave truck, which 
he had never done before.  While TVS had the contract at the D.C. 
bureau, the microwave truck was operated by cameramen, most fr
e-quentl
y by Danny Farkas, who was not hired by CNN.  CNN
™s Exh
. 544 indicates that Leonard died in September 2004.
 121 BIT was later renamed BEST, 
broadcast 
engineering 
systems and 
technology.
 122 CNN 
recruiter Suzanne Mackiewicz contacted Parker on Dece
m-ber 30, 2003.  Parker applied for the BIT 
support 
engineer position on 
January 27, 2004.  When Tu Vu interviewed Parker for the project 
manager position on October 28, 2003, he noted that Parker ﬁdoes not 

have a broad background in both engineering and IT,
ﬂ CNN Exh. 691, 
tab 18, B# 21299.
                                               CNN AMERICA
, INC
. 533 Marty Garrison, 
senior CNN 
vice
 president in Atlanta, a
p-proved the hiring of Placie on December 9 
(Id.
 B# 51235
).  Thus, one way CNN avoided hiring too 
many unit members 
was by hiring employees who had not fully participated in the 
BSP process soon after it was completed.
123  This represents a 
blatant end
-run around the supposedly nondiscriminatory BSP 
process.  There is no evidence that CNN
™s hiring manage
rs 
evaluated Placie in a debriefing meeting and compared him 
with the TVS applicants. 
 There is no nondiscriminatory explanation for the hiring of 
Parker and Placie, as opposed, for example, to Nick Kiraly 
(GC 
Exhs. 152
, 134 tab N; CNN Exh. 689 tab 8
).  In
deed, Tu Vu, 
CNN
™s director of engineering, noted that Kiraly was, 
ﬁvers
a-tile, able to tackle most field or studio maintenance or produ
c-
tion projects
ﬂ (GC Exh. 134, 
tab N, B# 21532
).124  Kiraly also 
had some IT experience, which CNN appears to have taken 

gre
at pains to denigrate in its hiring process 
(Id.,
 B#s 36610, 
36618, 36628, 21532; CNN Exh. 689, 
tab 8, B# 21569
). As with the photojournalists, it is not exactly clear how the 
hiring decisions were made with respect to the D.C. engineers.  

Tu Vu testified 
that the ratings in the face
-to-face interviews 
were one factor in the hiring decisions but 
ﬁthere are comments 
taken as well
ﬂ (Tr. 1919
). There is no evidence as to whose 
comments mattered in the hiring process and how they effected 

the hiring decisions. 
 For example, Marty Garrison, a CNN 
senior vice
 president who was Tu Vu
™s direct supervisor, was, 
or may have been present at the meeting at which the hiring 
123 CNN hired a number of nonTVS unit members in D.C., who had 
not participated in the BSP (see GC Exhs. 548
, 550; CNN Exhs. 588
, 633), soon after December 6, 2003, among them are the following 
individuals listed on GC Exh. 
256:
 Ivan Burketh, hired as an audio designer II on February 16, 
2004.  He worked for CNN for less than a year, CNN Exh. 544.
 Francis Herbas, hired February 11, 2004, as a Studio Operator 
1.
 Jean Renaud, hired February 2, 2004, as a Studio Operator II.
 Jas
on Strachan, hired as a Studio Operator II, on February 16, 
2004.
 124 When he testified at this hearing, Vu denied that Kiraly was c
a-pable of filling either the support or field engineer role, Tr. 1990.  For 
this and other reasons, I deem Vu to be a generall
y unreliable witness.  
One of these reasons is Vu™s lack of candor regarding the circumstan
c-es under which CNN decided to hire Jordan Placie and Andre Parker 
instead of Kiraly.
 I would also note that Vu™s written version of his interview guide for 
Kiraly r
ated him as a ﬁ4,ﬂ i.e., proficient
-more than acceptable, with 
regard to Kiraly™s initiative, CNN Exh. 689, 
tab 8, B#
 21577.  A typed 
rating sheet, GC Exh
. 134, 
tab N, B# 21532, purportedly prepared the 
same day, rates Kiraly a ﬁ3,ﬂ ﬁcompetent meets the cr
iteriaﬂ in the 
category of initiative.  Vu also noted as a concern that Kiraly was ﬁnot 

always a self
-starter.ﬂ  On the same piece of paper, Vu gave Kiraly 
credit for taking initiative for studying for the MCSE networking cert
i-
fication.
 The handwritten ver
sion of Vu™s rating sheet for Kiraly gave him a 
ﬁ5ﬂ in interpersonal skills; the typewritten version gives Kiraly a ﬁ4
.ﬂ  The handwritten score for client service appears to have been altered 

from a 5 or a 4 to a 3.  In light of Vu™s changes to his scores 
for unit 
member Oscar Romay, see 
fn. 38 herein, I infer these changes were not 
accidental and are the result of CNN™s intention to discriminate against 
unit members such as Kiraly and Romay.
 decisions were made.  There is no credible evidence as to what 
role he had, if any, in these decis
ions.  Jim Hebb, from CNN
™s human resources department, was also present.  There is no 
credible evidence as to what role he played in the hiring pr
o-cess.
 Secondly, there is no convincing nondiscriminatory explan
a-tion for these hiring decisions.  The indivi
duals hired by CNN 
instead of Norman, Adkinson, Kiraly
, and Evans were not o
b-viously better qualified.  In fact
, Tu Vu, at least, recognized this 
fact.  On December 23, 2003, he sent out an email which can 
only be characterized as motivated by panic.  He r
eported that 
Clemons and Kuczynski were unhappy with their CNN salaries 
and were considering other employment.  Vu reported that 
Clemons and Kuczynski told him that since the changeover 
they had 
ﬁadded work duties that only they are qualified to do.
ﬂ  He a
pparently agreed with this assessment in that he advised 

that he 
ﬁcan not afford to loose either Ron or Bobby
ﬂ (GC Exh. 
595).  In response to Vu
™s e-mail, CNN gave Clemons and 
Kuczynski a $3500 raise on January 2 and 16, 2004, respectiv
e-ly.  The other form
er TVS rank and file engineer, Chris Leo
n-ard, also received a $3500 raise at the same time 
(CNN Exh. 

544). CNN hired Stephen Pless, whose broadcast engineering e
x-perience at the time consisted of a year and a half at CNN in 

Atlanta.  After interviewing Ple
ss, Tu Vu noted that he had, 
ﬁvery limited electronic maintenance experience; no experience 
in field production; no computer networking experience
ﬂ (GC 
Exh. 134, 
tab G, B# 16181
).  Matt Holcombe expressed co
n-cern that Pless did not have 
ﬁa lot of networkin
g computers on 
IT; not a lot of broadcast experience
ﬂ (Id., 16180
).125 CNN also hired Craig Fingar, who in 2003 had 
2 years 
commercial experience as a broadcast systems integration d
e-sign engineer, plus 
4 years of experience with television studios 
while a c
ollege student.  Rick Cole opined that Fingar did not 

have as much experience as other applicants 
(GC Exh. 134, 
tab 
H, B# 16605
).  Matt Holcombe wrote that Fingar 
ﬁhas a good 
skill set that is different than most broadcast engineers, but 
lacking in some ba
sic broadcast engineering stuff
ﬂ (Id., B# 
16617
). Tu Vu gave Fingar very high interview scores despite 
his 
ﬁlimited electronic component level troubleshooting exper
i-ence
ﬂ (B# 16603
). After he was hired by CNN as a BIT support engineer, Fi
n-gar did little, i
f any, work in the job for which he hired.  He 
spent almost all of his time doing technical drawings Tr. 2739
Œ2744, 2871
Œ2872).126 125 The first page of GC Exh
. 140 suggests on its face that at some
 point, CNN considered hiring Team unit member Nick Kiraly instead 
of Pless.  All the names circled on this document are individuals who 
were hired during the BSP, except for Kiraly.  It may also be that CNN 
decided to hire Jordan Placie instead of Kiraly 
for discriminatory re
a-sons.
 Additionally, GC Exh. 145 suggests that immediately after he 
learned that the Team contracts would be terminated, Tu Vu expected 
that CNN would hire Kiraly and Dennis Norman, Tr. 2424
Œ24
25.
 126 Where it conflicts, I credit the tes
timony of Bobby Clemons and 
Ron Kuczynski over that of CNN managers, such as Tu Vu and Joe 

Murphy.  Board law recognizes that the 
testimony
 of 
current
 employees
 that contradicts statements of their supervisors is likely to be particula
r-                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 534 The salaries at which CNN hired Pless ($50,000) and Fingar 
($65,000) were far below what the TVS engineers were paid 
under the 
collective
-bargaining agreement.  Thus, by getting rid 
of the Union and some of its members, CNN appears to have 
saving itself a substantial sum in wage payments, as well as the 

amounts paid in penalties under the union contracts.
127 CNN also hired Ron 
Fribush at $65,000.
128  Unlike other a
p-plicants, Fribush was interviewed over the telephone, not in 
person.  Also unlike the other applicants, Fribush was not inte
r-viewed by all four hiring managers.  He was interviewed by 

Matthew Holcombe and Tu Vu, but not
 by the IT hiring ma
n-agers, Cole and Murphy.
129  Holcombe noted that Fribush did 
not have much IT experience, a factor that CNN relies on for 
not hiring TVS applicants.
 Fribush was apparently self
-employed, unemployed
, or semi
-retired in the fall of 2003.  F
ribush had 12 years of experience 
in the broadcast industry.  He worked for CNN for about 
1 week, quitting his job on December 16, 2003.
 One reason CNN has advanced for its hiring decisions was 
the merger of its information technology and engineering d
e-
par
tments after the TVS contract ended.  CNN hired four i
n-formation technology employees into its newly designated 
broadcast 
information 
technology (BIT) department.  Each of 
these employees, William McGraw, Nathan Payne, Thomas 
Benz
, and Adam Eyasu, worked f
or CNN before the Bureau 
ly reliable. 
Flexste
el Industries
, 316 NLRB 745 (1995)
, enfd. mem. 
83 
F.3d 419 (5th Cir. 1996)
. The 
testimony
 of 
current
 employees
 that is 
adverse to their employer is ﬁ
. . . given at considerable risk of economic 
reprisal, including loss of employment 
. . .
 and for this reason not likely 
to be false.ﬂ 
Shop
-Rite Supermarket
, 231 NLRB 500, 505 fn. 22 (1977)
. I specifically credit Clemons™ testimony at Tr. 2677
Œ26
79, 2682
Œ26
83 regarding his weekend work on computer
-based equipment and 
use of computers while an 
employee of Team Video.  Ron Kuczynski 
did not corroborate Clemons™ testimony that Kuczynski was trained to 
fix the teleprompter on weekends, Tr. 2910.  However, I find no reason 

to discredit Clemons™ testimony that Clemons received this training and 
perfo
rmed such work.  Kuczynski worked Saturdays; Clemons worked 
Sundays.  Moreover, Kuczynski testified that he did not recall being 
trained to fix the teleprompter; not that he was not so trained.
 I note also that CNN could have called Craig Fingar, John Cunh
a, or 
other rank and file employees to testify as to who did what after D
e-cember 6, 2003, but chose to rely on management employees instead.  
Fingar and Cunha were still working at the D.C. 
bureau as of February 
2008, CNN Exh. 544.  Cunha could also have t
estified regarding such 
matters prior to December 2003.
 Finally, I am not inclined to accept Joe Murphy™s testimony at face 
value.  He testified that he and Rick Cole interviewed Ron Fribush over 
the telephone, Tr. 2089, 2097
Œ2098.  There is absolutely no 
evidence to 
corroborate this contention and no explanation as to why CNN does not 
have Murphy™s and Cole™s interview rating sheets for Fribush, GC
 Exhs. 134, 
tab J
; CNN Exh. 689, 
tab 7.  Moreover, CNN 
Exh
. 30 also 
suggests that Murphy and Cole did not inte
rview Fribush.  I believe 
Murphy recognized that there is a consistency problem with CNN 

hiring Fribush without being interviewed by all four hiring managers, 
as were other applicants.
 127 Dennis Norman was paid more than the other TVS engineers.
 128 GC Exh
. 270.
 129 CNN Exh. 30 contains only Vu™s interview scores for Fribush.  
Holcombe™s interview guide regarding Fribush is contained in GC Exh. 
134, 
tab J.  Vu™s interview guide is found at CNN Exh
. 689, tab 7.
 Staffing Project.  They were essentially computer help desk 
technicians prior to December 2003.  Their duties were primar
i-ly helping CNN employees deal with personal computer pro
b-lems, such as logging on to the network.  None of th
em had any 
significant experience in the type of work performed by the 

TVS broadcast engineers.
130 One of the most glaring facts about the Bureau Staffing Pr
o-ject is that although some nonunit CNN employees supposedly 
had to compete for their jobs, as well a
s TVS employees, virt
u-ally none of them, either in Washington or New York, lost their 

jobs in this process, while almost half of the TVS unit emplo
y-ees lost theirs.  While the lack of IT experience was held 
against the unit engineers in the hiring process,
 the lack of e
n-gineering knowledge and experience was not held against the 

nonunit IT applicants.  Indeed, even for the engineering pos
i-tions, lack of knowledge and experience did not inure to the 

detriment of nonTVS applicants.
 Moreover, it is clear that 
whatever knowledge and skills the 
TVS engineers lacked with regard to IT could have easily been 
cured by training.  After the Bureau Staffing Project, the eng
i-neers were not required to be experts in information technol
o-gy.  Thus, it was not necessary to r
eplace many of the engineers 
to rectify their lack of experience with IT issues or to deal with 

the new technology CNN has implemented at the D.C. bureau 
since 2003.  
 The TVS engineers that CNN did hire in the Bureau Staffing 
Project, Cunha, Clemons
, and 
Kuczynski have had no problem 
adjusting to these changes 
(Tr. 2540
).  CNN has provided its 

engineering staff extensive training since 2003, such as digital 
newsgathering training and Macintosh server training 
(Tr. 

2542
Œ2547).  Former TVS engineer Bobby Cle
mons was sent 
to an Apple training facility near Dulles airport to train him for 
his role in the installation of nonlinear editing equipment at the 
D.C. 
bureau 
(Tr. 2681
Œ2681).131  Ron Kuczynski was sent to 
Minnesota for 
3 days to train on the RTS intercom s
ystem.
132 After the Bureau Staffing Project, engineers and IT staff also 
cross
-trained each other to the extent it was necessary 
(Tr. 
2117
).  There is no reason to believe that this could not have 

been done with the TVS engineering work
 force, none of whom 
ever declined training opportunities from TVS or CNN 
(Tr. 
2361
). When CNN Atlanta has made dramatic technological chan
g-es, such as installing server
-based systems, it did not, as in its 
130 McGraw began picking up some engineering skills at some point 
in time after the BSP.
 After the end of the TVS contract, CNN claimed that the IT emplo
y-ees, who were not part of the TVS bargaining unit, were part of the 
CNN bargaining unit.  This assertion 
that its bargaining unit is larger 
than the TVS unit, is an essential part of CNN™s claim that it is not a 
successor employer to Team Video.
 131 While Clemons had more of an IT background than the TVS e
n-
gineers who were not hired, Kuczynski did not.  However
, Clemons 
required extensive training for the new technology implemented after 
2003, so it is unclear how much his prior IT experience helped him.
 132 Kuczynski appears to have received less training than some other 
CNN engineers and has received no formal I
T training.  He did not 
have significant IT experience when CNN hired him in 2003.
                                                                                                                     CNN AMERICA
, INC
. 535 unionized bureaus, go out and get a new work
 force.  It trained 
the wor
k force it already had 
(Tr. 2130
). There are many factors that lead me to conclude that the B
u-reau Staffing Project was discriminatory with regard to the TVS 
engineers.  Tu Vu, CNN
™s director of 
engineering, testified that 
the TVS engineers could handle ev
ery maintenance issue that 
CNN had in 2003.  He was the only interviewer who had any 
familiarity with the work of the TVS engineers.  Vu gave no 
indication that he thought they were incompetent.  Indeed, he 

testified that they were 
ﬁworking fairly smoothly
ﬂ for him 
(Tr. 
1774
).  Yet in ranking 
14 engineering and IT applicants, Vu 
ranked the 
4 most experienced TVS bargaining unit engineers 
at the bottom of his list.  
 Absent evidence that the job performance of Norman, A
d-kinson, Kiraly
, and Evans was deficien
t, Vu
™s rankings are at 
best counter
-intuitive.  As Matthew Holcombe, another inte
r-viewer testified, an applicant
™s familiarity with the D.C. 
bureau, 
the equipment at the 
bureau, the documentation for projects, 
are, other things being equal, an asset.  An applicant with this 
institutional knowledge, would ordinarily require less training 
(Tr. 2181
Œ2183). Assumedly to justify not hiring TVS engineers due to their 
lack of IT b
ackground, Tu Vu testified that CNN was looking 
for well
-rounded job applicants in Bureau Staffing Project b
e-cause:
  . . . . Right now we operate a combined help desk, it doesn™t 
matter whether it was a broadcasting call or an IT request, it 
all comes to o
ne number.  Our staff takes the requests equally.  
They don™t wear an engineering label, they don™t wear a 
broadcasting label, we need people to fill the duties and have 
the technical knowledge to work that.
  [Tr. 1913.
]  Vu later contradicted himself:
  Q. Now, isn™t it true that even today, four years later, 
you still have engineers that mainly do traditional broa
d-cast engineering work, and you also have employees that 
still do essentially the IT work that had been done before?
 A. Not completely true.
 I me
an, in some instances we
ŠI mean, we have cros
s-over, but as I mentioned earlier, in any given working a
r-rangement, you have subject
-matter experts.
 So today, you know, when it comes to the switcher, 
who do we go to, we go to Bobby Clemons or Ron 
Kuczynski. 
 They™ve been schooled in it, so yeah, that r
e-mains their work.  It™s not something you give the IT ge
n-tlemen.
  [Tr. 2345
].  Vu™s later testimony was confirmed by the credible testim
o-ny of Bobby Clemons:
  They [the IT employees] don™t work on the tape deck
s, the 

camera, switchers, routers, any of the hardware and terminal 
gear.  What we performed before we still perform.
  [Tr. 
2697.]  Former TVS engineer Ron Kuczynski, credibly testified that 
he does not perform any traditional IT work.  He will reboot 
comp
uter based equipment, but if that doesn
™t work he will 
refer the problem to the traditional IT employees 
(Tr. 2863, 
2867
). It is not true that the broadcast engineers and informational 
technology staff are fungible.  Moreover, they were even less 
fungible 
in the period immediately following the Bureau Staf
f-ing Project than they are today.  After the Bureau Staffing Pr
o-ject, the information technology staff was supervised by Joseph 
Murphy and the broadcast engineers were supervised by 
George Kinney.
 Murphy t
estified that in the first few months of 2004, the i
n-formation technology employees were not performing such 
traditionally broadcast engineering duties as fixing tape decks 
or cameras and generally pulled only IT cable 
(Tr. 2096
Œ2097).  Thus, I conclude th
at CNN
™s rationale for replacing its exper
i-ence unionized engineers due to their lack of IT background is 
pretextual.
 The D.C. Studio and 
Control 
Room 
Employees
 The Washington and New York bureaus differed somewhat 
with regard to which employees were barga
ining unit members 
employed by Team Video.  Technical 
directors who directed 
from various incoming lines onto the air were in the TVS ba
r-gaining unit.  Also in the bargaining unit were stationary (pe
d-estal) camera operators, robotic camera operators, tape 
techn
i-cians (who played tapes on air), audio technicians
, and quality 
control technicians.  Team lumped the studio employees t
o-gether into a classification titled 
ﬁmaster controller.
ﬂ  Unlike 
New York, the employees who recorded incoming material 

from fibe
r optic (light) lines onto tapes in the 
ﬁfeeds
ﬂ area in 
Washington worked for CNN, rather than TVS.
 The hiring process for studio operators in D.C. provides n
u-merous examples of how difficult it is to determine who made 

the hiring decisions during the BSP,
 when those decisions were 
made and on what basis applicants were selected.
 With the exception of five individuals who were interviewed 
by Anne Woodward, all applicants for studio operator in Was
h-ington were interviewed by Troy McIntyre, then a CNN 
news 
production 
supervisor in Atlanta.  Three of the five applicants 
interviewed by Woodward, who did not attend the d
e-brief/selection meeting for D.C. studio operators, were hired.
 I regard McIntyre to be a generally incredible witness.  Ge
n-erally, I am not a be
liever in the proposition that one can d
e-
termine whether a witness is telling the truth from their d
e-meanor.  However, I was struck by the fact that every time 

McIntyre was asked an important question, there was a very 
long pause before his answer.  Also, 
there were changes made 
in the list of studio operator applicants to be hired that McIntyre 
did not wish to acknowledge.
 McIntyre testified about a conference call that was held a 
few weeks after the debrief/selection meeting.  McIntyre, Cindy 
Patrick, CNN
™s in
-house counsel
, Lisa Reeves, CNN 
Managers 
Mike Maltas and Robert Jackson participated in this call.  
McIntyre testified 
ﬁgrowth candidates
ﬂ were discussed in this 
meeting and he identified several applicants ranked low on 
CNN
™s Exhibit 635, a list of applicants prepared by McIntyre, 
who were hired.  CNN has offered no explanation for its reo
r-dering of this list. 
   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 536 I infer however, that the list was reordered so as to hire 
nonTVS applicants at salaries far below what the Team appl
i-cants were earning under the collective
-bargaining agreement.  
The growth candidates were hired as 
studio 
operators level 1 at 
salaries of between $45,000 and $52,500.  More experienced 
applicants, including a number of Team Video employees, were 
hired as
 studio 
operators level II, at salaries ranging from 
$65,000
Œ$68,000 
(GC Exh. 270
). On CNN
™s Exh
ibit
 635 and on the butcher blocks, TVS unit 
members Adilson Kiyasu, Doug McKinley
, and Dennis Faul
k-ner are ranked 14
th, 16
th, and 22
d, respectively.  Nonunit 
member Chris Parks is 15
th; Michael DeSilva is 18
th; Darrell 
Jordan is 19
th; Kevin Cawley is 20
th; and 
Stanley Hailes is 
21th.  Freelancer Raeshawn Smith is 26
th and freelancer T
a-wana Smith is 28
th.  In the Bureau Staffing Project all of the 
nonfull
-time TV
S employees mentioned above were offered 
jobs as studio operators.  Of the three full
-time TVS unit me
m-bers, only McKinley was hired during the BSP and then only 
after a nonunit member declined a job offer. Kiyasu and Faul
k-ner were hired later.  It is thus
 obvious that the hiring lists were 
altered and CNN has offered no explanation for the alteration.  
 CNN appears to have hired about 20 studio operators in the 
BSP.
133  Eleven of them were relatively inexperienced appl
i-cants, none of whom were full
-time empl
oyees of TVS.  They 
were hired at a salary considerably below what the TVS appl
i-cants were being paid.  TVS went to great lengths to hire some 
of these individuals as opposed to the TVS applicants.  For 
example, on November 25, 2003, CNN offered a studio o
per
a-tor 1 position to Michael DeSilva at a salary of $45,000.  Two 
obviously qualified applicants who were not hired in the initial 
BSP selections were bargaining unit members Adilson Kiyasu 
and Dennis Faulkner.  That they were qualified is established 
by 
the fact that CNN hired both of them within 
1-1/2
 month
s of 
the end of the Team contract.
 Adilson Kiyasu
 Troy McIntyre interviewed Kiyasu on October 28, 2003, he 
gave him mediocre interview scores, including a 
ﬁ2ﬂ in co
m-munication skills and determined Kiy
asu not fit 
(GC Exh 534, 
vol. 3, B# 16342
).  However, in the debriefing/selection mee
t-ing, Kiyasu was deemed a strong possible candidate and ranked 
14th out of 29 applicants 
(Id. B# 16326
; CNN Exh. 635
). On November 17, 2003, CNN did two reference checks on 
Kiyasu: one from Chris Wiggins at NBC and another from Bob 
Armfield of Fox.  Both were extremely positive 
(GC 
Exh. 
534, 
at B# 16331 and 16332
).  On the staffing project salary wor
k-sheet dated November 
18, Kiyasu is the 14
th name on the list 
(GC 
Exh. 
268
).  For reasons, totally unexplained, Kiyasu 
dropped in the list of desirable applicants.  However, on D
e-cember 4, CNN again decided to extend him an offer and 

checked another reference, Tina Lurie, a TVS
 manager.  Then a 
decision was made to offer a job to another TVS unit member, 
133 As noted in fn
. 119, soon after the BSP, CNN hired 
three
 studio 
operators in Washington, who had not applied and been interviewed 
during the BSP process.  It also hired an
 additional audio designer in 
February 2004, who had not applied during the BSP.
 Doug McKinley instead of Kiyasu 
(B# 21246, 21341, 
16329
).134 On December 12, 2003, Gershon Peaks, who was hired in 
the BSP, rescinded his acceptance without having worked for 
CNN 
except for 
2 days of training on December 6 and 7.  CNN 
Studio 
Manager Robert Jackson observed that 
ﬁwith the loss of 
Gershon we are down 4 studio operators.  We are having major 
problems trying to staff the production week.
ﬂ (B# 19129
).  Despite reservati
ons on the part of Cindy Patrick, CNN exten
d-ed an offer to Kiyasu on December 15, at an annual salary of 
$65,000.  Kiyasu resumed his work at the D.C. 
bureau on Jan
u-ary 15.  CNN also hired several studio operators who had not 
applied during the BSP; Jason 
Renaud on February 2, 2004
, and Jason Strachan on February 16, 2004 
(CNN Exh. 544
). Dennis Faulkner
 CNN hired Dennis Faulkner on December 22, 2003, at an 
annual salary of $68,000 to replace former TVS unit member 

John Davis, who had resigned after working 
for CNN for 
2 days.  Troy McIntyre interviewed Faulkner on October 27, and 
gave him mediocre interview scores.  In the selection/debrief
-ing meeting Faulkner was ranked 22
d.  On December 4, 2003, 
CNN did reference checks on Faulkner contacting: TVS Studio 
Operations Manager Tina Lurie, CNN Lighting Director Mike 
Poley
, and CNN Assignment Editor Mike McManus.  All gave 
Faulkner glowing reviews 
(GC Exh. 534, vol. 2, B# 15601
Œ15603.  However, CNN did not offer Faulkner a job at this 
point.
 On December 8, 2003,
 Cindy Patrick emailed other CNN 
personnel as follows:
  John Davis has given us a two week notice resignation.  We 

suspect something is going on.  We need to check references 
on Dennis Faulkner, the next candidate on the list who knows 
QC.
135  [B# 19162.
]  Robert Jackson, CNN
™s director of 
operations in D.C., o
f-fered Faulkner a job on December 8.  However, Cindy Patrick 

informed other CNN managers that 
ﬁno one is supposed to 
make offers until Lisa [Reeves, CNN in
-house counsel] and I 
say go ahead
ﬂ (B# 5375
).  Faulkner was hired on December 22, 
at a salary of $68,000 per year.
 Michael DeSilva
 Michael DeSilva has had a successful career with CNN since 
December 2003 and now works at the New York 
bureau.  
However, there is nothing that would lead one to conclude t
hat 
he was a superior candidate to many TVS applicants who were 

not hired during the BSP.
 Troy McIntyre interviewed DeSilva on October 31, 2003. He 
noted that DeSilva was making $20,000 a year and was looking 
134 There was manipulation regarding the hiring process in McKi
n-
ley™s case as well.  He was ranked the 16
th most desirable applicant in 
the selection/debriefing meeting and his 
references were checked on 
November 17, 2003.  An offer letter was prepared for McKinley on 
November 24, but was not sent.  After working directly for CNN for 
2 months, McKinley resigned and took a job with ABC at the end of 

January 2004.
 135 It is not clear
 to what list Patrick is referring.
                                                                                           CNN AMERICA
, INC
. 537 for a salary of between $30
,000
Œ$35,000.  The i
nterview scores 
McIntyre gave to DeSilva were mediocre; all 3s with a 2 for his 
technical skills.  As a concern, McIntyre noted 
ﬁnot many sp
e-cifics in answers.
ﬂ  As strengths, he noted 
ﬁlooking to grow
-advance.
ﬂ  His interview scores were lower than those 
for M
i-chael Kauffman, James Stubbs
, and Keith Crennan, three TVS 
unit members who were not hired 
(CNN Exh. 633
).136 At the debriefing/selection meeting, DeSilva was rated the 
18th most desirable candidate 
(GC Exh 534, 
vol. 1, B# 16805; 
CNN Exh. 635
).  On Nov
ember 22, before making any refe
r-ence checks, Troy McIntyre verbally offered DeSilva a job 
(B# 
22258
). On November 24, CNN did reference checks with three fo
r-mer employers, but not with WVIT, listed on his application as 
DeSilva
™s current employer 
(B# 1338
53).  DeSilva asked CNN 
not to contact his current employer. 
(GC 534, vol. 4, tab for 
Raeshawn Smith, B#
 22415
).  A human resource employee at 
WTVJ in Florida informed CNN that DeSilva was an intern, 

that it doesn
™t evaluate interns and would only rehire D
eSilva 
as an intern 
(B# 16806
).   CNN also called John Barron, listed by DeSilva as his supe
r-visor at WLP TV in Springfield, Massachusetts.  Barron told 
CNN he would not rehire DeSilva 
(B# 16807
).  CNN also 
called Alice Hashimoto who supervised DeSilva for
 3 months 
as an intern at the CNN Accent and Health College Network.  
She gave DeSilva a very positive recommendation.  On N
o-vember 25, CNN sent DeSilva an offer letter and he accepted a 
position as a studio operator 1 at a salary of $45,000 per annum 
on November 28.
 Lack of any 
Correlation 
Between 
Interview 
Scores, 
 Butcher 
Blocks
, and 
Hiring decisions
 It is virtually impossible in certain cases to discern any rel
a-tionship between CNN
™s hiring decisions, the scores applicants 
received during their intervie
ws and the entries on the butcher 
blocks.  One example is a comparison of the record evidence 
for an experienced TVS applicant, Jeff Noble, who was not 
hired, and an inexperienced nonTVS applicant, Chris Parks, 
who was hired.
 Troy McIntyre interviewed Nobl
e on November 4, 2003, e
i-ther during or after the debriefing meeting.  He rated Noble 
with 3
-4s and 2
-3s.  McIntyre noted a number of strengths i
n-cluding 
quality 
control and camera experience and noted a co
n-cern only with regard to Noble
™s ability to 
operate the jib ca
m-era 
(GC Exh. 534, vol. 4, B# 15104
). McIntyre interviewed Parks on October 31, and rated him 
with 5
-3s.  He noted jib experience as a concern and as 
strengths: 
ﬁcan learn, great attitude, and potential for advanc
e-ment.
ﬂ (Id.,
 B# 16858
). On a butcher block, assumedly prepared at a debriefing se
s-sion, CNN deemed Noble the 25
th most desirable candidate for 
studio operator.  CNN rated Noble as a ﬁpossibleﬂ candidate 
and listed his strengths as: ﬁQC, shading, robo and studio ca
m-136 Respondent™s failure to hire Keith Crennan was directly related to 
his protected activities as a 
union steward.  There is no question that 
Crennan was competent studio operator, Tr. 14
,600
Œ14,6
01
; GC Exh. 
534, 
vol. 1, 
B#s 2330, 37986
; Tr. 15385.
 era, teamplayer
, initiate and TD.ﬂ  Developmental areas listed 
on the butcher block were: jib and flexibility 
(Id.,
 B# 15088
). Parks was considered a 
ﬁstrong possible
ﬂ candidate on his 
butcher block.  CNN listed as strengths: growth opportunity, 
great attitude, relevant 
experience in robotic and studio came
r-as, shading and lighting.  However
, as developmental areas, 
CNN noted that he was light on relevant experience and the 
depth of his experience 
(Id.
,  B# 16844
). What makes it particularly difficult to discern any relat
ion-ship between the interview, the deliberations afterwards and the 
hiring decisions is that Troy McIntyre was the only person who 
interviewed either Parks or Noble for the studio operator pos
i-tion.
 New York Bureau Broadcast Engineers
 Team Video employed 
15 broadcast engineers at CNN
™s New York Bureau.  In the Bureau Staffing Project, CNN hired 
6 of the 
15; Ed Scholl, William Greene
, and James Clarke were 
hired as 
senior BIT (
broadcast 
information 
technology) 
support 
engineers.  Juan Ortiz, Carmine Casella
, and Brahms Lee were 
hired as 
support 
engineers.  Ortiz and Scholl had worked at the 
bureau since the 1990s.  Clarke was hired by Potomac Video at 
the CNN 
bureau in 2000.  Casella, Greene
, and Lee were hired 
by 
team 
video in the fall of 2002.
 CNN did not hire the following TVS employees, who had 
worked at the New York 
bureau since the date indicated by the 
names:
  John Gallaghe
r  1995 Hamid 
(David
) Rokhsar
 1997 Jeffrey Carlough
 1999 Michael Diana March
 2002 Robert Cummings May 
 2002 Brian Wood May 
 2002 John Diaconu
  July 2002
Šhired by CNN after the 
    Bureau Staffing Project.
 Michael Sollenberger
 August 2002
 Peter Hedeman August 
 2002.  CNN hired the following broadcast engineers were not e
m-ployees of 
team 
video:
  Terrence Thomas
  Associate BIT Support Engineer
 Christopher Stewart 
    (or Stuart)
  BIT Field Engineer
137 David Bingham
 a CNN employee, BIT Resource 
    Manager
 Raymond Smith
 BIT Support Engineer
 Conroy Reynolds
 BIT Support Engineer
 Mike Voculescu
 BIT Support Engineer
 Arkady
 Labsovsky
 BIT Support Engineer
 Jose Lopez
  Senior BIT Support Engineer.
 Scott Garber
  Senior BIT Field Engineer
138  137 Referred to in the transcript as both Stuart and Stewart.
 138 The statement in the General Counsel™s brief that CNN did not 
consider the 
senior BIT [
field] 
engineer position to be part of the BSP 
is incorrect.  CNN interviewed a
pplicants for this position in New 
York, GC Exh. 394.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 538 Stuart and Garber were hired as 
senior BIT 
field 
engineer 
and BIT 
field 
engineer, respectively, even though they did not 
apply for or were 
interviewed for their positions during the 
Bureau Staffing Project.
139  After January 17, 2004, these CNN 
field engineers drove and operated two trucks, one a satellite 
truck; the other a microwave truck.
 During the Bureau Staffing Project, CNN considered se
veral 
candidates for 
senior BIT 
field 
engineer 
(GC Exh. 394, 
B#3894
).  It did not hire any of these applicants.  One of these, 
team 
video employee Jeff Jaramello, drove and operated the 
New York bureau
™s microwave truck prior to January 17, 2004, 
although 
he was classified as an audio field technician.  As of 
January 17, a CNN BIT field engineer operated the microwave 
truck.  Later in 2004, this truck was upgraded to included sate
l-lite reception capability.  CNN essentially replaced Jaramello 
with Garber an
d/or Stuart.
140 Jeff Polikoff, CNN
™s vice 
president of 
technical 
operations in 
New York, offered what Respondent purports to be an explan
a-tion as to why Jaramello wasn
™t hired to operate the microwave 
truck.  Polikoff testified that when he was hired by CNN 
in 
January 2003, he encountered Jaramello in the microwave truck 
and that Jaramello was very rude to him 
(Tr. 12701
).  Polikoff 
also testified that later that year during the New York City 
blackout, Jaramello was not very helpful.  Further, Polikoff 
testif
ied that his opinion of Jaramello was based on these two 
incidents and he shared this opinion with his subordinate, Jeff 

Gershgorn, and mentioned them at the debriefing/selection 
meeting for the BIT department.
 For one thing, assuming that Polikoff 
testified truthfully, his 
testimony establishes the malleable nature of the BSP selection 
process.  Polikoff was not a hiring manager for the BIT d
e-partment, but by his own testimony was able to influence the 
hiring decisions on the basis of factors not ot
herwise considered 
by the hiring managers.
 Secondly, Polikoff
™s account is not credible.  On November 
3, 2003, 
1-1/2
 month
s after the August 2003 East Coast power 
blackout, Polikoff exchanged e
-mails with TBS recruiter S
u-zanne Mackiewicz about Jaramello.  
The exchange is inco
n-139 That Stuart did not go through the BSP is established by the fact 
that his name does not appear on CNN Exh. 531, and Suzanne 
Mackiewicz™ inquiry to Jeff Polikoff on December 15, 2003, as to 
whether he
 knew Stuart, GC Exh. 392B (tab for Conroy Reynolds), B# 
20094.  This inquiry was made a 
1-1/2 
week
s after the selection process 
for BIT engineers was purportedly completed.
 Garber and Ken Stanford, CNN™s satellite truckdrivers in New York 
and Washington, 
respectively, were assigned to the National desk in 

Atlanta prior to the Bureau Staffing Project ﬁso they would be nonu
n-
ion,ﬂ GC Exh. 558.  This exhibit, which consists of two e
-mails, ind
i-cates that Stanford™s title and responsibilities were altered preci
sely to 

allow CNN to hire him without subjecting Stanford to the BSP process.  
It also indicates that CNN intended to hire Scott Garber in New York 
without going through the BSP process as early as September 30, 2003.
 On May 30, 2004, I asked the parties o
n the record whether there 
was any evidence that Scott Garber had applied and been interviewed 
during the BSP, Tr. 13408
Œ134
10.
 140 Vic Spinelli, mentioned by CNN Vice President Jeff Polikoff, as 
one of the truckdrivers in New York, was not hired by CNN unti
l July 
26, 2004, CNN Exh. 543.  He did not apply for a job with CNN until 
March 18, 2004, CNN Exh. 551, tab 8.
 sistent with Polikoff
™s testimony.  Mackiewicz characterized 
Jaramello as 
ﬁa great candidate.
ﬂ  Polikoff responded as fo
l-lows:
  He is our present microwave truck operator from team.  We 
agree. But we should also look to the outside.  J
eff will need 
to be trained as a satellite uplink operator.  Otherwise he™s a 
good catch.  
[GC Exh. 394, B#14926.
]  Jeff Gershgorn gave Jaramello a reasonably positive inte
r-view rating average, 3.5.  There is nothing in Gershgorn
™s notes 

that corroborates Polikoff.  Gershgorn rated Jaramello a 3 in 

ﬁinterpersonal skills.
ﬂ  He listed as Jaramello
™s strengths: inst
i-tutional knowledge, site knowledge, adapts to changes; thinks 
on his feet.  
(GC 
Exh. 
394, B#s 25909; 25918.
) Michelle La
ckey, the other hiring manager supervised by 
Polikoff, gave Jaramello an even more favorable rating: 4.17 as 
an average 
(Id., B# 1881
).  Lackey noted as his strengths: u
n-derstands job well; communication with others; can handle 
stress.  Lackey did not note
 any other deficiencies.  Lackey 
rated Jaramello
™s interpersonal skills at 5; the best rating poss
i-ble.  So did her interviewing partner, Rick Cole 
(Id. B# 1891
).   Matt Holcombe, the engineering hiring manager from Atla
n-ta, gave Jaramello a 2 in interpers
onal skills; however
, this 
assessment is not based on Polikoff
™s experiences with Jar
a-mello.  Among Jaramello
™s strengths, Holcombe noted that he 
was 
ﬁhighly motivated.
ﬂ There is no corroboration for Polikoff
™s claim that he di
s-cussed Jaramello
™s alleged r
udeness with other hiring mana
g-ers.  I do not credit his testimony in this regard.  In sum there is 

no credible nondiscriminatory explanation for CNN
™s decision 
to replace Jaramello with Garber and/or Stuart.
 The other nonTVS engineers hired by CNN were al
so not 
obviously more qualified than the TVS applicants.  For exa
m-ple, at the time of the Bureau Staffing Project, Terrence Tho
m-as worked for Matt Holcombe in Atlanta. Holcombe described 
Thomas at the time of his interview as 
ﬁfairly green
. . . . . He 
didn
™t have a lot of experience in broadcast engineering
ﬂ (Tr. 
7786
Œ7787).141 As with every other part of the Bureau Staffing Project, just 
how these choices were made remains a mystery.  Matt Ho
l-combe testified that in the selection meeting great weight was 
giv
en to Jeff Gershgorn
™s personal experience with the TVS 
applicants 
(Tr. 7747
).  Gershgorn, on the other hand, testified 
that his personal prior work experience with these employees 
played no role in the selection process 
(Tr. 7984, 8067
Œ8068).   Michelle L
ackey, supervisor for CNN
™s information techno
l-ogy employees, testified that the interview rankings of the a
p-plicants were not dispositive 
(Tr. 7901
).142  However, she could 
141 When Thomas was interviewed for a position in Washington, Tu 
Vu rated Thomas, ﬁnot fitﬂ for a BIT 
support 
engineer position, CNN 
Exh. 691, 
tab 
28 B# 21689
, and noted that he had little experience in 
broadcast maintenance and no field production experience.  Joe Mu
r-phy appears to have changed his mind as to Thomas™ fitness for the job, 
B#37842.  Vu deemed Thomas to have good IT knowledge, but Rick
 Cole™s notes indicate that Thomas was ﬁweak on IT side of the house,ﬂ 
B#37827.
 142 Jeff Gershgorn agreed and then contradicted himself, Tr. 7983
Œ79
84.
                                                                                           CNN AMERICA
, INC
. 539 not recall the process by which the applicants were ranked in 
terms of their desirab
ility 
(Tr. 7893
).  Jeff Polikoff, Lackey and 
Gershgorn
™s boss, participated in the selection meeting despite 
the fact that he had not interviewed any of the applicants.  What 
role he played in the meeting is unclear.  Polikoff could not 

testify as to what 
weight was given to the applicants
™ interview 
scores 
(Tr. 8131
Œ8132). The Studio 
and Control Room Technicians 
in New York
 At the beginning of January 2004, Team Video employed 76 
studio technicians at the New York Bureau.  Forty
-Nine of 
them were hired by 
CNN.  As with the other areas of the b
u-reau, there is little reliable or credible evidence as to precisely 
how these hiring decisions were made.  There were separate 
debriefing or selection meetings for different types of studio 
employees.  CNN created job
 titles for the Washington and 
New York bureaus that were different than those held by TVS 
employees, but may have matched titles in other CNN bureaus.
 Media Operations
 As part of the Bureau Staffing Project, CNN created a 
media 
operations department in Ne
w York.  CNN already had such a 
department in Atlanta.  One of the individuals awarded a media 

coordinator position soon after the BSP was Kim Moscaritolo, 
who previously worked for CNNfn.  There no evidence that 
Moscaritolo applied for a job during the BS
P or was inte
r-viewed during the BSP 
(CNN Exhs. 429, 513, 518, 540, 551, 
553A; GC Exh. 507
).  She was not under consideration by the 
hiring managers at their December 9, 2003 debriefing/selection 
meeting 
(GC Exhs. 508
, 509
).143 143 Rob Fox™s failure to mention Kim Moscaritolo, the media coord
i-nator who was hired from CNNfn without goi
ng through the BSP pr
o-
cess, leads me to discount his credibility generally, Tr. 12291
Œ122
93.  
His testimony is at best incomplete and at worst intentionally mislea
d-
ing as to material matters.  Fox was the director of operations of CNNfn 
where Moscaritolo w
orked prior to being hired as a media coordinator 
and was the supervisor of the media coordinators immediately after the 
BSP.  The General Counsel asked Fox how many media coordinators 
CNN was looking to hire in the BSP.  He answered: 14, Tr. 10290
Œ102
91. 
 I find that Fox was well aware that CNN was going to hire 
Moscaritolo as a 15
th media coordinator without going through the 
BSP process, see CNN Exh. 427.  Since Fox discussed Mocaritolo™s 

2004 TPMP at Tr. 12208
Œ122
10, I find that he had not simply forgot
ten 
about her, also see Tr. 12257
Œ122
59.  Her name also appears on the 
CNN™s training logs and schedules for the week of January 18
Œ24, 
CNN Exhs. 355
, 356.
 CNN introduced an exhibit, CNN Exh. 551, styled ﬁNY Resumes &
 Applications.ﬂ  Tab 50 is a resume for Kim Moscaritolo. It is obviously 
not a resume submitted during the Bureau Staffing Project because 
listed under her experience is: ﬁ2004
-present  Media Coordinator CNN
-NY.ﬂ
 I also find Fox to be an incredible witness
 due to his unwillingness 
to admit that he changed the scores on numerous interview sheets, Tr. 
10306
Œ103
07.  My review of GC Exh. 525, vol. 3, indicates that Fox 
changed the scores on about 19 of his interview rating sheets.  
 The most suspicious of these
 changes are those to Fox™s rating sheet 
for Keith Crennan, who was a union steward in the Washington B
u-
reau, B#2213, New York TVS bargaining unit member Mickael Squier, 
B# 5023, TVS unit member Tracy Organ, B#3240, CNN 518, and Tr. 
13169 and freelancer Kr
isti Harper, who asked Fox a lot of questions 
about the Union, B#s 2011, 2017.
 As discussed in my section on w
itness credibility, it is u
n-clear who attended the debriefing/selection meeting for media 
coordinators, what decisions were made and who made them.  
It is not entirely clear, for example, whether Ashley Blackmon, 
one of the two managers who interviewed mos
t, if not all, the 
media coordinator applicants, was present when hiring dec
i-sions were made.
 Appropriate Bargaining Unit(s)
 The D.C. Bureau
™s Couriers
 Team Video employed four couriers at CNN
™s D.C. 
bureau 
in the fall of 2003.  These four TVS employees we
re members 
of the NABET Local 31
™s bargaining unit.  The couriers were 
essentially drivers, transporting equipment and personnel
, and 
making deliveries.  In the fall of 2003, Ron 
(Chip
) Davis was 
the first
-shift courier, working from about 6 a.m. to about 
3 p.m.  The second
-shift courier was John Tripp, who drove from 

about 8 a.m. to about 5 p.m. William Tipper drove the third 
shift from 2 or 3 until about 11 p.m.  It is unclear what the 

schedule was for the fourth courier, Alvester Williams.
 During the Bur
eau Staffing Project, William Tipper applied 
for a job on Turnerjobs.com that was exactly the job he was 

performing for TVS.  Kim Linden, the 
facilities 
manager for 
Turner Properties, a separate corporation from CNN under the 
Turner umbrella, and John Duna
way, the 
security 
manager for 
the D.C 
bureau interviewed Tipper.
 At 6 p.m. on December 4, 2003, the day before the TVS co
n-tract expired, Kim Linden called Tipper and offered him a job.  

Tipper told Linden that he had accepted other employment and 
would hav
e to find a substitute for this other position.  Linden 
took Tipper to see Tim Traylor, a CNN human resources ma
n-ager, who offered Tipper a job titled 
transportation 
facilities 
specialist with Turner Properties, rather than CNN.  In this 
position Tipper pe
rformed the same duties that he had pe
r-formed with TVS.  Tipper was required to attend CNN
™s orie
n-tation on December 6, 2003, but did not actually start perfor
m-ing his duties for another 
2 weeks.  Ron 
(Chip
) Davis was hired 
for the same job.  It is unclear
 whether Tripp and Williams 
applied for positions during the Bureau Staffing Project.
 After Tipper started driving for CNN (or Turner Properties) 
there were only two couriers driving two shifts; Davis drove the 
early shift; Tipper the late shift.  Tipper d
rove vehicles that he 
drove for TVS, performed the same duties and got all his a
s-signments from the CNN assignment desk.  Sometime in 2004, 
CNN (or Turner Properties) hired Denise McIntosh, or tran
s-ferred her from Atlanta, to work the second shift.
 Even in
 2008, Tipper spends no more than 
1 hour per week 
performing duties other than driving.  At least some of these 

duties he does as a volunteer.  Other facilities employees who 
ask for Tipper
™s assistance in performing nondriving duties, 
must get clearance f
rom the CNN assignment desk.  The CNN 
assignment editors must know where Tipper is at all times in 
case they need him to make a delivery of equipment or persons, 
or a pick
 up.
 The CEO of CNN News Group, Jim Walton, reports to d
i-rectly to the CEO of Turner Broadcasting Systems, Inc. 
(GC 
Exh. 101, p. 1
).  Phil Kent, then 
president of Turner Broadcas
t-ing Systems, was either present when the termination of the 
                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 540 TVS contracts and the Bureau Staffing Project were first di
s-cussed in 2003
 or was subsequently briefed on CNN
™s plans in 
this regard 
(GC Exh. 101, p. 4
).  Given all the evidence that the 
Bureau Staffing Project was motivated by a desire to avoid 
recognizing the Union, I conclude that the transfer of the TVS 

couriers to Turner Pr
operties was a joint effort by CNN and 
Turner Broadcasting Systems.  I also conclude that it was mot
i-vated by the desire to reduce the number of TVS bargaining 
unit members in any post
-BSP CNN bargaining unit.
 Who 
was 
a Member 
of the Team Bargaining Unit?
 Who was a 
Member of the CNN 
Bargaining unit 
 on December 6, 2003
, in D.C. and January 17, 2004
,  in New York?
 The Composition of CNN
™s Bargaining 
Unit 
Factoring 
 in its 
Blatant 
Discriminatory 
Hiring 
Process
 Before launching into an extended discussion of what was an 
appropriate bargaining unit, or the appropriate bargaining unit 

on the dates the parties contend CNN began normal operations, 
it is important to note that but for its discrimination against 
bargai
ning unit members, a majority of CNN employees would 
have been former Team bargaining unit members by any calc
u-lation.  Taking the scenarios presented by CNN at pages 150
Œ151 of its brief, I find that at least 86 members of CNN
™s 108 
member bargaining unit
 would have been former TVS unit 
members but for CNN
™s blatant discrimination in Washin
g-ton.
144  At least 125 out of 175 in New York would also have 
been former Team unit members.
 144 GC Exh
. 110
-B indicates that there were 86 TVS bargaining unit 
members in Washington as of December 5, 2003 (
studio 
operator Ho
w-ard Lutt had resigned his employment with TVS p
rior to December 5).  
CNN Exh
. 706, albeit not a completely reliable document, indicates 
that as of December 15, 2003, CNN employed 
seven
 engineers pe
r-forming what had previously been bargaining unit work.  This matches 
the number of TVS engineers.   It is
 not clear how frequently Chris 
Leonard worked either immediately before or immediately after D
e-cember 5, thus
, his position could possibly have continued to be filled 
by freelance engineer Oscar Romay.
 CNN Exh
. 706 does not include the 
four
 TVS bargaining
 unit cour
i-ers.  CNN hired two of them.  This exhibit lists a total of 44 senior 
photojournalist, photojournalists
, and lighting specialists.  It does not 
include Jerry Appleman, who was hired but never worked in Washin
g-
ton and was eventually replaced by M
ark Marchione.  Thus, there is 
almost an exact match with the 46 field positions in the TVS bargaining 
unit.  One of the TVS field techs operated the microwave truck, a pos
i-tion transferred to engineering after December 5.
 CNN Exh
. 706 lists a total of 33 
studio personnel; the TVS unit had 
30 studio employees as of December 5, which indicates that some 

additional freelance members of the unit would have been hired as well 
but for CNN™s discriminatory conduct.  The exhibit does not include 
Gershon Peaks, who
 was hired during the BSP, but never worked at the 
D.C. 
bureau, nor Adilson Kiyasu, who was hired to replace him.
 In the engineering department 
four
 full
-time unit members lost their 
jobs and three nonTVS applicants (Fingar, Pless and Fribush) replaced 

the
m immediately.  However, very soon after December 6, 2003, CNN 
hired other nonunit members, Jordan Placie and Andre Parker
, in the 
engineering department.  Thus, I conclude there was a position for all 
four
 TVS discriminatees.
 CNN concedes that 40 of the108 employees it considers 
members of its Washingto
n bargaining unit were former TVS 
unit members.  I find that the positions held by the following 
employees (and maybe others) listed on CNN
™s Exhibit 706 
would also have been filled by former TVS unit members had 
not CNN discriminated against them: 
three
 engineers (positions 
filled by Craig Fingar, Stephen Pless
, and Ronald Fribush); 
four
 TD/
director positions (filled by Brooker, Samaniego, Keller
, and Roberts).  An additional employee hired by CNN, Carolyn 
Stone
, was not a statutory supervisor for TVS.  TV
S unit me
m-bers would also have filled the 
three
 audio designer positions 
filled by Richman, Hill
, and Tovarek.  TVS unit members 
would have filled the 
eight
 studio operator positions held by 
Banks, Connor, Carroll, Desilva, Hailes, Jordan, Kelly
, and 
Parks
.   Kenneth White, Raeshawn Smith
, and Tawana Smith 
were freelance members of the TVS unit.
 TVS unit members would also have filled the 16 photojou
r-nalist positions held according to CNN
™s Exh
ibit
 706 by Derek 
Davis, Jose Santos, John Bena, Jeremy Harlan, Daniel Lopez, 
Jeremy Moorhead, Khalil Abdallah, Ray Britch, Bethany 
Chamberland Swain, James 
(Mike
) Haan, Ron Helm, Bryan 
Pearson, Doug Schantz, Ken Tillis, Floyd Yarmuth
, and Jerry 
Appleman.  Jay
 McMichael was a freelance member of the 
TVS unit.  Thus, even by CNN
™s calculations and CNN
™s choice of relevant dates, but for its discrimination, former TVS 

unit members would have occupied at least 86 of the 108 pos
i-tions.  
 In New York, CNN submits th
at only 62 of 175 bargaining 
unit members were former TVS unit members as of January 26, 

2004 
(CNN  Exh. 554
).  However, were it not for CNN
™s di
s-crimination, TVS unit members would have held a majority of 
these positions.  Among the CNN employees holding 
positions 
that were discriminatorily denied TVS unit members were 8 
engineers: Lopez, Labovsky, Reynolds, Smith, Voiculescu, 
Thomas, Garber
, and Stewart; 1 lines coordinator, Chimenti; 18 
studio operators; 1 audio designer; 3 TD/
directors; 4 floor d
i-rector
s; 14 media coordinators; and 14 photojournalists (Hall, 
Ramirez, Burgess, Allbritton, DeLaRosa, Hallsworth, Coppin, 

Frederick, Griola, Kane, Nidam, Tawanda Scott, Pelin, 
and 
Tambakakis).  Thus, considering all the evidence in the light 
most favorable to C
NN at least 125 of the 175 bargaining unit 
employees would have been former TVS bargaining unit me
m-bers.
 Freelancers or Daily Hires
 Team Video hired employees on a daily or temporary basis 
to fill
 in for full
-time staff who were sick or on vacation, or to 
augment its full
-time staff when circumstances warranted it.  
Some freelancers hired by CNN
, such as Raeshawn Smith, Tawana 
Smith
, and Kenneth White were members of the Team bargaining unit 
by virtue of the number of hours and regularity of their work for Team.
 The figures for the New York bureau also appear to be almost an e
x-
act match between n
umber of unit members on the WARN letter, GC 
Exh. 21 and CNN™s 
Exh
. 554.  There were at least 125 Team unit 
members who could have filled 125 positions with CNN.  This does not 
take into account the fact that one TVS unit member was hired as a 
lines coordi
nator and that there is no evidence as to who was doing the 
job of the two TVS unit members in the crew room prior to April 2004.
                                                                                                                     CNN AMERICA
, INC
. 541 An example of the later circumstance occurred when Team 
hired numerous individuals to track Monica Lewinsky
™s wher
e-abouts in Washington.  These employees are referred to as fre
e-lancers or daily 
hires.  Some of them worked for Team on a 
regular basis for long periods of time, e.g. 
(Tr. 15,396, 15,400
). Team initially took the position that these individuals were 
independent contractors.  Later, it agreed to treat them as e
m-ployees.
145  Pursuant to t
he collective
-bargaining agreements 
with NABET, TVS was limited in its ability to hire freelancers.  
Daily hires in Washington were required to become member of 
Local 31 after working for Team for 20 days in a calendar year, 
or 30 days in consecutive years
.  In New York, a daily hire was 
required to join Local 11 after 30 days of employment with 
Team.
 Pursuant to these agreements, daily hires/freelancers were 
compensated at rates set forth in the contracts, were paid the 
same penalties as full
-time employee
s if they missed a meal, 
had their schedule changed or were called into work without a 

sufficient interval after their prior shift.  They were also paid 
certain types of premium pay.   However, they did not receive 
any other benefits such as health insuran
ce and the right to 
participate in Team
™s 401(k) plan.  Team was required to obtain 
CNN
™s approval in advance before hiring freelancers, e.g. 
(Tr. 
15364
; GC Exh. 40
). The issue of which, if any, freelance or daily hire technicians 
were members of the Team 
bargaining is significant in two 

respects.  First, any such employee may be entitled a remedy 
such as backpay.  Second, those freelance unit members hired 
by CNN would be counted in determining whether CNN is a 
successor employer.  For example, CNN hired s
everal studio 
operators, such as Raeshawn Smith and Tawana Smith, who 
performed many hours of freelance work for TVS during 2003.
 First of all, CNN contends the Team freelancers were ind
e-pendent contractors, rather than employees.  CNN, as the party 
making
 this assertion, has the burden of proof on this issue, 
BKN, Inc., 
333 NLRB 143 (2001).  It has not met that burden.  
CNN presented the testimony of Jay McMichael, who worked 

as a freelance camera operator in 2002
Œ2003.  There is nothing 
in the record to e
stablish that McMichael, when working on a 
shoot, was subject to any different conditions in terms of dire
c-tion and control by CNN personnel than full
-time Team e
m-ployees.
 On the contrary, I find, based on the uncontradicted March 
28, 2008 testimony of Jon
athan Smith, who regularly worked as 
a freelance camera operator and audio technician for Team of 
New York in 2003, that there was no difference in the direction 
and control of freelance field technicians by CNN and Team 

compared with full
-time Team employ
ees.  Indeed, Smith 
sometimes worked in a two
-man crew with a full
-time Team 
field technician 
(Tr. 9821
Œ9833). There is no evidence that suggests that the many freelancers 
who worked in the studio or engineering departments were not 
under the constant dire
ction of CNN and Team personnel.  
Indeed, the record indicates that they were subject to same d
i-rection and control as full
-time Team employees. Some of the 
145 Local
s 11 and 31™s certifications include ﬁregular part
-time e
m-ployees.ﬂ
 evidence supporting this inference concerns longtime freelance 
studio employee Joe Wade at Tr
anscri
pts
 5256
Œ5257, 5438
, and 5470
Œ5471.  In the absence of evidence that these emplo
y-ees were not under the constant direction and control of CNN 
and Team personnel, CNN has failed to meet its burden of 

proving that freelance or daily hire employees at its Was
hin
g-ton and New York bureaus were independent contractors.
 CNN also argues that 
none
 of the freelancers or daily hires 
should be considered to be members of the Team bargaining 
units, including those who worked for Team almost daily du
r-ing 2003, because so
me others also worked for other employers 
and because some other freelancers worked at the CNN bureaus 
infrequently.  However, there is no precedent which supports its 
view regarding those freelancers who worked at the bureaus on 
a regular basis.  CNN in i
ts brief at page 169 states that 8 fre
e-lancers in Washington worked between 500 and 1040 hours in 

2003
, and that 18 did so in New York.  These are generally the 
same individuals that I deem to be members of the Team ba
r-gaining units.
 In determining whether
 on-call, freelance or daily hire e
m-ployees should be included in the bargaining unit, the Board 

considers whether the employees perform unit work, 
and
 those 
employees
™ regularity of employment, 
Trump Taj Mahal Cas
i-no, 306 NLRB 294 (1992). Here, it is undi
sputed that the fre
e-lance/daily hire employees perform unit work.  The General 
Counsel contends that the appropriate eligibility formula for 

this case is that stated in 
Dic Entertainment, L.P
., 328 NLRB 
660 (1999).  In that case the Regional Director inclu
ding in the 

bargaining unit any freelance or daily hire employees who 
worked at least 15 days within the prior year.  I find that is an 
appropriate formula, although the more permissive Davis
-Paxson formula (an average of 
4 hours per week for the quarter 
preceding the changeover) might also be appropriate.
 The General Counsel has introduced Team Video payroll 
records that demonstrate which freelance/daily hire employees 
worked 15 days (over 150 hours of regular time) within the 
year prior to the termination
 of the Team contracts.
146  I find 
that all these employees who worked regularly for Team 
throughout 2003 and whose names appear in 
amended 
appen-dices C 
and
 D of the 
complaint (GC Exhs. 578
, 579) should be 
deemed to be members of the TVS bargaining units, wi
th an 
exception noted below.
147 146 CNN asserts at p
. 179 of its brief that only 2 of
 the 64 TVS fre
e-lancers in Washington worked 30 days in calendar year 2003.  Howe
v-
er, the most probative evidence, the TVS payroll records, GC Exhs. 545 
and 546, show that this is not true.  
 147 Counsel for CNN objected strenuously to my receipt of TVS pa
y-roll records from the New York 
bureau.  Counsel asserted that the 
General Counsel was violating my order with respect to offering New 
York evidence during the Washington, D.C. portion of the hearing, Tr.  
15067
Œ150
74.
 To the contrary, the General Counsel w
as in compliance with my 
rulings and directives.  On April 10, 2008, in New York, 
counsel for 
the General Counsel stated, ﬁAs far as Team payroll records are co
n-
cerned, the New York and Washington records are located in Washin
g-
ton and we are presuming that
 we are in line with your request about 
records if we put those in in Washington.ﬂ  I responded, ﬁI don™t see a 
                                                                                          DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 542 Freelance 
Discriminatees in New York
 CNN contends there is no competent evidence that the e
m-ployees on the freelance payrolls for New York performed 
bargaining unit work for the pay periods contained 
in 
the Ge
n-eral Counsel
™s exhibits.  I find to the contrary.  Team Video
™s WARN Act letter regarding its New York employees 
(GC Exh. 
21), contains a code to the left of each employee
™s name.   La
r-
ry D
™Anna testified that these codes are 
ﬁprobably accounting 
references
ﬂ relating to d
ifferent departments 
(Tr. 11078
Œ11080).  My review of G
eneral 
Counsel™s
 Exh
ibits
. 21, 566, 
567, 568, 569
, and 571 show that the codes on the payroll regi
s-ters are a perfect match with the codes of the WARN Act letter 
and the evidence of record as to what 
tasks various employees 
performed.
 For example, all the payroll register documents relating to 
the following freelance employees hired for studio
-related jobs 
by CNN, have the code 4000 or 4500, Team
™s code for studio 
operations: Shimon Baum, Brian Duffy, 
John Fanning, Anth
o-ny Ioannu, John Conroy, Kevin Lishawa, David Weber, Jeff 
Greenstein
, and Jonathan O
™Bierne.  Similarly, the code on the 
payroll registers for Jonathan Smith and Beth Lasch, 1300, 
Team
™s code for field audio work, is consistent with the r
ecord 
evidence regarding the work they performed for Team at the 
New York bureau. 
 By any standard most of the freelancers listed as discrim
i-natees on G
eneral 
Counsel™s
 Exh
ibit
 579, the amended 
com-plaint 
appendix D, were members of the Team Video bargai
n-ing unit in New York.  I have reviewed the Team payroll regi
s-ters in G
eneral 
Counsel™s
 Exh
ibit
 566 and conclude that the 
following employees worked far in excess of 150 hours (15
 10-hour days) in the 
6 months prior to January 17, 2004.  They 
also worked at t
he New York 
bureau on a regular basis during 
calendar year 2003.  What follows is the extent of my rough 
calculations:
  Melanie Baker, field tech, over 500 hours between pay 
periods 16 in 2003 and pay period 1 in 2004; 
 Christopher Collins, studio tech, ap
proximately 400 
hours during the same time period;
 Christopher Cunningham, studio tech, over 700 hours 
between pay period 18 and one;
 Jennifer de Stefano, studio tech, over 500 hours b
e-tween pay period 21 and one;
 Jay Eric, studio tech, 272 hours between p
ay period 22 
and one;
 Donald Fenster (aka Charlie Frick), studio tech, 240 
hours between pay periods 21 and one;
 problem with that.ﬂ  CNN™s counsel raised no objection to this proc
e-dure, Tr. 10597.
 Counsel for CNN, in objecting to my receipt of Team™s New Y
ork 
payroll records, also asserted that ﬁthere were a number of occasions 
when we were in New York where your honor prohibited us, prohibited 

CNN from putting on evidence that related to Washington, D.C.ﬂ, Tr. 
15072.  This assertion is incorrect.  In every
 instance in which the Ge
n-
eral Counsel objected to the receipt of evidence in New York on the 
grounds that it pertained to Washington, I overruled the objection, Tr. 
12,736, 12,744, 12,747
Œ753, 12,779
Œ12,7
84, 12,795, 12,922, 15,426
Œ15,4
28.
 Mitchell Gomila, field tech, 164 hours between pay 
period 21 and one;
 Kristi Harper, studio tech, 248 hours between pay p
e-riod 21 and one;
 Kenneth Kaplan, field tech, 304 hours between pay p
e-riod 16 and 25;
 Beth Lasch, field tech, 254 hours between pay period 
21 and one;
 Sareal Martinez, field tech, 428 hours between pay p
e-riod 21 and one; 
 Robert Matteo, field tech, 416 hours between pay per
i-ods 21 and one;
 Kathleen McLaughlin, field tech, 240 hours between 
pay period 21 and one;
 Rod Nino, field tech, 352 hours between pay period 21 
and 26;
 Ramon Olivo, field tech, 388 hours between pay per
i-od 21 and one;
 Todd Pivawer, field tech, 300 hours b
etween pay per
i-od 16 and one;
 Mark Peters, field tech, 328 hours between pay period 
21 and one;
 Danielle St. John, studio tech, 408 hours between pay 
period 21 and one.
  The only individual listed on G
eneral 
Counsel™s
 Exhibit 
579, 
that I exclude from the T
VS bargaining unit is Patrick Howley.  
Howley worked 282 hours in the studio at the New York b
u-reau between pay periods 3 and 7 in 2003; I see no evidence 

that he performed any bargaining unit work after April 1, 

2003.
148 Freelancers 
who were Members 
of the 
Team New York 
 Bargaining Unit 
and 
were Hired 
by CNN
 My review of the Team payroll registers indicates a number 
of employees who were hired by CNN performed well in e
x-cess of 150 hours of bargaining unit work in the New York 
studio as freelancers for Team 
Video in the year prior to Jan
u-ary 17, 2004.  These employees also performed bargaining unit 
work on a regular basis and thus must be counted as Team ba
r-gaining unit members in determining successorship.  These 
eight employees are: Shimon Baum, Anthony Ioa
nnou, Jeffrey 
Greenstein, John Conroy, Kevin Lishawa, David Weber, Jon
a-than O
™Bierne
, and Jonathan Reiss.
 Alleged D.C. 
Discriminatees who were 
Freelancers
 General 
Counsel™s
 Exh
ibit
 578, the General Counsel
™s amended 
appendix C to the 
complaint, lists 
alleged discrim
i-natees in the D.C. 
bureau.  Virtually all of them worked full
 148 Phillip Hadrov
ic, an employee listed in 
app
. D, was a regular full
-time TVS employee, not a freelancer despite the fact that he is not 
listed on TVS™ WARN Act letter, GC 
Exh. 
21.  Payroll records and 
timesheets for Hadrovic, GC Exh. 571,
 show that Hadrovic worked 104 
ho
urs for Team between December 29 and January 16, 2004
, in the 
CNNfn control room.  That he was not a freelancer is established by 
Team™s deduction for its 401(k) plan, which was not available to fre
e-lance employees.  Hadrovic may have been omitted from the
 WARN 
Act notice because he was on leave due to a family emergency from 

mid
-2003 to December 2003, GC Exh. 528.
                                                                                                                     CNN AMERICA
, INC
. 543 time virtually every day at the D.C. 
bureau during 2003 and by 
any standard would be considered members of the Team ba
r-gaining unit.
149  These employees are
, Emmanuel Agomuoh, 
Donn
a Lacey, Fred Schall, Paul Skaife, Joseph Wade
, and A
a-ron Webster.  Another alleged discriminate, Oscar Romay, was 
hired as a freelancer to fill in for a sick or injured employee 

towards the end of 2003.
150  He worked at least 392 hours b
e-tween pay periods 2
1 and 25 in 2003, and must also be consi
d-ered part of the TVS bargaining unit.
 Freelancers 
Hired by CNN who were 
Part of the 
 Team 
Bargaining 
Unit
 Several employees, Samuel Jay McMichael, Tawana Smith, 
Raeshawn Smith
, and Kenneth White, who worked regularl
y and well in excess of 15 days for Team in 2003, were hired by 

CNN.  They must be counted as members of the TVS bargai
n-ing unit in any determination of successorship.
 Must CNN 
Contentions 
Regarding the 
Appropriate 
 CNN 
Bargaining 
Unit
 CNN argues that the 
former Team bargaining units are no 
longer appropriate bargaining units because the employees 

performing what used to be bargaining unit work no longer 

have a community of interest distinct from that of other CNN 
production employees.  This is so CNN conte
nds because 
(1) it 
brought all production work in
-house; 
(2) the positions of the 
historical unit were functionally integrated with numerous other 

positions
; and 
(3) the positions from the historical unit share a 
community of interest with other employees 
engaged in the 
production process 
(CNN 
Reply 
Br. at 17
). However, I find that the decision to terminate the ENGAs 
was motivated in substantial part by CNN
™s determination to 
get rid of NABET and
, therefore, CNN is precluded from rel
y-ing on this fact in ref
using to recognize the historic unit.  I find 
further that much, but not all of the functional integration of 
bargaining unit positions with other positions was also part of 
CNN
™s overall discriminatory plan mentioned in 
complaint 
paragraph 22(b).  As I co
nclude that CNN cannot be allowed to 
profit from its illegal conduct aimed at dilution of the bargai
n-ing unit, I conclude that the historic unit is still appropriate.
 Given the possibility that I may be reversed on this point, it 
hardly matters whether the
 historic unit is appropriate or not.  
As a successor who discriminated against unit employees, CNN 
is obligated to recognize and bargain with the Charging Parties 

and return to the status quo if requested by NABET.
 Nevertheless, it is well recognized that
 ﬁlong
-established 
bargaining relationships will not be disturbed where they are 

not repugnant to the Act
™s policies. The Board places a heavy 
evidentiary burden on a party attempting to show that historical 

units are no longer appropriate.
ﬂ Indeed, 
ﬁcompelling circu
m-stances are required to overcome the significance of bargaining 

history,
ﬂ Ready Mix USA
, 340 NLRB 946, 947 (2003); 
Ban
k-149 CNN Exh
. 642, cited at p
. 179 of its brief is not a record of all 
hours worked by individual freelancers at the D.C. 
bureau in 2003, Tr. 
15044
Œ150
46.
 150 Romay was most likely filling in for Chris Leonard, a Team e
n-
gineer, who was on sick leave in the fall of 2003.  CNN hired Leonard, 
who died of brain cancer in 2004.
 note Corp. of America, 
315 NLRB 1041 (1994); 
Cadillac A
s-phalt Paving, Co., 
349 NLRB 
6 (2007).
 In 
Banknote, Corp, 
supra
 at 1044, one factor the Board relied 
upon was that although the successor
™s employees had been 
assigned to fill in on a wider scope of new duties, they conti
n-ued to serve as the primary, and in some areas, the only e
m-ployees performing their traditional dut
ies.  This would also 
have been the case in the instant case had CNN not discrimin
a-torily refused to hire many all the members of the TVS bargai
n-ing unit.
  In many cases, a historical unit will be found appropriate if 
the predecessor employer recognized it
 even if the unit would 
not be appropriate under Board standards if it were being org
a-nized for the first time, 
Trident Seafoods, Inc
., 101 F. 3d 111, 
118 (D.C. Cir. 1996).
 In a sense
, what CNN is attempting in this case is an accr
e-tion of employees who 
worked for it directly into the Team 
bargaining units. Regardless of whether or not this case strictly 

falls within the Board
™s framework for analyzing accretions, I 
find that the caselaw in that context is useful by analogy.  In 
Seven
-UP/Canada Dry Bottli
ng Co
., 281 NLRB 943 (1986)
, the Board adopted the reasoning of the administrative law 
judge, which I find relevant to the analysis of the instant case
:    Though the above principles are useful, it is important
 to note 
that the instant controversy fails t
o present the
 accretion issue 
in a classic setting. Here the focus is on a
 curtailment of ba
r-gaining for a previously represented
 group, rather than the a
d-dition of employees who had
 never voiced a preference with 
respect to collective bargaining. In such 
circumstances, Board 
policy appears to
 shift its attention in the direction of the 
forceful policy
 encouraging stable bargaining relationships, 
with freedom of choice and the accretion doctrine relegated to
 lesser standing. Thus, the right of an employer t
o terminate a 
bargaining relationship, totally or in substantial
 part, and 
thereby to deny contractual benefits has been
 viewed restri
c-tively.
  On this basis I find it is inappropriate to accrete any group of 
employees who were not part of the Team bargain
ing unit into 

CNN
™s bargaining unit.  Such accretion deprives former Team 

employees of their statutory rights and at the same time d
e-prives those who were not members of the Team bargaining 
unit of their rights to decide whether or not they wish to be 
repr
esented by a Union.  This is particularly true in light of my 
finding that if it were not for CNN
™s discrimination, Team unit 
members would have constituted a majority of any CNN ba
r-gaining unit.
 Thus, I find the appropriate bargaining unit in Washington t
o consist of: photojournalists and senior photojournalists, studio 
operators, lighting specialists, TD/directors, audio designers, 
field and support broadcast engineers, and couriers (transport
a-tion facilities specialists).  I also find that the unit inclu
des m
e-dia coordinators.  Even though these employees were hired 
long after the termination of the Team contract, much of the 
work they perform was performed by bargaining unit emplo
y-ees prior to December 2003.
 In New York, I find the appropriate bargaining
 unit to co
n-sist of: photojournalists, studio operators, audio designers, 
                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 544 TD/directors, field and support engineers, floor directors
, and 
media coordinators.
 The CNN Employees in Question
 Information Technology 
Employees in Washington
 CNN called Joseph Murphy, who supervised its 
information 
technology (IT) employees in Washington until November 
2005, as a witness on July 21, 2008.  I assume he was called to 
support CNN
™s contention that the IT employees and broadcast 
engineers must be c
onsidered part of the same bargaining unit.  
First of all, I would note that instead of calling an engineer who 
still works at the D.C. 
bureau and has since at least 2004 (John 
Cunha, Craig Fingar, Andre Parker
, and Jordan Placie), CNN 
chose to rely on a m
anagement employee who was not the d
i-rect supervisor of the engineers.  I conclude that Murphy ce
r-tainly did not credibly contradict the testimony of Bobby 
Clemons and Ron Kuczynski. These two current employees, as 
mentioned earlier, testified that for the
 most part the tasks they 
performed after December 6, 2003
, are essentially the same as 
they were prior to that date, and that the duties of the IT e
m-ployees are essentially the same.
 As Murphy testified, much more of the equipment at the 
D.C. 
bureau is co
mputer based than it was prior to December 
2003.  He testified to a number of situations in which IT e
m-ployees performed tasks and engineers were 
ﬁinvolved,
ﬂ e.g. 
(Tr. 16225, 16,236, 16,243, 16,248, 16,254
Œ16,2
55).  He was 
very unspecific as to the nature 
of the engineers
™ involvement, 
because he doesn
™t know what it was 
(Tr. 2030
Œ2031, 16,225
Œ16,2
26).  The reason for Murphy
™s lack of knowledge is that he 
did not supervise the broadcast engineers. Tu Vu indirectly 
supervised the engineers, as he had to some
 extent while Team 
operated at the D.C. 
bureau.  After December 6, Vu supervised 
the engineers through George Kinney and Sam Stevens, rather 
than through Team 
Supervisor John Cunha.
 To the extent Murphy was specific; his testimony is co
n-sistent with that o
f Clemons and Kuczynski.  For example, he 
observed Kuczynski pulling cable when installing server
-based 
workstations 
(Tr. 16,236
).  In his earlier testimony, Murphy 
conceded that in the first few months of 2004, the IT employees 

were not fixing tape decks,
 repairing cameras
, or pulling any 
cable other than IT cable 
(Tr. 2096
Œ2097).  The testimony of 
Clemons and Kuczynski establishes that they have not done so 

since then.
 Moreover, I am also not inclined to take Murphy
™s testimony 
at face value.  At some poi
nts it was not clear whether he had 
first
-hand knowledge regarding his testimony and at others his 
testimony was either inaccurate or misleading.  
 On December 14, when called as a witness by the General 
Counsel, Murphy testified as follows about the inter
view of 
nonTVS applicant Ron Fribush, who was hired by CNN during 
the BSP and then quit after a week:
  IŠRon Fribush, I never personally interviewed.  He™s 
the only candidate
ŠI remember this specifically
ŠI did 
not have a face
-to-face with.  We did him over
 the phone 
because of a scheduling conflict
. . . .
 I believe I did [take notes of the telephone interview 
with Fribush] 
. . . I believe this is what I looked at last 
night, and I did not see notes for Ron Fribush, but there 
were other candidates I intervie
wed, including a couple in 

Atlanta that I don™t see here.
  [Tr. 2089
Œ2090.
]  I infer that Murphy and Rick Cole did not interview Fribush.  
There is no evidence that they did in this record and CNN has 
not suggested that their notes of this interview were lost.  Jim 
Hebb testified that a composite list of interview ratings was 
compi
led and used at the selection meeting for engineers in 
Washington 
(Tr. 15849
).  Assuming his testimony is accurate, 
this composite would indicate whether and how Murphy and 
Cole rated Fribush.  CNN neither introduced this composite list 
nor claimed that it
 was lost.
 I infer further that Murphy testified that he participated in a 
telephone interview with Fribush because he recognized that 
the fact that he did not is an indication as to how unfair the BSP 
selection process was to the Team applicants.
 Murphy a
lso testified that Fernando Vega did a software 
plug
-in for graphics in late 2004 
(Tr. 16258
).  Murphy testified 
that, 
ﬁVega, who performed broadcast engineering duties pr
i-marily, he was trained to do that and did it quite successfully.
ﬂ   Later, Murphy de
scribed Vega as 
ﬁan associate broadcast 
engineer that we brought in
ﬂ (Tr. 16283
).  According to CNN
™s Exh
ibit
 544, Vega was an 
associate BIT 
production 
support 
specialist and then a 
production 
support 
specialist, both IT pos
i-tions, until June 2005.  He bec
ame a broadcast engineer in June 
2005.  His employment with CNN terminated 
4 months later.
 Murphy also mentioned that Ken Stanford, the satellite 
truckdriver, sat in the IT area.  I assume he did so to suggest 
greater intercourse between engineering employ
ees and IT 
employees after December 6, 2003.  There is no evidence as to 

where Stanford sat before December 6.  Prior to December 6, 
Stanford was not a TVS broadcast engineer.  He was a CNN 
employee assigned to the National desk.
 Murphy
™s testimony, howeve
r, confirms that of Clemons and 
Kuczynski, that Craig Fingar, who was hired as a broadcast 
engineer, did not primarily do engineer
™s work 
(Tr. 16,225
).  He also tacitly confirmed their testimony that the IT involv
e-ment of engineers was limited to such basi
c tasks as rebooting a 
computer 
(Tr. 16,257
Œ16,2
58). Information Technology Employees in New York
 No rank and file CNN engineers or IT employees in New 
York testified in this hearing. The only CNN engineer in New 
York whose testimony is credible is 
Supervi
sor Ed Scholl.  
Nothing in Scholl
™s testimony indicates that the work of broa
d-cast engineers and IT employees is fungible.  Scholl testified 

that there are instances when people with different backgrounds 
will respond to a problem to determine its source 
(Tr. 13088
).  I 
assume he means that engineers and IT people will work t
o-gether to determine whether the problem is one to be fixed by a 

broadcast engineer or one to be fixed by a computer specialist.  
 Scholl
™s testimony is consistent with that of IT 
manager 
Michelle Lackey which indicates that if an IT employee is co
n-fronted with an engineering problem of any complexity they 

will call an engineer, 
ﬁthe expert on the subject
ﬂ (Tr. 7939
), and 
vice
-versa.  Thus, there is no evidence that would lead me to
 conclude that IT employees in New York must be included, or 
should be included in a bargaining unit that includes broadcast 
engineers.  In this regard, I would note that after January 17, 
  CNN AMERICA
, INC
. 545 2004, IT employees continued to report to Lackey, while 
broadcast e
ngineers reported to Jeff Gershgorn.  Both Lackey 

and Gershgorn reported to Jeff Polikoff.
 Electronic Graphic Operators in New York and 
 Washington; Media Coordinators, Production Assistants
,  and Technical Production Managers in Washington, D.C.
 The 
electronic 
graphic 
operators (EGOs) manage the 
graphics for the lower part of the TV screen and full
-screen 
graphics, such as maps.  Prior to the Bureau Staffing Project in 
New York, these 
eight
 employees were directly employed by 
CNN.  CNN has taken the po
sition that they are members of 
any appropriate CNN bargaining unit.  Despite the fact that the 
EGOs worked on entirely new digital equipment at the Time 
Warner Center, CNN did not replace any of them; it trained 
them the new equipment 
(Tr. 10
,412
Œ10,4
13).  After January 
17, 2004, EGOs reported to the same supervisor, Clayton 
Sizemore, as did former unit audio designers.
 If a reviewing authority were to decide that the historical unit 
is no longer appropriate, I would include the EGOs in the ba
r-gaining unit
 in New York, where they became a more integral 
part of the production process soon after the termination of the 
Team contracts.  However, in Washington, there was no such 

job classification for over 
1-1/2
 year
s after the Team contract 
ended 
(Tr. 14534
). I would not include any media coordinators or electronic 
graphics operators who were hired into those positions in 
Washington or technical production managers in determining 
whether CNN is a successor employer.  However, I would i
n-clude media coordinators i
n the unit beginning in July 2006, 
when this position was created at the D.C. bureau 
(Tr. 15916
).  I would also include the Washington EGOs beginning in 2005.
 CNN
™s witness Donald Koehler testified that the production 
assistant title was changed to media c
oordinator at some point 
in time. In the Bureau Staffing Project, CNN hired three pr
o-duction assistants: Nunu Japardize, Branden Ray
, and Sital 
Patel.  All of these had worked for CNN previously either as 
full
-time employees or freelancers.  They were give
n credit for 
their employment with CNN prior to December 6, 2003
, in 
terms of seniority 
(CNN Exhs. 544, 679
).  Not one of these 
three was still a production assistant in July 2006 and not one 
of them became a media coordinator.
 Other production assistants,
 such as Todd Huyghe, Chris 
Kenny, Lindy Royce
, and David Gracey, who were CNN pr
o-duction assistants prior to December 6, 2003, were not subjec
t-ed to the BSP process.  None of these individuals was a produ
c-tion assistant in July 2006 and none of them were 
ever media 

coordinators 
(CNN Exh. 544
).  Shortly after December 6, 2003, 
production 
assistants reported to Warren Arenstein, who did not 
supervise employees who were performing work previously 

done by Team bargaining unit employees.  Therefore, I would 

not include production assistants in an expanded CNN bargai
n-ing unit.
 Chris Kenney became a technical production manager in 
Washington in May 2005 
(CNN Exh. 544
).  Steve Dolce appa
r-ently transferred from New York to Washington in July 2004 
(CNN Exh. 543
).  Ac
cording to CNN
™s Exhibit
 543, his title in 
Washington was 
technical 
program 
manager effective Septe
m-ber 30, 2004
, and 
director, 
technical 
program 
management 
effective January 1, 2005.  Thus, it appears that there were no 
nonmanagerial technical production 
managers in D.C. until 
May 2005.  These employees are not directly supervised by 
anyone who supervises employees doing what was formerly 
bargaining unit work.  Moreover, if their duties are the same as 

technical production managers in New York, they should
 be 
excluded because they exercise management functions.
 Lines Coordinator
 Lines coordinator is another job performed by CNN emplo
y-ees prior to the Bureau Staffing Project.  CNN employed two 
types of lines coordinators; bureau lines coordinators and lines 
coordinators who were assigned to shows. CNN claims that 

lines coordinators must also be part of any appropriate bargai
n-ing unit.  I credit the testimony of Stacy Leitner, who was a 
show lines coordinator from April 2005 until August 2006.  On 
the basis of
 her testimony, which was essentially corroborated 
by CNN
™s witness Paul Vitale, I find that the duties of a show 
lines coordinator involved primarily administrative duties, r
a-ther than the technical duties performed by TVS employees 
(Tr. 
10,496
Œ10,4
99).   The line (or lines) coordinator reserved studios for guests, 
including those located outside New York City or Washington, 
reserved satellite trucks and transmission lines for incoming 
tapes.  After January 17, 2004, lines coordinators reported d
i-rectly to
 Lois Cioffi, who did not supervise any employees 
doing what was formally bargaining unit work.  Cioffi reported 
to Lew Strauss, as did Clayton Sizemore, who did supervise 
former unit employees.  I would exclude lines coordinators 

from the bargaining unit 
even if the historical unit is no longer 
appropriate.
 I would also note that there is strong evidence of discrimin
a-tory motive in the hiring of lines coordinators in New York.  

Operations Director Lew Strauss was the only hiring manager 
who interviewed can
didates for lines coordinator.  He gave the 
top three interview scores to Julie Cretella, a TVS nonbargai
n-ing unit manager, Rick Jacobson, who apparently already 
worked for CNN and Mary Theodore, a TVS bargaining unit 
supervisor.  Jacobson and Cretella wer
e hired; Theodore was 
not.  There is no credible explanation in this record for why 
Theodore was not hired 
(Tr. 13
,172Œ13,181
; CNN Exhs. 520, 
521).   Equally suspicious is the fact that soon after the Bureau 
Staffing Project, CNN moved one of its employees
, George 
Chimenti, who had not applied or been interviewed in the B
u-reau Staffing Project, into a lines coordinator position.
151 Operations Managers/Technical Production 
 Managers in New York
 In about 2006, CNN changed the title of its
 operations 
man-agers in
 New York to 
technical 
production 
managers.  It did not 
change the job duties of these employees 
(Tr. 11
,947, 11
,963
).  151 Chimenti was a lines coordinator for CNN prior to the BSP. He 
was retained in that position without going through the BSP process.  
Chimenti™s name does not appear on CNN Exh. 520, which is a comp
o-
site of the interview scores for lines coordinator candida
tes, which was 
used at the selection meeting
, Tr. 13174; 
also see CNN Exh. 516.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 546 CNN contends they are part of its bargaining unit.   Lois Cioffi 
supervised the operations managers as of January 17, 2004.
 CNN elicited
 testimony from its witness Paul Vitale that 
technical production managers hire the crews at remote sites for 
reporters and producers 
(Tr. 11
,948, 11
,958
Œ11,9
59, 11
,964
Œ11,9
65.  I then asked Vitale about the extent of his authority to 
hire these freelance 
crews.  He testified that he must get pe
r-mission from an executive producer to spend CNN
™s money, 
but he selects the crews on his own and commits CNN to pay 

them. The 
executive 
producers do not care who the technical 
production managers hire 
(Tr. 11
,950). This authority does not make operations managers/technical 
production managers statutory supervisors because the record 
does not show that the individuals they hired were employees 
of CNN, as opposed to independent contractors, or employees 
of independent 
contractors, 
Crenulated Co
., 308 NLRB 1216 
(1992).  However, the record demonstrates that they exercised 
management functions for which I deem they should be exclu
d-ed from any appropriate bargaining unit that includes the type 
of technical employees who wo
rked for Team Video, 
Eugene 
Register Guard
, 237 NLRB 205 (1978).
 Editor Producers
 Editor 
producers were members of the Local 11 bargaining 
unit when Potomac Television was the contractor at the New 
York bureau.  When the Potomac
 contract ended, CNN hired 
the editor producers and they were not members of the TVS 

bargaining unit.   CNN now argues they must be included in 
any bargaining unit that includes former TVS employees at its 
Bureaus.  The editor producers
™ job differed and d
iffers from 
the jobs performed by TVS employees in that they actually 

exercise substantial judgment in editing news footage as a si
g-nificant part of their job.  
 The editor producers determine, to far greater extent than 
former unit employees, what segment
 of the news material 
gathered makes it to the airwaves.  Moreover, they are phys
i-cally separated from other studio employees in that their work 
is performed in edit rooms 
(Tr. 12
,060
Œ12,0
62, 15908
; CNN 
Exh. 414
). On January 17, 2004, the editor producers 
in New York r
e-ported indirectly to Rob Fox through James Lambriolla and 
then Gary Reynolds.  Media 
coordinators, on the other hand, 
reported directly to Fox.  In Washington, editor producers r
e-ported to Warren Arenstein in 2004.  Arenstein did not supe
r-vis
e any employees who performed work previously performed 
by Team bargaining unit members.  I would exclude editor 
producers from the bargaining unit even if the historical unit is 

inappropriate.
 Application of the 
Successorship 
Criteria
 Continuity of the 
Employing 
Enterprise
 Changes to 
Employees
™ Job Duties as it 
Affects 
 CNN
™s Status as a 
Successor 
Employer to 
 Team Video Services
 I have found that CNN is a successor employer to Team 
Video.  CNN hired a majority of Team bargaining unit me
m-bers who worked in
 the historic units of studio operators, 
broadcast engineers, field camera and field audio technicians, 
and in D.C., couriers.  Moreover, a majority of the employees 
CNN hired to do work formerly performed by unit members 
were former unit members.  This fa
ct strongly suggests, and I 
conclude, that former unit members were hired to do essentially 
the same jobs they had performed for Team.  Were that not the 
case, CNN
™s hiring would resemble Dr. Baker
™s conclusions for 
what the results of a random selection w
ould look like.  These 
former unit employees also produced the same product for 
CNN that they did when they worked for Team.  
 The nonTVS employees hired during the BSP, were mere 
replacements for TVS employees who were not hired.  As Ci
n-dy Patrick stated 
on September 29, 2003, the objective of the 
BSP was 
ﬁto fill nearly as many new positions at CNN as cu
r-rently filled by Team
ﬂ (GC Exh. 338
).  Indeed, excluding the 
CNN employees who generally were not in fact competing with 
other applicants for their jobs,
 there is almost a perfect match 
between the number of employees hired during the BSP and the 
number of Team bargaining unit members.
 In Washington, these employees continued and still continue 
to work at the same location.  In New York
, they did so for 
several months until they moved to the Time Warner Center.  
While many of the Team supervisors were not hired by CNN, 
former Team unit members took direction from the CNN e
m-
ployees who had previously managed them through the TVS 
supervisors.  Indeed, in many
 cases, these CNN supervisors had 
given instruction to Team employees without using Team ma
n-agement as an intermediary.
 CNN contends that it is not a successor employer on the 
grounds that the jobs its employees perform were not the same 

jobs that TVS empl
oyees performed.  This argument is pred
i-cated both on technical changes that occurred after the end of 
the Team contracts and CNN
™s decision to require studio e
m-ployees, at least in some cases, to perform only one job fun
c-tion to a far greater extent than 
did Team Video.
 While CNN employees performing what was bargaining unit 
work may use some newer equipment and may have been given 
some additional duties, the work they performed was essentia
l-ly the same as the work they performed for Team Video.  Most 
empl
oyees continued to spend most of the day performing the 
same tasks and using the same skills they had used in their 
work for Team.  The fact that employees may have performed 
tasks in addition to those they performed for Team does not 

necessarily establish
 that CNN was not a successor.  This is 
particularly so when the record shows sufficient similarities in 
the job skills required by the two companies, 
Capitol Steel & 
Iron Co.,
 299 NLRB 484, 487
Œ488 (1990). 
 In some cases, CNN employees doing bargaining work are 
performing fewer tasks than they performed working for  Team 
Video.  However, this does not negate the continuity of the 
enterprise.  CNN was aware that many of the Team employees 
had specialties or pa
rticular expertise.  For example, CNN 
knew that John Davis in Washington worked as a QC operator 
for TVS the majority of the time 
(GC Exh
. 534, vol. 1, Davis, 
B# 12502
).  CNN was aware that Dennis Faulkner, who it hired 
to replace Davis when he resigned, k
new QC and that other 
studio operators did not 
(Id.,
 at 19019, 
Id.,
 vol. 2, Faulkner, B#s 
12460, 15599
).  CNN was aware that TVS
™ technician
, Paul 
Miller
, also specialized or had expertise in audio design
 (Id.,
   CNN AMERICA
, INC
. 547 vol. 4, Miller, B#s 15216, 21439
). CNN also knew that several 
of the studio employees in New York were audio specialists.
 After terminating the ENGA, CNN assigned Davis to work 
exclusively as a QC operator, instead of also performing other 
studio functions.  Similarly, the former TVS stud
io operators 

who were hired as audio designers, apparently work exclusively 
as audio designers
Šalthough CNN introduced a great deal of 
evidence regarding the cross
-training of its employees.  In any 
event, the fact that CNN has chosen to require employees 
like 

Davis and Dennis Faulkner to work exclusively as QC oper
a-tors does not negate the substantial continuity of its operations, 
when compared to TVS
™s operations.
 Indeed, a CNN 
operations supervisor at the New York 
bu-reau, John Silva, recognized that ther
e was no fundamental 
change in the tasks performed by former TVS employees i
m-mediately after the end of the TVS contract.  Silva testified that 
on Monday, January 19, 2004, he was training new employees 

who had not worked previously for Team Video in the 
control 
room at 5 Penn Plaza.  I asked what were the former TVS e
m-ployees, who had been hired by CNN, doing.  Silva responded:
  Their job.  Whatever they were assigned
. . . .  [
Tr. 11824.
]   When employees continue doing substantially the same work 
they did
 for a predecessor, the addition or subtraction of some 
new job duties is unlikely to change their attitude towards their 

job to such an extent as to defeat a finding of continuity of the 
enterprise, 
Phoenix Pipe & Tube Co
., 302 NLRB 122 (1991); 
USG Acoust
ical Products
, 286 NLRB 1, 9
Œ11 (1987).
 CNN relies largely on anecdotal evidence to establish that 
the jobs CNN employees hired during the BSP performed were 

materially different than the jobs TVS employees performed.  
However, with the exception of photoj
ournalists working in 
relatively remote locations, CNN has offered no evidence that 

credibly establishes that CNN employees hired during the BSP 
were performing substantially different or additional tasks than 
they did for TVS for any significant portion o
f their workday. 
Even with regard to the photojournalists, the evidence shows 
that for at least 
6 months after the end of the Team contract, all 
photojournalists were performing the same work as TVS field 

technicians for the vast majority of the workday, e
.g. 
(Tr. 
3938
).  The same is true for most photojournalists even after 

the first 
6 months.
 For studio personnel, CNN also relies heavily on changes in 
New York after employees moved to the Time Warner Center.  
It also relies in large part on changes in job
 duties that occurred 
a year or more after Team Video
™s contract was terminated.  
However, whether CNN was a successor employer to TVS 
must be determined by what the employees were doing on D
e-cember 6, 2003
, in Washington and January 17, 2004
, in New 
York.
  On those dates
, CNN operated as it did the on the days 
just previous, using both unit employees and Atlanta employees 

on temporary assignment. CNN continued to broadcast without 
interruption and some of the work done to keep it on the air was 
done by the
 bargaining unit employees.
152  It is totally irrel
e-152 The number of temporary duty employees needed was increased 
by the fact that some nonTVS employees hired during the BSP did not 
work for the D.C. or New York bureaus in the f
irst week of their e
m-vant to the attachment of the bargaining obligation that these 
employees also received training and that they were assisted by 

CNN employees from other bureaus.
153 On the days immediately following the end of
 TVS co
n-tracts, unit employees did their jobs in precisely the same ma
n-
ner they did it on the last day of the TVS contract with esse
n-tially the same equipment, e.g. 
(Tr. 10
,486
Œ10,4
87).  However, 
by May 2004, all the New York studio employees had moved 

to 
the Time Warner Center and were using mostly new equi
p-ment.  Nevertheless, I credit the employees who actually pe
r-
formed this work that the nature of their jobs changed very 
little, and opposed to the contrary testimony of CNN managers, 
who did not perform
 the work.  Moreover, almost all, if not all, 
of the CNN managers who testified demonstrated the unreli
a-bility of their testimony when discussing the Bureau Staffing 
Project.
 Finally, many of the changes CNN relies upon in arguing 
that it is not a successo
r were violations of Section 8(a)(5) of 
the Act.  Respondent was not entitled to unilaterally set the 

initial terms and conditions of employment due to its illegal 
refusal to recognize and bargain with the Union and its discri
m-inatory hiring practices.  It
 cannot rely on illegal unilateral 
changes to prove it is not a successor, 
Precision Industries, 
320 
NLRB 661, 711 (1996).
 Media Coordinators in New York
 I specifically credit the testimony of Stacy Leitner and De
n-nis Finnegan, who worked for both Team and
 CNN in New 
York.
154  There is no testimony from anyone who actually pe
r-formed the media coordinator job at the Time Warner Center 
that contradicts their testimony.  For reasons discussed in my 
general treatment of witness credibility, particularly his lack 
of 
candor when testifying about the BSP and uncertainty as to 
ployment, and sometimes longer.  For example, Ray Britch and Neal 
Hallsworth had to await the granting of their visas.  Khalil Abdallah in 
Washington was ﬁloanedﬂ back to his former employer, Newsource, 
during the first week.  Jeremy H
arlan, Ken Tillis
, and Daniel King 
Lopez were also not present at the D.C. 
bureau during their first week 
as CNN employees.
 153 I am not aware of any case on facts similar to this one in which 
the Board or a court of appeals has found an employer not to be a
 suc-cessor employer.  In all the cases that I am aware of, in which succe
s-sorship was not found, there was a hiatus between the operations of the 
predecessor and the alleged successor, e.g., 
Georgetown Stainless Mfg. 
Corp., 
198 NLRB 234 (1972); 
Cagle™s Inc
., 218 NLRB 603 (1975); 
Spencer Foods, 
268 NLRB 1483, 1485
 (1984),
 rev
d. 
in relevant part 
768 F.2d 1463, 1474 (D.C. Cir. 1985);
 Woodrich Industries, 
246 NLRB 
43 (1979).
 Woodrich Industries, 
cited by Respondent at p
. 203 of its brief is a
l-so distinguishable
, in that Woodrich produced a different product than 
did its alleged predecessor and sold that product to a different type of 
customer.
 154 Both Leitner and Finnegan had left CNN by the time they test
i-fied in this hearing.  Therefore, they are not entitled t
o the deference 
given to current employees as stated in 
Flexsteel Industries
, 316 NLRB 
745 (1995)
, enfd. mem. 
83 F.3d 419 (5th Cir. 1996)
.  They might be 
entitled to backpay for the difference between what they were paid by 

CNN and the Union™s contract. On
 the other hand, their stake in the 
outcome of this hearing is far less than that of CNN managers, such as 
Rob Fox.
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 548 what parts of his testimony were based on first
-hand 
knowledge, I decline to take any of Rob Fox
™s testimony at face 
value, 
see p
ages
 38, 140 
fn. 139
, herein.
155 Immediately after January 17, 2004
, media coordinators did 
exactly the same tasks that a studio technician performed for 
TVS, i.e., quality control of the incoming signals, tape pla
y-back
, and feeds at the same location, 5 Penn Plaza.
156  After 
moving to the Time Warner Center in March or Apr
il 2004, 
media coordinators also performed essentially the same fun
c-tions that were performed by Team bargaining unit members.  

They ingested most incoming footage onto a computer server, 
rather than onto tape, and inputted very similar data into the 
compu
ter that they previously had written on the tape label 
(Tr. 
10486
Œ10,4
96, 10
,658, 10
,693
Œ10,69
4).157 Whether inputting data into the server, or writing on a tape 
label, the employee was describing incoming material suff
i-ciently for it to be identified by tho
se who might want to use 
it.158 The media coordinators
™ file management function was 
functionally the same as the recycling of tapes performed by 
Team.  While the media coordinator position may have 
ﬁedit
o-rial elements
ﬂ to it 
(Tr. 13101
), these are an insign
ificant part of 
the job.
 At the Time Warner Center, the media coordinators sit in 
two rows in the newsroom.  In the first row, there are seven 
positions where media coordinators ingest incoming signals 

into a computer server.  However, if there is not enou
gh space 
on the server, the incoming signals are recorded on tape, just as 
they were in 2003.  Incoming signals were also recorded on 
tape to back up the server.
 In the second row, the media coordinators perform the qual
i-ty control function of checking whe
ther the quality of the mat
e-rial going to air during live shows (e.g.
, brightness) is adequate.  
This is same job that TVS employees performed except that at 
5 Penn Plaza the incoming signals were recorded onto tape 
rather than directly into a computer.
 Media coordinators also type into computer 
ﬁmetadata,
ﬂ the 
information that identifies the footage.  This includes the slug 
(somewhat like naming a computer file), running time (trt), 
155 I also discount statements in performance reviews, or ﬁTPMPsﬂ 
which are contrary to the testimony of Leitner and Finnegan.  These 
TPMPs we
re very likely were structured with the instant litigation in 
mind.  For example, Stacy Leitner™s dated April 15, 2004, confirms that 
she was the ﬁmain QC person for American Morning,ﬂ CNN Exh. 358.  

However, Rob Fox discussed the ﬁeditorial aspectsﬂ of th
e media coo
r-dinator position and found Leitner somewhat wanting in this respect.  I 
note that CNN did not put on a single
-employee witness who testified 
about the ﬁeditorial aspectsﬂ of their job.  As previously stated, I do not 
credit Fox™s testimony gene
rally and specifically about what employees 
actually did as media coordinators. 
 156 CNN witness Rob Fox also testified that the QC function of the 
media coordinators is the same QC function they performed for Team 
Video, Tr. 10
,344.  It is clear that this w
as and remains a major part of 
the media coordinators™ tasks.
 157 Dennis Finnegan testified that, as a media coordinator, the only 
change from his duties with Team was that he was entering metadata, 
i.e., identifying information about footage into a computer
, as opposed 
to writing similar information on a label of a box of tape.
 158 Dennis Finnegan entered the slug that the producer gave him for 
footage.  He did not determine the slug himself.
 source of the footage, whose attention the footage was directed 
and someti
mes an in and out cue for a sound byte.  This is very 
similar information to that recorded on the label of tapes by 
TVS studio personnel in 2003.
 CNN
™s job description of the media coordinator position i
n-cludes many tasks that some, many or most of the med
ia coo
r-dinators generally did not perform.  This included editing, tape 

producing
, and deciding what footage went on the air.  Media 
coordinators also deleted stale material from the server.  Ho
w-ever, this was usually done pursuant to strict guidelines fro
m 
CNN management personnel.
 Other 
Studio 
Operations
 CNN 
Operations 
Manager Lou Strauss testified that under 
Team studio employees tended to rotate through various a
s-signments except the job of technical director.  However, Stacy 
Leitner, who worked as a 
TVS supervisor in master control
159 on the 22
nd floor, testified that was not the case in her area.  
She testified that 
ﬁif you were camera, you did camera.  If you 
were an audio operator, you did audio.
ﬂ  The only people who 
rotated were tape operators, who
 also recorded the incoming 
material onto tape 
(Tr. 10
,524
).  I credit Leitner with respect to 
the master control room.   
 CNN
™s witness John Silva corroborated Leitner
™s testimony 
with regard to two or three studio employees who he regarded 
as audio speci
alists 
(Tr. 11
,860Œ11,8
61).160  The interview 
notes of TBS/CNN recruiter Anthony Williams also establishes 
that many TVS studio operators were considered to have sp
e-cialties in certain areas, such as audio, e.g. 
(GC 523, vol. 1, 
Greenberg, B#s 17134
-36.) In 
this regard, I would note once more that while the General 
Counsel relied on witnesses who actually performed various 
jobs for CNN after January 17, 2004, CNN, with the exception 
of several photojournalists, relied exclusively on management 

witnesses to es
tablish what various classes of employees actua
l-ly did.
161  As a general proposition, I find the testimony of 
those witnesses who performed the jobs credible.  For the re
a-sons stated throughout this decision, I decline to credit the self
-159 Master 
control and 
quality 
control (QC) are apparently used to r
e-fer to the same job by some witnesses.  Master 
control was also used to 
refer to studio work generally.
 160 CNN documents show that it considered many of the Team studio 
employees to be specialists or expert in certain areas; for example Troy 
McIntyre conside
red D.C. unit member Adilson Kiyasu™s strength to be 
robo camera; Mike Maltas and other CNN personnel considered Reza 
Baktar, Howard Lutt, Chip Hertzl
, and Carolyn Stone to be TD/
director 
specialists, GC Exh. 534, vol. 3, Lutt B# 20465
Œ204
69; Cindy Patrick 
noted that Ralph Marcus was a 
director/TD on the evening shift, 
Id.,
 Marcus B# 2255.  Recruiter Anthony Williams deemed Paul Miller to 
have expertise in audio design, 
Id.,
 vol. 4, Miller, B# 21439.  Williams 
opined that TVS unit member Je
ff Noble worked in numerous capac
i-ties at CNN, but was ﬁespecially sharp on the audio side of the house,ﬂ 

Id.,
 vol. 4, 15
,089.
 161 CNN introduced the performance reviews of numerous emplo
y-
ees which contained statements made by these employees regarding 

their
 duties.  I accord such statements little weight and far less than the 
testimony of Leitner and Finnegan, since in many cases the declarants 
were not subject to cross
-examination.
                                                                                           CNN AMERICA
, INC
. 549 serving testimony of
 CNN
™s managers, unless corroborated by 
other reliable evidence.
 Barbara Morrisey worked for TVS on the CNNfn floor (20) 
of the New York 
bureau.  She primarily operated the robotic 
cameras.  However, the TVS supervisors would assign Mo
r-risey other tasks.  
It is not clear whether they did so pursuant to 
specific instructions from TVS management, or whether the 
supervisor determined on his or her own that Morrisey was 
needed elsewhere.
 The jobs which TVS employees performed were: technical 
director, an 
ﬁA-1ﬂ who worked at an audio board; an 
ﬁA-2ﬂ who placed microphones and IFBs
162 on guests and the 
ﬁtal-ent;
ﬂ stationary (pedestal) camera operators, robotic camera 
operators, videotape operators, video shaders, who assured that 

output from every camera was identica
l; and quality control 
(QC) personnel
, and floor director. 
 There is no credible evidence that the tasks of employees 
working as technical director or a floor director changed signi
f-icantly after the Team contracts ended in New York or Was
h-ington.  Under T
eam, floor director and technical director were 
assignments given to employees classified as studio techn
i-cians.  CNN made them separate job classifications.  
 With regard to the studio operations, CNN reorganized and 
renamed many positions.  Nevertheless,
 the work performed by 
former TVS employees and those who replaced TVS emplo
y-ees is essentially the same work that was performed by the 

technicians in 2003.  Employees continued to ingest incoming 
video and audio material and insured its quality.  They con
tin-ued to play an essentially unchanged role in transmitting these 
signals to air for broadcast.  CNN did not rely on these emplo
y-
ees to any significant extent to come up with story ideas or 
make editorial suggestions.
 Technical Directors
 Technical 
director is the most skilled job in the studio.  Not 
every TVS studio technician performed this task; it was r
e-served for specialists.  Technical directors operated a switcher 

which transfers incoming signals to air.  Technical 
directors 
hired by CNN perfor
med essentially the same tasks as technical 
directors working for Team.
 QC (Quality Control) and Tape Technicians
 QC operators (aka master control) checked the quality of i
n-coming video and audio signals.  Tape technicians checked the 
quality of tape and p
layed the tape when told to do so.  Tape 
technicians also worked in an area designated as 
ﬁfeeds.
ﬂ  In 
ﬁfeeds
ﬂ the tape technicians ingested incoming signals onto 
tape.
163   After terminating Team Video, CNN generally assigned st
u-dio personnel to specific ta
sks on a permanent basis or semi
-permanent, i.e., camera operator or QC operator.  Studio pe
r-sonnel for CNN performed tasks that were essentially the same 

as tasks performed for Team, although individual employees 
162 IFB, intermittent feedback devices, allow the studio with co
m-municate to a
 reporter in the field.
 163 In Washington, the employees in the ﬁfeedsﬂ area worked directly 
for CNN and were not members of the bargaining unit.
 may not have performed all the tasks they 
performed for Team.  

This has no bearing on CNN
™s status as a successor employer.
 Floor Directors
 The floor directors or floor managers under Team and CNN 
were basically stage hands, performing such tasks as giving the 

on-air talent their cues and telling 
guests where to sit.  They 

also moved chairs and props in the studio and kept cables out of 
the way so that the cameras would not get entangled with them.  
The A
-2 tasks may have been performed by the TVS floor 
managers.  CNN floor directors performed one 
of the same 
functions that Team employees had performed.
 Audio Designers in New York
 As CNN
™s own witness, John Silva, testified, the CNN pos
i-tion of audio designer is the same job as that of a Team Video 
audio technician or 
ﬁA-1ﬂ (Tr. 11
,854
Œ11,8
55).  The jobs they 
perform serve the exact same function.  As of January 17, 2004, 
five of the six audio designers in New York were former TVS 

audio techs.  As the year progressed the nature of their job did 
not change; they merely performed it with much mor
e sophist
i-cated equipment.
 As mentioned earlier, CNN hired six audio designers in the 
Bureau Staffing Project.  Five of these employees had been 
TVs bargaining unit members.  The one nonTVS audio desig
n-er hired by CNN, John Hamilton, was fired for poor per
for-mance in April 2004.  He was replaced by Paul Bernius, a fo
r-mer TVS employee 
(CNN Exhs. 543
,  545
). Audio 
designers employees sit in a control room, monitor 
audio levels and play music from a computer server on cue 

from the director.  These are essentia
lly the same tasks TVS 

employees performed.  However, they now use a digital audi
o-board rather than an analog board.  When the digital audioboard 
was installed, the manufacturer provided extensive training to 
CNN
™s employees.
 Audio Designers and Studio Ope
rators in Washington
 CNN hired former TVS studio personnel to do the same jobs 
on the day following the end of the TVS contract in Washin
g-ton that TVS unit members performed the previous day.  This is 
established in part by emails between Robert Jackson, C
NN operations 
direction in D.C., and Bob Hesskamp, 
senior 
vice
 president for technical operations in Atlanta, dated November 
18, 2003 
(GC Exh. 534, vol. 1, Bacheler, B# 17029
). Hesskamp asked Jackson to call him to discuss 
ﬁthe sche
d-ules for the shows we h
ave to do on the transition weekend.
ﬂ  Jackson responded:
  Attached you will find a copy of all the shows that we need to 

staff.  Just added and not on the list is weekend Inside Politics.  
It starts Sunday Jan. 3, 2004 from 10am
-11am.  However, if 
Late Ed
ition is in Atlanta that week we won™t have to worry 
about it until the following week.
 If we could extend offers to the following people it 
would make the transition far  more smoother because of 
their knowledge and understanding of the plant and the 
show
s. . . .  
Let me know what you think.
  Audio John Otth
 Cam Mike David
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 550 QC Brenda Elkins
 Video David Bacheler
 Dir. Reza 
[sic
] Baktar
 Dir. Conrad Hirzel
 TD Dan Taylor
 TD Lori Jennings 
  The job of the audio designer in Washington during the year 
2004 hardly 
changed at all from the audio tasks performed by 
studio technicians under Team, see, e.g., testimony of Peter 
Mohen at Tr
anscript
 14,044
Œ14,0
45; 14
,074
Œ14,0
76; testimony 
of Paul Miller at 
Transcript 
14381.
164  Unlike New York, audio 
designers in D.C. continu
ed to use the analog Wheatstone audio 
boards until sometime in 2005 
(Tr. 14533
).  The tasks pe
r-formed by the studio operators also changed very little, if at all, 
particularly in the year immediately following the end of the 
Team contract, e.g., testimony 
of David Bacheler at Tr
anscript
 14,207.
 CNN
™s also contends that the jobs of studio personnel has 
materially changed due to their 
ﬁeditorial involvement
ﬂ in 
CNN
™s shows.  The record does not support this contention, 
and certainly does not support the contention that there was any 
material change during the first year after the Team contract 
ended.  For example, the testimony of CNN 
audio 
designer 
Paul Miller estab
lishes that his 
ﬁeditorial involvement
ﬂ was not 
materially different than that when he worked for Team.  He 
credibly testified that,
ﬂ even when I was working for Team 
Video, I
™ve always pitched ideas or interviews or subjects that I 
thought would be good t
o cover
ﬂ (Tr. 14
,430
).  The testimony 
of Peter Mohen establishes that Team personnel also selected 

music for CNN shows 
(Tr. 14
,076
).  Alleged Changes in the Jobs of the Photojournalists
 CNN contends that the job of its photojournalists is a diffe
r-ent job t
han that of a camera operator or field technician who 
worked for Team.  The difference between the jobs according 
to CNN is that they are now 
ﬁjournalists,
ﬂ who are part of the 
editorial process.  This is so CNN argues, because they now 
ﬁpitch
ﬂ stories to 
be covered and edit video.   
 CNN photojournalists work alone, i.e.
, as a 
ﬁone-man band
ﬂ far more frequently than they did with Team.  However, in 
Washington, for Team, camera operators worked as a 
ﬁone-man 
band
ﬂ on about one
-third of their assignments 
(Tr. 3763
).  The 
circumstances under which a camera operator would work 
alone were an issue of contention between Local 11 and Team 
in New York.
 Laptop 
Editing in the 
Field
 Immediately after the end of the Team contracts, the CNN 
photojournalists did the same
 work that the TVS camera and 
audio technicians performed with essentially the same equi
p-ment, e.g. 
(Tr. 5521
Œ5523, 9654
).  That is the point at which 
the issue of whether CNN is a successor employer must be 
determined.  Indeed, most of their work is still
 performed with 
the Sony SX camera as it was in December 2003.  After D
e-cember 6, 2003, in Washington, and January 17, 2004, in New 
York, photojournalists were almost immediately given access 
164 There was apparently some use of the Enco server in 2004.
 to Apple G4 laptop computers and given training on how to edit 
on these computers with Final Cut Pro software.  However, 
many, if not most or all, the CNN photojournalists did little or 
no editing through mid
-2004 and some still do little or no edi
t-ing in the field.  
 There are
, however, several photojournalists that s
ince the 
fall of 2004 have spent much or most of their time covering 
assignments outside of New York and Washington for which 
they have done substantial laptop editing.  CNN has covered 

the Iraq War primarily with photojournalists from New York 
(Tr. 11,585
, 11,656
Œ11,5
58).165 This change may be the result of outsourcing by CNN of the 
work formerly done by bargaining unit employees.  I infer this 

from the following testimony of Daniel Meara, who worked for 
Team and is now the photojournalist manger for CNN
™s New 
York 
bureau:
  What happened to the coverage in New York?  It 
sounds like everybody was out traveling.
 A. Well, not everybody.  We could still cover New 
York.  But the way CNN covers the news has changed 

through the years.  We don™t
 really cover the loc
al news in 
New York the way we used to.
 Back in the Team days, we covered it
 more because 
we had so many people here and
 available and we would 
cover a news conference
 at City Hall with a Team crew or 
a Team
 photojournalist as opposed to now where we
 might
 just take in a feed from a local
 affiliate.
 So we are not covering it the way we
 used to.
  [Tr. 
11,581
].  CNN also has reduced to amount of Washington, D.C. work 
covered by the photojournalists in the D.C. 
bureau.  As a result 
they travel far more than th
ey did with Team 
(Tr. 6293
).166 ﬁEditorial Involvement,
ﬂ i.e., 
Pitching or 
Suggesting 
 Stories for CNN to 
Cover
 As to pitching stories, CNN
™s witness Matt Speiser testified 
that prior to December 6, 2003, in Washington, there was not
h-ing that prohibited Team
 camera operators from talking to CNN 
producers about a story or how things should be done differen
t-
ly 
(Tr. 3937
Œ3938).  Speiser also conceded that Team camera 
165 Indeed, it appears that what CNN has done to some 
extent is shift 
its staffing of international stories from its overseas bureaus to New 
York, and possibly Washington, as well.  Several New York photojou
r-nalists, such as Neil Hallsworth and David Allbritton, both of whom 
worked for CNN overseas prior to J
anuary 2004, appear to spend very 
little time in New York.
 CNN has never contended that it failed to hire many TVS field tec
h-
nicians because they were unwilling or unable to travel.  Sarah 
Pacheco, who it failed to hire, and other Team camera operators spe
nt 
considerable time covering the D.C. sniper trial in the Virginia Beach 
area.  TVS camera crews from New York also spent over a month 
covering the Skakel trial in Connecticut.
 166 CNN has also used its staff to do work for Newsource since en
d-
ing the TVS co
ntracts.  For example, photojournalist Desmond Garr
i-son was working for Newsource, not CNN America, when covering 
Hurricane Katrina in 2005, Tr. 11,729
Œ11,72
30.  Doug Schantz was 
working for Newsource when he covered Mardi Gras in 2006, Tr. 

15718.
                                                                                           CNN AMERICA
, INC
. 551 operators did offer their opinions on how things should be 
done.
 An example of Team camera opera
tors participating 
ﬁedit
o-rially
ﬂ was provided by witness Greg Robertson.  In September 
1998, Robertson and James Cook were assigned to cover the 
end of Cal Ripken Jr.
™s consecutive game streak.  At the end of 
the game, the reporter and producer wanted to l
eave the stad
i-um (Baltimore
™s Camden Yards) immediately.  Robertson, who 
was more familiar with baseball, insisted that the reporter, pr
o-ducer, he and his partner go to the locker room for postgame 

interviews 
(Tr. 6989
).   Assuming that CNN photojournalist
s may have greater lat
i-tude to express their opinion as to how their job is performed 

than did Team field technicians, their tasks are materially u
n-changed.  If there is any difference of opinion as to how a scene 
should be photographed or recorded, they d
o as they are told by 
CNN reporters and producers.  Although, they have been e
n-couraged to suggest or 
ﬁpitch
ﬂ stories for CNN to cover, it was 
rare for most of them to do so even in 2008.  There is no ev
i-dence that this was a material part of their duties 
in early 2004.   
CNN was certainly not relying on the photojournalists to init
i-ate story ideas to any material extent
.  Even Respondent
™s rank 
and file witnesses: Hallsworth, Garrison, Schantz
, and Abda
l-lah, identified no more than a handful of stories they had 
ﬁpitched
ﬂ to CNN.
  The testimony of some CNN photojournalists regarding the 
nature of their jobs under Team and CNN is as follows:
 Washington
 David Jenkins
 Jenkins was hired as a full
-time photojou
rnalist in July 2004.  
Since then he has 
ﬁpitched
ﬂ two stories 
(Tr. 4589
).  He has 
never been told that there is a number of stories he is required 

to 
ﬁpitch.
ﬂ  Jenkins performs his job in essentially the same 
manner as he performed it for Team; he has edi
ted with Final 
Cut Pro only a few times 
(Tr. 4628
). Tim Garraty
 Tim Garraty did no nonlinear editing in 2004 outside of the 
classroom and has done little to none since.  Since he has been 

employed by CNN, Garraty has 
ﬁpitched
ﬂ 2Œ3 stories.  He also 
suggest
ed stories to CNN personnel when he worked for TVS 
and Potomac 
(Tr. 13
,802
). John Bodnar
 Since he was hired by CNN, Bodnar has pitched several st
o-ries and has used Final Cut Pro on the job three times.  He has 
asked interview questions while working as a photojournalist 
for CNN, but he also did that when he worked for contractors at 
the D.C. 
bureau 
(Tr. 13
,587
, 13,673
Œ13,5
73). Doug Schantz
 Doug Scha
ntz was one of only two or three rank
-and
-file 
D.C. photojournalists called as a witness by CNN to testify 
about his job duties since December 6, 2003.  His testimony 

lends support to the General Counsel
™s contention that in 2004, 
CNN photojournalists did 
little that was different from what 
Team camera operators had done the year before.  Schantz 
edited from the field while covering John Edwards
™ vice
 pres
i-dential campaign in fall of 2004 
(Tr. 15,691
).  While covering 
Edwards, Schantz edited two pieces 
(Tr.
 15,699
Œ17,701
). The 
second piece was shot and edited in Chautauqua, New York
, in 
October 2004.
167  He also performed some field editing in A
u-gust or September 2004 while covering Hurricane Charlie.  The 

piece was transmitted via a microwave truck, not with 
DNG 
techniques.
 Schantz testified to only a few instances of field editing in 
2005 until he went to CNN
™s New Orleans bureau from Oct
o-ber
ŒDecember of that year.  CNN did not elicit from Schantz 
any specific testimony regarding his coming up with story idea
s for the network 
(Tr. 15
,710Œ15,7
11).168  Schantz
™ definition of 
a ﬁstory pitch
ﬂ appears to be no more than informally exchan
g-ing ideas with reporters and producers 
(Tr. 15
,745).  For all the 
high praise contained in Schantz
™ TPMPs, there is no indication 
that CNN is depending on him to come up with story ideas. 
Schantz has done substantially more field editing since 2006 
than he did prior to October 2005.
 Schantz also made it clear that when he works with a repor
t-er, the reporter has the final say as to wha
t goes into a package.  

He confers with the reporter before he begins editing and 
makes whatever changes to the package the reporter wants 
(Tr. 

15,689
Œ15,6
70).  He also confers with reporters and producers 
before asking any questions in an interview 
(Tr. 1
5,742
Œ15,7
43).169  On a couple of occasions, Schantz has conducted 
interviews without a producer or reporter present.  The most 

notable incident was in 2006 when he was able to get to Point 
Barrow, Alaska, and the reporter and producer were not.
170 167 Schant
z does not know if the Chautauqua piece aired.
 168 In his April 2005
ŒFebruary 27, 2006 TPMP, Schantz stated that 
in the past year, ﬁI have pitched stories which were picked up by 
shows, interviewed subjects on my own
.ﬂ  However, he gave no speci
f-ics and Ben 
Coyte, his reviewer, made no mention of this other than 
commenting that Schantz was ﬁeditorially aware,ﬂ CNN Exh. 670.
 169 Team field technicians also asked questions of persons being i
n-
terviewed by CNN prior to December 6, 2003.  When he worked for 

Team at 
the D.C. bureau, CNN photojournalist Robert 
(Geoff
) Parker 
would ask questions of a person being interviewed by CNN, ﬁif som
e-thing piqued his interest,ﬂ Tr. 7148.
 Team Video camera operator Sarah Pacheco told CNN hiring ma
n-
ager Matt Speiser during her BSP 
interview that while covering the 
Virginia Beach sniper trial, she was running and asking questions while 
staking out attorneys, GC Exh. 228, vol. 2, B# 26527
; Tr. 6758
Œ67
59.  
There is no indication that Speiser did not take Pacheco™s statement at 
face val
ue.
 170 At his interview during the BSP on October 28, 2003, Team Vi
d-
eo cameraman Brian Yaklyvich told CNN 
Hiring 
Manager Matt 
Speiser that he shot and conducted an interview on his own for CNN in 
the absence of a producer or correspondent, GC Exh. 543, 
vol.
 4, B# 
14989.  Although I deem this statement to be hearsay, it has some pr
o-
bative value in that Speiser, an agent of CNN, apparently credited the 
statement and relied upon it in evaluating Yaklyvich.  Speiser gave 

Yaklyvich all 5s (the highest rating) in 
all categories, 
Id.,
 B# 14994. 
CNN hired Yaklyvich in the BSP.
 Similarly, Team cameraman Jerry Thompson told interviewer Steve 
Redisch on October 20, 2003, that on one occasion he went to Virginia 
Beach
 to shoot a story about a cruise liner.  When the CNN reporter got 
sick, Thompson and his partner did the interviews and then fed the 
information and tape to Atlanta.  Redisch, like Speiser, apparently 
credited Thompson™s account and gave him all 5s in the
 interview 
                                              DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 552 Bethany Cha
mberland Swain
 Bethany Chamberland Swain, who has occupied a manag
e-ment or quasi
-management position for the past 
3 years, test
i-fied at length about the number of stories she has pitched (or 
suggested) since she was hired by CNN on December 6, 2003.  
She a
lso testified about pieces that she has produced, written 

and edited.
 Swain was a director/editor at Newsource before being hired 
at CNN; she was not primarily a photographer. After she was 

hired by CNN Swain continued to keep her hand in directing 

and edi
ting, as well as in producing and writing, in addition to 
her duties as a photojournalist 
(Tr. 15
,440
).  In October 2006, 
Swain went to Afghanistan as a producer 
(Tr. 16,023
).  While 
in Afghanistan, she shot half a of piece entitled 
ﬁSoccer Fr
i-days,
ﬂ which
 she also wrote, edited and produced.
171  Swain 
testified that in 2007, while covering the Anna Nicole Smith 
story in Florida, she was working primarily as a producer.
 There is no evidence that a photojournalist was or is e
x-pected to write or edit scripts.  
 Swain was the only photojou
r-nalist that Steve Redisch could recall editing her work at the 

bureau, rather than out in the field 
(Tr. 5597
).  Although he was 

the 
deputy 
bureau 
chief in 2004, Redisch appeared to be only 
vaguely familiar with the pieces Cham
berland/Swain edited 
(Tr. 5699
).  John Bodnar testified that he often sees Swain edi
t-ing at the bureau 
(Tr. 13
,572
). Swain testified to pitching approximately 40 stories; 30 of 
which have been aired by CNN.  For one thing, there is no ev
i-dence that this constitutes any more than a miniscule portion of 

her work for CNN in the last 
4-1/2
 years.  David Jenkins test
i-fied that he does 20
Œ30 shoots per month as a photojournalist 
(Tr. 4629
).  Assuming that CNN was actually using Swain as a 
photoj
ournalist, I would expect that she did a similar number of 
shoots. There is no other evidence as to how many shoots per 
month other photojournalists perform.  If Jenkins
™ work is even 
close to representative, 40 pitched stories amounts to approx
i-mately 4
 percent
 of the work a photojournalist has performed in 
a period of 4
-1/2 
years.
 A significant portion of Swain
™s pitching, writing, produ
c-ing
, and editing work appears to have been done for CNN
™s weekend editor Sharona (not Shwana) Schwartz.  This also 
stro
ngly suggests that her writing, producing, editing
, and 
ﬁpitching
ﬂ was done in addition to her regularly assigned tasks.  
The other rank
-and
-file employees called as witnesses by CNN 
testified to only a few examples of pitching stories. Swain test
i-
fied to 
only two occasions when she saw another photojourna
l-ist working on their own story for the weekend editor.  
 There is no credible evidence that when Swain performed the 
normal work of a photojournalist that she did anything substa
n-tially different than Tea
m camera technicians did for at least 95
 percent
 of her working hours. In fact
, it is unclear how much of 
the time in the last couple of years Swain has worked as a ph
o-tojournalist.  Like Craig Fingar in the engineering department, 
rating categories, GC Exh. 543, 
vol 3, B#s 16212,
 16217.  CNN hired 
Thompson.
 171 Abdallah™s 2007 TPMP indicates that Swain was spending a si
g-
nificant amount of time working as an assignment editor, CNN Exh. 
676, B# 156007.
 Swain has done a lot of 
work that is not part of the job for 
which she was hired.
 Khalil Abdallah
 Khalil Abdallah testified to a number of occasions on which 
he either edited video in the field or transmitted material via his 
computer using File Transfer Protocol (FTP) or via sat
ellite 
with a BGAN.  CNN presented Abdallah as a witness to prove 
how much the photojournalist
™s job differs from that of a TVS 
cameraman.  However, his testimony shows how rare it was for 
photojournalists to use DNG techniques (laptop editing, FTP, 
satell
ite transmission with a BGAN) throughout 2004 and even 
later.
 Abdallah edited one
 7-1/2
-minute
 piece early in 2004 while 
covering presidential debates in New Hampshire and transmi
t-ted the piece via satellite truck 
(Tr. 15,782
Œ15,7
83).  On two 
occasions in 
2004, while travelling with then Secretary of State 
Colin Powell, Abdallah transmitted material via FTP, but did 
not employ laptop editing 
(Tr. 15,785
Œ15,
89).  Abdallah tran
s-mitted material to Atlanta while covering the Bush campaign in 
2004, but did not t
estify to doing any editing.  
 CNN counsel led Abdallah to testify that he edited a story for 
Andrea Koppel on a G4 laptop at the D.C. 
bureau, not in the 
field in 2004 
(Tr. 15,792
Œ15,7
93).  However, Abdallah
™s test
i-mony and CNN
™s Exh
ibit
 674 indicate that 
this occurred after 
April 11, 2005 
(Tr. 15,809
).172 Sometime in late 2004 or early 
2005, he may or may not have edited a 
4-minute piece in the 
field in South Carolina 
(Tr. 15,796
Œ15,7
97; CNN Exh. 656
).  Abdallah
™s testimony thus indicates only a few 
occasions in 
2004, 2005
, and 2006, when he used any DNG techniques and 
only a handful of occasions when he edited in the field using 
laptop editing, 
also see CNN
™s Exh
ibit
 674, p
ages
 1, 4 
,and 5.
 In his TPMP for April 11, 2005
, to February 27, 2006, 
Abdall
ah wrote, 
ﬁI was able to edit a few PKG
™s [packages] 
this year and I take pride in that bec[ause] here in DC we don
™t 
get the chance that much
. . . .ﬂ (CNN Exh. 674.
)173  This review 
gives no indication of any 
ﬁeditorial involvement
ﬂ on the part 
of Abdallah.
  For example, there is no mentioning of his pitc
h-ing stories and Abdallah did not testify about any stories he 
ﬁpitched
ﬂ to CNN.
 The White House Crews
 Team assigned four two
-man crews to the White House on a 
fairly permanent basis.  CNN hired all these cr
ewmembers.  In 
fact, there is evidence that CNN decided to hire them before the 

BSP interviews got underway 
(Tr. 6203
Œ6204).  The work for 
the White House crews did not change at all when the Team 

Contract ended.  These photojournalists did not do any lapt
op 
computer editing 
(Tr. 6256
Œ6257), nor did they pitch many, if 
any, stories.
 172 Abdallah™s partner on
 this occasion was Martin Dougherty, so the 
story could not have been shot early in 2004, as Abdallah testified at 
Tr. 15835.  Abdallah did not start working with Dougherty until mid
-2004 at the earliest, Tr. 15,777.
 173 Abdallah cut and pasted the same para
graph into his Jan
uary
ŒDec
ember
 2006 TPMP, CNN Exh. 675.
                                                                                                                     CNN AMERICA
, INC
. 553 New York
 Richard Shine
 His job is 
ﬁpretty much the same job.  It
™s just that I
™m able 
to edit and I have editorial say now.  I can talk to reporters and 
producers and discuss th
e packages with them
ﬂ (Tr. 9560
).  (Also see Tr. 9654
Œ9655.
)  However, Shine sometimes offered 
suggestions as to how stories should be shot when he worked 
for Team 
(Tr. 9580
Œ9581).   In 2004, Shine did not do any editing.  Since then he has e
d-ited 24
Œ36 packages, much of it in 2006 
(Tr. 9558
Œ9559; 9620, 
9647
).  He has never pitched a story to CNN 
(Tr. 9636
). Steve Machalek
 Steve Machalek edited two stories in 2004; both of these 
were done for CNN 
en Espanol
 apparently in the 
bureau rather 
than in the f
ield.  He had edited only once since then for air 
(Tr. 
9700
). Machalek has suggested or 
ﬁpitched
ﬂ stories to reporters and 
producers.  However
, he could not remember the last time he 
did so.  Moreover, Machalek was not aware of any obligation 

for a photojo
urnalist to suggest stories 
(Tr. 9702
).  None of the 
stories he has pitched have been aired 
(Tr. 9743
).  When he 
worked for Team, Machalek made suggestions as to how a 
story should be shot 
(Tr. 9720
). Thomas Miuccio
 Miuccio did not do any editing for air in 2004 and 2005 
(Tr. 
9775
).   In the 
4 years he was worked for CNN, Miuccio has 
ﬁpitched
ﬂ three stories; one of which was aired 
(Tr. 9777
). When working for Team, Miuccio did a video essay of the 
pictures he shot.  H
e helped write the script and did the voice
o-ver 
(Tr. 9785
). Miuccio made suggestions to producers and reporters as to 
how a scene should be shot when worked for Team and after 

CNN hired him 
(Tr. 9808
Œ9809). Daniel Meara
 Daniel Meara is now CNN
™s photojourn
alist manager at the 
New York 
bureau.  His testimony also establishes that the job 
of CNN photojournalist is not materially different from that of 
a Team field technician:
  Did you pitch stories when you worked at Team?
 A. No.
 Q. As a Team cameraman, was i
t your understanding 
that you were expected to
 contribute editorially to a story?
 A. Was it expected, no.
 Q. Did you?
 A. Occasionally.
 Q. What did you do?
 A. Well, if I was out to shoot a story
 with a reporter or 
producer and I felt I had a
 little input, I
 would feel co
m-fortable talking
 to them about what I thought the story was
 about and maybe ways that we could do a better
 job than 
they had planned.
 Q. In terms of shooting?
 A. Shooting for the interview, who to
 interview, who 
would be good to interview fo
r a certain story.
 Q. Did you do that frequently?
 A. Yes.
  [Tr. 11
,547
Œ11,5
48.  Also see Tr. 11
,549.
]  Meara
™s testimony is consistent with a July 15, 2002 mem
o-randum from Team
™s general 
manager in New York, Rick C
o-hen, to Team field technicians.  Cohen to
ld his employees that 
ﬁyour input in the field is 
important.
  And your suggestions are 
welcome.  
The idea here is to help you share your creativity 
with your editorial counterparts and help make the output of 
this bureau even more distinctive
ﬂ (GC Exh. 483
). There is no evidence that Meara did extensive editing in ca
l-endar year 2004 
(Tr. 11
,571
Œ11,5
73). Neil Hallsworth
 Neil Hallsworth was a cameraman and video tape editor for 
CNN International in London until he was hired as a phot
o-journalist in New York du
ring the Bureau Staffing Project.  The 

start of his employment in New York was delayed until Febr
u-ary while he obtained a visa.
174 Prior to coming to New York, 
Hallsworth had experience editing in the field with Final Cut 
Pro and transmitting his video packa
ges via satellite.  He began 
learning FCP in 2001 by watching others edit; he had little 
formal training.  Transmitting by satellite with a BGAN device 

is, according to Hallsworth, 
ﬁfairly simple.
ﬂ  (Tr.  11
,634, 
11,642
).175 In the September 2004, CNN Hallsworth covered Hurricane 
Ivan in Jamaica and then went to cover the Iraq War in N
o-vember 2004.  Since late 2004, Hallsworth has done relatively 
little work in New York.  For example, in 2005, 75
 percent
 of 
Hallsworth
™s duties
 were performed outside of Metropolitan 
New York 
(Tr.  11
,675
).  In 2006, Hallsworth only worked in 
Metropolitan New York for a few weeks 
(Tr. 11,678
Œ11,6
79). In 2007, Hallsworth spent at least 10 months of the year wor
k-ing outside of New York.  While it
™s not clear which of the 
New York photojournalists
™ work is typical; it
™s clearly not 
Hallsworth.
 Desmond Garrison
 Desmond Garrison was the last full
-time field audio techn
i-cian hired by Team.  He was also the last person on the list of 
photojournalists to 
whom CNN offered a position.  When 
wor
king for Team, Garrison did very little camera work; other 
audio technicians did more.  That Garrison has become an 
ﬁex-cellent photojournalist
ﬂ according to Deputy Bureau Chief 
Edith Chapin, is another indication that 
CNN did not have to 
hire new people to perform the tasks of a photojournalist.  Ga
r-rison has travelled a lot but there is little evidence that he did 
much, if any, editing in the field until 2005 or 2006.  He could 

only cite one example of 
ﬁpitching
ﬂ a sto
ry, which occurred in 
2005; it did not air on CNN.
 174 Pelin Sidki, a freelance photojournalist from London, did not start 
work in New York
 until April 26, 2004, according to CNN Exh. 544.  
Ray Britch, a photojournalist in D.C., also had to wait several weeks to 
work in the U.S. while his visa application was processed.  Britch and 
Hallsworth attended the initial two day orientation and but d
id not start 
work until they obtained visas.
 175 CNN DNG trainer Ben Coyte also testified that the BGAN is ﬁa 
very simple tool to use,ﬂ Tr. 15,504.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 554 The Media Coordinator Position in Washington
 The media coordinator position in Washington was not cr
e-ated until sometime after 2004 
(Tr. 12,505
).  Thus, these e
m-ployees cannot be considered part of the CNN
 bargaining unit 
in D.C. when CNN became a successor employer to Team Vi
d-eo in December 2003.
 Engineers
 The engineers also do essentially the same work that TVS 
engineers performed.  In New York, with the move to the Time 
Warner Center, much of the equipme
nt they work on is diffe
r-ent.  However, this equipment serves the same purposes that it 
did in 2003, ingesting video and audio, transmitting video and 
audio so that it can used on the air.  The fact that this equipment 
is now digital, i.e., computer based,
 does not alter the fact that 
the essential tasks of the engineers are the same.
 The 
Changes in 
Employees
™ Job Situations after the 
 Team 
Contracts 
Ended were not 
Sufficient to 
Negate 
 CNN
™s Status as a 
Successor 
Employer to Team Video
 While the Board cons
iders the totality of the circumstances 
when determining if an employer is a successor, hiring a majo
r-
ity of the predecessor
™s employees is central. 
Pennsylvania 
Transformer Tech
nology
, Inc. v. NLRB
, 254 F.3d 217 (D.C. 
Cir. 2001), enfg
. 331 NLRB 1147 
(2000). In assessing these 
factors
, the Board has traditionally held that changes in the 
employing entity will not terminate the successor
™s obligation 
to bargain unless 
ﬁthe employee
™s job situation is so changed 
that they would change their attitude abou
t being represented.
ﬂ  In assessing whether Respondent is a successor, the analysis 

must focus 
ﬁnot on the continuity of the business structure in 
general but on the parties
™ operations of
 the business as they 
affect the members of the relevant bargaining 
unit.
ﬂ Food & 
Commercial Workers Local 152 v. NLRB
, 768 F.2d 1463, 1470 
(D.C. Cir. 1985), enf
g. in part, denying
 in part, remanding in 
part 268 NLRB 1483 (1984).
 The  Board has repeatedly held that minor alterations in e
m-ployees
™ job duties do not change t
heir working conditions 
sufficiently to alter their attitude towards union representation.  
In this case after the termination of the Team Video contracts, 

the former TVS employees continued to gather the news, ope
r-ate the studio equipment and maintained a
nd repaired that 
equipment.  The photojournalists went out of the same type of 

assignments they covered for Team Video; i.e., stakeouts, press 

conferences
, and interviews. The fact that they did so with 
equipment that was constantly being upgraded with an 
intention 
to create an entirely digitalized operation has no relevance to 
whether or not they would still be interested in being represen
t-
ed by NABET.
 The changes in these employees
™ duties and responsibilities, 
particularly in the 
6 months following the e
nd of the TVS co
n-tracts were relatively minor and also insufficient to defeat su
c-cessorship, 
Marine Spill Response Corp
., 348 NLRB 
1282, 
1287
Œ1288
 (2006).
 The 
Supervisory 
Issue
 Under Team Video a number of bargaining unit employees 
were designated as 
ﬁsupe
rvisors.
ﬂ  In Washington, these e
m-ployees received a 7.5
-percent
 increase in salary when they 
were acting as supervisors.  In New York, these 
ﬁsupervisors
ﬂ received a 15
-percent
 increase when working as a supervisor.  
In Washington, the 
ﬁbargaining unit su
pervisors
ﬂ in December 
2003 were studio employees, Reza Baktar, Chip Hirzel, Ralph 
Marcus, Brenda Elkins
, and Carolyn Stone.
 In New York
, there were two 
ﬁsupervisors
ﬂ in the TVS eng
i-neering department, William Greene, who was hired by CNN, 
and Robert 
Cummings, who was not hired.
176  In the studio 
operations department, TVS had a number of bargaining unit 
employees who were permanent supervisors: Don Walden, 

Stacy Leitner, Robert Strano, Lawrence Van Patten
, and Sam
u-el Sawyer, who were hired by CNN and As
pry Jones, Ed 
McShea
, and Mary Theodore, who were not.  In addition, some 
employees worked and were paid as supervisors when the pe
r-manent supervisors were on leave or at lunch, such as Dennis 
Finnegan.
177 Finnegan described the status of TVS New York 
ﬁsuper
vi-sors
ﬂ as follows 
(at Tr. 10
,743
Œ10,7
44):  . . . really a supervisor was somebody who could do most or 
all the jobs, so they became a supervisor and they could keep 

an eye on everything.  And if they needed to jump in or they 
needed to point something out
, they would be right there i
n-volved
 . . . 
[the supervisor™s] particular spot was supervisor.
  The bargaining unit supervisors were thus to some extent 
hands
-on utility employees.  With regard to a supervisor
™s scheduling responsibilities, Finnegan testifi
ed 
(at Tr. 10
,835
Œ10,8
86):  Well, as a supervisor you needed to have enough pe
o-ple on the production team to produce that show.  So you 
needed a cameraman, you needed an audio operator, two 
floor directors, tape technician, QC and video engineer.
 176 Although, Cummings did not receive notice that he had not been 
hired before he accepted another job, I concl
ude that he was constru
c-tively discharged or was a victim of a constructive refusal to hire, and 
thus due a make
-whole remedy.
 First, the burdens imposed upon the employee must cause, and be i
n-tended to cause, a change in his working conditions so difficul
t or u
n-pleasant as to force him to resign.  Second, it must be shown that those 
burdens were imposed because of the employee™s union activities.
 Crystal Princeton Refining Co.,
 222 NLRB 1068, 1069 (1976).
 CNN would not let Cummings know whether or not he w
ould have a 
job with CNN nine days before the TVS contract ended after he i
n-
formed CNN that he had received a job offer.  Cummings told CNN 
that he received an offer from the Disney Channel in Florida but pr
e-ferred to stay at the CNN 
bureau in New York.  I
 conclude that CNN 
did not tell Cummings his status either because it had no intention of 

offering him a job or wanted him to take the Disney job and thus reduce 
the number of TVS bargaining unit employees it would hire. 
 177 Finnegan worked mostly as a supe
rvisor with Potomac Television 
prior to 2002.  With TVS he worked much less as a supervisor because 

he was normally assigned to the New York Stock Exchange.  CNN did 
not establish that Finnegan spent a regular and substantial portion of his 
worktime while 
working for TVS performing supervisory functions.  
Thus even if the regular bargaining unit supervisors were statutory 
supervisors, CNN has not established that Finnegan and other part
-time 
supervisors met the 2(11) criteria, 
Oakwood Healthcare, Inc., 
348 
NLRB 
686, 694
 (2006)
.                                               CNN AMERICA
, INC
. 555 So you wo
uld look at the schedule, and because I 
worked with them so often, I
 knew who had what skills 
and who could do what.  And I also have to give them a 
lunch break.  So if somebody did video engineering for the 
whole day, I would give him lunch and replace th
em for 

that hour with someone who
 could do it during lunch 
break.
 Q. How did you know who was working on the day 
you were making the schedule?
 A. The Team Video manager provided me with a 
schedule a week in advance and then updated it if som
e-body was not i
n that day.
  TVS set forth the duties of bargaining unit shift supervisors 
for the studio in Washington in a memo dated January 7, 2003 
(CNN Exh
. 103; also see CNN Exh. 649
). According to this 
memo, a bargaining unit supervisor was to notify TVS manager 
Mike Marcus when somebody called in sick, make a note of 
employee mistakes and call the engineering department if 
equipment needed repair.  However, in practice, the duties of 
bargaining unit supervisor were much more limited 
(Tr. 5303
Œ5307, 15
,367, 15
,393
Œ15,3
94).  Employees were scheduled 
daily by TVS managers.  TVS 
Studio 
Manager Mike Marcus 
corroborated Jimmy Suissa
™s testimony that generally the ba
r-
gaining unit supervisors called Marcus if an employee was sick.  

Marcus would either call in a replacement,
 tell the supervisor 
how to rearrange the schedule, or have the supervisor rearrange 
assignments on their own 
(Tr. 15
,367).   CNN claims all these employees were statutory supervisors 
within the meaning of Section 2(11) of the Act and therefore 
they cannot
 be considered TVS bargaining unit members for 
determining successorship.  Moreover, none of these employees 

would be entitled to either back pay or reinstatement if they are 
supervisors.  This would be so even though I conclude that 
CNN did not hire sever
al of these individuals primarily, if not 
solely, because it was concerned that they would be considered 

part of both the TVS and CNN bargaining unit.
 Team had more management level personnel than did its 
predecessor, Potomac Video. Thus, even if the barga
ining unit 
ﬁsupervisors
ﬂ were statutory supervisors while working for 
Potomac, they were not necessarily statutory supervisors while 
working for Team.  Team management played a much greater 
hands on role in directing the technical work
 force than did 
Potomac.  For example, in New York, Team hired a manager, 

Ed DeLauter, who was an intermediary between the bargaining 

unit supervisors on the one hand, and CNN and Team
™s general 
manager on the other.
 TVS
™ studio management prepared a weekly schedule which
 informed the bargaining unit supervisors as to which employees 

would be available to work in their areas.  The TVS supervisor 
then decided which employees would work at which tasks, i.e., 
who would operate the pedestal camera, who would operate the 
roboti
c camera.
178  Moreover, at least in some areas of the b
u-reau, TVS employees were generally assigned to tasks on a 
178 Dennis Finnegan testified that supervisors made assignments 
ﬁwith the guidance of a manager.ﬂ Tr. 10
,739.  Any substantial gui
d-
ance in this regard would negate any finding of ﬁindependent jud
g-
mentﬂ on the part of the supervisor in m
aking assignments.
 permanent or semipermanent, such as camera and audio, e.g. 
(Tr. 10524
).  In the engineering department in New York, TVS
™ manager
, Ed Delauter
, prepared the work schedule for bargaining unit 
employees and assigned them long
-term projects.  The bargai
n-ing unit supervisors, Bill Greene and Bob Cummings, were 

responsible for the moment to moment assignment of personnel 
or short
-term projects.  They 
made these assignments on the 
basis of which employees were available and their assessments 
of various employees
™ skills 
(Tr. 13
,069, 13
,082, 13
,085, 
13,090
; CNN Exh. 501
).  Section 2(11) of the Act defines 
ﬁsupervisor
ﬂ as any indivi
d-ual having the authori
ty, in the interest of the employer, to hire, 
transfer, suspend, lay off, recall, promote, discharge, assign, 

reward, or discipline other employees, or responsibly to direct 
them, or to adjust their grievances, or effectively to recommend 
such action, if i
n connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical nature, but 
requires the use of independent judgment.
 In a series of decisions issued on September 29, 2006, the 
Board expounded on what constitutes the r
esponsibility to d
i-rect employees, to assign employees and when the exercise of 
such authority requires the use of independent judgment, 
Oakwood Healthcare, Inc
., 348 NLRB 
686 (2006)
; Croft Me
t-als, Inc
., 348 NLRB 
373 (2006)
; Golden Crest Healthcare 
Center
, 348 NLRB 403 (2006)
. With regard to the TVS bargaining unit supervisors, the only 
real issue is whether they are statutory supervisors by virtue of 
their authority to assign other employees to tasks.
179  They 
clearly are not supervisors by virtue of their a
uthority to direct 
other employees in that there is no evidence that there were 
held accountable by TVS management for the performance of 
other employees, 
Oakwood Healthcare, Inc
., 348 NLRB at 
692.180 The Board stated in 
Oakwood Healthcare
, 348 NLRB at 689,
 that
 ﬁwe construe the term 
‚assign
™ to refer to the act of desi
g-nating an employee to a place (such as a location, department, 
or wing), appointing an employee to a time (such as a shift or 

overtime period), or giving significant overall duties, i.e., tas
ks, 
179 Bargaining unit supervisors did not have authority to discipline or 
hire, or effectively recommend that TVS hire employees, Tr. 11
,286, 
11
,299.
 180 CNN has the burden of proving that the TVS bargaining unit ﬁs
u-
pervisorsﬂ are statutory su
pervisors.  It has presented no evidence that 
these individuals had the authority to hire, fire, discharge
, or discipline 
other employees or to effectively recommend such action. The Board 
defines the power to effectively recommend as meaning ﬁthat the re
c-
ommended action is taken with 
no independent investigation by super
i-ors,ﬂ 
ITT Corp.,
 265 NLRB 1480, 1481 (1982)
; and 
Wesco Electrical 
Co., 232 NLRB 479 (1982).
 At p
. 21 of its reply brief, CNN notes that Team removed several i
n-
dividuals, Jimmy Suissa, Joe 
Mosley
, and Ed Scholl, from the bargai
n-
ing unit supervisor position.  There is absolutely no evidence that these 

individuals were being held accountable for the performance of other 
employees.  Suissa was relieved due to an altercation he had with fre
e-lanc
er Joe Wade.  Mosley was relieved because of what Team and 
CNN regarded as his own misconduct.  There is no evidence as to why 
Scholl was relieved from his ﬁsupervisorﬂ position.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 556 to an employee. That is, the place, time, and work of an e
m-ployee are part of his/her terms and conditions of employment.ﬂ
   There is no evidence that the bargaining unit supervisors in 
the engineering department of the New York 
bureaus (Cu
m-mings and G
reene) had such authority.  TVS
™ April 2, 2002 
memo regarding bargaining unit (shop) supervisors states that 
they 
ﬁwill be responsible for the moment to moment assig
n-ment of personnel and other duties as needed
ﬂ (CNN Exh. 501
).  Ed Delauter, the TVS engine
ering manager, prepared the work 

schedules 
(Tr. 13
,085
). Before Team demoted Ed Scholl from 
the position of bargaining unit supervisor in June 2002, DeLa
u-ter gave out long
-term assignments and Scholl assigned 
ﬁday
-to-day, short
-term, trouble calls
ﬂ (Tr. 13
,090
).   Cummings and Greene also on occasion directed employees 
to stay late to finish a task, but only if CNN approved their 
recommendation for overtime work.  Their recommendation 
that an employee stay late to complete a task that reasonably 

should be f
inished does not require the exercise of the sort of 
independent judgment that makes an employee a statutory s
u-pervisor.
 In the studios, TVS management assigned employees to a 
shift and a particular studio.  The bargaining unit supervisors 

then decided, fo
r example, whether a particular employee 
would operate the robotic camera or the audio board.  They 
made such assignments based on their judgment as to which of 
the assigned employees performed better at a specific task.   

Assigning employees according to 
their known skills is not 
evidence of independent judgment. 
Shaw, Inc
., 350 NLRB 
354 (2007); 
Volair Contractors, Inc.
, 341 NLRB 673, 675 fn. 10 
(2004); 
S.D.I. Operating Partners, L.P
., 321 NLRB 111(1996); 
Brown & Root, Inc
., 314 NLRB 19, 21
Œ22 (1994).
181 Kee
ping in mind the Congressional intent in drafting Section 
2(11), I conclude that the TVS bargaining unit 
ﬁsupervisors
ﬂ are not statutory supervisors.  
 The Board in 
Oakwood Healthcare
 noted at 
688, 
that:
  Both the drafters of the original amendment and Sen
a-tor Ralph E. Flanders, who proposed adding the term ﬁr
e-sponsibly to directﬂ to the definition of supervisor, agreed 

that the definition sought to distinguish two classes of 
workers: true supervisors vested with ﬁgenuine manag
e-ment prerogatives,ﬂ and emplo
yees such as ﬁstraw bosses, 
lead men, and set
-up menﬂ who are protected by the Act 
even though they perform ﬁminor supervisory duties.ﬂ 
NLRB v. Bell Aerospace Co.
, 416 U.S.
 267, 280
Œ281 (1974) (quoting S. Rep. No. 105, 80th Cong., 1st Sess., 4 

(1947)). Thus, the dividing line between these two classes 
of workers, for purposes of Section 2(11), is whether the 
putative supervisor exercises ﬁgenuine management pr
e-rogatives.ﬂ
  I conclude that the degree of discretion exercised by the TVS 
bargaining unit 
ﬁsupervisors
ﬂ in assigning work is insufficient 
to deem these individuals to be supervisors within the meaning 
181 The 
Shaw 
decision makes it clear that the Board in 
Oakwood 
Healthcare, Crof
t, and
 Golden Cres
st, 
supras
, was not overruling earl
i-er decisions regarding this type of an employee™s authority to assign 
work.
 of 
Section 2(11). By no stretch of the imagination did these 
employe
es exercise 
ﬁgenuine management prerogatives
ﬂ (Tr. 
11,240
Œ11,2
41). Dennis Norman was not a 
Statutory 
Supervisor
 CNN also argues that Dennis Norman, the TVS engineer 
who was the 
ﬁengineer in charge
ﬂ on CNN
™s production truck 
at George Washington University,
 was a statutory supervisor, 
and thus not protected by the Act from CNN
™s discriminatory 
refusal to hire him.  Norman
™s testimony at Tr
anscript
 3124
Œ3125 makes it clear that the kind of direction that Norman gave 
to other TVS employees did not involve the 
type of indepen
d-ent judgment to make him a supervisor under Section 2(11) of 
the Act
:  Q. You said eight to 12 people worked for you?
 A. Yes, um
-hmm.
 Q. I mean, these were camera people, audio people, the 
field techs, correct?
 A. Yes, um
-hmm.
 Q. They worke
d for you?
 A. Well, it™s not a matter of they worked for me, when 
they
Šwhen they stepped on the George Washington Un
i-versity site, then all their direction came from me.
 Q. What do you mean all their direction?
 A. As far as
--as far as what time they would 
be on 
camera, as far as when to be on set before the show, as far 

as, you know, anything that involved actual production, 
that, you know, I was
--I was their on
-site
--basically I was 
their on
-site supervisor.
 Q. I see.  And you told them where to go and wha
t to 
cover?
 A. Well, we covered the George Washington
Šhe 
Crossfire show.  So, if it came down to, you know, is the 
camera going to be over here that we need to put over 
there.  Those directions also came from the directors and 
producer and they would come 
to me and say, well, get the 
guys on the crew, I think we should do this shot from over 
here.  I mean, they wouldn™t go to the guys directly, they 
would come to me to tell them what to do.
  Rick Morse, Greg Robertson
, and Geoff Parker were 
 not 
Statutory 
Supervisors 
Under Team
 At page 152
Œ153 of its brief, CNN argues that several exp
e-rienced Team employees assigned to the White House rotation 
were statutory supervisors.  It contends that Rick Morse was a 
statutory supervisor because he was the 
ﬁlead guy
ﬂ at the White 
House 
(see Tr. 15,389
Œ15,3
93).  There is no precedent for co
n-cluding that Morse was a statutory supervisor on this basis.
 CNN contends that Greg Robertson and Geoff Parker, TVS 
lighting specialists at the White House, were statutory superv
i-sors because they hired freelancer lighting specialists for TVS.  
When Robertson and Parker knew they would need extra help, 

they would call one of two freelance lighting specialists who 
was familiar with the White House and who thus did not need 
training.  
They would make these calls to determine whether 
the person was available.  If so, Robertson and Parker would 
call the Team assignment desk and ask if they could bring one 
of these individuals into work.  
                                               CNN AMERICA
, INC
. 557 The final determination as to whether to hire thes
e freelan
c-ers was made by Team management.  Team did not always hire 
the individuals suggested by Robertson or Parker.  Team or 
CNN on at least some occasions decided that additional help 
was not needed or that other employees were available 
(Tr. 

6900
Œ6901, 7220
).  CNN has thus not met its burden of proving 
that Robertson and/or Parker were statutory supervisors.  It has 
presented no evidence that these individuals had the authority 
to hire, fire, discharge
, or discipline other employees or to e
f-fectively r
ecommend such action. The Board defines the power 
to effectively recommend as meaning 
ﬁthat the recommended 
action is taken with 
no independent investigation by superiors,
ﬂ ITT Corp.,
 265 NLRB 1480, 1481 (1982)
; Wesco Electrical 
Co., 232 NLRB 479 (1982).  
Team or CNN clearly ind
e-pendently determined whether additional lighting specialists 
were needed at the White House.
 Witness Credibility
 Credibility of 
Witnesses 
Testifying about the 
 Bureau Staffing Project
 The origins of the decision to terminate the TVS
 contracts 
and implement the Bureau Staffing Project and why this dec
i-sion was made are shrouded in mystery.  Cynthia Patrick, a 
CNN 
executive 
vice 
president, stated in a sworn affidavit that 
she recommended this course of action at a meeting in mid
- to 
late July 2003 
(GC Exh. 101, p. 4
; also see Tr. 733
).  However, 
the development of the BSP began before that meeting.
182 CNN
™s Exhibit 62 refers to a meeting on April 3, 2003, which 
concerns planning for the BSP.   Matt Speiser, a CNN hiring 

manager in Washing
ton, D.C., attended this meeting 
(Tr. 3806
Œ3822), as did Patrick, Marty Garrison, head of CNN
™s enginee
r-ing department, Karen Curry, the New York 
bureau 
chief,
183 and others.  Lisa Reeves and other CNN or Turner attorneys 

also attended.  At this meeting, the
 termination of the Team 
contracts was discussed and Speiser was charged with the task 
of drafting position descriptions for photojournalists by May 
(Tr. 3811, 3822
).   Patrick
™s subordinate, John Courtney, also testified that he 
attended a different meeting than the one in July regarding the 

Bureau Staffing Project, early in 2003 
(Tr. 12
,450
).  Since his 
name does not appear on CNN
™s Exh
ibit
 62, I infer this was a 
different meet
ing than the one conducted on April 3.  CNN 
Human Resources Manager Jim Hebb testified that he was 

working on the BSP 
ﬁaround the spring of 2003
ﬂ (Tr. 13
,210
).  CNN introduced through Hebb a document regarding the BSP 
which is dated May 16, 2003 
(CNN Exh. 
527
).  On page 2 of 
that exhibit, Hebb noted that plans to upgrade the microwave 
trucks to satellite capacity were approved 
ﬁper Cindy P.
ﬂ This indicates that the decisions to terminate the TVS co
n-tracts and embark on the BSP may have been made prior to 

date indicated by Patrick in her affidavit and that there were 
182 Two notable events which occurred proximate in time to the BSP 
were beginning of the Iraq War on March 19, 2003, and Jim Wal
ton 
becoming 
president of CNN.
 183 Curry testified that the meeting occurred, ﬁsometime probably 
within the first quarter, maybe, of the year, maybe a bit later in ‚03,ﬂ 
Tr. 8345.
 other meetings and discussions about this initiative about which 
she did not testify and about which there is little or no evidence 

in this record.
184  In her affidavit G
eneral Counsel™s
 Exh
ibit
 101, p
age
 6, Patrick also stated:
  I found out my recommendation to terminate the TVS co
n-tract and redefine our operation had been approved through a 
privileged attorney
-client communication.  This communi
-cation occurred within two weeks of the July meeting
 referred 
to above.  I am not sure who made ultimate decision to act on 
my recommendation.  I do not know if any discussion took 
place.
  Thus, even assuming that this statement is accurate, there is 
no evidence as to the basis on which the final decision w
as 
made, or by whom.
 One of the striking things about this case is how little speci
f-ic evidence Respondent presented on issues that really matter, 
such as why various individuals were hired in the Bureau Staf
f-ing Project and why other individuals were not 
hired.  Al
t-hough, these events occurred 
4 years before this hearing started, 
CNN was on notice as early as March 2004, when the first 

charges were filed, that these might be issues in litigation.  
Moreover, CNN expected litigation at the outset of the BSP,
 since it had in
-house counsel involved in every step of the pr
o-cess and involved outside counsel at meetings before the BSP 

was launched 
(GC Exh. 101, p. 4
).  CNN or Turner Broadcas
t-ing attorneys were also present at every meeting at which hiring 
decision
s were purportedly made.
 Despite this, there is little credible documentation of what 
occurred and Respondent
™s witnesses generally had trouble 
remembering what transpired.  Even when CNN
™s witnesses 
testified about the BSP, their testimony was riddled wit
h inco
n-sistencies, such as when they testified as to who attended var
i-ous meetings.  CNN did little to preserve a record of how dec
i-sions were made, by whom and when they were made.  For 
example, CNN cannot find important documents, such as the 

butcher blo
cks used to evaluate job applicants at the selection 
meetings for engineers in both New York and Washington.  
Respondent cannot locate these documents despite the fact that 
a Turner Broadcasting attorney, Scott Porter, was present at 

both meetings 
(Tr. 13
,230, 13
,242Œ13,2
43, 15,878, 15,892
). A perfect example of CNN
™s lack of specificity with regard 
to the BSP concerns the decisions made regarding the hiring of 

audio designers in Washington.  Anne Woodward, called by the 

General Counsel, was the only hiring
 manager for audio d
e-signers in Washington 
(CNN Exh. 588
).  She was also the only 
witness who testified as to what went on at the meeting at 

which applicants were purportedly selected for hire.  Woo
d-
ward could not recall how CNN came up with a list of appl
i-184 CNN™s efforts to reduce the number of bargaining unit positions 
began as ear
ly as March 2002.  It made a concerted effort to restructure 
the editor/producer positions so that the Union could not successfully 
claim that these jobs remained in the unit, GC Exh. 559.  The satellite 
truck operators in Washington and New York were assi
gned to the 
national desk in Atlanta in order to keep them out of the bargaining 
unit, GC Exh. 558.  In drafting position descriptions for the photojou
r-nalists in early 2003, CNN was looking for a way to deprive these 
employees of union representation, GC 
Exh. 553.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 558 cants to hire 
(Tr. 13
,845
), and there is no other evidence as to 
how decisions were made.  Moreover, Woodward could not 
testify as to who made the final decision as to who was to be 
hired 
(Tr. 13
,854
).  This, as well as other evidence, establishes 
that 
CNN
™s contention that hiring decisions were made by hi
r-ing managers who interviewed job applicants at these sele
c-tion/debriefing meetings is not true.
185 Thus, for example, there is no explanation as to why CNN 
hired Steve Tovarek and Cory Hall, nonTVS appli
cants, as 
opposed to Darrin White, a TVS bargaining unit member. TBS 

recruiter Anthony Williams informed Anne Woodward and 
others that White had worked for Team Video since 2000 and 
that he worked at a small network for 16 years as the senior 

audio technic
ian.  Williams reported further tha
t White indica
t-ed that he knows several audio boards in and out and that he 
worked on several shows for the CNN D.C. 
bureau.  Williams 
concluded that White was a 
ﬁgood candidate for Audio Desig
n-er,
ﬂ (GC Exh. 534, vol. 5, 
B# 21455
). Woodward interviewed Darrin White on October 27, 2003.  
She gave White higher scores than she gave Tovarek and Hall, 
when she interviewed them 
(CNN Exh. 588
).  On a scale of 1 
(the worst) to 5 (the best), Woodward rated White a 4 out of a 

possib
le 5 on his technical skills, his interpersonal skills and a 
4+ on teamwork.  She rated him a 3 on ethics & integrity and 

initiative.  Woodward did not note any concerns regarding 
White.
 The 
ﬁbutcher block
ﬂ purportedly prepared in the debriefing 
meeting 
(GC Exh. 543, B# 14510
), also provides no indication 
as to why CNN did not hire Darrin White.  While Tovarek has 
had a successful career at CNN, Hall had difficulty in perfor
m-ing his job adequately and was terminated for cause in May 
2005 
(GC Exh. 534, 
vol. 
2, B# 128927
Œ1289
30, CNN Exhs. 
544, 545
). The 
Inability of Respondent
™s Witnesses to give a 
 Consistent 
Account as to who was 
Present at the 
 Meetings at which 
Hiring 
Decisions were 
 Purportedly 
Made
 Additionally, I would expect that it would be clear who 
at-tended the various critical meetings and what was discussed.  
Yet, hardly any of Respondent
™s witnesses had a clear recolle
c-tion of such matters.  For instance, Respondent
™s witnesses 
even had trouble remembering whether Marty Garrison, the 
CNN 
senior ic
e president who oversaw the BSP as it applied to 
the engineers, was present at the two meetings at which cand
i-dates were selected, or what role he played at the meeting.  A 
summary of their testimony on this point is as follows with 
regard to the New York 
debrief/selection meeting:
  MATT 
HOLCOMBE
:  Garrison was present 
[Tr. 7741
]. MICHELLE 
LACKEY
:  thinks Garrison was present 
[Tr. 
7892
], but can™t recall if he said anything about any appl
i-cant 
[Tr. 7896
]. JEFF 
GERSHGORN
:  Garrison was present 
[Tr. 7969
]. JEFF 
POLIKOFF
:  can™t recall if Garrison was present 
[Tr. 8116
]. 185 E.g., testimony at Tr. 1895 by Tu Vu; Tr. 14880 by Cindy Pa
t-rick, CNN brief at 71.
 JIM 
HEBB
:  doesn™t believe Garrison was at the New 
York selection meeting 
[Tr. 13
,220
].186  CNN also had difficulty establishing the presence of critical 
personnel at other debriefing/selection
 meetings.  For example, 
most, if not all, the candidates for the media coordinator pos
i-tion in New York were interviewed by Rob Fox, then the D
i-rector of Operations for CNNfn (Respondent
™s financial ne
t-work) in New York and Ashley Blackmon, 
director of 
media 
operations for CNN in Atlanta.  It is not clear from this record 
whether or not Blackmon participated in the ranking of cand
i-
dates for media coordinator 
(Tr. 10
,305, 10
,306, 12
,291,
 12,300,
 12,498
). Ashley Blackmon did not testify in this proceeding.  
Since 
she was one of the two people who interviewed candidates for 
the media coordinator position, it would be inconsistent CNN
™s contentions that the selection process was fair and unbiased, if 
Blackmon was not involved in selecting successful applicants.
  If the BSP process was nondiscriminatory, there should be no 
ambiguity as to who attended the debriefing meetings and what 
role they played.
 Testimony of CNN 
Witness which is either 
Inaccurate 
 or 
Less than the 
Whole 
Truth
 Several management witnesses, 
such as John Courtney,
187 Troy McIntyre, Jeff Polikoff (that CNN did not hire Team unit 
member Jeff Jaramello because Jaramello was rude and unhel
p-ful) and Jeff Kinney (denying he sent an email 
(GC Exh. 496
), to former Team cameraman Jim Peithman) testified 
on certain 

issues in a manner that is clearly inaccurate. 
 Many CNN witnesses, including, but not limited to, Cindy 
Patrick, John Courtney,
188 Jeff Gershgorn, Tu Vu, Matthew 
186 The evidence is similar for the Washington debriefing meeting 
for hiring engineers.  Joe Murphy and Matt Holcombe testified that 
Garrison was present, Tr. 2045
, 2151.  Jim Hebb couldn™t recall whet
h-
er Garrison was present, Tr. 15,848.  Tu Vu recalled that only the four 
hiring managers were present and possibly Jim Hebb or another human 
resources representative, Tr. 1997
Œ19
98, 2324.
 187 For example, Courtney testif
ied that all photojournalists that 
CNN hired during the BSP were proficient in either Final Cut Pro or 
another nonlinear editing system, Tr. 12
,472.  Many of Team camer
a-men who were hired had little or no familiarity with nonlinear editing 
and that was als
o true of some nonTVS applicants who were hired, 
such as Richard Frederick.
 Courtney also testified that all applicants for photojournalist in New 
York were ranked by the hiring man
agers, Tr. 12
,495.  This is also not 
accurate.
 Courtney testified that indi
viduals were hired into the media coord
i-nator position in Washington during the Bureau Staffing Project, Tr. 
12
,516; this is inaccurate as well.
 188 As one of Cynthia Patrick™s principal deputies, who attended 
many meetings regarding the BSP, I infer that Co
urtney was well aware 
that one of its principal objectives was to get rid of NABET.  Indeed, as 
Matt Speiser testified, Courtney was present at the selection meeting 
for photojournalists in Washington to present ﬁmore of a corporate 

view
 . . . what, overal
l the company needed as far as this workforce that 
was being hired in Washington and New York,ﬂ Tr. 4167.  I infer, for 
example, that Courtney was aware that CNN planned to bring Ray 
Britch from London to work for CNN en 
Espanol in Washington and 
thus get 
rid of TVS unit member Luis Munoz.
                                                                                           CNN AMERICA
, INC
. 559 Holcombe, Lew Strauss, Loren Kile, Jim Hebb, Gina LaRussa
, and Rob Fox, were not for
thcoming about matters they were 
aware of, such as the fact that CNN hired employees who had 
not gone through the Bureau Staffing Project application, inte
r-view and debriefing meeting process for positions subject to the 
BSP.
189  These witnesses are not cred
ible because when testif
y-ing they appeared to be more interested in supporting a litig
a-tion theory than in t
estifying candidly, see, e.g., 
In re
: Lexus of 
Concord, Inc., 
330 NLRB 1409, 1412 
fn. 9 (2000); 
Carruthers 
Ready Mix, Inc., 
262 NLRB 739 (1982).
 For
 these reasons, I view virtually all the testimony of R
e-spondent
™s managers, hiring managers, recruiters and human 
resource personnel and other agents with a jaundiced eye and 

decline to credit their self
-serving testimony unless corrobora
t-ed by other cred
ible evidence.
190   Among the things Courtney was silent about are the conversations 
Barclay Palmer testified to with other CNN managers, including Cour
t-ney, concerning New York photojournalist applicants between the 
interviews and selection
 meeting.
 Courtney also did not testify as to how applicants were categorized 
as ﬁvery strong possible,ﬂ etc.
 Finally, Courtney knew and did not testify about how CNN created 
an uneven playing field for many TVS applicants.  For example, Cour
t-ney personall
y interviewed nonunit applicant Doug Schantz, who r
e-ported to him in Atlanta, and participated in the interview of nonunit 
applicant Bethany Chamberland with R. J. Fletcher, Chamberland™s 
supervisor.  He knew that TVS applicants had no such advocates.
 189 Loren Kile, a TBS recruitment manager, testified that if a qual
i-fied candidate applied after a debriefing session, they would ﬁgo 

through the same process,ﬂ Tr. 13
,047.  There is absolutely no evidence 
that individuals who applied for positions subject to
 the BSP after the 
debriefings went through the same process as applicants who applied 
prior to the debriefing sessions.  There is no evidence that such indivi
d-
uals were ranked against other applicants.  For example, Jim Hebb™s 
testimony at Tr. 13
,228
Œ13,2
29, indicates there was only one d
e-brief/selection meeting for engineers in New York on December 4
Œ5, 
2003.  
 Kile™s testimony in this regard indicates to me that she is aware that 
individuals were hired for positions subject to the BSP who applied 

after t
he debriefings.  Her lack of candor in this respect leads me to 
deem her an incredible witness. It is also likely that many, and possibly 
all of CNN™s management and former management witnesses were 
aware that CNN hired individuals for positions covered by
 the BSP 
who applied after the debriefing sessions.
 190 I reject the testimony of Dr. Mary Baker, who testified that a st
a-tistical analysis of the BSP, establishes that it was nondiscriminatory, 
see CNN 
Br. pp.
 76
Œ77 of its brief.  Dr. Baker comes to the sta
rtling 
conclusion that the BSP was actually biased in favor of TVS unit e
m-ployees, e.g., Tr. 16
,177
Œ16,1
78.  Dr. Baker did not take into account, 
for example, the fact that CNN hired a number of nonTVS applicants 

who were interviewed after the debriefing/s
election meetings at which 
CNN hiring managers supposedly selected which candidates CNN 

would hire during the BSP.  These candidates were obviously not co
m-pared to the TVS applicants in a nondiscriminatory manner.
 Dr. Baker essentially conceded that her an
alysis also does not take 
into account the possibility that TVS applicants were better qualified 

than nonTVS applicants because they had been doing the jobs for 
which they were applying for years, Tr. 16
,179.  Dr. Baker also ignored 
the fact that almost 10
0 percent
 of the CNN incumbents who were 
subjected to the BSP kept their jobs.  
 One of 
Many 
Examples of a CNN 
Witness more 
 Interested in 
Supporting his 
Employer
™s  Litigation 
Strategy than in 
Testifying 
Candidly
 Troy McIntyre, who interviewed most of the applicants for 
the studio operator position in Washington, is 
a particularly 
incredible witness.  CNN introduced CNN
™s Exhibit 635, a list 
of applicants for the studio operator position in Washington 
through McIntyre.  McIntyre testified that the names and nu
m-bers on the list are in his handwriting.  However, McIntyr
e 
repeatedly asserted that the numbers he wrote to the left of the 
names on the list have no significance 
(Tr. 14,695
Œ14,6
96, 
14,741
Œ14,7
43.
   I find this testimony to be false.  The numbers McIntyre 
wrote to the left of the applicants names correspond to 
a ran
k-ing of the applicants that appears in a position tracking sprea
d-sheet dated November 18, 2003 
(GC Exh. 268, B# 42473
).  The 
numbers are consistent with those circled on the 
ﬁbutcher 
blocks,
ﬂ used to rank candidates at some point in the process, 
e.g. 
(GC Exh. 534, vol. 1, B# 16805
).191   I infer that there were 
changes made in the list of applicants to be hired that McIntyre 

did not wish to acknowledge.
 This was not the only incredible testimony given by McI
n-tyre with regard to the selection of studio op
erators in Washin
g-ton.  CNN generally elicited testimony from its witnesses to the 

effect that the selection of applicants during the BSP was made 
by the hiring managers, that is the individuals who actually 
conducted the interviews.  However, Anne Woodwar
d, the only 
person who interviewed five of the Washington applicants for 

studio operator, was not present at the meeting at which hiring 

decisions for that position were purportedly made 
(GC Exhs. 
535Œ539; Tr. 14
,582
). In this regard, McIntyre testified as
 follows:
  Q. Did you take any steps to become familiar with the 
candidates that Ms. Woodward interviewed?
 A. Yes, I did.
 Q.  What did you do?
 A. I contacted them and did a
Štalked to them on the 
telephone.
 Q. When did you do that?
 A. It was after this inte
rview
Šafter these interviews 
but before the selection meeting.
 Q. In the interviews, did you evaluate candidates™ 
technical skills?
 A. Yes, I did.
 Q. How did you do that?
 A. Through the questions, throughout the interview.  I 
would ask specifically to thei
r experience with robotics, 
jib cameras, camera shading, use the questions that were a 
191 The numbers on the butcher block sheets in GC Exh. 534, vols. 1
-5, correlate exactly to the numbers at the left of each name on CNN 
Exh. 635.  The first seven applicants wer
e deemed VSP (very strong 
possible) candidates; numbers 8
Œ16 (including Kiyasu and McKinley) 
were deemed SP (strong possible); numbers 18
Œ29 were deemed P 
(possible) candidates.  There is no butcher block sheet for #17, Doug 
Kozloski or #27, Wenzell Taylor
.  James Stubbs™ butcher block does 
not have a circled number on it.
                                                                                                                     DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 560 part of the interview guide to elicit responses on the tec
h-nical skills as well.
 [Tr. 14
,674
Œ14,6
75.]  There is no document or any testimony that corroborates 
McIntyre
™s contention that he interviewed applicants who had 
been previously interviewed by Anne Woodward for the studio 
operator position 
(see
, e.g., GC Exh. 534, vol. 1
, 3; CNN Exhs. 
689, 694
).  Respondent
™s witnesses generally testified that they 
had their interv
iew notes in front of them when considering 
applicants at the debriefing session.  McIntyre did not claim to 

have notes of his interviews of these five individuals at the 
debriefing 
(Tr. 14
,586
).  I believe that McIntyre
™s testimony is 
false and that these
 five applicants were considered for e
m-ployment without the input of anyone who interviewed them 
during the BSP.
   The absence of anyone who interviewed these five cand
i-dates at the debriefing session shows how unimportant and 
indeed irrelevant the 
interviews were to the BSP hiring process.  
McIntyre
™s testimony merely reflects Respondent
™s recognition 
of that fact and is an attempt to deal with this obvious inco
n-sistency in its contentions with regard to how the BSP operated.
 Offers were made to 
three of these five applicants; TVS ba
r-gaining unit members Michael David
, Douglas McKinley, and 
Patricia Carroll, who was not a unit member.  As noted later, 

Carroll was hired instead of unit members Dennis Faulkner and 
Adilson Kiyasu, who were clearly qu
alified as evidenced by the 
fact that CNN hired both of them after the BSP.
192 Credibility of 
Management 
Witnesses 
Testifying as to 
 how the 
Duties of CNN 
Employees 
Hired 
During the Bureau 
Staffing Project 
Differed from those of Team 
Employees
 When attemptin
g to prove what duties CNN employees hired 
during the Bureau Staffing Project performed, and how these 
duties differed from the duties of Team employees, CNN relied 
almost exclusively on management witnesses.  Other than four 
or five rank
-and
-file photojou
rnalists, CNN did not call any 
rank and file employees to testify as to what the jobs subject to 
the BSP entailed.
193  In many cases, CNN failed to establish 
192 McIntyre also testified that newly hired studio operators did no 
work other than training during their first week working for CNN, Tr. 
14565.  However, when examined by CNN counsel, he 
conceded that 
these employees had produced a program called 
Capital Gang
 on the 
evening on December 6, 2003.  He testified this work was performed 
only after the D.C. employees had finished their training, Tr. 14
,713
Œ14,7
14.
 CNN introduced a plan for D.C. 
studio coverage by Atlanta perso
n-
nel for Saturday and Sunday, December 6
Œ7, 2003.  McIntyre testified 
that there was a similar schedule for the rest of the week; however, 
CNN never produced such a document at trial, Tr. 14
,711
Œ14,7
13.  For 
this, among many
 reasons, I find McIntyre™s testimony totally unreli
a-ble insofar as it supports CNN™s theory of this case.  I find that D.C. 
personnel did a substantial amount of production work during their first 
week as CNN employees, as indicated by employee witnesses,
 Mohen, 
Bacheler
, and Miller.  This is also indicated by emails between Robert 
Jackson and Bob Hesskamp dated November 18, 2003, GC Exh. 534, 
vol. 1, Bacheler, B# 17029.
 193 CNN did not call as a witness a single rank
-and
-file engineer, 
studio operator, medi
a coordinator, audio designer, technical director, 
information technology employee
, or floor director. CNN also did not 
that its management witnesses had first
-hand knowledge as to 
these matters or a proper foundation fo
r their testimony.  Mor
e-over, many of these witnesses destroyed their credibility when 
testifying about the Bureau Staffing Project.  I decline to accept 
of any of this testimony at face value.  Moreover, 
in all cases 
where the testimony of a rank
-and
-file
 employee, who pe
r-formed a job, conflicts with that of a manager, with regard to 
the scope of the employee
™s duties, I credit the rank
-and
-file 
employee.  
 The 
Case 
Against Team Video
 Local 31 in its brief argues that I should hold Team Video l
i-able for CN
N™s unfair labor practices.  The Union contends that 
Team knew or should have known that the termination of the 
ENGA was motivated by a desire to get rid of NABET.  There 
is no evidence that Team protested the termination of the 
ENGA or tried to negotiate 
with CNN about the termination.
 As the Union points out, Ed Delauter, Team
™s engineering 
manager in New York, testified that he was told by Jesse Spi
l-ka, one of the CNN engineering supervisors, that CNN was not 

taking the Union with it to the Time Warner C
enter and that 
CNN would only hire 50
 percent
 of the bargaining unit in order 
to get rid of the Union 
(Tr. 8526
Œ8527).  Neither CNN nor 
Team called Spilka, who as of April 1, 2008, was one of CNN
™s supervisors, to contradict Delauter.  Thus, I credit Delau
ter.  
The Union suggests then that Team was aware of CNN
™s di
s-criminatory motivate through Delauter, who was a supervisor 
and agent of Team.  However, there is no evidence that Dela
u-ter communicated this knowledge to anybody above him in the 
TVS hierarchy.
  Delauter was a friendly witness for the General 
Counsel in part because he lost his job by virtue of CNN
™s te
r-mination of the ENGA.
 Secondly, CNN 
Manager Matt Speiser testified that TVS 
General 
Manager Brad Simons offered to share his assessment 
of Team 
applicants with him during the BSP and that he d
e-
clined.  The Union argues that a reasonable person in Simons
™ position would infer from Speiser
™s lack of interest in his offer 
call any rank
-and
-file editor
-producers.  Jill Davis Wrate, a senior 
electronics graphics operator, called by CNN, may be a rank
-and
-fil
e employee, but was not subject to the BSP.   The same is true for Paul 
Vitale, an operations manager, who may be a statutory supervisor.
 The four CNN witnesses who are clearly rank
-and
-file photojourna
l-ists are Neal Hallsworth and Desmond Garrison from th
e New York 
bureau; and Washington photojournalists Doug Schantz and Khalil 
Abdallah.  I find the testimony of these witnesses to be generally cred
i-ble. I also find the relevant nonhearsay testimony of three CNN ma
n-
agement witnesses, Danny Meara, Ed Scholl
, and John Silva, to be 
generally credible.  
 CNN also called Bethany Chamberland Swain as a witness.  Swain 
appears to be a manager or quasi
-manager at present, Tr. 16
,091
Œ16,0
92.  I credit her testimony as to what she has done in her career 

with CNN.  As 
discussed previously, I find that much of the work 
Swain has performed for CNN is different from or in addition to the 
photojournalist™s job for which she was hired.
 Finally, CNN called 
photojournalist Jay McMichael to testify about 
his work as a freelance
r in 2002 and 2003.  CNN did not ask McM
i-chael a single question about the work he has performed for CNN since 
2003.  The testimony McMichael gave is completely credible.
                                                                                                                     CNN AMERICA
, INC
. 561 that CNN was determined to ignore the experience and work 
performance of Team employees for discriminatory reasons.  
 Nevertheless, I dismiss the 
complaint against Team Video 
Services largely because CNN, rather the Team, is
 the party 
that has the resources and ability to remedy the unfair labor 
practices in this case and because the evidence of Team
™s cu
l-pability is rather weak.  It is unclear what Team could have 
done even if it knew or suspected that CNN
™s motives for te
r-minating the ENGA and implementing the BSP were discrim
i-natory.  Moreover, although its parent, Asgard Entertainment, 
is actively engaged in business, Team and Team of New York 
are not.
 CONCLUSIONS OF 
LAW 1. Respondents, CNN America, Inc. (CNNA) and Team 
Video were joint employers of Team Video
™s employees at 
CNN
™s New York 
bureau prior to January 17, 2004
, and at 
CNN
™s Washington, D.C. 
bureau prior to December 6, 2003.
 2. As a joint employer, CNNA violated the Act by refusing 
and failing to comply with the 
collective
-bargaining agreements 
between Team Video and NABET Local 11 after January 17, 
2004
, and between Team Video and Local 31 after December 
6, 2003.
 3. Respondent, CNN America, Inc. (CNNA) is also a succe
s-sor employer to Team Video Services at CNNA
™s Washington, 
D.C. and New York, New York bureaus.
 4. By virtue of its discriminatory failure to hire many Team 
Video bargaining unit members at its Washington and New 
York bureaus and its illegal refusal to recognize the Charging 
Parties as the bargaining 
representatives of employees it hired 
to perform work previously performed by bargaining unit 
members, CNN forfeited its right to set the initial terms and 

conditions of employment of these employees.
 5. CNNA violated Section 8(a)(1)
, (3)
, and (5) in imple
men
t-ing the Bureau Staffing Project (BSP) and conducting the BSP 

in a discriminatory manner so as to achieve a nonunion tec
h-nical work
 force at its Washington, D.C.
, and New York, New 
York bureaus.
 6. CNNA violated Section 8(a)(1) and (3) of the Act in lim
it-ing the number of Team Video bargaining unit members it 
hired during the Bureau Staffing Project in order to avoid ha
v-ing to recognize and bargain with NABET Locals 11 an 31.
 7. CNNA violated Section 8(a)(1) and (5) by refusing to re
c-ognize and bargain w
ith Locals 11 and 31.
 8. CNNA violated Section 8(a)(1) and (5) in making changes 
to the employment conditions of former Team Video bargai
n-ing unit members without offering the Unions the opportunity 
to bargain.
 9. The Team Video bargaining unit 
ﬁsupervisor
sﬂ are not 
ﬁsupervisors
ﬂ within the meaning of Section 2(11) of the Act.
 10. CNNA, by Karen Curry, violated Section 8(a)(1) by tel
l-ing employees explicitly or implicitly that CNNA intended to 
operate with a nonunion technical work
 force, thereby leaving 
CNNA employees with an understanding that if they exercised 
their Section 7 rights, CNNA would not hesitate to interfere 

with, restrain or coerce them in the exercise of such rights.
 11. CNNA by Jeff Kinney, violated Section 8(a)(1) by telling 
employees in e
ssence that their relationship to the Team Video 
bargaining unit disqualified them from employment with 

CNNA.
 12. CNNA, by Lou Strauss, violated Section 8(a)(1) by co
n-firming an employee
™s suspicions that CNNA intended to ope
r-ate its technical staff in New
 York without a union at the end of 
the Team Video contract.
 13. CNNA, by Danielle Whelton, violated Section 8(a)(1) in 
telling an employee that there would be no union at the Was
h-ington Bureau after CNN hired its own technical work
 force.
 14. There is ins
ufficient evidence to establish that Team 
Video knew or should have known that CNNA was acting 
against employees for unlawful reasons and/or that Team Video  
acquiesced in the unlawful conduct by failing to protest it or to 

exercise any contractual right i
t might have to resist it.  Ther
e-fore, Team Video is not liable for remedying CNNA
™s unfair 
labor practices.
 REMEDY
 Having found that Respondent CNNA has engaged in certain 
unfair labor practices, I find that it must be ordered to cease and 

desist and to t
ake certain affirmative action designed to effect
u-ate the policies of the Act.
 The Respondent having discriminatorily discharged and/or 
refused to hire employees, it must offer them reinstatement and 

make them whole for any loss of earnings and other benef
its, 
computed on a quarterly basis from date of discharge to date of 
proper offer of reinstatement, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus 
interest as computed in 
New Horizons
 for the Retarded
, 283 
NLR
B 1173 (1987).  
 Moreover, if any of the discriminatees require training in o
r-der to successfully perform the jobs to which they must be rei
n-stated,
 CNN is required to provide such training.  CNN may not 
profit from its illegal discrimination by failing to provide trai
n-ing that it would have provided these employees had it co
m-plied with the Act, 
Hacienda De Salud
-Espanola, 
317 NLRB 
962, 963, 969 (1995
); Trompler, Inc., 
335 NLRB 478
, 486 
(2001).
194  Having found that CNN was a joint employer with Team 
Video and, thus, bound by Team™s collective
-bargaining 
agreements, CNN must also remit to Locals 11 and 31 all dues 
it was required to withhold and transmit
 pursuant to the colle
c-tive
-bargaining agreements, with interest, see
 Forest Hills Fa
m-ily Foods, 
353 NLRB 
411, 413
 (2008); 
Merryweather Optical 
Co., 
240 NLRB 1213, 1216 (1979).
 194 The solution for CNN™s concern about having to reinstate u
n-
trained former Team empl
oyees, CNN brief at p
. 263, is to provide 
those employees with the training they missed due to CNN™s discrim
i-natory failure to hire them in the first place.  There is nothing in this 
record that indicates that the Team unit members that CNN did not hire 

could not be successfully trained in CNN™s new technology, as were the 
Team unit members CNN did hire.
 CNN™s suggestion that remedying its unfair labor practices would 
require it to move back to 5 Penn Plaza in New York is a ﬁstraw man.ﬂ  
Nobody is proposing
 such a remedy. The potential displacement of the 
innocent replacements for the discriminatees is almost always a poss
i-bility in remedying a discriminatory refusal to hire or discharge.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 562 Because of CNN
™s widespread and egregious misconduct, 
demonstrating a flagrant 
and general disregard for the emplo
y-ees™ fundamental rights, I find it necessary to issue a broad 
Order requiring the Respondent to cease and desist from i
n-fringing in any other manner on rights guaranteed employees 
by Section 7 of the Act. 
Hickmott Foods
, 242 NLRB 1357 
(1979).
 [Recommended Order omitted from publications.]
     